--------------------------------------------------------------------------------

Exhibit 10.2
 
      

CREDIT AGREEMENT


Dated as of February 13, 2014


among


SOTHEBY’S, INC.,
SOTHEBY’S FINANCIAL SERVICES, INC.,
SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.,
OBERON, INC.,
SOTHEBY’S VENTURES, LLC,
SOTHEBY’S,
a company registered in England,
SOTHEBY’S FINANCIAL SERVICES LIMITED,
and
SOTHEBY’S HONG KONG LIMITED
as Borrowers,


THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,


THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,


GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent, Collateral Agent and a Lender


and


GE CAPITAL MARKETS, INC., J.P. MORGAN SECURITIES LLC and HSBC BANK USA, N.A.
as Joint Lead Arrangers and Joint Bookrunners
 



SFS Revolving Credit Facility
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
1.
AMOUNT AND TERMS OF CREDIT
1
 
 
 
 
 
1.1
Credit Facilities.
1
 
1.2
Letters of Credit.
8
 
1.3
Prepayments; Commitment Reductions.
8
 
1.4
Use of Proceeds.
12
 
1.5
Interest and Applicable Margins.
13
 
1.6
Eligible Art Loans.
16
 
1.7
[Reserved].
19
 
1.8
[Reserved]
19
 
1.9
Cash Management Systems.
19
 
1.10
Fees.
19
 
1.11
Receipt of Payments.
20
 
1.12
Application and Allocation of Payments.
20
 
1.13
Loan Account and Accounting.
21
 
1.14
Indemnity.
22
 
1.15
Access.
23
 
1.16
Taxes.
24
 
1.17
Capital Adequacy; Increased Costs; Illegality.
28
 
1.18
Credit Support.
31
 
1.19
Conversion to Dollars and Foreign Currency.
31
 
1.20
Judgment Currency; Contractual Currency.
31
 
1.21
Currency of Account.
32
 
 
 
 
2.
CONDITIONS PRECEDENT
33
 
 
 
 
 
2.1
Conditions to Effectiveness of Agreement and the Initial Loans.
33
 
2.2
Further Conditions to Each Loan.
34
 
 
 
 
3.
REPRESENTATIONS AND WARRANTIES
35
 
 
 
 
 
3.1
Corporate Existence; Compliance with Law.
35
 
3.2
Executive Offices, Collateral Locations, FEIN.
36
 
3.3
Corporate Power, Authorization, Enforceable Obligations.
36
 
3.4
Financial Disclosures.
37
 
3.5
Material Adverse Effect.
38
 
3.6
Ownership of Property; Liens.
38
 
3.7
Labor Matters.
38
 
3.8
Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
39
 
3.9
Government Regulation.
39
 
3.10
Margin Regulations.
39
 
3.11
Taxes.
39

 
 
i

--------------------------------------------------------------------------------

 
 
 
3.12
ERISA/U.K. Pension Plans.
40
 
3.13
Litigation.
41
 
3.14
Brokers.
41
 
3.15
Intellectual Property.
42
 
3.16
Full Disclosure.
42
 
3.17
Environmental Matters.
42
 
3.18
Insurance.
43
 
3.19
Deposit.
43
 
3.20
[Reserved].
43
 
3.21
Bonding; Licenses.
43
 
3.22
Solvency.
44
 
3.23
Sale-Leasebacks.
44
 
3.24
U.S. Sanctions, Money-Laundering and Terrorism Regulatory Matters.
44
 
3.25
Lending and Auction Regulatory Matters.
45
 
 
 
 
4.
FINANCIAL STATEMENTS AND INFORMATION
46
 
 
 
 
 
4.1
Reports and Notices.
46
 
 
 
 
5.
AFFIRMATIVE COVENANTS
46
 
 
 
 
 
5.1
Maintenance of Existence and Conduct of Business.
46
 
5.2
Payment of Charges.
46
 
5.3
Books and Records.
47
 
5.4
Insurance; Damage to or Destruction of Collateral.
47
 
5.5
Compliance with Laws.
48
 
5.6
Supplemental Disclosure.
48
 
5.7
Intellectual Property.
49
 
5.8
Environmental Matters.
49
 
5.9
Landlords’ Agreements, Bailee Letters and Real Estate Purchases.
50
 
5.10
Lending and Auction Regulatory Matters.
50
 
5.11
Further Assurances.
51
 
5.12
Art Loans.
51
 
5.13
Money-Laundering and Terrorism Regulatory Matters.
51
 
5.14
Subsidiary Loan Documents.
52
 
5.15
Immaterial Subsidiaries.
54
 
5.16
York Avenue Transactions.
54
 
5.17
Auction Guaranties.
55
 
5.18
Data Protection Matters.
55
 
 
 
 
6.
NEGATIVE COVENANTS
55
 
 
 
 
 
6.1
Mergers, Subsidiaries, Etc.
55
 
6.2
Investments; Loans and Revolving Credit Advances.
56
 
6.3
Indebtedness.
57
 
6.4
Employee Loans and Affiliate Transactions.
59
 
6.5
Capital Structure and Business.
60

 
 
ii

--------------------------------------------------------------------------------

 
 
 
6.6
Guaranteed Indebtedness.
60
 
6.7
Liens.
60
 
6.8
Sale of Stock and Assets.
61
 
6.9
ERISA.
62
 
6.10
Financial Covenants.
62
 
6.11
Hazardous Materials.
62
 
6.12
Sale Leasebacks.
62
 
6.13
Restricted Payments.
62
 
6.14
Change of Corporate Name, State of Incorporation or Location; Change of Fiscal
Year.
64
 
6.15
No Impairment of Intercompany Transfers.
64
 
6.16
Real Estate Purchases.
65
 
6.17
Changes Relating to Material Contracts.
65
 
6.18
Use of Proceeds.
65
 
 
 
 
7.
TERM
65
 
 
 
 
 
7.1
Termination.
65
 
7.2
Survival of Obligations Upon Termination of Financing Arrangements.
66
 
 
 
 
8.
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
66
 
 
 
 
 
8.1
Events of Default.
66
 
8.2
Remedies.
68
 
8.3
Waivers by Credit Parties.
68
 
 
 
 
9.
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
69
 
 
 
 
 
9.1
Assignment and Participations.
69
 
9.2
Appointment of the Administrative Agent and the Collateral Agent.
73
 
9.3
Agents’ Reliance, Etc.
74
 
9.4
GE Capital and Affiliates.
75
 
9.5
Lender Credit Decision.
75
 
9.6
Indemnification.
75
 
9.7
Successor Agents and Fronting Lender.
76
 
9.8
Setoff and Sharing of Payments.
77
 
9.9
Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.
78
 
9.10
Release of Guarantors or Collateral.
86
 
 
 
 
10.
SUCCESSORS AND ASSIGNS
86
 
 
 
 
 
10.1
Successors and Assigns.
86
 
 
 
 
11.
MISCELLANEOUS
86
 
 
 
 
 
11.1
Complete Agreement; Modification of Agreement.
86
 
11.2
Amendments and Waivers.
87

 
 
iii

--------------------------------------------------------------------------------

 
 
 
11.3
Fees and Expenses.
89
 
11.4
No Waiver.
90
 
11.5
Remedies.
90
 
11.6
Severability.
91
 
11.7
Conflict of Terms.
91
 
11.8
Confidentiality.
91
 
11.9
GOVERNING LAW.
92
 
11.10
Notices.
93
 
11.11
Section Titles.
94
 
11.12
Counterparts; Facsimile Signature.
94
 
11.13
WAIVER OF JURY TRIAL.
94
 
11.14
Press Releases and Related Matters.
95
 
11.15
Reinstatement.
95
 
11.16
Advice of Counsel.
95
 
11.17
No Strict Construction.
95
 
11.18
PATRIOT Act.
95
 
11.19
Creditor-Debtor Relationship.
96
 
11.20
Electronic Transmissions.
96
 
 
 
 
12.
CROSS-GUARANTY
97
 
 
 
 
 
12.1
Cross-Guaranty.
97
 
12.2
Waivers by Borrowers.
98
 
12.3
Benefit of Guaranty.
98
 
12.4
Waiver of Subrogation, Etc.
98
 
12.5
Subordination by Credit Parties.
99
 
12.6
Election of Remedies.
100
 
12.7
Liability Cumulative.
101

 
 
iv

--------------------------------------------------------------------------------

 
 
INDEX OF APPENDICES
 
Annex A (Recitals)
-
Definitions
Annex B (Section 1.2)
-
Letters of Credit
Annex C (Section 1.9)
-
Cash Management System
Annex D (Section 2.1(a))
-
Closing Checklist
Annex E (Section 4.1(a))
-
Financial Statements and Projections -- Reporting
Annex F (Section 4.1(b))
-
Collateral Reports
Annex G (Section 6.10)
-
Financial Covenants
Annex H (Section 9.9(a))
-
Lenders’ Wire Transfer Information
Annex I (Section 11.10)
-
Notice Addresses
Annex J (from Annex A -
-
 
   Commitments definition)
 
Commitments as of Closing Date
 
 
 
Exhibit 1.1(a)(i)
-
Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)-A
-
Form of Revolving Note (Domestic Borrowers)
Exhibit 1.1(a)(ii)-B
-
Form of Revolving Note (Foreign Borrowers)
Exhibit 1.1(a)(ii)-C
-
Form of Fronting Lender Note
Exhibit 1.1(b)(ii)-A
-
Form of Swing Line Note (Domestic Borrowers)
Exhibit 1.1(b)(ii)-B
-
Form of Swing Line Note (Foreign Borrowers)
Exhibit 1.5(e)
-
Form of Notice of Conversion/Continuation
Exhibit 4.1(A)
-
Form of Borrowing Base Certificate
Exhibit 4.1(B)
-
Form of Art Loan Receivables Report
Exhibit 9.1(a)
-
Form of Assignment Agreement
Exhibit B
-
Application for Letter of Credit
Exhibit C
-
Form of Compliance Certificate
Schedule 1.1
-
Agents’ Representatives
Schedule 5.14
-
Subsidiary Loan Documents
Disclosure Schedule 3.1
-
Type of Entity; State of Organization
Disclosure Schedule 3.2
-
Executive Offices, Collateral Locations, FEIN
Disclosure Schedule 3.4(a)
-
Financial Statements
Disclosure Schedule 3.6
-
Real Estate and Leases
Disclosure Schedule 3.7
-
Labor Matters
Disclosure Schedule 3.8
-
Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
-
Tax Matters
Disclosure Schedule 3.12(a)
-
ERISA Plans
Disclosure Schedule 3.12(c)
-
U.K. Pension Plans
Disclosure Schedule 3.13(a)
-
Litigation
Disclosure Schedule 3.14
-
Brokers
Disclosure Schedule 3.15
-
Intellectual Property
Disclosure Schedule 3.17
-
Hazardous Materials
Disclosure Schedule 3.18
-
Insurance
Disclosure Schedule 3.19
-
Deposit and Disbursement Accounts
Disclosure Schedule 3.21
-
Bonds; Patent, Trademark Licenses

 
 
v

--------------------------------------------------------------------------------

 
 
Disclosure Schedule 5.15
-
Immaterial Subsidiaries
Disclosure Schedule 5.16
-
York Avenue Lender Recourse
Disclosure Schedule 6.3
-
Indebtedness
Disclosure Schedule 6.4(a)
-
Transactions with Affiliates
Disclosure Schedule 6.7
-
Existing Liens

 
 
vi

--------------------------------------------------------------------------------

 
 
This CREDIT AGREEMENT (this “Agreement”), dated as of February 13, 2014, among
Sotheby’s, Inc., a New York corporation (“Sotheby’s, Inc.”), Sotheby’s Financial
Services, Inc., a Nevada corporation (“SFS Inc.”), Sotheby’s Financial Services
California, Inc., a Nevada corporation (“SFS California”), Oberon, Inc., a
Delaware corporation (“Oberon”). Sotheby’s Ventures, LLC, a New York limited
liability company (“Ventures LLC” and, collectively with Sotheby’s, Inc., SFS
Inc., SFS California and Oberon, the “Domestic Borrowers”), Sotheby’s, a company
registered in England (“Sotheby’s U.K.”), Sotheby’s Financial Services Limited,
a company registered in England (“SFS Ltd.” and, collectively with Sotheby’s
U.K., the “U.K. Borrowers”), and Sotheby’s Hong Kong Limited, a company
incorporated in Hong Kong (“Sotheby’s H.K.” and, collectively with the U.K.
Borrowers, the “Foreign Borrowers”; the Domestic Borrowers and the Foreign
Borrowers collectively being referred to herein as the “Borrowers”); the other
Credit Parties signatory hereto; General Electric Capital Corporation, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
a Lender and as Fronting Lender, as Administrative Agent for the Lenders and the
Fronting Lender, and Collateral Agent for the Secured Parties, and the other
Lenders signatory hereto from time to time.
 
RECITALS
 
WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, a revolving credit facility upon and subject to the
terms and conditions set forth in this Agreement to provide for working capital
and other general corporate purposes of the Borrowers and their Subsidiaries;
 
WHEREAS, the Borrowers have agreed to secure all of the Secured Obligations by
granting to the Collateral Agent, for the benefit of the Collateral Agent and
the other Secured Parties, a security interest in and lien upon all or
substantially all of their existing and after-acquired personal property; and
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. 
All Annexes, Disclosure Schedules, Exhibits and other attachments (collectively,
“Appendices”) hereto, or expressly identified to this Agreement, are
incorporated herein by reference, and taken together with this Agreement, shall
constitute but a single agreement.  These Recitals shall be construed as part of
the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto hereby agree as follows:
 
1.            AMOUNT AND TERMS OF CREDIT
 

  1.1 Credit Facilities.

 
(a)                Revolving Credit Facility.
 
(i)            Subject to the terms and conditions hereof, (a) each Lender
agrees to make available, from time to time until the Commitment Termination
Date, its Pro Rata Share
 
 
1

--------------------------------------------------------------------------------

 
of advances (each, a “Dollar Revolving Credit Advance”) in Dollars to Domestic
Borrowers and (b) except as otherwise provided in the last two sentences of this
paragraph, each of the Foreign Currency Lenders and the Fronting Lender agrees
to make available, from time to time until the Commitment Termination Date, its
Pro Rata Share (or, in the case of the Fronting Lender, the Fronted Percentage)
of advances (each a “Foreign Currency Revolving Credit Advance”) in Foreign
Currencies to the Foreign Borrowers.  Each Non-Foreign Currency Lender shall
purchase an undivided participation interest in each such Foreign Currency
Revolving Credit Advance made by the Fronting Lender in accordance with Section
9.9(e)(i).  The Fronting Lender shall not be required to, and shall not, fund
its share of any Foreign Currency Revolving Credit Advance at any time that any
condition precedent set forth in Section 2.2 is not satisfied if the Fronting
Lender shall have received at least one Business Day’s prior written notice from
Non-Foreign Currency Lenders having Commitments equal to or greater than 66 2/3%
of the Fronted Percentage instructing it not to fund its share of a Foreign
Currency Revolving Credit Advance.  The Pro Rata Share of the aggregate
Revolving Loan of any Lender shall not at any time exceed its separate
Commitment.  The obligations of each Lender to make Loans or purchase
participation interests therein under this Agreement shall be several and not
joint.  Until the Commitment Termination Date, Borrowers may borrow, repay and
reborrow under this Section 1.1(a); provided, that (i) the amount of any
Revolving Credit Advance to be made at any time to a Domestic Borrower shall not
exceed Domestic Borrowing Availability at such time and (ii) the Dollar
Equivalent of the amount of any Revolving Credit Advance to be made at any time
to a Foreign Borrower shall not exceed Foreign Borrowing Availability at such
time.  The Dollar Equivalent of each outstanding Revolving Credit Advance, Swing
Line Advance and Letter of Credit Obligation shall be recalculated hereunder on
each date on which it shall be necessary to determine the Revolving Loan
Outstandings, as determined by the Administrative Agent in its sole discretion;
provided, that the Administrative Agent shall recalculate the Dollar Equivalent
of the Revolving Loan Outstandings at least one time each calendar month and
otherwise in accordance with Section 1.19.  Domestic Borrowing Availability or
Foreign Borrowing Availability, or both, may be reduced by Reserves imposed by
the Administrative Agent in its sole reasonable credit judgment.  Each Revolving
Credit Advance shall be made on notice by Borrower Representative to one of the
representatives of the Administrative Agent identified in Schedule 1.1 at the
address specified therein.  Any such notice must be given no later than (x)
11:00 a.m. (New York time) on the Business Day of the proposed Revolving Credit
Advance, in the case of an Index Rate Loan in Dollars or (y) 11:00 a.m. (New
York time) on the date which is three (3) Business Days prior to the proposed
Revolving Credit Advance, in the case of a LIBOR Loan.  Each such notice (a
“Notice of Revolving Credit Advance”) must be given in writing (by telecopy or
overnight courier) or Electronic Transmission substantially in the form of
Exhibit 1.1(a)(i), and shall include the information required in such Exhibit
and such other information as may be required by the Administrative Agent.  If
any Borrower desires to have any Revolving Credit Advance be made as a LIBOR
Loan, Borrower Representative must comply with Section 1.5(e).  A Revolving
Credit Advance may not be drawn in a Foreign Currency if the Administrative
Agent determines at any time prior to 12:00 p.m. (New York time) on the date of
such proposed Revolving Credit Advance that by reason of any change in currency
availability, unusual instability in currency exchange rates or exchange
controls it is, or will be, impracticable for such Revolving Credit Advance to
be made in such Foreign Currency.  In such event, the proposed Revolving Credit
Advance shall be made in Dollars.
 
2

--------------------------------------------------------------------------------

 
 
(ii)           If requested by any Lender, each Borrower shall execute and
deliver to such Lender a note to evidence the Commitment of, and Revolving
Credit Advances made by, that Lender.  Each note shall be in the principal
amount of the Commitment of the applicable Lender, dated the Closing Date (or
such later date as such Lender becomes party to this Agreement pursuant to
Section 9.1(a) or modifies its Commitment pursuant to Section 9.1(a)) and
substantially in the form of Exhibit 1.1(a)(ii)-A (in the case of the Domestic
Borrowers) or Exhibit 1.1(a)(ii)-B (in the case of the Foreign Borrowers) (each
a “Revolving Note” and, collectively, the “Revolving Notes”). Each Revolving
Note shall represent the joint and several obligation of the applicable
Borrowers to pay the amount of the applicable Lender’s Commitment or, if less,
such Lender’s Pro Rata Share of the aggregate unpaid principal amount of all
Revolving Credit Advances made to the Domestic Borrowers or the Foreign
Borrowers, as applicable, together with interest thereon as prescribed in
Section 1.5.  In addition, if requested by the Fronting Lender, each Foreign
Borrower shall execute and deliver to the Fronting Lender a note to evidence the
obligation of, and Foreign Currency Revolving Credit Advances made by, the
Fronting Lender.  Such note shall be in the principal amount of the Foreign
Currency Subfacility Limit dated the Closing Date (or such later date as such
Person shall become the Fronting Lender pursuant to Section 9.7(b)) and
substantially in the form of Exhibit 1.1(a)(ii)-C (the “Fronting Lender Note”). 
The Fronting Lender Note shall represent the joint and several obligation of the
Foreign Borrowers to pay the Fronted Percentage of the aggregate unpaid
principal amount of all Foreign Currency Revolving Credit Advances made to the
Foreign Borrowers, together with interest thereon as prescribed in Section 1.5. 
The entire unpaid balance of the aggregate Revolving Loan and all other
non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date.
 
(iii)         Anything in this Agreement to the contrary notwithstanding, at the
request of Borrower Representative, in its discretion the Administrative Agent
may (but shall have absolutely no obligation to), make Revolving Credit Advances
(i) to Domestic Borrowers on behalf of Lenders in Dollars in amounts that cause
the sum of (a) the aggregate outstanding balance of the Revolving Credit
Advances and Swing Line Advances outstanding to the Domestic Borrowers plus (b)
the Dollar Equivalent of the outstanding amount of Letter of Credit Obligations
incurred for the benefit of any Domestic Borrowers to exceed the Domestic
Borrowing Base or (ii) to Foreign Borrowers on behalf of the Foreign Currency
Lenders and the Fronting Lender in any Foreign Currency in amounts that cause
the sum of (a) the Dollar Equivalent of the aggregate outstanding balance of the
Revolving Credit Advances and Swing Line Advances outstanding to the Foreign
Borrowers plus (b) the Dollar Equivalent of the outstanding amount of Letter of
Credit Obligations incurred for the benefit of any Foreign Borrowers to exceed
the Foreign Borrowing Base (any such excess Revolving Credit Advances are herein
referred to collectively as “Overadvances”); provided, that (A) no such event or
occurrence shall cause or constitute a waiver of the Administrative Agent’s,
Swing Line Lender’s, Fronting Lender’s or Lenders’ right to refuse to make any
further Overadvances, Swing Line Advances or Revolving Credit Advances, or incur
any Letter of Credit Obligations, as the case may be, at any time that an
Overadvance exists and (B) no Overadvance shall result in a Default or Event of
Default based on Borrowers’ failure to comply with Section 1.3(b)(ii) for so
long as the Administrative Agent permits such Overadvance to be outstanding, but
solely with respect to the amount of such Overadvance.  In addition,
Overadvances may be made even if the conditions to lending set forth in Section
2.2 have not been met.  All Overadvances shall constitute Index Rate Loans (in
the case of Overadvances denominated in Dollars) or LIBOR
 
 
3

--------------------------------------------------------------------------------

 
 
Loans having a one-month LIBOR Period (in the case of Overadvances denominated
in any Foreign Currency), shall bear interest at the Default Rate and shall be
payable on the earlier of demand or the Commitment Termination Date.  Except as
otherwise provided in Section 1.12(b), the authority of the Administrative Agent
to make Overadvances is limited to an aggregate amount not to exceed a Dollar
Equivalent of $45,000,000 at any time, shall not cause the Dollar Equivalent of
the aggregate Revolving Loan to exceed the Maximum Amount, and may be revoked
prospectively by a written notice to the Administrative Agent signed by the
Requisite Lenders; provided further, that Overadvances made other than for the
purpose of protecting or preserving the Collateral shall not remain outstanding
for more than sixty (60) days without the written consent of Requisite Lenders. 
The Administrative Agent shall use commercially reasonable efforts to provide
notice to Lenders following the making of an Overadvance (unless one or more
Overadvances are already outstanding as of the date of such Overadvance).
 
(iv)         From the Closing Date until August 13, 2018, the Borrowers may
request that any additional Person(s) may become party hereto as a Lender and
provide additional Commitments or any Lender may agree to increase its
Commitment (any such Person or Lender, an “Increase Lender”) pursuant to a
joinder agreement (an “Incremental Joinder”) in form and substance reasonably
acceptable to the Administrative Agent; provided that (A) the sum of (x) the
aggregate amount of all such additional Commitments or increases in the
Commitments of the Increase Lenders under this Section 1.1(a)(iv) plus (y) the
aggregate amount of all additional “Commitments” or increases in the
“Commitments” of the “Increase Lenders” under Section 1.1(a)(iv) of the Auction
Revolving Credit Agreement, does not exceed $100,000,000 and (B) no Default or
Event of Default has occurred and is continuing.  The Incremental Joinder may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers, to effect
the provisions of this Section 1.1(a)(iv).  The consent of the Administrative
Agent (not to be unreasonably withheld or delayed in the case of any Qualified
Assignee) shall be required prior to the addition of any Person as a Lender or
the increase of the Commitment of any Lender pursuant to this Section
1.1(a)(iv).  Each Increase Lender shall accept an assignment from the existing
Lenders (and the Fronting Lender, as applicable), and each such existing Lender
(and the Fronting Lender, as applicable) shall make a ratable assignment to such
Increase Lender, of an interest in the Revolving Loan Outstandings such that,
after giving effect thereto, the Revolving Loan Outstandings shall be held
ratably by the Lenders (including the Increase Lenders).  Assignments pursuant
to the immediately preceding sentence shall be automatic after giving effect to
any addition of any Person as a Lender or any increase of the Commitment of any
Lender, in either case pursuant to this Section 1.1(a)(iv), and shall be made in
exchange for the principal amount assigned plus accrued and unpaid interest
thereon and any accrued and unpaid Fees in respect thereof.  In addition, each
applicable Borrower shall pay any LIBOR breakage costs due to any existing
Lender in accordance with Section 1.14(b) (with any payment to any existing
Lender in respect of the assignment of any principal amount of any Loan pursuant
to this Section 1.1(a)(iv) being treated as a repayment of a Loan for purposes
of such Section 1.14(b)). Nothing contained in this Section 1.1(a)(iv) shall
constitute, or otherwise be deemed to be, a commitment on the part of any Lender
to increase its Commitment hereunder at any time.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)                Swing Line Facility.
 
(i)            The Administrative Agent shall notify the Swing Line Lender upon
the Administrative Agent’s receipt of any Notice of Revolving Credit Advance in
respect of a Revolving Credit Advance (a) to be denominated in Dollars and to
bear interest by reference to the Dollar Index Rate, (b) to be denominated in
Sterling and to bear interest by reference to the Sterling Index Rate, (c) to be
denominated in Euro and to bear interest by reference to the Euro Index Rate or
(d) to be denominated in Hong Kong Dollars and to bear interest by reference to
the Hong Kong Dollars Index Rate.  Subject to the terms and conditions hereof,
the Swing Line Lender may, but shall have no duty to, in accordance with any
such notice, make available from time to time until the Commitment Termination
Date advances (each, a “Swing Line Advance”) (a) in Dollars to the Domestic
Borrowers or (b) in any Foreign Currency to the Foreign Borrowers. The
provisions of this Section 1.1(b) shall not relieve Lenders or the Fronting
Lender of their obligations to make Revolving Credit Advances under Section
1.1(a); provided, that if the Swing Line Lender makes a Swing Line Advance
pursuant to any such notice, such Swing Line Advance shall be in lieu of any
Revolving Credit Advance that otherwise may be made by the Lenders or the
Fronting Lender pursuant to such notice.  The aggregate amount of Swing Line
Advances outstanding shall not exceed at any time the Swing Line Availability as
of such time. Until the Commitment Termination Date, the Borrowers may from time
to time borrow, repay and reborrow under this Section 1.1(b).  Each Swing Line
Advance shall be made pursuant to a Notice of Revolving Credit Advance delivered
to the Administrative Agent by Borrower Representative on behalf of the
applicable Borrower in accordance with Section 1.1(a).  Any such notice must be
given no later than (x) 3:00 p.m. (New York time) on the Business Day of the
proposed Swing Line Advance, in the case of a Swing Line Advance in Dollars or
(y) 10:00 a.m. (New York time) on the date which is (A) two (2) Business Days
prior to the proposed Swing Line Advance, in the case of a Swing Line Advance
denominated in Sterling or Euro and (B) three (3) Business Days prior to the
proposed Swing Line Advance, in the case of a Swing Line Advance denominated in
Hong Kong Dollars.  Unless the Swing Line Lender has received at least one
Business Day’s prior written notice from Requisite Lenders instructing it not to
make a Swing Line Advance, the Swing Line Lender shall, notwithstanding the
failure of any condition precedent set forth in Sections 2.2, be entitled to
fund that Swing Line Advance, and to have each Lender make Revolving Credit
Advances in accordance with Section 1.1(b)(iii) or 1.1(b)(iv), as applicable, or
purchase participating interests in accordance with Section 1.1(b)(v).  If any
Lender shall fail to make available to the Administrative Agent its Pro Rata
Share (or, in the case of any Swing Line Advance in any Foreign Currency, the
Fronting Lender shall fail to make available the Fronted Percentage) of any
Revolving Credit Advance in accordance with Section 1.1(b)(iii) or 1.1(b)(iv),
as applicable, Borrowers shall repay the outstanding principal amount of the
portion of the Swing Line Loan then outstanding due to such failure upon demand
therefor by the Administrative Agent.
 
(ii)            If requested by the Swing Line Lender, each Borrower shall
execute and deliver to the Swing Line Lender a promissory note to evidence the
Swing Line Commitment.  Such note shall be in the principal amount of the Swing
Line Commitment of the Swing Line Lender, dated the Closing Date and
substantially in the form of Exhibit 1.1(b)(ii)-A (in the case of the Domestic
Borrowers) or Exhibit 1.1(b)(ii)-B (in the case of the Foreign Borrowers) (each,
a “Swing Line Note” and, collectively, the “Swing Line Notes”).  Each Swing Line
Note shall represent the joint and several obligation of the applicable
Borrowers to pay the
 
 
5

--------------------------------------------------------------------------------

 
 
amount of the Swing Line Commitment or, if less, the aggregate unpaid principal
amount of all Swing Line Advances made to the Domestic Borrowers or the Foreign
Borrowers, as applicable, together with interest thereon as prescribed in
Section 1.5.  The entire unpaid balance of the Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Commitment Termination Date if not sooner
paid in full.
 
(iii)         The Swing Line Lender, at any time and from time to time no less
frequently than once weekly, shall on behalf of the Borrower Representative (and
the Borrower Representative hereby irrevocably authorizes the Swing Line Lender
to so act on its behalf) request each Lender (including the Swing Line Lender)
to make available to the Domestic Borrowers its Pro Rata Share of a Revolving
Credit Advance in Dollars equal to the principal amount of the portion of the
Swing Line Loan denominated in Dollars and outstanding on the date such notice
is given (the “Refunded Dollar Swing Line Loan”).  Unless any of the events
described in Sections 8.1(g) or 8.1(h) has occurred (in which event the
procedures of Section 1.1(b)(v) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Lender shall disburse directly to the
Administrative Agent its Pro Rata Share of such Revolving Credit Advance on
behalf of the Swing Line Lender prior to 3:00 p.m. (New York time) in
immediately available funds in Dollars on the Business Day next succeeding the
date that notice is given.  The proceeds of each such Revolving Credit Advance
shall be immediately paid to the Swing Line Lender and applied to repay the
Refunded Dollar Swing Line Loan.
 
(iv)        The Swing Line Lender, at any time and from time to time no less
frequently than once weekly, shall on behalf of the Borrower Representative (and
the Borrower Representative hereby irrevocably authorizes the Swing Line Lender
to so act on its behalf) request each Foreign Currency Lender (including the
Swing Line Lender, as applicable) and the Fronting Lender to make available to
the Foreign Borrowers its Pro Rata Share (or, in the case of the Fronting
Lender, the Fronted Percentage) of a Revolving Credit Advance in a Foreign
Currency equal to the principal amount of the portion of the Swing Line Loan
denominated in such Foreign Currency and outstanding on the date such notice is
given (the “Refunded Foreign Currency Swing Line Loan”).  Unless any of the
events described in Sections 8.1(g) or 8.1(h) has occurred (in which event the
procedures of Section 1.1(b)(v) shall apply) and regardless of whether the
conditions precedent set forth in this Agreement to the making of a Revolving
Credit Advance are then satisfied, each Foreign Currency Lender and the Fronting
Lender shall disburse directly to the Administrative Agent its Pro Rata Share
(or, in the case of the Fronting Lender, the Fronted Percentage) of such
Revolving Credit Advance on behalf of the Swing Line Lender prior to 3:00 p.m.
(New York time) in immediately available funds in such Foreign Currency on the
second Business Day next succeeding the date that notice is given.  The proceeds
of each such Revolving Credit Advance shall be immediately paid to the Swing
Line Lender and applied to repay the Refunded Foreign Currency Swing Line Loan. 
Each Non-Foreign Currency Lender shall purchase an undivided participation
interest in each such Foreign Currency Revolving Credit Advance from the
Fronting Lender in accordance with Section 9.9(e)(i).
 
(v)          If, prior to refunding a portion of the Swing Line Loan with a
Revolving Credit Advance pursuant to Section 1.1(b)(iii) or 1.1(b)(iv), one of
the events
 
 
6

--------------------------------------------------------------------------------

 
 
described in Sections 8.1(g) or 8.1(h) has occurred, then, subject to the
provisions of Section 1.1(b)(vi) below:
 
(A)              in the case of any portion of the Swing Line Loan denominated
in Dollars, each Lender shall, on the date such Revolving Credit Advance was to
have been made pursuant to Section 1.1(b)(iii), purchase from the Swing Line
Lender an undivided participation interest in the Swing Line Loan in an amount
equal to its Pro Rata Share of such portion of the Swing Line Loan.  Upon
request, each Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds in Dollars, the amount of each such participation
interest; and
 
(B)               in the case of any portion of the Swing Line Loan denominated
in a Foreign Currency, each Foreign Currency Lender and the Fronting Lender
shall, on the date such Revolving Credit Advance was to have been made pursuant
to Section 1.1(b)(iv), purchase from the Swing Line Lender an undivided
participation interest in the Swing Line Loan in an amount equal to its Pro Rata
Share (or, in the case of the Fronting Lender, the Fronted Percentage) of such
portion of the Swing Line Loan.  Upon request, each Foreign Currency Lender and
the Fronting Lender shall promptly transfer to the Swing Line Lender, in
immediately available funds in such Foreign Currency, the amount of each such
participation interest.  Each Non-Foreign Currency Lender shall purchase an
undivided participation interest in each such participation interest purchased
by the Fronting Lender in accordance with Section 9.9(e)(i).
 
(vi)        Each Lender’s and the Fronting Lender’s obligation to make Revolving
Credit Advances in accordance with Sections 1.1(b)(iii) and 1.1(b)(iv) and to
purchase participation interests in accordance with Section 1.1(b)(v) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender or the Fronting Lender may have against the Swing Line Lender, any
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of any Default or Event of Default; (C) any inability of any
Borrower to satisfy the conditions precedent to borrowing set forth in this
Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  If any Lender or
the Fronting Lender does not make available to the Administrative Agent or the
Swing Line Lender, as applicable, the amount required pursuant to Sections
1.1(b)(iii), 1.1(b)(iv) or 1.1(b)(v), as the case may be, the Swing Line Lender
shall be entitled to recover such amount on demand from such Lender or the
Fronting Lender, as applicable, together with interest thereon for each day from
the date of non-payment until such amount is paid in full (x) in the case of any
portion of the Swing Line Loan denominated in Dollars, at the Federal Funds Rate
for the first two Business Days and at the Dollar Index Rate thereafter or (y)
in the case of any portion of the Swing Line Loan denominated in a Foreign
Currency, at the Sterling Index Rate, Euro Index Rate or the Hong Kong Dollars
Index Rate, as applicable.
 
(c)                Reliance on Notices; Appointment of Borrower Representative. 
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any Notice of Revolving Credit Advance, Notice of
Conversion/Continuation or similar notice believed by the Administrative Agent
to be genuine.  The Administrative Agent may assume that
 
 
7

--------------------------------------------------------------------------------

 
 
each Person executing and delivering any notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for the
Administrative Agent has actual knowledge to the contrary.  Each Borrower hereby
designates Parent as its representative and agent on its behalf for the purposes
of issuing Notices of Revolving Credit Advances and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Loans, selecting interest rate options, requesting Letters
of Credit, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Loan Documents.  Borrower Representative hereby accepts such
appointment.  The Administrative Agent and each Lender may regard any notice or
other communication pursuant to any Loan Document from Borrower Representative
as a notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or Borrowers
hereunder to Borrower Representative on behalf of such Borrower or Borrowers. 
Each Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower and shall be binding upon and enforceable against such Borrower to the
same extent as if the same had been made directly by such Borrower.
 
(d)                Branches and Affiliates of Lenders. Each Lender at its option
may make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 1.14(b), 1.16 and 1.17 shall apply to such Affiliate to the same extent
as to such Lender); provided that any exercise of such option shall not affect
the obligation of the relevant Borrower to repay such Loan in accordance with
the terms of this Agreement.
 

  1.2 Letters of Credit.

 
Subject to and in accordance with the terms and conditions contained herein and
in Annex B, Borrower Representative, on behalf of the applicable Borrower (and
any Subsidiary thereof that may be a co-applicant on any applicable Letter of
Credit), shall have the right to request, and Lenders agree to incur, or
purchase participations in, Letter of Credit Obligations.
 

  1.3 Prepayments; Commitment Reductions.

 
(a)                Voluntary Prepayments; Reductions in Commitments.
 
(i)            Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swing Line Loan, the Swing Line Lender) by
telephone confirmed in writing of any prepayment of a Loan hereunder (i) in the
case of a LIBOR Loan, not later than 4:00 p.m. (New York time) on the date which
is three (3) Business Days before the date of such prepayment, and (ii) in the
case of an Index Rate Loan, not later than 11:00 a.m. (New York time) on the
date of such prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Loan or portion
thereof to be prepaid.  Promptly following receipt of any such notice, the
Administrative Agent shall provide notice to Lenders thereof.  Each partial
prepayment of any Loan shall be in a minimum amount of (i) if denominated in
Dollars, $5,000,000 or an integral multiple of $1,000,000 in excess of
 
 
8

--------------------------------------------------------------------------------

 
 
such amount, (ii) if denominated in Sterling, £3,000,000 or an integral multiple
of £500,000 in excess of such amount, (iii) if denominated in Euro, €3,000,000
or an integral multiple of €500,000 in excess of such amount or (iv) if
denominated in Hong Kong Dollars, HK$40,000,000 or an integral multiple of
HK$8,000,000 in excess of such amount.
 
(ii)          Borrowers may at any time, on at least five (5) days’ prior
written notice by Borrower Representative to the Administrative Agent of the
intent of the Borrowers to effect such a reduction and at least two (2) days’
prior written notice by Borrower Representative to the Administrative Agent of
the exact date on which such reduction shall occur, permanently reduce (but not
terminate) the Commitment; provided, that (A) any such reduction shall be in a
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
such amount, (B) the Commitment shall not be reduced to an amount less than the
greater of (i) $112,500,000, and (ii) the sum of (x) the Dollar Equivalent of
the amount of the aggregate Revolving Loan then outstanding and (y) the Dollar
Equivalent of the Swing Line Loan then outstanding, and (C) after giving effect
to such reductions, Borrowers shall comply with Sections 1.3(b)(i) and (ii).  In
addition, Borrowers may at any time, on at least seven (7) days’ prior written
notice by Borrower Representative to the Administrative Agent of the intent of
the Borrowers to effect such a termination and at least two (2) days’ prior
written notice by Borrower Representative to the Administrative Agent of the
exact date on which such termination shall occur, terminate the Commitment;
provided, that upon such termination, all Loans and other Obligations shall be
immediately due and payable in full and all Letter of Credit Obligations shall
be cash collateralized or otherwise satisfied in accordance with Annex B
hereto.  Any reduction or termination of the Commitment must be accompanied by
the payment of any LIBOR funding breakage costs in accordance with Section
1.14(b).  Upon any such reduction or termination of the Commitment, each
Borrower’s right to request Revolving Credit Advances, or request that Letter of
Credit Obligations be incurred on its behalf, or request Swing Line Advances,
shall simultaneously be permanently reduced or terminated, as the case may be;
provided, that a permanent reduction of the Commitment below $150,000,000 shall
require a corresponding pro rata reduction in the Foreign Currency Subfacility
Limit and the L/C Sublimit to the extent of such reduction below $150,000,000.
 
(b)                Mandatory Prepayments.
 
(i)            If at any time the Dollar Equivalent of the aggregate outstanding
balance of the Revolving Loan and the Swing Line Loan exceeds the Maximum
Amount, Borrowers shall immediately repay the aggregate outstanding Revolving
Credit Advances and Swing Line Advances to the extent required to eliminate such
excess.  If any such excess remains after repayment in full of the aggregate
outstanding Revolving Credit Advances and Swing Line Advances, Borrowers shall
provide cash collateral for the Letter of Credit Obligations in the manner set
forth in Annex B to the extent of such remaining excess.  If at any time the
Dollar Equivalent of the aggregate outstanding principal balance of Revolving
Credit Advances and Swing Line Advances outstanding to the Foreign Borrowers and
the Dollar Equivalent of the outstanding Letter of Credit Obligations incurred
on behalf of the Foreign Borrowers, in the aggregate, exceed the Foreign
Currency Subfacility Limit, the Foreign Borrowers shall, at the Administrative
Agent’s request, immediately repay such Revolving Credit Advances and Swing Line
Advances to the extent required to eliminate such excess.  If any such excess
remains after repayment in full of the aggregate outstanding principal balance
of
 
 
9

--------------------------------------------------------------------------------

 
 
such Revolving Credit Advances and Swing Line Advances, the Foreign Borrowers
shall, at the Administrative Agent’s request, provide cash collateral for such
Letter of Credit Obligations in the manner set forth in Annex B to the extent of
such remaining excess.
 
(ii)            If at any time the Dollar Equivalent of the aggregate
outstanding balance of the Revolving Credit Advances and Swing Line Advances
outstanding to the Domestic Borrowers and the Dollar Equivalent of the Letter of
Credit Obligations incurred on behalf of the Domestic Borrowers, in the
aggregate, exceed the Domestic Borrowing Base, the Domestic Borrowers shall
immediately repay such outstanding Revolving Credit Advances and Swing Line
Advances to the extent required to eliminate such excess.  If any such excess
remains after repayment in full of such outstanding Revolving Credit Advances
and Swing Line Advances, the Domestic Borrowers shall provide cash collateral
for such Letter of Credit Obligations in the manner set forth in Annex B to the
extent of such remaining excess.  If at any time the Dollar Equivalent of the
aggregate outstanding balance of the Revolving Credit Advances and Swing Line
Advances outstanding to the Foreign Borrowers and the Dollar Equivalent of the
Letter of Credit Obligations incurred on behalf of the Foreign Borrowers, in the
aggregate, exceed the Dollar Equivalent of the Foreign Borrowing Base, the
Foreign Borrowers shall immediately repay such outstanding Revolving Credit
Advances and Swing Line Advances to the extent required to eliminate such
excess.  If any such excess remains after repayment in full of the aggregate
outstanding principal balance of such Revolving Credit Advances and Swing Line
Advances, the Foreign Borrowers shall, at the Administrative Agent’s request,
provide cash collateral for such Letter of Credit Obligations in the manner set
forth in Annex B to the extent of such remaining excess.  Notwithstanding the
foregoing, any Overadvance made pursuant to Section 1.1(a)(iii) shall be repaid
in accordance with Section 1.1(a)(iii).
 
(iii)          Subject to Section 1.3(c), within three (3) Business Days after
receipt by any Sotheby Entity of any cash proceeds of any asset disposition, the
applicable Borrower (which is the Borrower that received such cash proceeds or,
if such cash proceeds are received by a Sotheby Entity other than a Borrower,
which is the Borrower that is the most direct holder of Stock of such Sotheby
Entity) shall prepay the Obligations (and cash collateralize the Letter of
Credit Obligations, as applicable) in an aggregate amount equal to the Ratable
Share of such proceeds, after the following amounts are deducted from the
aggregate amount of all such proceeds: (1) commissions and other reasonable and
customary transaction costs, fees and expenses properly attributable to such
transaction and payable by Sotheby Entities in connection therewith (in each
case, paid to non-Affiliates), (2) transfer taxes, (3) amounts payable to
holders of senior Liens on such asset (to the extent such Liens constitute
Permitted Encumbrances hereunder), if any, and (4) an appropriate reserve for
income taxes in accordance with GAAP in connection therewith.  Any such
prepayment of the Obligations (and cash collateralization of Letter of Credit
Obligations) shall be applied in accordance with Section 1.3(d) or (e), as
applicable.  The following shall not be subject to mandatory prepayment under
this clause (iii):  (1) proceeds of dispositions permitted under Section 6.8 and
(2) asset disposition proceeds with respect to Equipment or Fixtures that are
reinvested in Equipment or Fixtures within one hundred and eighty (180) days of
receipt thereof; provided, that the Borrower Representative notifies the
Administrative Agent of its intent to reinvest at the time such proceeds are
received and when such reinvestment occurs.
 
 
10

--------------------------------------------------------------------------------

 
 
(iv)         Subject to Section 1.3(c), if any Sotheby Entity issues Stock to
any entity other than another Sotheby Entity, no later than the fifth (5th)
Business Day following the date of receipt of any cash proceeds thereof, the
applicable Borrower (which is the Borrower that received such cash proceeds or,
if such cash proceeds are received by a Sotheby Entity other than a Borrower,
which is the Borrower that is the most direct holder of Stock of such Sotheby
Entity) shall prepay the Obligations (and cash collateralize Letter of Credit
Obligations, as applicable) in an aggregate amount equal to the Ratable Share of
all such proceeds, after the following amounts are deducted from the aggregate
amount of all such proceeds: (1) underwriting discounts, (2) commissions and (3)
other reasonable costs paid to non-Affiliates in connection therewith.  Any such
prepayment of the Obligations (and cash collateralization of Letter of Credit
Obligations) shall be applied in accordance with Section 1.3(d) or (e), as
applicable.  The following shall not be subject to prepayment under this clause
(iv): (1) proceeds of Stock issuances of Parent, (2) proceeds of Stock issuances
to employees of any Sotheby Entity and (3) proceeds of Stock issuances up to the
Dollar Equivalent of $10,000,000 in the aggregate for any Fiscal Year.
 
(c)                Adjustments to Mandatory Prepayment Amounts.  The Borrowers
shall be required to make any prepayment otherwise payable pursuant to Sections
1.3(b)(iii), 1.3(b)(iv) or 5.4 only to the extent that the amount of such
prepayment exceeds (i) in the case of the Domestic Borrowers, the Domestic
Borrowing Availability as of the date of such required prepayment or (ii) in the
case of the Foreign Borrowers, the Foreign Borrowing Availability as of the date
of such required prepayment, in each case as set forth in a Borrowing Base
Certificate most recently delivered as of the date of such required prepayment. 
In addition, if, after giving effect to the previous sentence, any Foreign
Borrower shall be required to make a prepayment pursuant to Sections
1.3(b)(iii), 1.3(b)(iv) or 5.4 in excess of the outstanding principal balance of
the Revolving Credit Advances and Swing Line Advances outstanding to the Foreign
Borrowers and the Letter of Credit Obligations incurred on behalf of the Foreign
Borrowers, in the aggregate, as of such date, then the Domestic Borrowers shall
be jointly and severally liable to make a prepayment of the Loans (and cash
collateralize the Letter of Credit Obligations) (in addition to any prepayment
made by such Foreign Borrower pursuant to Sections 1.3(b)(iii), 1.3(b)(iv) or
5.4, as applicable) in an amount equal to (i) the amount of such excess minus
(ii) the Domestic Borrowing Availability as of the date of such required
prepayment as set forth in a Borrowing Base Certificate delivered to the
Administrative Agent.
 
(d)               Application of Mandatory Prepayments by Domestic Borrowers. 
Subject to the terms of the Collateral Documents, any prepayments made by any
Domestic Borrower pursuant to Sections 1.3(b)(iii) or (iv) or Section 5.4 shall
be applied as follows:  first, to Fees, reimbursable expenses, indemnities and
other amounts owing to the Agents which are then due and payable pursuant to any
of the Loan Documents; second, to interest then due and payable on Swing Line
Advances outstanding to the Domestic Borrowers; third, to the principal balance
of Swing Line Advances outstanding to the Domestic Borrowers until the same have
been paid in full; fourth, to interest then due and payable on Revolving Credit
Advances outstanding to the Domestic Borrowers; fifth, to the principal balance
of Revolving Credit Advances outstanding to the Domestic Borrowers until the
same have been paid in full; sixth, to any Letter of Credit Obligations incurred
on behalf of the Domestic Borrowers to provide cash collateral therefor in the
manner set forth in Annex B, until all such Letter of Credit Obligations have
been fully cash collateralized in the manner set forth in Annex B; seventh, to
any other Obligations owing by the Domestic Credit Parties; eighth, to interest
then due and payable on Swing Line Advances
 
 
11

--------------------------------------------------------------------------------

 
 
outstanding to the Foreign Borrowers; ninth, to the principal balance of Swing
Line Advances outstanding to the Foreign Borrowers until the same have been paid
in full; tenth, to interest then due and payable on the Revolving Credit
Advances outstanding to the Foreign Borrowers; eleventh, to the principal
balance of the Revolving Credit Advances outstanding to the Foreign Borrowers
until the same have been paid in full; twelfth, to any Letter of Credit
Obligations incurred on behalf of the Foreign Borrowers to provide cash
collateral therefor in the manner set forth in Annex B, until all such Letter of
Credit Obligations have been fully cash collateralized in the manner set forth
in Annex B; and, last, to any other Obligations owing by the Foreign Credit
Parties.  The Commitment shall not be permanently reduced by the amount of any
such prepayments.
 
(e)                Application of Mandatory Prepayments by Foreign Borrowers. 
Subject to the terms of the Collateral Documents, any prepayments made by any
Foreign Borrower pursuant to Sections 1.3(b)(iii) or (iv) or Section 5.4 above
shall be applied as follows: first, to Fees, reimbursable expenses, indemnities
and other amounts owing to the Agents which are then due and payable pursuant to
any of the Loan Documents in respect of the Revolving Loans made to the Foreign
Borrowers; second, to interest then due and payable on Swing Line Advances
outstanding to the Foreign Borrowers; third, to the principal balance of Swing
Line Advances outstanding to the Foreign Borrowers until the same have been paid
in full; fourth, to interest then due and payable on Revolving Credit Advances
outstanding to the Foreign Borrowers; fifth, to the principal balance of
Revolving Credit Advances outstanding to the Foreign Borrowers until the same
have been paid in full; sixth, to any Letter of Credit Obligations incurred on
behalf of the Foreign Borrowers to provide cash collateral therefor in the
manner set forth in Annex B, until all such Letter of Credit Obligations have
been fully cash collateralized in the manner set forth in Annex B; and, last, to
any other Obligations owing by the Foreign Credit Parties.  Neither the
Commitment nor the Foreign Currency Subfacility Limit shall be permanently
reduced by the amount of any such prepayments.
 
(f)                 No Implied Consent.  Nothing in this Section 1.3 shall be
construed to constitute any Agent’s or any Lender’s consent to any transaction
that is not permitted by other provisions of this Agreement or the other Loan
Documents.
 
(g)                Application to Revolving Credit Advances.  Any prepayment
made on any outstanding Revolving Credit Advances pursuant to Sections
1.1(a)(i), 1.3(b) or 5.4 shall be applied as follows: first, to such Revolving
Credit Advances that are Index Rate Loans; and second, to such Revolving Credit
Advances that are LIBOR Loans, in the order of the LIBOR Loans with the shortest
LIBOR Periods to the LIBOR Loans with the longest LIBOR Periods.  Application to
specific Advances pursuant to this Section 1.3(g) shall be subject to the
calculation of the indemnities, if any, owing to the Lenders pursuant to Section
1.14(b).
 

  1.4 Use of Proceeds.

 
Borrowers shall utilize the proceeds of the Loans solely for the financing of
Borrowers’ and their Subsidiaries’ working capital and other general corporate
needs.
 
 
12

--------------------------------------------------------------------------------

 
 

  1.5 Interest and Applicable Margins.

 
(a)                 Borrowers shall pay interest to the Administrative Agent,
for the ratable benefit of Lenders and the Fronting Lender in accordance with
the various Loans being made by each Lender and the Fronting Lender, in arrears
on each applicable Interest Payment Date, at the following rates: (i) with
respect to the Dollar Revolving Credit Advances, the Dollar Index Rate plus the
Applicable Dollar Revolver Index Margin per annum or, at the election of
Borrower Representative, the applicable Dollar LIBOR Rate plus the Applicable
Dollar Revolver LIBOR Margin per annum, (ii) with respect to the Foreign
Currency Revolving Credit Advances denominated in Sterling, the applicable
Sterling LIBOR Rate plus the Applicable Sterling Revolver LIBOR Margin per
annum, (iii) with respect to the Foreign Currency Revolving Credit Advances
denominated in Euro, the applicable Euro LIBOR Rate plus the Applicable Euro
Revolver LIBOR Margin per annum, (iv) with respect to the Foreign Currency
Revolving Credit Advances denominated in Hong Kong Dollars, the Hong Kong
Dollars LIBOR Rate plus the Applicable Hong Kong Dollars Revolver LIBOR Margin
per annum, (v) with respect to Swing Line Advances denominated in Dollars, the
Dollar Index Rate plus the Applicable Dollar Revolver Index Margin per annum,
(vi) with respect to Swing Line Advances denominated in Sterling, the Sterling
Index Rate plus the Applicable Sterling Revolver Index Margin per annum, (vii)
with respect to Swing Line Advances denominated in Euro, the Euro Index Rate
plus the Applicable Euro Revolver Index Margin per annum and (viii) with respect
to Swing Line Advances denominated in Hong Kong Dollars, the Hong Kong Dollars
Index Rate plus the Applicable Hong Kong Dollars Revolver Index Margin per
annum.
 
As of the Closing Date, the Applicable Margins are as follows:
 
Applicable Dollar Revolver Index Margin
1.00%
Applicable Dollar Revolver LIBOR Margin
2.00%
Applicable Sterling Revolver Index Margin
1.00%
Applicable Sterling Revolver LIBOR Margin
2.00%
Applicable Euro Revolver Index Margin
1.00%
Applicable Euro Revolver LIBOR Margin
2.00%
Applicable Hong Kong Dollars Revolver Index Margin
1.00%
Applicable Hong Kong Dollars Revolver LIBOR Margin
2.00%
Applicable L/C Margin
2.00%
Applicable Unused Line Fee Margin
0.375%

 
 
13

--------------------------------------------------------------------------------

 
 
The Applicable Margins shall be adjusted by reference to the following grids:
 
If the Usage for such Business Day is:
Level of Applicable Margins:
≤ 25%
Level I
>25% but ≤ 50%
Level II
>50% but ≤ 75%
Level III
>75%
Level IV

 

 
Applicable Margins
 
Level I
Level II
Level III
Level IV
Applicable Dollar Revolver Index Margin
0.75%
1.00%
1.25%
1.50%
Applicable Dollar Revolver LIBOR Margin
1.75%
2.00%
2.25%
2.50%
Applicable Sterling Revolver Index Margin
0.75%
1.00%
1.25%
1.50%
Applicable Sterling Revolver LIBOR Margin
1.75%
2.00%
2.25%
2.50%
Applicable Euro Revolver Index Margin
0.75%
1.00%
1.25%
1.50%
Applicable Euro Revolver LIBOR Margin
1.75%
2.00%
2.25%
2.50%
Applicable Hong Kong Dollars Revolver Index Margin
0.75%
1.00%
1.25%
1.50%
Applicable Hong Kong Dollars Revolver LIBOR Margin
1.75%
2.00%
2.25%
2.50%
Applicable L/C Margin
1.75%
2.00%
2.25%
2.50%

 
If the Usage for such Business Day is:
<33%
>33% but ≤66%
>66%
Applicable Unused Line Fee Margin
0.500%
0.375%
0.250%



Adjustments in the Applicable Margins shall be implemented each Business Day. 
Notwithstanding the foregoing, from and after the occurrence of an Event of
Default and until the first Business Day following the cure or waiver thereof,
no reduction in the Applicable Margins shall be implemented.
 
(b)                 If any payment on any Loan becomes due and payable on a day
other than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.
 
(c)                 All computations of Fees calculated on a per annum basis and
interest on all Loans shall be made by the Administrative Agent on the basis of
a 360-day year, in each case
 
 
14

--------------------------------------------------------------------------------

 
 
for the actual number of days occurring in the period for which such interest
and Fees are payable.  The Dollar Index Rate, the Sterling Index Rate, the Euro
Index Rate and the Hong Kong Dollars Index Rate are floating rates determined
for each day.  Each determination by the Administrative Agent of an interest
rate and Fees hereunder shall be presumptive evidence of the correctness of such
rates and Fees.
 
(d)                So long as an Event of Default has occurred and is continuing
under Section 8.1(a), (g) or (h), or so long as any other Event of Default has
occurred and is continuing and the Administrative Agent shall have elected (or,
by written request to the Administrative Agent, the Requisite Lenders shall have
elected), which election in either case shall be confirmed by written notice
from the Administrative Agent to Borrower Representative, the interest rates
applicable to the Loans and the Letter of Credit Fees shall be increased by two
percentage points (2%) per annum above the rates of interest or the rate of such
Fees otherwise applicable hereunder (the “Default Rate”), and all outstanding
Obligations shall bear interest at the Default Rate applicable to such
Obligations. Interest and Letter of Credit Fees at the Default Rate shall accrue
from the initial date of such Event of Default until that Event of Default is
cured or waived and shall be payable upon demand.
 
(e)                 Subject to the conditions precedent set forth in Section
2.2, Borrower Representative shall have the option to (i) request that any
Revolving Credit Advance denominated in Dollars be made as a LIBOR Loan, (ii)
convert at any time all or any portion of the outstanding Revolving Loan
denominated in Dollars from Index Rate Loans to LIBOR Loans, (iii) convert any
LIBOR Loan denominated in Dollars to an Index Rate Loan, subject to payment of
LIBOR breakage costs in accordance with Section 1.14(b) if such conversion is
made prior to the expiration of the LIBOR Period applicable thereto, or (iv)
continue all or any portion of the outstanding Revolving Loan as a LIBOR Loan
upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued portion of the outstanding Revolving Loan shall
commence on the first day after the last day of the LIBOR Period of the portion
of the outstanding Revolving Loan to be continued.  Any portion of the
outstanding Revolving Loan to be made or continued as, or converted into, a
LIBOR Loan must be in a minimum amount of (i) if denominated in Dollars,
$5,000,000 or an integral multiple of $1,000,000 in excess of such amount, (ii)
if denominated in Sterling, £3,000,000 or an integral multiple of £500,000 in
excess of such amount, (iii) if denominated in Euro, €3,000,000 or an integral
multiple of €500,000 in excess of such amount or (iv) if denominated in Hong
Kong Dollars, HK$40,000,000 or an integral multiple of HK$8,000,000 in excess of
such amount.  Any such election must be made by 11:00 a.m. (New York time) on
the third Business Day prior to (1) the date of any proposed Revolving Credit
Advance which is to be made as a LIBOR Loan, (2) the end of each LIBOR Period
with respect to any LIBOR Loans to be continued as such, or (3) the date on
which Borrower Representative wishes to convert any Index Rate Loan to a LIBOR
Loan for a LIBOR Period designated by Borrower Representative in such election. 
If no election is received with respect to a LIBOR Loan by 11:00 a.m. (New York
time) on the third Business Day prior to the end of the LIBOR Period with
respect thereto (or if a Default or an Event of Default has occurred and is
continuing or if the additional conditions precedent set forth in Section 2.2
shall not have been satisfied), (i) if such LIBOR Loan is denominated in
Dollars, such LIBOR Loan shall be converted to an Index Rate Loan at the end of
its LIBOR Period and (ii) if such LIBOR Loan is denominated in a Foreign
Currency, such LIBOR Loan shall be continued as a LIBOR Loan having a LIBOR
Period of one month.  Borrower
 
 
15

--------------------------------------------------------------------------------

 
 
Representative must make such election by notice to the Administrative Agent in
writing, by telecopy or overnight courier, or Electronic Transmission.  In the
case of any conversion or continuation, such election must be made pursuant to a
notice (a “Notice of Conversion/Continuation”) delivered in writing or by
Electronic Transmission in the form of Exhibit 1.5(e).  Notwithstanding anything
in this Section 1.5(e) or Agreement to the contrary, conversions and
continuations of Index Rate Loans and LIBOR Loans hereunder shall not result in
refinancings or repayments of such portions of the outstanding Revolving Loan,
but only repricings of such continuously outstanding portions of the outstanding
Revolving Loan.
 
(f)                  Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final order
that the rate of interest payable hereunder exceeds the highest rate of interest
permissible under law (the “Maximum Lawful Rate”), then so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable hereunder shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrowers shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by the Administrative
Agent, on behalf of Lenders, is equal to the total interest that would have been
received had the interest rate payable hereunder been (but for the operation of
this paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.  In no event shall the total interest received by
any Lender pursuant to the terms hereof exceed the amount that such Lender could
lawfully have received had the interest due hereunder been calculated for the
full term hereof at the Maximum Lawful Rate.
 

  1.6 Eligible Art Loans.

 
All of the Art Loans owned by each Borrower and reflected in the most recent
Borrowing Base Certificate delivered by the Borrower Representative to the
Administrative Agent shall be “Eligible Art Loans” for purposes of this
Agreement, except any Art Loans to which any of the exclusionary criteria set
forth below applies.  The Administrative Agent shall have the right to
establish, modify or eliminate Reserves against Eligible Art Loans from time to
time in its sole reasonable credit judgment.  In addition, the Administrative
Agent reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the criteria set forth below and to establish new
criteria, and to adjust advance rates with respect to Eligible Art Loans, in its
reasonable credit judgment, reflecting changes in the collectibility or
realization values of such Art Loans arising or discovered by the Administrative
Agent after the Closing Date subject to the approval of Supermajority Lenders in
the case of adjustments or new criteria or changes in advance rates which have
the effect of making more credit available; provided that, (i) for purposes of
clarity, the Administrative Agent will not be required at any time to obtain any
approval from any Lenders or any other Person(s) for the establishment,
modification or elimination of any Reserves against Eligible Art Loans and (ii)
any decreases to advance rates with respect to Eligible Art Loans made after the
Closing Date shall only apply to Art Loans added to any Borrowing Base after the
date of such decrease in the advance rates.  Eligible Art Loans shall not
include any Art Loan of any Borrower:
 
(a)                 with respect to which (i) such Borrower shall not have
conducted (x) appropriate UCC, tax lien and judgment searches (or applicable
equivalent) against the applicable Art Loan Debtor or (y) in the case of any Art
Loan Debtor located in the United
 
 
16

--------------------------------------------------------------------------------

 
 
Kingdom or Hong Kong, appropriate bankruptcy, winding up and company searches
against the applicable Art Loan Debtor or (ii) the results of such searches
shall have indicated any material risk with respect to the applicable Art Loan
Debtor or the Works of Art securing repayment of such Art Loan;
 
(b)                with respect to which (i) such Art Loan and the related
security interest are not governed by a loan and security agreement reasonably
acceptable to the Administrative Agent in form and substance, or (ii) any
material terms of the related loan and security agreement and/or any other
related documentation are not binding and enforceable;
 
(c)                 with respect to which any payment under the related loan
agreement (or any other Art Loan outstanding to such related Art Loan Debtor)
has been deemed by such Borrower to be non-accrual;
 
(d)                that is subject to any litigation challenging the validity or
enforceability of such Art Loan or any related documentation, unless (i) such
Borrower has notified the Administrative Agent of such litigation, and (ii) the
Administrative Agent has determined in its reasonable judgment, pursuant to a
written notice to such Borrower (not to be unreasonably withheld or delayed),
that such litigation does not constitute good faith litigation;
 
(e)                 (i) that is not denominated in Dollars, Canadian Dollars,
Hong Kong Dollars, Sterling, Euros, Swiss Francs or an Alternative Art Loan
Currency, (ii) if such Art Loan is denominated in Hong Kong Dollars and owned by
a Domestic Borrower or U.K. Borrower, unless the Administrative Agent shall have
otherwise agreed, a Credit Party (if such Art Loan is owned by a U.K. Borrower)
or a Domestic Credit Party (if such Art Loan is owned by a Domestic Borrower)
shall have not entered into a Rate Management Transaction reasonably acceptable
to the Administrative Agent (x) having a notional amount substantially equal to
the outstanding principal balance of such Art Loan at all times until the
maturity of such Art Loan and (y) directly mitigating the risk associated with
changes in the exchange rate between Hong Kong Dollars and Dollars (in the case
of any Art Loan owned by a Domestic Borrower) or Sterling (in the case of any
Art Loan owned by a U.K. Borrower) at all times until the maturity of such Art
Loan or  (iii) if such Art Loan is denominated in an Alternative Art Loan
Currency, unless the Administrative Agent shall have otherwise agreed, a Credit
Party (in the case of any Foreign Borrower) or a Domestic Credit Party (in the
case of any Domestic Borrower) shall have not entered into a Rate Management
Transaction reasonably acceptable to the Administrative Agent (x) having a
notional amount substantially equal to the outstanding principal balance of such
Art Loan at all times until the maturity of such Art Loan and (y) directly
mitigating the risk associated with changes in the exchange rate between the
currency in which such Art Loan is denominated and Dollars (in the case of any
Art Loan owned by a Domestic Borrower) or Sterling (in the case of any Art Loan
owned by a Foreign Borrower) at all times until the maturity of such Art Loan;
 
(f)                 that was not generated in the ordinary course of the
applicable Borrower’s business;
 
(g)                unless the Administrative Agent shall have otherwise agreed,
that by its terms is not due and payable within 18 months; provided that, Art
Loans that by their terms are
 
 
17

--------------------------------------------------------------------------------

 
 
due and payable after 18 months but within 24 months shall not be excluded as
“Eligible Art Loans” pursuant to this clause to the extent the portion of the
outstanding principal balance of such Art Loans included in any Borrowing Base,
collectively with the portion of the outstanding principal balance of such “Art
Loans” included in any “Borrowing Base” under the Auction Revolving Credit
Agreement, does not exceed $150,000,000 in the aggregate;
 
(h)                to the extent that any defense, counterclaim, setoff or
dispute (other than any dispute described in clause (d) above or in clauses (h)
or (i) of the definition of “Eligible Art Loan Collateral”) is asserted in
writing (and reasonably determined by such Borrower not to be frivolous) as to
repayment by the relevant Art Loan Debtor of such Art Loan or as to any failure
by any Sotheby Entity to fund any unfunded commitment of such Sotheby Entity to
make future Art Loans to the relevant Art Loan Debtor, unless (i) such Borrower
has notified the Administrative Agent of such defense, counterclaim, setoff or
dispute, and (ii) the Administrative Agent has determined in its reasonable
judgment, pursuant to a written notice to such Borrower (not to be unreasonably
withheld or delayed), that such defense, counterclaim, setoff or dispute is not
asserted in good faith;
 
(i)                  that (i) is not subject to a first priority lien in favor
of the Collateral Agent, on behalf of the Secured Parties, or (ii) is subject to
any Lien of any Person other than the Collateral Agent, except Permitted
Encumbrances;
 
(j)                  with respect to which the Art Loan Debtor is a director,
officer, other employee or Affiliate of any Sotheby Entity, unless the
Administrative Agent shall have determined, in its sole discretion, that such
Art Loan shall constitute an Eligible Art Loan notwithstanding the provisions of
this clause (j);
 
(k)                 unless the Administrative Agent shall have otherwise agreed
in its reasonable credit judgment, that is the obligation of an Art Loan Debtor
that is the United States government or a political subdivision thereof, or any
state, county or municipality or department, agency or instrumentality thereof;
 
(l)                  that is not secured by Eligible Art Loan Collateral or to
the extent by which the outstanding principal balance of such Art Loan exceeds
sixty percent (60%) of the aggregate Estimated Value of the Works of Art
securing repayment of such Art Loan that constitute Eligible Art Loan
Collateral;
 
(m)               in the case of an Art Loan Debtor that is not an individual,
such Borrower has not obtained confirmation of authorization of the incurrence
of such Art Loan by such Person and the individuals executing documents on its
behalf;
 
(n)                with respect to which (i) a petition is filed by or against
the related Art Loan Debtor under any bankruptcy law or any other federal, state
or foreign (including any provincial) receivership, insolvency relief or other
law or laws for the relief of debtors or (ii) the related Art Loan Debtor makes
a general assignment for the benefit of creditors;
 
(o)                to the extent any Sotheby Entity is liable for goods sold or
services rendered by the applicable Art Loan Debtor to such Sotheby Entity, but
only to the extent of the potential offset; provided that, without duplication
of amounts described in the proviso of
 
 
18

--------------------------------------------------------------------------------

 
 
Section 1.6(o) or 1.8(m) of the Auction Revolving Credit Agreement, if such
potential offset arises from amounts payable by such Borrower to such Art Loan
Debtor, from any receivable then due and payable to such Borrower, as agent for
such Art Loan Debtor, by a buyer of a Work of Art (other than the Work of Art
securing any Art Loan) that was sold on consignment by such Borrower, as
consignee, on behalf of such Art Loan Debtor, in its capacity as consignor, such
potential offset shall be reduced by the amount of such receivable (net of any
commissions, buyer’s premium and reimbursable expenses payable to any Sotheby
Entity for such sale);
 
(p)                with respect to which (i) any of the documentation evidencing
such Art Loan is not in the possession of such Borrower or any Agent or (ii) any
of the representations or warranties in this Agreement and the other Loan
Documents pertaining to such Art Loan is untrue in any material respect (or, in
the case of any representation or warranty already qualified by materiality, in
any respect);
 
(q)                to the extent such Art Loan exceeds any credit limit with
respect to any Art Loan Debtor established by the Administrative Agent, in its
reasonable credit judgment, taking into account the nature and value of the
Works of Art securing such Art Loan and after consultation with the Borrower
Representative;
 
(r)                  with respect to which the initial outstanding principal
amount, if owned by a Domestic Borrower, is less than $100,000; or
 
(s)                 that is included in any “Borrowing Base” under the Auction
Revolving Credit Agreement.
 

  1.7 [Reserved].

 

  1.8
[Reserved].

 

  1.9 Cash Management Systems.

 
On and after the Closing Date, the Credit Parties will maintain until the
Termination Date the cash management systems described in Annex C (the “Cash
Management Systems”).
 

  1.10 Fees.

 
(a)                 Borrowers shall pay to GE Capital an annual collateral
monitoring fee equal to $100,000 per year payable on the Closing Date and
annually in advance on each anniversary thereof prior to the Termination Date;
provided that, (i) the annual collateral monitoring fee payable hereunder shall
be reduced on a dollar-for-dollar basis by any portion of the annual collateral
monitoring fee paid to GE Capital pursuant to Section 1.10(a) of the Auction
Revolving Credit Agreement and (ii) a pro-rated portion of the annual collateral
monitoring fee paid by the Borrowers or their Affiliates pursuant to the terms
of the Existing Credit Agreement on the most recent anniversary of the
“Restatement Effective Date” (as defined in the Existing Credit Agreement) for
the period from such anniversary through the Closing Date will be credited to
the Borrowers and only the balance of such annual collateral monitoring fee will
be due and payable on the Closing Date.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)                 As additional compensation for the Lenders, Borrowers shall
pay to the Administrative Agent, for the ratable benefit of the Lenders, in
arrears, on the first Business Day of each month prior to the Commitment
Termination Date and on the Commitment Termination Date, a Fee for Borrowers’
non use of available funds in an amount in Dollars equal to the Applicable
Unused Line Fee Margin per annum (calculated on the basis of a 360 day year for
actual days elapsed) multiplied by the difference between (x) the Maximum Amount
(as it may be increased or reduced from time to time) and (y) the average for
the period of the daily closing balances of the aggregate Revolving Loan and the
Swing Line Loan outstanding during the period for which such Fee is due.
 
(c)                 Borrowers shall pay to the Administrative Agent, for the
ratable benefit of Lenders, the Letter of Credit Fee and other fees and amounts
required by Annex B.
 

  1.11 Receipt of Payments.

 
Borrowers shall make each payment under this Agreement not later than 2:00 p.m.
(New York time) on the day when due in immediately available funds in Dollars,
Sterling, Euro or Hong Kong Dollars, as applicable, to the applicable Collection
Account.  For purposes of computing interest and Fees and determining Borrowing
Availability as of any date, all payments shall be deemed received on the
Business Day on which immediately available funds therefore are received in the
Collection Account prior to 2:00 p.m. New York time.  Payments received after
2:00 p.m. New York time on any Business Day or on a day that is not a Business
Day shall be deemed to have been received on the following Business Day.
 

  1.12 Application and Allocation of Payments.

 
(a)                 So long as no Event of Default has occurred and is
continuing, (i) payments matching specific scheduled payments then due shall be
applied to those scheduled payments; (ii) voluntary prepayments shall be applied
in accordance with the provisions of Section 1.3(a); and (iii) mandatory
prepayments shall be applied as set forth in Section 1.3(d) or 1.3(e), as
applicable.  All payments and prepayments applied to the Revolving Loan shall be
applied ratably to the portion thereof held by each Lender as determined by its
Pro Rata Share.  As to (x) any other payment, (y) all payments made when an
Event of Default has occurred and is continuing or following the Commitment
Termination Date and (z) all proceeds of Collateral, each Borrower hereby
irrevocably waives the right to direct the application of any and all such
payments received from or on behalf of such Borrower and proceeds of Collateral,
and the Ratable Share of all such payments and proceeds of Collateral shall be
applied to amounts then due and payable in the following order, subject to the
terms of the Collateral Documents: (1) to Fees and reimbursable expenses of
Agents hereunder; (2) to interest on the Swing Line Loan; (3) to principal
payments on the Swing Line Loan; (4) to interest on the Revolving Loan; (5) to
principal payments on the Revolving Loan and to provide cash collateral for
Letter of Credit Obligations in the manner described in Annex B; (6) to all
other Obligations owing by the Credit Parties, including expenses of Lenders to
the extent reimbursable under Section 11.3; and (7) to amounts owing in respect
of Bank Product and Hedging Obligations; provided that, notwithstanding the
foregoing, (x) with respect to any Guarantor, no proceeds of any guarantee made
by such Guarantor and no proceeds of any Collateral of such Guarantor shall be
applied to any Excluded Hedging Obligations of such Guarantor and (y) any
payment by a Foreign Credit
 
 
20

--------------------------------------------------------------------------------

 
 
Party shall be applied only to the Obligations and Bank Product and Hedging
Obligations of the Foreign Credit Parties according to the preceding order of
priority.
 
(b)                 Each Agent is authorized to, and at its sole election may,
charge to the Revolving Loan balance on behalf of each Borrower and cause to be
paid all Fees, expenses, Charges, costs (including insurance premiums in
accordance with Section 5.4(a)) and interest and principal, other than principal
of the Revolving Loan, owing by Borrowers under this Agreement or any of the
other Loan Documents if and to the extent Borrowers fail to pay promptly any
such amounts as and when due, even if the Dollar Equivalent of the amount of
such charges would exceed the applicable Borrowing Availability at such time;
provided, such action shall not cause the Dollar Equivalent of the aggregate
Revolving Loan to exceed the Maximum Amount.  At any Agent’s option and to the
extent permitted by law, any charges so made shall constitute a Revolving Credit
Advance made in the applicable currency and part of the Revolving Loan
hereunder.
 
(c)                 Notwithstanding any contrary provision herein, if, at the
time of the receipt of any prepayment or payment on the Obligations, (i) any
Non-Foreign Currency Lender shall have failed to make available to the Fronting
Lender any amount required pursuant to Section 9.9(e)(i) upon demand therefor by
the Fronting Lender and (ii) the Borrowers shall have failed to repay, pursuant
to Section 9.9(e)(iv), the outstanding principal amount of the portion of the
Revolving Loan or Letter of Credit Obligation then outstanding to the Fronting
Lender in which such Non-Foreign Currency Lender was required to purchase a
participation interest, then such prepayment or payment shall be applied first
to the portion of the Revolving Loan or Letter of Credit Obligations then
outstanding to the Fronting Lender in which such Non-Foreign Currency Lender was
required to purchase such participation interest, until the same (together with
any interest due and payable thereon) shall have been paid in full.
 

  1.13 Loan Account and Accounting.

 
The Administrative Agent shall maintain a loan account (the “Loan Account”) on
its books to record: all Revolving Credit Advances and Swing Line Advances, all
payments made by Borrowers, and all other debits and credits as provided in this
Agreement with respect to the Loans or any other Obligations.  All entries in
the Loan Account shall be made in accordance with the Administrative Agent’s
customary accounting practices as in effect from time to time. The balance in
the Loan Account, as recorded on the Administrative Agent’s most recent printout
or other written statement, shall, absent manifest error, be presumptive
evidence of the amounts due and owing to the Agents and Lenders by each
Borrower; provided that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay the Obligations. 
The Administrative Agent shall render to Borrower Representative a monthly
accounting of transactions with respect to the Loans setting forth the balance
of the Loan Account as to each Borrower for the immediately preceding month. 
Unless Borrower Representative notifies the Administrative Agent in writing of
any objection to any such accounting (specifically describing the basis for such
objection), within thirty (30) days after the date thereof, each and every such
accounting shall be presumptive evidence of all matters reflected therein.  Only
those items expressly objected to in such notice shall be deemed to be disputed
by Borrowers.  Notwithstanding any provision herein contained to the contrary,
any Lender may elect (which election may be revoked) to dispense with the
issuance of Notes to that
 
 
21

--------------------------------------------------------------------------------

 
 
Lender and may rely on the Loan Account as evidence of the amount of Obligations
from time to time owing to it.
 

  1.14 Indemnity.

 
(a)                 Each Credit Party shall jointly and severally indemnify and
hold harmless each of the Agents, Lenders, the Fronting Lender and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the
transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that  Indemnified Person’s gross negligence or willful
misconduct as determined in a final, non-appealable judgment by a court of
competent jurisdiction.  NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO
ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.  It is understood and agreed that,
notwithstanding anything to the contrary set forth in this Section 1.14(a), no
Foreign Credit Party shall have any obligation to any Indemnified Person with
respect to Indemnified Liabilities relating to Obligations of any Domestic
Credit Party.
 
(b)                To induce Lenders to provide the LIBOR Loan option on the
terms provided herein, if (i) any LIBOR Loans are repaid in whole or in part
prior to the last day of any applicable LIBOR Period (whether that repayment is
made pursuant to any provision of this Agreement or any other Loan Document or
occurs as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall fail to borrow, continue or
convert a LIBOR Loan after it has given notice requesting the same in accordance
herewith; (iv) any Borrower shall fail to make any prepayment of a LIBOR Loan
after Borrower Representative has given a notice thereof in accordance herewith;
or (v) any assignment shall occur pursuant to Section 1.17(d), then Borrowers
shall jointly and severally indemnify and hold harmless each Lender from and
against all losses, costs and expenses resulting from or arising from any of the
foregoing.  Such indemnification shall include any loss (excluding loss of
margin) or expense arising from the reemployment of funds obtained by it or from
fees payable to terminate deposits
 
 
22

--------------------------------------------------------------------------------

 
 
from which such funds were obtained.  For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its portion of the relevant LIBOR Loan (or its participation
interest in such LIBOR Loan) through the purchase of a deposit bearing interest
at the Dollar LIBOR Rate, the Sterling LIBOR Rate, the Euro LIBOR Rate or the
Hong Kong Dollars LIBOR Rate, as applicable, in an amount equal to the amount of
such portion of such LIBOR Loan (or such participation, as applicable) and
having a maturity comparable to the relevant LIBOR Period; provided, that each
Lender may fund each of its interests in LIBOR Loans (or its participations in
LIBOR Loans) in any manner it sees fit, and the foregoing assumption shall be
utilized only for the calculation of amounts payable under this subsection. 
This covenant shall survive the termination of this Agreement and the payment of
the Notes and all other amounts payable hereunder.  As promptly as practicable
under the circumstances, each Lender shall provide Borrower Representative with
its written calculation of all amounts payable pursuant to this Section 1.14(b),
and such calculation shall be binding on the parties hereto unless Borrower
Representative shall object in writing within ten (10) Business Days of receipt
thereof, specifying the basis for such objection in detail. It is understood and
agreed that, notwithstanding anything to the contrary set forth in this Section
1.14(b), no Foreign Credit Party shall have any obligation to any Lender with
regard to any such losses, costs and expenses relating to Obligations of any
Domestic Credit Party.
 

  1.15 Access.

 
Each Credit Party shall, during normal business hours, from time to time upon
three (3) Business Days’ prior notice as frequently as the Administrative Agent
reasonably determines to be appropriate (except as otherwise provided): (a)
provide the Administrative Agent and any of its officers, employees and agents
access to its properties, facilities, advisors, officers and employees and to
the Collateral (including, without limitation, in order to prepare an appraisal
or similar report), (b) permit the Administrative Agent, and any of its
officers, employees and agents, to inspect, audit and make extracts from any
Sotheby Entity’s books and records, and (c) permit the Administrative Agent, and
its officers, employees and agents, not more than two (2) times during any
twelve-month period beginning on the date hereof or any anniversary thereof
(unless an Event of Default has occurred and is continuing, in which case such
limitation shall not apply), to inspect, review, evaluate, and make test
verifications and counts of the Collateral of any Credit Party; provided, that
(i) the Administrative Agent shall conduct at least one (1) field exam described
in the foregoing clause (c) during each twelve-month period and (ii) unless an
Event of Default has occurred and is continuing, not more than two such field
exams during any twelve-month period shall be at the cost and expense of the
Credit Parties.  If an Event of Default has occurred and is continuing, each
such Credit Party shall provide such access to the Agents and to each Lender at
all times and without advance notice.  Furthermore, so long as any Event of
Default has occurred and is continuing, each Credit Party shall provide the
Agents and each Lender with access to their suppliers and customers to the
extent such access is within the rights and powers of such Credit Party.  Each
Credit Party shall make available to each Agent and its counsel reasonably
promptly originals or copies of all books and records that such Agent may
reasonably request.  Each Credit Party shall deliver any document or instrument
necessary for any Agent, as it may from time to time reasonably request, to
obtain records from any service bureau or other Person that maintains records
for such Credit Party, and shall maintain duplicate records or supporting
documentation on media, including computer tapes and discs owned by such Credit
Party.  The Administrative Agent will give
 
 
23

--------------------------------------------------------------------------------

 
 
Lenders at least five (5) days’ prior written notice of regularly scheduled
audits.  Representatives of other Lenders may accompany the Administrative
Agent’s representatives on regularly scheduled audits at no charge to Borrowers.
 

  1.16 Taxes.

 
(a)                 Tax gross-up.
 
(i)            Each Credit Party shall make all payments to be made by it under
the Loan Documents without any Tax Deduction, unless a Tax Deduction is required
by law.
 
(ii)           The Borrower Representative shall promptly upon becoming aware
that a Credit Party must make a Tax Deduction (or that there is any change in
the rate or the basis of a Tax Deduction) notify the Administrative Agent
accordingly.  Similarly, a Lender shall notify the Administrative Agent promptly
on becoming so aware in respect of any payment to that Lender pursuant to any
Loan Document.  If the Administrative Agent receives such notification from a
Lender it shall promptly notify the Borrower Representative.
 
(iii)          Subject to paragraph (iv) below, if a Tax Deduction is required
by law to be made by any Credit Party, the amount of the payment due from such
Credit Party shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
Tax Deduction had been required.
 
(iv)         A Credit Party is not required to make an increased payment to a
Lender under paragraph (iii) above for a Tax Deduction in respect of tax imposed
by the United Kingdom, Hong Kong or the United States of America (as the case
may be) on a payment under the Loan Documents, if on the date on which the
payment falls due:
 
(A)         the payment could have been made to the relevant Lender without a
Tax Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant taxing authority;
 
(B)          with respect to any payment to be made by a U.K. Credit Party, (i)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph (i)(B)
of the definition of Qualifying Lender, (ii) an officer of H.M.  Revenue &
Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the Income Tax Act 2007 of the United Kingdom which relates to that
payment and that Lender has received from the Credit Party making the payment a
certified copy of that Direction, and (iii) the payment could have been made to
the relevant Lender without a Tax Deduction in the absence of that Direction;
 
(C)          with respect to any payment to be made by a U.K. Credit Party, the
relevant Lender is a Treaty Lender and the Credit Party making the payment is
able to demonstrate that the payment could have been made to the Lender without
 
 
24

--------------------------------------------------------------------------------

 
 
the Tax Deduction had that Lender complied with its obligations under paragraph
(vii) below;
 
(D)          the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (i)(B) of the definition of Qualifying Lender and:
 

  (i) the relevant Lender has not given a Tax Confirmation to the Borrower
Representative (on behalf of the U.K. Credit Parties); and

 

  (ii) the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the Borrower Representative (on
behalf of the U.K. Credit Parties), on the basis that the Tax Confirmation would
have enabled the U.K. Credit Parties to have formed a reasonable belief that the
payment was an “excepted payment” for the purpose of section 930 of the Income
Tax Act 2007;

 
(E)           with respect to any payments to be made by a Domestic Credit
Party, the Tax is (i) assessed on a Lender under (x) the law of the jurisdiction
in which that Lender is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Lender is treated as resident for tax purposes, (y)
the law of the jurisdiction in which that Lender’s facility office is located in
respect of amounts received or receivable in that jurisdiction or (z) the law of
the jurisdiction with which that Lender and the jurisdiction have a present or
former connection (other than such connection arising from any Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document) and (ii) imposed on or measured by net income with
respect to that Lender or such Tax is a franchise tax or branch profits tax, or
imposed in lieu of a net income Tax; or
 
(F)           the payment is subject to U.S. federal withholding Taxes imposed
under FATCA.
 
(v)          If any Credit Party is required to make a Tax Deduction, such 
Credit Party shall make such Tax Deduction and any payment required in
connection with such Tax Deduction within the time allowed and in the minimum
amount required by law.
 
(vi)         Within thirty days of making either a Tax Deduction or any payment
required in connection with a Tax Deduction, the  Credit Party making such Tax
Deduction shall deliver to the Administrative Agent for the applicable Lender
either a statement under section 975 of the Income Tax Act 2007 or other
evidence reasonably satisfactory to such Lender that such Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.
 
(vii)       A Treaty Lender and a Credit Party which makes a payment to which
that Treaty Lender is entitled shall cooperate in completing any procedural
formalities
 
 
25

--------------------------------------------------------------------------------

 
 
necessary for that Credit Party to obtain authorization to make that payment
without a Tax Deduction. The Administrative Agent shall file a syndicated loan
scheme application form with H.M. Revenue & Customs as soon as practicable
following the Closing Date. A Treaty Lender shall discharge its obligation under
this provision if it provides to the Administrative Agent its DTTP number and
jurisdiction of tax residence and any other information required by the
Administrative Agent to file or maintain the syndicated loan scheme application.
 
(viii)      A U.K. Non-Bank Lender shall promptly notify the Administrative
Agent who shall notify the U.K. Credit Parties if there is any change in the
position from that set out in the Tax Confirmation.
 
(ix)          Each Lender which becomes a party to this Agreement after the date
of this Agreement (such Lender, a “New Lender”) shall indicate, in the
Assignment Agreement which it executes on becoming a party, and for the benefit
of the Administrative Agent and without liability to any Credit Party, which of
the following categories it falls in:
 
(A)         not a Qualifying Lender;
 
(B)          a Qualifying Lender (other than a Treaty Lender); or
 
(C)          a Treaty Lender.
 
If a New Lender fails to indicate its status in accordance with this paragraph
(ix), then such New Lender shall be treated for the purposes of this Agreement
(including by each U.K. Credit Party) as if it is not a Qualifying Lender until
such time as it notifies the Administrative Agent which category applies (and
the Administrative Agent, upon receipt of such notification, shall inform the
Borrower Representative on behalf of the U.K. Credit Parties).  For the
avoidance of doubt, an Assignment Agreement shall not be invalidated by any
failure of a Lender to comply with this paragraph (ix).
 
(x)            If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Lender shall deliver to Borrowers and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrowers or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such additional documentation reasonably requested by Borrowers or the
Administrative Agent as may be necessary for Borrowers and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (x), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(b)               Tax indemnity.
 
(i)            The Credit Parties shall (within three Business Days of demand by
the Administrative Agent) pay (or procure payment) to a Protected Party an
amount equal to the
 
 
26

--------------------------------------------------------------------------------

 
 
loss, liability or cost which that Protected Party determines will be or has
been (directly or indirectly) suffered for or on account of Tax by that
Protected Party in respect of any Loan Document.
 
(ii)           Paragraph (b)(i) above shall not apply:
 
(A)         with respect to any Tax (i) assessed on a Lender (x) under the law
of the jurisdiction in which that Lender is incorporated or, if different, the
jurisdiction (or jurisdictions) in which that Lender is treated as resident for
tax purposes or (y) under the law of the jurisdiction in which that Lender’s
facility office is located in respect of amounts received or receivable in that
jurisdiction and (ii) imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Lender; and
 
(B)          to the extent a loss, liability or cost (i) is compensated for by
an increased payment under Section 1.16(a) or (ii) would have been compensated
for by an increased payment under Section 1.16(a) but was not so compensated
solely because one of the exclusions in Section 1.16(a)(iv) applied.
 
(iii)         A Protected Party making, or intending to make, a claim under
paragraph (i) above shall promptly notify the Administrative Agent of the event
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Borrower Representative.
 
(iv)         A Protected Party shall, on receiving a payment from a Credit Party
under this Section 1.16(b), notify the Administrative Agent.
 
(c)               Tax Credit.  If a Credit Party makes a Tax Payment and the
relevant Lender determines that:
 
(i)            a Tax Credit is attributable either to an increased payment under
Section 1.16(a) of which that Tax Payment forms part, or to that Tax Payment;
and
 
(ii)           that Lender has obtained, utilized and retained that Tax Credit,
 
the Lender shall pay an amount to the applicable Credit Party which that Lender
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by such
Credit Party.
 
(d)               Stamp Taxes.  The Credit Parties shall pay, and within three
Business Days of demand, indemnify each Lender against any cost, loss, or
liability that a Lender incurs in relation to all stamp, duty, registration and
other similar Taxes payable in respect of the Loan Documents.
 
 
27

--------------------------------------------------------------------------------

 
 
(e)                Value Added Tax.
 
(i)            All amounts expressed in the Loan Documents to be payable by any
Credit Party to a Lender or any Agent which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of VAT.  If VAT is or becomes chargeable on any supply made by any
Lender or any Agent to any Credit Party in connection with any Loan Document,
such Credit Party shall pay to such Lender or Agent, as applicable, (in addition
to and at the same time as paying the consideration for such supply) an amount
equal to the amount of such VAT (and such Lender shall promptly provide an
appropriate VAT invoice to the relevant Credit Party).
 
(ii)           Where any Loan Document requires any Credit Party to reimburse or
indemnify a Lender or any Agent for any cost or expense, such Credit Party shall
reimburse or indemnify (as the case may be) such Lender or such Agent, as
applicable, for the full amount of such cost or expense, including such part
thereof as represents VAT, except to the extent that such Lender or such Agent,
as applicable, reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.
 
(iii)          Any reference in this Section 1.16(e) to any Credit Party shall,
at any time when such Credit Party is treated as a member of a group for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the Value Added Tax Act
1994 of the United Kingdom).
 

  1.17 Capital Adequacy; Increased Costs; Illegality.

 
(a)                 If any law, treaty, governmental (or quasi governmental)
rule, regulation, guideline or order regarding capital adequacy, liquidity,
reserve requirements or similar requirements or compliance by any Lender
(including, as applicable, as L/C Issuer) with any request or directive
regarding capital adequacy, liquidity, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Closing Date, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender’s capital as a consequence of its obligations
hereunder, then Borrowers shall from time to time upon demand by such Lender
(with a copy of such demand to the Administrative Agent) pay to the
Administrative Agent, for the account of such Lender, additional amounts
sufficient to compensate such Lender for such reduction.  A certificate as to
the amount of that reduction and showing the basis of the computation thereof
submitted by such Lender to Borrower Representative and to the Administrative
Agent shall be presumptive evidence of the matters set forth therein.
 
(b)                 If, due to either (i) the introduction of or any change in
any law or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost to any
Lender (including, as applicable, as L/C Issuer) of agreeing to make or making,
funding or maintaining any Loan or Letter of Credit (or any participation in any
Loan or Letter of Credit
 
 
28

--------------------------------------------------------------------------------

 
 
purchased pursuant to Section 9.9(e)(i)), then Borrowers shall from time to
time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to Borrower Representative and to the Administrative Agent by such
Lender, shall be presumptive evidence of the matters set forth therein.  Each
Lender agrees that, as promptly as practicable after it becomes aware of any
circumstances referred to above which would result in any such increased cost,
the affected Lender shall, to the extent not inconsistent with such Lender’s
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by Borrowers
pursuant to this Section 1.17(b).  For the avoidance of doubt, Sections 1.17(a)
and 1.17(b) shall not apply to Taxes which shall be exclusively governed by
Section 1.16.
 
(c)                 (i)  Notwithstanding anything to the contrary contained
herein, if the introduction of or any change in any law or regulation (or any
change in the interpretation thereof) shall make it unlawful, or any central
bank or other Governmental Authority shall assert that it is unlawful, for any
Lender to agree to make or to make or to continue to fund or maintain any LIBOR
Loan (or a participation interest in any LIBOR Loan), then, unless that Lender
is able to make or to continue to fund or to maintain such LIBOR Loan (or
participation interest, as applicable) at another branch or office of that
Lender without, in that Lender’s reasonable opinion, materially adversely
affecting it, its Loans or its participation interests in Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower Representative through the Administrative Agent, (x) the obligation of
such Lender to agree to make or to make or to continue to fund or maintain LIBOR
Loans (or participation interests in LIBOR Loans) shall terminate and (y) each
Borrower shall forthwith prepay in full all outstanding LIBOR Loans owing by
such Borrower to such Lender (or to the Fronting Lender, to the extent of the
participation interests in LIBOR Loans of the Fronting Lender held by such
Lender, and the Fronting Lender shall pay such amounts to such Lender in respect
of such participation interests), together with interest accrued thereon, unless
Borrower Representative on behalf of such Borrower, within five (5) Business
Days after the delivery of such notice and demand, converts all LIBOR Loans into
Index Rate Loans.
 
(ii)            If the Administrative Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the Dollar LIBOR Rate, the Sterling LIBOR Rate, the Euro LIBOR Rate or the Hong
Kong Dollars LIBOR Rate, as applicable, for any requested LIBOR Period with
respect to a proposed LIBOR Loan or that the Dollar LIBOR Rate, the Sterling
LIBOR Rate, the Euro LIBOR Rate or the Hong Kong Dollars LIBOR Rate, as
applicable, applicable pursuant to Section 1.5(a) for any requested LIBOR Period
with respect to a proposed LIBOR Loan does not adequately and fairly reflect the
cost to the Lenders of funding such Loan, the Administrative Agent will
forthwith give notice of such determination to Borrower Representative and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain LIBOR
Loans hereunder shall be suspended until the Administrative Agent revokes such
notice in writing.  Upon receipt of such notice, Borrower Representative may
revoke any Notice of Revolving Credit Advance or Notice of
Conversion/Continuation then submitted by it.  If Borrower Representative does
not revoke such notice, Lenders shall make, convert or continue the Loans, as
proposed by Borrower
 
 
29

--------------------------------------------------------------------------------

 
 
Representative, in the amount specified in the applicable notice submitted by
Borrower Representative, but such Loans shall be made, converted or continued as
Index Rate Loans.
 
(d)               Within thirty (30) days after receipt by Borrower
Representative of written notice and demand from any Lender (an “Affected
Lender”) for payment of additional amounts or increased costs as provided in
Sections 1.16(a), 1.17(a) or 1.17(b), Borrower Representative  may, at its
option, notify the Administrative Agent and such Affected Lender of its
intention to replace the Affected Lender.  Borrower Representative may obtain,
at Borrowers’ expense, a replacement Lender (“Replacement Lender”) for the
Affected Lender, so long as (i) no Default or Event of Default has occurred and
is continuing, and (ii) the Administrative Agent has consented to such
replacement (such consent not to be unreasonably withheld or delayed if such
Replacement Lender constitutes a Qualified Assignee).  If Borrowers obtain a
Replacement Lender within ninety (90) days following notice of their intention
to do so, the Affected Lender must sell and assign its outstanding Loans, Letter
of Credit Obligations and Commitments to such Replacement Lender for an amount
equal to the outstanding principal balance of all Loans held by the Affected
Lender and all accrued interest and Fees with respect thereto through the date
of such sale and such assignment shall not require the payment of an assignment
fee to the Administrative Agent; provided, that Borrowers shall have reimbursed
such Affected Lender for the additional amounts or increased costs that it is
entitled to receive under this Agreement through the date of such sale and
assignment.  Notwithstanding the foregoing, Borrowers shall not have the right
to obtain a Replacement Lender if the Affected Lender rescinds its demand for
increased costs or additional amounts within 15 days following its receipt of
Borrowers’ notice of intention to replace such Affected Lender.  Furthermore, if
Borrowers give a notice of intention to replace and do not so replace such
Affected Lender within ninety (90) days thereafter, Borrowers’ rights under this
Section 1.17(d) shall terminate with respect to such Affected Lender and
Borrowers shall promptly pay all increased costs or additional amounts demanded
by such Affected Lender pursuant to Sections 1.16(a), 1.17(a) and 1.17(b). 
Notwithstanding the foregoing, with respect to a Lender that is a Non-Funding
Lender or an Impacted Lender, the Administrative Agent may, but shall not be
obligated to, obtain a Replacement Lender and execute an Assignment Agreement on
behalf of such Non-Funding Lender or Impacted Lender at any time with three (3)
Business Days’ prior notice to such Lender (unless notice is not practicable
under the circumstances) and cause such Lender’s Loans, participations and
Commitments to be sold and assigned, in whole or in part, at par.
 
(e)                 Notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities, in each case in respect of this clause (ii), pursuant to
Basel III, shall, in each case, be deemed to be a change in regulation regarding
capital adequacy or liquidity under Section 1.17(a) and/or a change in law under
Section 1.17(b), as applicable, regardless of the date enacted, adopted or
issued.
 
 
30

--------------------------------------------------------------------------------

 
 

  1.18 Credit Support.

 
All Loans to each Domestic Borrower and all of the other Obligations of the each
Domestic Borrower arising under this Agreement and the other Loan Documents
shall constitute one general obligation of the Domestic Borrowers secured, until
the Termination Date, by all of the Collateral covered under the Domestic
Collateral Documents.  All Loans to each Foreign Borrower and all of the other
Obligations of each Foreign Borrower arising under this Agreement and the other
Loan Documents shall constitute one general obligation of both the Domestic
Borrowers and the Foreign Borrowers secured, until the Foreign Obligations
Termination Date, by all of the Collateral covered under the Collateral
Documents.
 

  1.19 Conversion to Dollars and Foreign Currency.

 
(a)                Except as expressly set forth herein, all valuations or
computations of monetary amounts set forth in this Agreement shall include the
Dollar Equivalent of Sterling, Euro, Hong Kong Dollars or any other applicable
currency.  All currency conversions to be made under this Agreement shall be
made in accordance with the following procedure:
 
(i)            Conversions to Dollars shall occur in accordance with prevailing
exchange rates, as determined by the Administrative Agent or the Fronting
Lender, as applicable, in its reasonable discretion, on the applicable date.
 
(ii)           Conversions to any Foreign Currency shall occur in accordance
with prevailing exchange rates, as determined by the Administrative Agent or the
Fronting Lender, as applicable, in its reasonable discretion, on the applicable
date.
 
(iii)         The Dollar Equivalent of each of the Revolving Credit Advances,
Swing Line Advances and Letter of Credit Obligations denominated in currencies
other than Dollars shall be re-calculated on (a) so long as the Maximum
Borrowing Availability equals or exceeds $5,000,000, the first Business Day of
each month and (b) otherwise, the first Business Day of each week.
 
(b)                All valuations or computations of monetary amounts set forth
in any Borrowing Base Certificate,  any Art Loan Receivables Report or any other
report, certificate, Financial Statement or other document delivered by any
Credit Party to the Administrative Agent hereunder shall be made in accordance
with GAAP and the ordinary business practices of the Credit Parties as of the
Closing Date; provided, that any such report or document shall set forth the
conversion factors used with respect to any foreign currencies.
 

  1.20 Judgment Currency; Contractual Currency.

 
(a)                If, for the purpose of obtaining or enforcing judgment
against any Credit Party in any court in any jurisdiction, it becomes necessary
to convert into any other currency (such other currency being hereinafter in
this Section 1.20 referred to as the “Judgment Currency”) an amount due under
any Loan Document in any currency (the “Obligation Currency”) other than the
Judgment Currency, the conversion shall be made at the rate of exchange
prevailing on the Business Day immediately preceding (i) the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
jurisdiction that will give
 
 
31

--------------------------------------------------------------------------------

 
 
effect to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 1.20 being hereinafter referred to as the “Judgment Conversion
Date”).
 
(b)                 If, in the case of any proceeding in the court of any
jurisdiction referred to in Section 1.20(a), there is a change in the rate of
exchange prevailing between the Judgment Conversion Date and the date of actual
receipt for value of the amount due, the applicable Credit Party shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from a Credit Party under this Section 1.20(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.
 
(c)                 The term “rate of exchange” in this Section 1.20 means the
rate of exchange at which the Administrative Agent would, on the relevant date
at or about noon (New York City time), be able to sell the Obligation Currency
against the Judgment Currency to prime banks.
 
(d)                Any amount received or recovered by any Agent in respect of
any sum expressed to be due to them (whether for itself or on behalf of any
other person) from any Credit Party under this Agreement or under any of the
other Loan Documents in a currency other than the currency (the “contractual
currency”) in which such sum is so expressed to be due (whether as a result of,
or from the enforcement of, any judgment or order of a court or tribunal of any
jurisdiction, the winding-up of a Borrower or otherwise) shall only constitute a
discharge of such Borrower to the extent of the amount of the contractual
currency that such Agent is able, in accordance with its usual practice, to
purchase with the amount of the currency so received or recovered on the date of
receipt or recovery (or, if later, the first date on which such purchase is
practicable).  If the amount of the contractual currency so purchased is less
than the amount of the contractual currency so expressed to be due, such
Borrower shall indemnify such Agent against any loss sustained by it as a
result, including the cost of making any such purchase other than losses
resulting from the gross negligence or willful misconduct of the Person seeking
such indemnification.
 

  1.21 Currency of Account.

 
Dollars are the currency of account and payment for each and every sum at any
time due from the Borrowers hereunder; provided, that:
 
(i)            unless expressly provided elsewhere in this Agreement, each
repayment of a Revolving Credit Advance or a part thereof advanced in any
Foreign Currency shall be made in such Foreign Currency;
 
 
32

--------------------------------------------------------------------------------

 
 
(ii)           each payment of interest in respect of principal, or any other
sum, denominated in any Foreign Currency shall be made in such Foreign Currency;
 
(iii)          each payment in respect of costs and expenses incurred in any
Foreign Currency shall be made in such Foreign Currency; and
 
(iv)         any other amount expressed to be payable in any Foreign Currency
shall be paid in such Foreign Currency.
 
2.            CONDITIONS PRECEDENT
 

  2.1 Conditions to Effectiveness of Agreement and the Initial Loans.

 
Neither any Lender nor the Fronting Lender shall be obligated to make any Loan
or incur any Letter of Credit Obligations on the Closing Date, or to take,
fulfill, or perform any other action hereunder, until the following conditions
have been satisfied or provided for in a manner reasonably satisfactory to the
Administrative Agent, or waived in writing by the Administrative Agent:
 
(a)                 Credit Agreement; Loan Documents.  Each Loan Document
delivered on the date hereof or counterparts thereof shall have been duly
executed and delivered by Borrowers, each other Credit Party, each Agent and
Lenders party thereto; and the Administrative Agent shall have received such
documents, instruments, agreements and legal opinions as the Administrative
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including all those listed in
the Closing Checklist attached hereto as Annex D, each in form and substance
reasonably satisfactory to the Administrative Agent.
 
(b)                Approvals.  The Administrative Agent shall have received (i)
satisfactory evidence that the Sotheby Entities have obtained all required
consents and approvals of all Persons including all requisite Governmental
Authorities, to the execution, delivery and performance of this Agreement and
the other Loan Documents and the consummation of the Related Transactions or
(ii) an officer’s certificate in form and substance reasonably satisfactory to
the Administrative Agent affirming that no such consents or approvals are
required (other than those that have been obtained).
 
(c)                 Opening Availability.  After giving effect to the
consummation of the Related Transactions, any initial Revolving Credit Advances
made to Borrowers and the incurrence of any initial Letter of Credit
Obligations, Borrowers shall have Aggregate Borrowing Availability of at least
$150,000,000 as of the Closing Date.
 
(d)                Payment of Fees.  Borrowers shall have paid the Fees required
to be paid on the Closing Date (including, without limitation, those specified
in Section 1.10) and shall have reimbursed the Agents for all fees, costs and
expenses of closing presented as of the Closing Date.
 
(e)                 Auction Revolving Credit Agreement.  The Administrative
Agent shall have received evidence satisfactory to it that the conditions
precedent to the making of the initial
 
 
33

--------------------------------------------------------------------------------

 
 
loans and the issuance of any initial letters of credit under the Auction
Revolving Credit Agreement (other than the satisfaction of the conditions
precedent for the making of the initial Loans and the issuance of any initial
Letters of Credit under this Agreement) have been satisfied (or waived in
accordance with the terms thereof);
 
(f)                  Repayment of Prior Obligations.  The Administrative Agent
shall have received evidence satisfactory to it that all of the Indebtedness and
other obligations (other than contingent reimbursement or indemnification
obligations for which no claim has been made) under the Existing Credit
Agreement have been repaid in full (except to the extent being so repaid with
the initial Revolving Loans) by the Borrowers and their Affiliates and all Liens
upon any of the property of the Borrowers or any of their Subsidiaries in favor
of GE Capital, as “Agent” under the Existing Credit Agreement, have been
terminated.
 
(g)                 Other Indebtedness.  All Obligations and all Liens granted
under the Loan Documents shall constitute permitted indebtedness and permitted
Liens, as applicable, under the Senior Note Indenture.
 
(h)                 No Material Adverse Change.  Since December 31, 2012, no
event shall have occurred that results in or causes, or could reasonably be
expected to result in or cause, a Material Adverse Effect.
 

  2.2 Further Conditions to Each Loan.

 
Except as otherwise expressly provided herein, neither any Lender nor the
Fronting Lender shall be obligated to fund any Advance, convert or continue any
portion of the outstanding Revolving Loan as a LIBOR Loan or incur any Letter of
Credit Obligation, if, as of the date thereof:
 
(a)                 any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect (or, in the case of any representation or warranty already qualified by
materiality, in any respect) as of such date (or in the case of a representation
or warranty that is expressly made as of an earlier date, is untrue or incorrect
as of such earlier date), except for changes therein expressly permitted or
expressly contemplated by this Agreement, and the Requisite Lenders have
determined not to make such Advance, convert or continue any portion of the
outstanding Revolving Loan as LIBOR Loan or incur such Letter of Credit
Obligation as a result of the fact that such warranty or representation is
untrue or incorrect in any material respect (or, in the case of any
representation or warranty already qualified by materiality, in any respect);
 
(b)                 any Default or Event of Default has occurred and is
continuing or would result after giving effect to any Advance, the incurrence of
any Letter of Credit Obligation, or the conversion or continuation of any
portion of the outstanding Revolving Loan into, or as, a LIBOR Loan, and the
Requisite Lenders shall have determined not to make any Advance, convert or
continue any portion of the outstanding Revolving Loan as a LIBOR Loan or incur
any Letter of Credit Obligation as a result of that Default or Event of Default;
 
(c)                 after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligations), (i) the Dollar Equivalent of the outstanding
principal amount of the
 
 
34

--------------------------------------------------------------------------------

 
 
aggregate Revolving Loan would exceed the Maximum Amount less the then
outstanding principal amount of the Swing Line Loan, (ii) the aggregate
outstanding principal balance of Revolving Credit Advances and Swing Line
Advances made to Domestic Borrowers and the Dollar Equivalent of the Letter of
Credit Obligations incurred for the benefit of the Domestic Borrowers would, in
the aggregate, exceed the Domestic Borrowing Base, (iii) the Dollar Equivalent
of the outstanding amount of the Letter of Credit Obligations would exceed the
L/C Sublimit, (iv) the aggregate outstanding principal amount of the Swing Line
Loan would exceed Swing Line Availability or (v) the Dollar Equivalent of the
aggregate outstanding principal balance of Revolving Credit Advances made to
Foreign Borrowers and the Dollar Equivalent of the outstanding amount of the
Letter of Credit Obligations incurred for the benefit of the Foreign Borrowers
would, in the aggregate, exceed either the Foreign Currency Subfacility Limit or
the Foreign Borrowing Base; or
 
(d)                 notwithstanding the provisions of Annex F, the Borrowers
shall not have delivered to the Administrative Agent a Borrowing Base
Certificate and Art Loan Receivables Report (accompanied in each case by such
supporting detail and documentation as shall be requested by the Administrative
Agent in its reasonable discretion), in each case prepared as of (i) with
respect to any Advance to be made or Letter of Credit Obligation to be incurred
during the first thirteen days of any Fiscal Month, the last of day of the
second preceding Fiscal Month or (ii) with respect to any Advance to be made or
Letter of Credit Obligation to be incurred during the remainder of any Fiscal
Month, the last day of the preceding Fiscal Month.
 
The request and acceptance by any Borrower of the proceeds of any Advance, the
incurrence of any Letter of Credit Obligations or the conversion or continuation
of any portion of the outstanding Revolving Loan into, or as, a LIBOR Loan shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by Borrowers of the cross-guaranty provisions
set forth in Section 12 and of the granting and continuance of the Collateral
Agent’s Liens, on behalf of itself and the other Secured Parties, pursuant to
the Collateral Documents.
 
3.            REPRESENTATIONS AND WARRANTIES
 
To induce Lenders and the Fronting Lender to make the Loans and to incur Letter
of Credit Obligations (and to purchase participation interests in the Loans and
Letter of Credit Obligations hereunder), the Credit Parties, jointly and
severally, make the following representations and warranties to each Agent and
each Lender with respect to all Sotheby Entities, each and all of which shall
survive the execution and delivery of this Agreement.
 

  3.1 Corporate Existence; Compliance with Law.

 
(a)                 Each Credit Party (i) is a corporation, limited liability
company or limited partnership (or, in the case of Sotheby’s U.K., an unlimited
liability company) duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of incorporation or organization set
forth in Disclosure Schedule (3.1); (ii) is duly qualified to conduct business
and is in good standing in each other jurisdiction where its ownership or lease
of property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in exposure to losses or
liabilities which could reasonably be expected to have a
 
 
35

--------------------------------------------------------------------------------

 
 
Material Adverse Effect; (iii) has the requisite power and authority and the
legal right to own, pledge, mortgage or otherwise encumber and operate its
properties, to lease the property it operates under lease and to conduct its
business as now conducted or proposed to be conducted; and (iv) is in compliance
with its charter and bylaws or partnership or operating agreement, as
applicable.
 
(b)                Each Sotheby Entity (i) subject to specific representations
regarding Environmental Laws, has and will maintain in full force and effect all
material licenses (including, for the avoidance of doubt, a license under the
Consumer Credit Act 1974 of the United Kingdom and the Consumer Credit Act 2006
of the United Kingdom (collectively, as each may be amended, extended or
re-enacted from time to time, the “CCA”)), permits, consents, permissions,
registrations, or approvals from or by, and has made all material filings with,
and has given all notices to, all Governmental Authorities having jurisdiction,
to the extent required, to enable such Sotheby Entity to carry on its business
as currently conducted by it, to own its property and other assets, to extend
Art Loans and to take security therefor; and (ii) subject to specific
representations set forth herein regarding ERISA, Environmental Laws, tax and
other laws, is in compliance with all applicable provisions of law, rule,
regulation or guidance, except where the failure to comply, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 

  3.2 Executive Offices, Collateral Locations, FEIN.

 
As of the Closing Date, each Domestic Credit Party’s name as it appears in
official filings in its jurisdiction of incorporation or organization,
jurisdiction of incorporation or organization, organization type, organization
number, if any, issued by its jurisdiction incorporation or organization, and
the current location of each Domestic Credit Party’s chief executive office and
the warehouses and premises at which any Collateral is located are set forth in
Disclosure Schedule (3.2), none of such locations has changed within the four
(4) months preceding the Closing Date and each Domestic Credit Party has only
one jurisdiction of incorporation or organization.  In addition, Disclosure
Schedule (3.2) lists the federal employer identification number of each Domestic
Credit Party.
 

  3.3 Corporate Power, Authorization, Enforceable Obligations.

 
The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Person’s power; (b) have been duly authorized by
all necessary corporate, limited liability company, limited partnership or
unlimited liability company action; (c) do not contravene any provision of any
Sotheby Entity’s charter, bylaws or partnership or operating agreement as
applicable; (d) do not violate any law or regulation, or any order or decree of
any court or Governmental Authority; (e) do not conflict with or result in the
breach or termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which any Sotheby Entity is a
party or by which any Sotheby Entity or any of its property is bound, including,
without limitation, the Senior Note Indenture, the Specified Senior Note
Indenture or the York Avenue Lease Documents; (f) do not result in the creation
or imposition of any Lien upon any of the property of any Sotheby Entity other
than those in favor of the Collateral Agent,
 
 
36

--------------------------------------------------------------------------------

 
 
on behalf of itself and the other Secured Parties, pursuant to the Loan
Documents; and (g) do not require the consent or approval of any Governmental
Authority or any other Person.  Each of the Loan Documents shall be duly
executed and delivered by each Credit Party and each such Loan Document shall
constitute a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms.
 

  3.4 Financial Disclosures.

 
Except for the Projections, all Financial Statements concerning the Borrowers
and their Subsidiaries that are referred to below (i) in the case of all
Financial Statements concerning Parent and its Subsidiaries on a consolidated
basis, have been prepared in accordance with GAAP consistently applied
throughout the periods covered (except as disclosed therein and except, with
respect to unaudited Financial Statements, for the absence of footnotes and
normal year-end audit adjustments) and (ii) present fairly in all material
respects the financial position of the Persons covered thereby as at the dates
thereof and the results of their operations and cash flows for the periods then
ended.
 
(a)                Financial Statements.  The following Financial Statements
have been delivered on or prior to the date hereof:
 
(i)            The audited consolidated (with respect to Parent and its
Subsidiaries) balance sheets at December 31, 2011 and 2012 and the related
consolidated statements of income and cash flows for the Fiscal Years then
ended, which consolidated Financial Statements shall have been certified by
Deloitte & Touche LLP, and the unaudited consolidating balance sheets and
related consolidating statements of income of Parent and the Borrowers for such
Fiscal Years.
 
(ii)           The unaudited consolidated balance sheet at September 30, 2013,
and the related statement(s) of income and cash flows of Parent and its
Subsidiaries for the Fiscal Quarter then ended, and the unaudited consolidating
balance sheets and related consolidating statement of income of Parent and the
Borrowers for such Fiscal Quarter.
 
(iii)          The unaudited consolidated balance sheet at November 30, 2013,
and the related statement of income of Parent and its Subsidiaries for the
Fiscal Month then ended and the portion of the Fiscal Year then ended, and the
unaudited consolidating balance sheets and related consolidating statement of
income of Parent and the Borrowers for such Fiscal Month and such portion of
such Fiscal Year.
 
(b)                Projections.  The Projections delivered on or prior to the
date hereof have been prepared by the Borrowers in light of the past operations
of their businesses and reflect projections for the 2014 Fiscal Year.  The
Projections are based upon the same accounting principles as those used in the
preparation of the financial statements described above and the estimates and
assumptions stated therein, all of which the Borrowers believe to be reasonable
and fair in light of current conditions and current facts known to the Borrowers
and, as of the Closing Date, reflect the Borrowers’ good faith and reasonable
estimates of the future financial performance of Parent and its Subsidiaries for
the period set forth therein.  The Projections are not a guaranty of future
performance, and actual results may differ from the Projections.
 
 
37

--------------------------------------------------------------------------------

 
 
(c)                 Debt Disclosure.  As of the Closing Date, no Sotheby Entity
is liable on any “Credit Facilities” (as defined in the  Senior Note Indenture)
other than pursuant to this Agreement and the Auction Revolving Credit
Agreement.
 

  3.5 Material Adverse Effect.

 
Since December 31, 2012, no event has occurred, that alone or together with
other events, could reasonably be expected to have a Material Adverse Effect.
 

  3.6 Ownership of Property; Liens.

 
As of the Closing Date, Disclosure Schedule (3.6) lists all of the real property
owned, leased, subleased, occupied, or used by any Credit Party (the “Real
Estate”) and discloses which Credit Party is the owner, lessee, licensee or
occupier of such Real Estate.  Except as a result of Permitted Encumbrances or
Liens expressly permitted under Section 6.7(i), each Credit Party owns good and
marketable freehold or fee simple title to all of its owned Real Estate, and
valid and marketable leasehold interests in all of its leased Real Estate.  
Disclosure Schedule (3.6) further describes any Real Estate with respect to
which any Credit Party is a lessor, sublessor or assignor as of the Closing
Date.  Except as a result of Permitted Encumbrances, each Credit Party also has
title to, or valid leasehold interests in, all of its personal property and
assets.  As of the Closing Date, none of the properties and assets of any
Sotheby Entity are subject to any Liens other than Permitted Encumbrances, and
there are no facts, circumstances or conditions known to any Sotheby Entity that
may result in any Liens (including Liens arising under Environmental Laws) other
than Liens expressly permitted pursuant to Section 6.7.  Disclosure Schedule
(3.6) also describes any purchase options, rights of first refusal or other
similar contractual rights pertaining to any Real Estate.
 

  3.7 Labor Matters.

 
Except as set forth on Disclosure Schedule 3.7, as of the Closing Date (a) there
are no strikes, lockouts or slowdowns against any Credit Party pending or, to
the knowledge of any Credit Party, threatened; (b) the hours worked by and
payments made to employees of each Credit Party have not been in violation of
the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters except where such violation could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; (c) all material payments due from any Credit Party, or for
which any claim may be made against any Credit Party, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Credit Party; and (d) there are no
complaints, charges, claims or other causes of action against any Credit Party
pending or, to the knowledge of any Credit Party, threatened to be filed with
any Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Credit Party of any individual, which if adversely determined could
reasonably be expected to have a Material Adverse Effect.
 
 
38

--------------------------------------------------------------------------------

 
 

  3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.

 
Except as set forth in Disclosure Schedule (3.8), as of the Closing Date, no
Sotheby Entity has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person (other than Art Loan/Inventory  Joint
Ventures), or is an Affiliate of any other Person.  All of the issued and
outstanding Stock of each Sotheby Entity is owned by each of the Stockholders
and in the amounts set forth in Disclosure Schedule (3.8).  Except as set forth
in Disclosure Schedule (3.8), there are no outstanding rights to purchase,
options, warrants or similar rights or agreements pursuant to which any Sotheby
Entity may be required to issue, sell, repurchase or redeem any of its Stock or
other equity securities or any Stock or other equity securities of its
Subsidiaries.  All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party as of the Closing Date (except for the Obligations) is described in
Section 6.3 (including Disclosure Schedule (6.3)).
 

  3.9 Government Regulation.

 
No Sotheby Entity is an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940.  The making of the
Loans by Lenders to Borrowers, the incurrence of the Letter of Credit
Obligations on behalf of Borrowers and the application of the proceeds thereof
and repayment thereof will not violate any provision of any such statute or any
rule, regulation or order issued by the Securities and Exchange Commission.
 

  3.10 Margin Regulations.

 
No Sotheby Entity is engaged, principally or as one of its important
activities,  in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.  No Sotheby
Entity owns any Margin Stock (other than Stock of Parent, to the extent it
constitutes Margin Stock,  in an amount that does not exceed 25% of the assets
of the Credit Parties).
 

  3.11 Taxes.

 
All Federal and other material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Sotheby Entity have been filed, or will be timely filed, with the appropriate
Governmental Authority, and all Charges have been paid excluding Charges or
other amounts being contested in accordance with Section 5.2(b) and unless the
failure to so file or pay could not reasonably be expected to result in a
Material Adverse Effect.  Disclosure Schedule (3.11) sets forth as of the
Closing Date those taxable years for which any Sotheby Entity’s tax returns are
currently being audited by the IRS or any other applicable Governmental
Authority, and any assessments or threatened assessments in connection with such
audit, or otherwise currently outstanding where the amount of such assessments,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  Except as described in Disclosure Schedule (3.11), as
of the Closing Date, no Sotheby Entity has executed or filed with the IRS or any
other Governmental Authority any agreement or other document extending, or
having the effect of extending, the period for
 
 
39

--------------------------------------------------------------------------------

 
 
assessment or collection of any material Charges.  None of the Sotheby Entities
and their respective predecessors are liable for any Charges: (a) under any
agreement (including any tax sharing agreements) or (b) to each Sotheby Entity’s
knowledge, as a transferee.  As of the Closing Date, no Sotheby Entity has
agreed or been requested to make any adjustment under IRC Section 481(a), by
reason of a change in accounting method or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
 

  3.12 ERISA/U.K. Pension Plans.

 
(a)                 Disclosure Schedule (3.12(a)) lists, as of the Closing Date,
all Plans subject to Section 412 of the IRC or Section 302 of ERISA, including
all Title IV Plans, all Multiemployer Plans, and all Retiree Welfare Plans. 
Copies of all such listed Plans, together with a copy of the latest form IRS/DOL
5500-series and related actuarial reports, as applicable, for each such Plan,
have been made available to the Administrative Agent.  Except with respect to
Multiemployer Plans, each Qualified Plan has been determined by the IRS to
qualify under Section 401(a) of the IRC, the trusts created thereunder have been
determined to be exempt from tax under the provisions of Section 501(a) of the
IRC, and nothing has occurred that would cause the loss of such qualification or
tax exempt status.  Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the IRC and its terms, including the timely
filing of all reports required under the IRC or ERISA.  Neither any Sotheby
Entity nor ERISA Affiliate has failed to make any material contribution or pay
any material amount due as required by either Section 412 of the IRC or Section
302 of ERISA or the terms of any such Plan.  Neither any Sotheby Entity nor
ERISA Affiliate has failed to make a contribution payment on or before the
applicable due date which could result in the imposition of a lien under Section
430(k) of the IRC or Section 303(k) of ERISA.  No “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the IRC, has occurred with
respect to any Plan, that would subject any Sotheby Entity to a material tax on
prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the IRC.
 
(b)                Except as set forth in Disclosure Schedule (3.12(a)): (i) no
Title IV Plan has any material Unfunded Pension Liability; (ii) no ERISA Event
has occurred or is reasonably expected to occur; (iii) there are no pending, or
to the knowledge of any Sotheby Entity, threatened material claims (other than
claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any Plan or any Person as fiduciary or sponsor of
any Plan; (iv) no Sotheby Entity or ERISA Affiliate has incurred or reasonably
expects to incur any material liability as a result of a complete or partial
withdrawal from a Multiemployer Plan; (v) within the last five years no Title IV
Plan of any Sotheby Entity or ERISA Affiliate has been terminated, whether or
not in a “standard termination” as that term is used in Section 4041 of ERISA,
nor has any Title IV Plan of any Sotheby Entity or any ERISA Affiliate
(determined at any time within the last five years) with material Unfunded
Pension Liabilities been transferred outside of the “controlled group” (within
the meaning of Section 4001(a)(14) of ERISA) of any Sotheby Entity or ERISA
Affiliate (determined at such time), (vi) except in the case of any ESOP, Stock
of all Credit Parties and their ERISA Affiliates makes up, in the aggregate, no
more than 10% of fair market value of the assets of any Plan measured on the
basis of fair market value as of the latest valuation date of any Plan; and
(vii) no liability under any Title IV Plan has been satisfied with the purchase
of a contract from an insurance company that
 
 
40

--------------------------------------------------------------------------------

 
 
is not rated AAA by Standard & Poor’s Ratings Group or an equivalent rating by
another nationally recognized rating agency.
 
(c)                 Disclosure Schedule (3.12(c)) lists, as of the Closing Date,
all pension plans or arrangements operating in the United Kingdom through which
any Sotheby Entity currently contributes or could be required to contribute (the
“U.K. Pension Plans”).  There are no amounts which are treated under Section 75
of the Pensions Act 1995 of the United Kingdom as due to any other pension
scheme operated in the United Kingdom in which any Sotheby Entity has been a
participating employer.  Disclosure Schedule (3.12(c)) separately identifies
which of the U.K. Pension Plans is a defined benefit plan and which is a defined
contribution plan.  All of the U.K. Pension Plans are registered pension schemes
as defined in chapter 2 of part 4 of the Finance Act 2004 of the United
Kingdom.  There is no plan of any U.K. Credit Party (or, to the knowledge of the
U.K. Credit Parties, of any other Person having the power to amend or terminate
any U.K. Pension Plan) to amend or terminate any U.K. Pension Plan or otherwise
do any act or omission so as to give rise to any claim by the trustees of that
plan whether under the related trust deed or rules of that plan or under Section
75 of the Pensions Act 1995 of the United Kingdom.  Contributions have been made
to the U.K. Pension Plans as required under their relevant schedule of
contributions and recovery plan (if any) in force from time to time as those
terms are defined in Part 3 of the Pensions Act 2004 of the United Kingdom in
all material respects.  There are no facts or circumstances which may give rise
to the Pensions Regulator issuing, or to the knowledge of any Sotheby Entity
threatening to issue, a Financial Support Directive or a Contribution Notice
with respect to any U.K. Pension Plans.
 

  3.13 Litigation.

 
No action, claim, lawsuit, demand, investigation or proceeding is now pending
or, to the knowledge of any Sotheby Entity, threatened against any Sotheby
Entity, before any Governmental Authority or before any court or any arbitrator
or panel of arbitrators (collectively, “Litigation”), (a) that challenges any
Credit Party’s right or power to enter into or perform any of its obligations
under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Sotheby Entity and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Disclosure Schedule (3.13(a)), as of the Closing
Date there is no Litigation pending or, to any Sotheby Entity’s knowledge,
threatened, that seeks damages in excess of $10,000,000 or injunctive relief
against, or alleges criminal misconduct of, any Sotheby Entity.
 

  3.14 Brokers.

 
Except as set forth on Disclosure Schedule 3.14, no broker or finder brought
about the obtaining, making or closing of the Loans, and no Sotheby Entity or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.
 
 
41

--------------------------------------------------------------------------------

 
 

  3.15 Intellectual Property.

 
As of the Closing Date, each Sotheby Entity owns or has rights to use all
Intellectual Property necessary to continue to conduct its business as now
conducted by it or presently proposed to be conducted by it, and each material
License and each registration pending or registered Patent, Trademark and
Copyright owned by the Credit Parties is listed, together with the related
application or registration number, as applicable, and the owner thereof, in
Disclosure Schedule (3.15).  Each Sotheby Entity conducts its business and
affairs without infringement of or interference with any Intellectual Property
of any other Person in any material respect.  As of the Closing Date, except as
set forth in Disclosure Schedule (3.15), no Credit Party is aware of any
material infringement claim by any other Person with respect to any Intellectual
Property owned by the Credit Parties.
 

  3.16 Full Disclosure.

 
No information contained in this Agreement, any of the other Loan Documents,
Financial Statements or Collateral Reports or other written reports from time to
time prepared by any Sotheby Entity and delivered hereunder or any written
statement prepared by any Sotheby Entity and furnished by or on behalf of any
Sotheby Entity to any Agent or any Lender pursuant to the terms of this
Agreement (other than Projections, other forward-looking information and
information of a general economic or industry-specific nature) contains or will,
at the time of delivery thereof, contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.  The Projections delivered hereunder are based upon the
estimates and assumptions stated therein, all of which Borrowers believed at the
time of delivery to be reasonable and fair in light of current conditions and
current facts known to Borrowers as of such delivery date, and reflect
Borrowers’ good faith and reasonable estimates of the future financial
performance of Borrowers and of the other information projected therein for the
period set forth therein.  The Projections are not a guaranty of future
performance and actual results may differ from those set forth in the
Projections.  The Liens granted to the Collateral Agent, on behalf of itself and
the other Secured Parties, pursuant to the Collateral Documents will at all
times be valid, fully perfected first priority security interests in the
Collateral described therein (except as otherwise set forth in the Collateral
Documents), subject, as to priority, only to Permitted Encumbrances that would
be prior to Liens in favor of the Collateral Agent as a matter of law.
 

  3.17 Environmental Matters.

 
(a) Except as set forth in Disclosure Schedule (3.17), as of the Closing Date:
(i) the owned Real Estate is, and, to the knowledge of the Credit Parties, the
leased Real Estate is, in each case, free of contamination from any Hazardous
Material except for such contamination that would not adversely impact the value
or marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to have a Material Adverse Effect;
(ii) no Sotheby Entity has caused or suffered to occur any material Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate; (iii) the Sotheby Entities are and have been in compliance with all
Environmental Laws, except for such noncompliance that would not result in
Environmental Liabilities which could reasonably be
 
 
42

--------------------------------------------------------------------------------

 
 
expected to have a Material Adverse Effect; (iv) the Sotheby Entities have
obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted or as proposed to be conducted, except where the failure to
so obtain or comply with such Environmental Permits would not result in
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect; (v) no Sotheby Entity is involved in operations or knows of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Sotheby Entity which could reasonably be expected to have a Material Adverse
Effect; (vi) there is no Litigation arising under or related to any
Environmental Laws, Environmental Permits or Hazardous Material that seeks
damages, penalties, fines, costs or expenses that could reasonably be expected
to have a Material Adverse Effect or injunctive relief against, or that alleges
criminal misconduct by, any Sotheby Entity; (vii) no notice has been received by
any Sotheby Entity identifying it as a “potentially responsible party” or
requesting information under CERCLA or analogous state statutes, and to the
knowledge of the Sotheby Entities, there are no facts, circumstances or
conditions that may result in any Sotheby Entity being identified as a
“potentially responsible party” under CERCLA or analogous state statutes; and
(viii) the Sotheby Entities have made available to the Administrative Agent
copies of all existing environmental reports, reviews and audits and all written
information pertaining to actual or potential Environmental Liabilities, in each
case relating to any Sotheby Entity.
 
(b)                Each Credit Party hereby acknowledges and agrees that neither
Agent (i) is now or has ever been in control of any of the Real Estate or any
Credit Party’s affairs, and (ii) has the capacity through the provisions of the
Loan Documents or otherwise to influence any Credit Party’s conduct with respect
to the ownership, operation or management of any of its Real Estate or
compliance with Environmental Laws or Environmental Permits.
 

  3.18 Insurance.

 
Disclosure Schedule (3.18) lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party.
 

  3.19 Deposit.

 
Disclosure Schedule (3.19) lists all banks and other financial institutions at
which any Credit Party maintains deposit or other accounts, and such Schedule
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, the complete account number therefor and whether such account contains
amounts payable to consignors representing proceeds of the sale of consigned
Works of Art.
 

  3.20 [Reserved].

 

  3.21 Bonding; Licenses.

 
Except as set forth on Disclosure Schedule (3.21) or entered into in the
ordinary course of business, as of the Closing Date, no Sotheby Entity is a
party to or bound by any surety bond agreement or bonding requirement with
respect to products or services sold by it or any trademark or patent license
agreement with respect to products sold by it.
 
 
43

--------------------------------------------------------------------------------

 
 

  3.22 Solvency.

 
Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or incurred on the Closing Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or incurred,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of Borrower Representative; (c) the consummation of the Related Transactions;
and (d) the payment and accrual of all transaction costs in connection with the
foregoing, Parent and its Subsidiaries, on a consolidated basis, are and will be
Solvent.
 

  3.23 Sale-Leasebacks.

 
No Sotheby Entity is a party to any sale-leaseback, synthetic lease or similar
transaction involving any of its assets.
 

  3.24 U.S. Sanctions, Money-Laundering and Terrorism Regulatory Matters.

 
(a)                No Sotheby Entity or any Affiliate of any Sotheby Entity,
nor, to their knowledge, any of their respective officers or directors or any of
their respective brokers, investors or other agents acting or benefiting in any
capacity in connection with Loans, is a Prohibited Person.
 
(b)                No Sotheby Entity or any Affiliate of any Sotheby Entity, nor
any of their respective officers or directors (i) to such Sotheby Entity’s
knowledge, has conducted or will conduct any business or has engaged or will
engage in any transaction or dealing with any Prohibited Person, including
making or receiving any contribution of funds, goods or services to or for the
benefit of any Prohibited Person, (ii) to such Sotheby Entity’s knowledge, has
dealt or will deal in, or otherwise has engaged or will engage in any
transaction relating to, any Prohibited Person or any property or interests in
property blocked pursuant to the Executive Order or (iii) to their knowledge,
has engaged or will engage in or has conspired or will conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the requirements or prohibitions set forth in the
Executive Order or the PATRIOT Act.
 
(c)                 Each Sotheby Entity and its Affiliates, and, to their
knowledge, their respective officers and directors are in full compliance with
(i) the Trading with the Enemy Act, and each of the foreign assets control
regulations, applicable orders and rules issued by, and recommendations of the
U.S. Department of the Treasury and OFAC pursuant to IEEPA, and any other
enabling legislation or executive order relating thereto, (ii) the PATRIOT Act
and (iii) other federal or state laws relating to “know your customer”,
anti-money laundering, sanctions or terrorism rules and regulations and any
executive orders related thereto.  No part of the proceeds of any Loan will be
used directly or indirectly for (x) any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
in any material respect of the United States Foreign Corrupt Practices Act of
1977, or any applicable anti-corruption laws in other jurisdictions or (y)
business activities related to Cuba, Iran, Myanmar, North Korea, Sudan and
 
 
44

--------------------------------------------------------------------------------

 
 
Syria, or that are subject to sanctions imposed or administered by one of the
sanctions bodies enumerated in clause (e) of the definition of “Prohibited
Person”.
 
(d)                Each Borrower has established an anti-money laundering and/or
economic sanctions program and/or procedures in accordance with all applicable
laws, rules and regulations of its own jurisdiction including, without
limitation, where applicable, the PATRIOT Act.  Each Borrower applies its
anti-money laundering program and/or procedures to all Art Loan Debtors.
 
(e)                 Each Sotheby Entity has taken appropriate due diligence
efforts to know, or has carried out appropriate customer due diligence in
relation to, each Art Loan Debtor to which it has advanced, or committed to
advance, Art Loans, including whether such Art Loan Debtor is a Prohibited
Person.  Each Sotheby Entity has taken appropriate due diligence efforts to know
if any such Art Loan Debtor is a “Senior Foreign Political Figure” (as defined
in the PATRIOT Act), a “Politically Exposed Person” (as defined in The Money
Laundering Regulations 2007 of the United Kingdom) or a “politically exposed
person” (as defined in The Anti-Money Laundering and Counter-Terrorist Financing
(Financial Institutions) Ordinance of Hong Kong) and, to the extent that any Art
Loan Debtor is a Senior Foreign Political Figure, a Politically Exposed Person
or a politically exposed person (as aforementioned), has disclosed such
information to the Administrative Agent.
 
(f)                  Each Borrower does not believe, and after appropriate due
diligence, has no reason to believe, that any of its Art Loan Debtors is a
“Prohibited Foreign Shell Bank” (as defined in the PATRIOT Act), or is named on
any available lists of known or suspected terrorists, terrorist organizations or
of other sanctioned person issued by the United States government and/or the
government(s) of any jurisdiction(s) in which such Borrower is doing business.
 
(g)                Each Sotheby Entity has adopted reasonable procedures in
accordance with applicable law as of the Closing Date to elicit information that
substantiates the statements contained in this Section 3.25.
 

  3.25 Lending and Auction Regulatory Matters.

 
(a)                 Except as set forth in Disclosure Schedule (3.13(a)), each
Credit Party that makes or owns Art Loans is in material compliance with, and
each Art Loan has been made or generated, as applicable, and remains in material
compliance with, all applicable provisions of federal, state, local and foreign
laws imposed upon lenders with respect to consumer or commercial lending, usury
or other limitations on interest, finance charges, or other charges, finance
company or other lender licensing, consumer or commercial credit disclosure,
consumer or commercial credit collection practices, and similar laws and
regulations.
 
(b)                 Sotheby’s, Inc. and each other Credit Party that conducts
auctions in the City of New York is in material compliance with, and each
employee thereof who conducts auction in New York City maintains a valid license
under, the City of New York’s Auctioneer Rules (Title 20, Chapter 2, Subchapter
13) and any applicable similar laws of other jurisdictions. Sotheby’s U.K. and
each other Credit Party which conducts auctions in the United Kingdom is in
 
 
45

--------------------------------------------------------------------------------

 
 
material compliance with, and maintains valid licenses (if required) under, all
laws, regulations and auctioneer’s licensing requirements applicable in the
United Kingdom, if any.  Sotheby’s H.K. and each other Credit Party which
conducts auctions in Hong Kong is in material compliance with, and maintains
valid licenses (if required) under, all laws, regulations and auctioneer’s
licensing requirements applicable in Hong Kong, if any.
 
4.            FINANCIAL STATEMENTS AND INFORMATION
 

  4.1 Reports and Notices.

 
(a)                 Each Credit Party hereby agrees that from and after the
Closing Date and until the Termination Date, it shall deliver to the
Administrative Agent, the Collateral Agent and/or Lenders, as required, the
Financial Statements, notices, Projections and other information at the times,
to the Persons and in the manner set forth in Annex E.
 
(b)                Each Credit Party hereby agrees that, from and after the
Closing Date and until the Termination Date, it shall deliver the various
Collateral Reports (including Borrowing Base Certificates in the form of Exhibit
4.1(A) and Art Loan Receivables Reports in the form of Exhibit 4.1(B)) at the
times, to the Persons and in the manner set forth in Annex F and Section 2.2(d).
 
5.            AFFIRMATIVE COVENANTS
 
Each Credit Party jointly and severally agrees as to all Sotheby Entities that
from and after the date hereof and until the Termination Date:
 

  5.1 Maintenance of Existence and Conduct of Business.

 
Each Sotheby Entity shall:  do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate, partnership, limited
liability company or unlimited liability company existence and its material
rights and franchises, except as otherwise permitted under Section 6.1; 
continue to conduct its business substantially as now conducted or as otherwise
permitted hereunder; at all times maintain, preserve and protect all of its
assets and properties used or useful in the conduct of its business, and keep
the same in good repair, working order and condition in all material respects
(taking into consideration ordinary wear and tear) and from time to time make,
or cause to be made, all necessary or appropriate repairs, replacements and
improvements thereto consistent with industry practices.
 

  5.2 Payment of Charges.

 
(a)                 Subject to Section 5.2(b), each Sotheby Entity shall pay and
discharge or cause to be paid and discharged promptly all Charges payable by it,
including (i) Charges imposed upon it, its income and profits, or any of its
property (real, personal or mixed) and all Charges with respect to tax, social
security and unemployment withholding with respect to its employees, (ii) lawful
claims for labor, materials, supplies and services or otherwise, and (iii) all
storage or rental charges payable to warehousemen or bailees, in each case,
before any thereof shall become past due, in each case, except where the failure
to pay or discharge such Charges would not result in aggregate liabilities in
excess of $5,000,000.
 
 
46

--------------------------------------------------------------------------------

 
 
(b)                Each Sotheby Entity may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Sotheby Entity, in accordance with
GAAP; (ii) no Lien shall be imposed to secure payment of such Charges (other
than payments to warehousemen and/or bailees) that is superior to any of the
Liens securing the Obligations and such contest is maintained and prosecuted
continuously and with diligence and operates to suspend collection or
enforcement of such Charges; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; and (iv) such Sotheby Entity
shall promptly pay or discharge such contested Charges or claims and all
additional charges, interest, penalties and expenses, if any, if such contest is
terminated or discontinued adversely to such Sotheby Entity.
 

  5.3 Books and Records.

 
Each Sotheby Entity shall keep adequate books and records with respect to its
business activities in which proper entries, reflecting all financial
transactions, are made. Parent shall keep adequate books and records with
respect to the business activities of Parent and its Subsidiaries on a
consolidated basis in which proper entries, reflecting all financial
transactions, are made in accordance with GAAP and on a basis consistent with
the Financial Statements attached as Disclosure Schedule (3.4(a)).
 

  5.4 Insurance; Damage to or Destruction of Collateral.

 
(a)                 The Sotheby Entities shall, at their sole cost and expense,
maintain policies of insurance with financially sound and reputable insurance
companies in such amounts, and covering such risks, as is consistent with sound
business practice and customary for their industry.  In the case of the Credit
Parties, such policies of insurance (or the loss payable and additional insured
endorsements delivered to the Collateral Agent) shall contain provisions
pursuant to which the insurer agrees to provide thirty (30) days prior written
notice to the Collateral Agent in the event of any non-renewal, cancellation or
amendment of any such insurance policy.  If any Sotheby Entity at any time or
times hereafter shall fail to obtain or maintain any of the policies of
insurance required above, or to pay all premiums relating thereto, any Agent may
at any time or times thereafter obtain and maintain such policies of insurance
and pay such premiums and take any other action with respect thereto that such
Agent deems advisable.  Neither Agent shall have any obligation to obtain
insurance for any Sotheby Entity or pay any premiums therefor.  By doing so,
neither Agent shall be deemed to have waived any Default or Event of Default
arising from any Sotheby Entity’s failure to maintain such insurance or pay any
premiums therefor.  All sums so disbursed, including reasonable attorneys’ fees,
court costs and other charges related thereto, shall be payable on demand by
Borrowers to the applicable Agent and shall be additional Obligations hereunder
secured by the Collateral.
 
(b)                If reasonably requested by any Agent, each Sotheby Entity
shall deliver to such Agent from time to time a report of a reputable insurance
broker, reasonably satisfactory to such Agent, with respect to its insurance
policies.
 
(c)                 Each Credit Party shall deliver to the Collateral Agent, in
form and substance reasonably satisfactory to the Collateral Agent, endorsements
to (i) all “All Risk,”
 
 
47

--------------------------------------------------------------------------------

 
 
Lender Single Interest (“LSI”) and Fine Arts property policies of insurance
(including, to the extent permitted under the York Avenue Lease Documents and
York Avenue Loan Documents, the business interruption insurance of such Credit
Party), in each case, naming the Collateral Agent, on behalf of itself and the
other Secured Parties, as a lender loss payee, and (ii) all general, automotive,
and umbrella liability policies of insurance, in each case, naming the
Collateral Agent, on behalf of itself and the other Secured Parties, as
additional insured.  Each Credit Party irrevocably makes, constitutes and
appoints each Agent (and all officers, employees or agents designated by any
Agent), so long as any Default or Event of Default has occurred and is
continuing, as such Credit Party’s true and lawful agent and attorney in fact
for the purpose of making, settling and adjusting claims under such “All Risk”
property policies of insurance, endorsing the name of such Credit Party on any
check or other item of payment for the proceeds of such “All Risk” policies of
insurance and for making all determinations and decisions with respect to such
“All Risk” policies of insurance.  No Agent shall have any duty to exercise any
rights or powers granted to it pursuant to the foregoing power-of-attorney. 
Borrower Representative shall promptly notify each Agent of any loss, damage, or
destruction to the Collateral in the amount of $2,000,000 or more, whether or
not covered by insurance.  After deducting from the proceeds of insurance
received with respect to any such loss, damage or destruction to the Collateral
(i) the expenses incurred by any Agent in the collection or handling thereof,
and (ii) amounts required to be paid to creditors (other than the Secured
Parties) having Permitted Encumbrances, the Agents (A) shall apply the Ratable
Share of any such proceeds to the reduction of the Obligations in accordance
with Section 1.3(d) or (e), as applicable, except to the extent that the
applicable Credit Party has given notice of its intent to reinvest such proceeds
in productive assets of a kind then used or usable in the business of a Credit
Party, within one hundred eighty (180) days after the date of receipt of such
proceeds; provided that the Borrower Representative notifies Collateral Agent of
such Credit Party’s intent to reinvest and of the completion of such
reinvestment at the time such proceeds are received and when such reinvestment
occurs, respectively and (B) shall, to the extent the Ratable Share of such
proceeds are not required to be applied to prepay the Obligations pursuant to
Section 1.3(c), remit such proceeds to the applicable Credit Party.
 

  5.5 Compliance with Laws.

 
Each Sotheby Entity shall comply with all federal, state, local and foreign
laws, rules and regulations applicable to it, including those relating to ERISA,
labor, money laundering, counter-terrorist financing, consumer or commercial
lending (including, for the avoidance of doubt, the CCA and the rules and
regulations from time to time in effect thereunder or in connection therewith),
usury, limitations on interest, finance charges or other charges, finance
company licensing, consumer or commercial credit disclosure, debt collection,
auctioneers, Environmental Laws and Environmental Permits, except to the extent
that the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
 

  5.6 Supplemental Disclosure.

 
From time to time as may be reasonably requested by the Administrative Agent
(which request will not be made more frequently than once each year absent the
occurrence and continuance of an Event of Default) or at Credit Parties’
election, the Credit Parties shall
 
 
48

--------------------------------------------------------------------------------

 
 
supplement each Disclosure Schedule hereto, or any representation herein or in
any other Loan Document, with respect to any matter hereafter arising that, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by the Agents and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
the Closing Date.
 

  5.7 Intellectual Property.

 
Each Sotheby Entity will conduct its business and affairs without infringement
of or interference with any Intellectual Property of any other Person in any
material respect and shall comply in all material respects with the terms of its
Licenses.
 

  5.8 Environmental Matters.

 
Each Sotheby Entity shall and shall cause each Person within its control to: (a)
conduct its operations and keep and maintain its Real Estate in compliance with
all Environmental Laws and Environmental Permits other than noncompliance that
could not reasonably be expected to have a Material Adverse Effect; (b)
implement any and all investigation, remediation, removal and response actions
that are appropriate or necessary to maintain the value and marketability of the
Real Estate or to otherwise comply with Environmental Laws and Environmental
Permits pertaining to the presence, generation, treatment, storage, use,
disposal, transportation or Release of any Hazardous Material on, at, in, under,
above, to or from any of its Real Estate in all material respects; (c) notify
the Administrative Agent promptly after such Sotheby Entity becomes aware of any
violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to or from any Real Estate that is reasonably likely to result
in Environmental Liabilities that could reasonably be expected to have a
Material Adverse Effect; and (d) promptly forward to the Administrative Agent a
copy of any order, notice, request for information or any communication or
report received by such Sotheby Entity in connection with any such violation or
Release or any other matter relating to any Environmental Laws or Environmental
Permits that could reasonably be expected to result in Environmental Liabilities
that could reasonably be expected to have a Material Adverse Effect, in each
case whether or not the Environmental Protection Agency or any Governmental
Authority has taken or threatened any action in connection with any such
violation, Release or other matter.  If the Administrative Agent at any time has
a reasonable basis to believe that there may be a violation of any Environmental
Laws or Environmental Permits by any Sotheby Entity or any Environmental
Liability arising thereunder, or a Release of Hazardous Materials on, at, in,
under, above, to or from any of its Real Estate, that, in each case, could
reasonably be expected to have a Material Adverse Effect, then  each Sotheby
Entity shall, upon the Administrative Agent’s written request (i) cause the
performance of such environmental audits including subsurface sampling of soil
and groundwater, and
 
 
49

--------------------------------------------------------------------------------

 
 
preparation of such environmental reports, at Borrowers’ expense, as the
Administrative Agent may from time to time reasonably request, subject to any
leases, which shall be conducted by reputable environmental consulting firms
reasonably acceptable to the Administrative Agent and shall be in form and
substance reasonably acceptable to the Administrative Agent, and (ii) permit the
Administrative Agent or its representatives to have access to all Real Estate
for the purpose of conducting such environmental audits and testing as the
Administrative Agent deems appropriate, including subsurface sampling of soil
and groundwater.  Borrowers shall reimburse the Administrative Agent for the
costs of such audits and tests and the same will constitute a part of the
Obligations secured hereunder.
 

  5.9 Landlords’ Agreements, Bailee Letters and Real Estate Purchases.

 
With respect to each leased property indicated on Disclosure Schedule (3.6),
each Credit Party shall use commercially reasonable efforts to obtain a
landlord’s agreement, in form and substance reasonably satisfactory to the
Administrative Agent, from the applicable lessor with respect to each such
indicated locations.  After the Closing Date, if any Credit Party proposes to
lease during any Fiscal Year any real property locations or warehouse spaces (or
renew an existing lease of any real property locations or warehouse spaces, or
alter the use of any leased location to materially increase the Collateral
stored or located at such location) where Collateral having a book value the
Dollar Equivalent of which is greater than $1,000,000 in the aggregate will be
stored or located, such Credit Party shall first notify the Administrative Agent
thereof and, upon request of the Administrative Agent, provide to the
Administrative Agent a landlord agreement or bailee letter, as appropriate, with
respect to such location, in form and substance reasonably satisfactory to the
Administrative Agent.  Each Credit Party shall timely and fully pay and perform
its obligations under all leases and other agreements with respect to each
leased location or public warehouse where any Collateral is or may be located. 
To the extent otherwise permitted hereunder, if any Credit Party proposes to
acquire a fee ownership interest in Real Estate after the Closing Date, such
Credit Party shall first notify the Administrative Agent thereof and, upon
request of the Administrative Agent, provide to the Administrative Agent a
mortgage or deed of trust granting the Collateral Agent a first priority
security interest on such Real Estate, together with environmental audits,
mortgage title insurance commitment, real property survey, local counsel
opinion(s), supplemental casualty insurance and flood insurance, and such other
documents, instruments or agreements reasonably requested by the Administrative
Agent, in each case, in form and substance reasonably satisfactory to the
Administrative Agent.
 

  5.10 Lending and Auction Regulatory Matters.

 
(a)                 Each Credit Party shall remain in material compliance with
all applicable provisions of federal, state, local and foreign laws imposed upon
lenders with respect to consumer or commercial lending, usury or other
limitations on interest, finance charges or other charges, finance companies,
finance company or other lender licensing, consumer or commercial credit
disclosure, consumer or commercial credit collection practices, and similar laws
and regulations.
 
(b)                Sotheby’s, Inc. and each other Credit Party that conducts
auctions in the City of New York shall remain in material compliance with, and
maintain a valid license under,
 
 
50

--------------------------------------------------------------------------------

 
 
the City of New York’s Auctioneer Rules (Title 20, Chapter 2, Subchapter 13) and
any applicable similar laws of other jurisdictions. Sotheby’s U.K. and each
other Credit Party that conducts auctions in the United Kingdom shall remain in
material compliance with, and maintain valid licenses under, all laws,
regulations and auctioneer’s licensing requirements applicable in the United
Kingdom, if any.  Sotheby’s H.K. and each other Credit Party that conducts
auctions in Hong Kong shall remain in material compliance with, and maintain
valid licenses under, all laws, regulations and auctioneer’s licensing
requirements applicable in Hong Kong, if any.
 

  5.11 Further Assurances.

 
Each Credit Party agrees that it shall and shall cause each other Sotheby Entity
to, at such Credit Party’s expense and upon the reasonable request of any Agent,
duly execute and deliver, or cause to be duly executed and delivered, to such
Agent such further instruments and do and cause to be done such further acts as
may be necessary or proper in the reasonable opinion of such Agent to carry out
more effectively the provisions and purposes of this Agreement and each Loan
Document.
 

  5.12 Art Loans.

 
Each Borrower shall, in connection with each Art Loan made or to be made by it,
(a) apply credit standards and loan to collateral value requirements, (b)
conduct appropriate diligence with respect to the applicable Work(s) of Art
(including, as applicable, searches of such Work(s) of Art in the Art Loss
Register), (c) follow practices with respect to documentation, perfection and
protection of security interests and (d) follow practices with respect to
classification of Art Loans as non-accrual, as such standards, requirements and
practices are generally applied and followed in the Borrowers’ art lending
business prior to the Closing Date.
 

  5.13 Money-Laundering and Terrorism Regulatory Matters.

 
(a)                 Each Sotheby Entity shall remain in compliance in all
material respects with all applicable orders, rules and regulations applicable
to it, including those issued by the U.S. Department of the Treasury and OFAC
pursuant to IEEPA, the PATRIOT Act, other legal requirements relating to
sanctions, money laundering or terrorism and any executive orders related
thereto.
 
(b)                 Each Sotheby Entity is advised that, by law, the Agents and
the Lenders may be obligated to “freeze its account”, either by prohibiting
additional Revolving Credit Advances or Letter of Credit Obligations, declining
any withdrawal, redemption or transfer request(s) with respect to any deposit
account under the control of either Agent or the Lenders and/or segregating
assets, in compliance with government regulations, and the Agents and the
Lenders may also be required to report such action to governmental or regulatory
authorities, including OFAC.
 
(c)                 Each Borrower shall maintain an anti-money laundering,
counter-terrorist financing and/or economic sanctions program and/or procedures
in accordance with all applicable laws, rules and regulations of its own
jurisdiction including, without limitation, where applicable, the PATRIOT Act,
the Money Laundering Regulations 2007 of the United Kingdom and the Anti-Money
Laundering and Counter-Terrorist Financing (Financial Institutions)
 
 
51

--------------------------------------------------------------------------------

 
 
Ordinance (Cap. 615 of the laws of Hong Kong).  Each Borrower shall apply its
anti-money laundering and counter-terrorist financing program and/or procedures
to all Art Loan Debtors and shall take appropriate steps in accordance with the
laws of its own jurisdiction to ensure that all required relevant documentation
is retained, including identification related to such Art Loan Debtors in
accordance with its anti-money laundering, counter-terrorist financing and/or
economic sanctions program.  Each Borrower shall adopt appropriate policies,
procedures and internal controls to be compliant in all material respects with
any additional laws, rules or regulations relating to money laundering and/or
counter-terrorist financing, including the PATRIOT Act, to which it may become
subject.
 
(d)                Each Sotheby Entity shall take appropriate due diligence
efforts to know, and appropriate customer due diligence in relation to, each Art
Loan Debtor to which it shall advance, or commit to advance, Art Loans,
including whether such Art Loan Debtor is a Prohibited Person.  Each Sotheby
Entity shall take appropriate due diligence efforts to know if any such Art Loan
Debtor is a “Senior Foreign Political Figure” (as defined in the PATRIOT Act), a
“Politically Exposed Person” (as defined in The Money Laundering Regulations
2007 of the United Kingdom) or a “politically exposed person” (as defined in The
Anti-Money Laundering and Counter-Terrorist Financing (Financial Institutions)
Ordinance of Hong Kong) and, to the extent that any investor is a Senior Foreign
Political Figure, a Politically Exposed Person or a politically exposed person
(as aforementioned), shall disclose such information to the Administrative
Agent.
 
(e)                 Each Sotheby Entity will notify or report unusual or
suspicious activity to the extent required by the laws or requirements of its
own jurisdiction including, where applicable, the PATRIOT Act.
 
(f)                  Each Sotheby Entity shall deliver to the Agents any
certification or other evidence requested from time to time by any Agent in its
sole discretion, confirming such Sotheby Entity’s compliance with this Section
5.13 and the representations and warranties made by such Sotheby Entity pursuant
to Section 3.25.
 

  5.14 Subsidiary Loan Documents.

 
(a)                 Subject to Sections 5.14(d) and 5.14(e), for each Person
(other than a Disregarded Domestic Person) that is or becomes a direct Domestic
Subsidiary of a Domestic Credit Party (which shall, for purposes of clarity,
include all Domestic Subsidiaries (other than Disregarded Domestic Persons),
whether direct or indirect, of a Domestic Credit Party, so long as such Domestic
Subsidiaries are not direct or indirect Subsidiaries of one or more Foreign
Subsidiaries of such Domestic Credit Party), within fifteen (15) days (or such
later date as the Collateral Agent may agree to in its sole discretion) of
becoming such a Domestic Subsidiary, (i) such Person shall become party to this
Agreement as a Credit Party by executing a joinder agreement hereto, and shall
execute joinder agreements to the Domestic Guaranty and Security Agreement and
such further Collateral Documents as the Collateral Agent shall reasonably
request, in each case pursuant to the terms of each such agreement, (ii) 100% of
the outstanding Stock of such Person owned by such Domestic Credit Party shall
be pledged to the Collateral Agent, for the benefit of the Secured Parties, in
support of the Secured Obligations of each of the Domestic Borrowers and the
Foreign Borrowers, pursuant to such Collateral Documents as the
 
 
52

--------------------------------------------------------------------------------

 
 
Collateral Agent shall reasonably request and (iii) such Person shall deliver
such organizational and authorization documentation and legal opinions as the
Collateral Agent shall reasonably request, in each case in form and substance
reasonably satisfactory to the Collateral Agent; provided, that, (x) so long as
SPTC Delaware shall not create, incur, assume or permit to exist any
Indebtedness or Guaranteed Indebtedness or any Lien on or with respect to any of
its properties or assets (whether now owned or hereafter acquired), SPTC
Delaware shall not be required to execute or become a party to any Loan
Documents and its outstanding Stock shall not be required to be pledged, and (y)
the York Avenue Owner shall not be required to execute or become a party to any
Loan Documents and its outstanding Stock shall not be required to be pledged.
 
(b)                Subject to Sections 5.14(d) and 5.14(e), for each Person that
is or becomes a direct Foreign Subsidiary of any Credit Party and is organized
under the laws of England or Hong Kong, within fifteen (15) days (or such later
date as the Collateral Agent may agree to in its sole discretion) of becoming
such a Foreign Subsidiary, (i) such Person shall become party to this Agreement
as a Credit Party by executing a joinder agreement hereto, and shall execute
each of a Guaranty with respect to the Secured Obligations of the Foreign
Borrowers and such Collateral Documents as the Collateral Agent shall reasonably
request in support of the Secured Obligations of the Foreign Borrowers, in each
case pursuant to the terms of each such agreement, (ii) if such Person is a
direct Foreign Subsidiary of a Foreign Credit Party, 100% of the outstanding
Stock of such Person owned by such Foreign Credit Party shall be pledged to the
Collateral Agent, for the benefit of the Secured Parties, in support of the
Secured Obligations of the Foreign Borrowers pursuant to such Collateral
Documents as the Collateral Agent shall reasonably request, (iii) if such Person
is a direct Foreign Subsidiary of a Domestic Credit Party, 65% of the
outstanding Stock of such Person owned by such Domestic Credit Party shall be
pledged to the Collateral Agent, for the benefit of the Secured Parties, in
support of the Secured Obligations of the Domestic Borrowers and the Foreign
Borrowers (or, in the case of the outstanding Stock of York UK Holdco
International Limited, the Secured Obligations of solely the Foreign Borrowers)
pursuant to such Collateral Documents as the Collateral Agent shall reasonably
request and (iv) such Person shall deliver such organizational and authorization
documentation and legal opinions as the Collateral Agent shall reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent.
 
(c)                 Subject to Sections 5.14(d) and 5.14(e), for each Person
that is or becomes a direct Foreign Subsidiary of any Domestic Credit Party, and
is organized under any jurisdiction other than England or Hong Kong, or is or
becomes a direct Domestic Disregarded Person of a Domestic Credit Party, within
fifteen (15) days (or such later date as the Collateral Agent may agree to in
its sole discretion) of becoming such a Foreign Subsidiary or a Domestic
Disregarded Person, (i) 65% of the outstanding Stock of such Person owned by
such Domestic Credit Party shall be pledged to the Collateral Agent, for the
benefit of the Secured Parties, in support of the Secured Obligations, pursuant
to such Collateral Documents as the Collateral Agent shall reasonably request
and (ii) such Person shall deliver such organizational and authorization
documentation and legal opinions as the Collateral Agent shall reasonably
request, in each case in form and substance reasonably satisfactory to the
Collateral Agent.
 
(d)                 Notwithstanding anything to the contrary contained herein or
in any other Loan Document:
 
 
53

--------------------------------------------------------------------------------

 
 
(i)            Subject to clause (iii) of this Section 5.14(d), no Person that
is a direct Foreign Subsidiary of another Foreign Subsidiary organized under a
jurisdiction other than England or Hong Kong, shall be required to become
subject to a pledge of its outstanding Stock or otherwise become a party to the
Collateral Documents.
 
(ii)            To the extent that the Collateral Agent determines in its sole
discretion that (x) the cost is disproportionate to the benefit to be realized
by the Collateral Agent and the other Secured Parties by obtaining a pledge of
the outstanding Stock of any Person and/or a guarantee by, or security interest
in, the assets of any Person or (y) the law of any jurisdiction prohibits (A)
the outstanding Stock of any Person organized in such jurisdiction from becoming
subject to a pledge thereof and/or (B) a guarantee by, or security interest in,
the assets of any Person organized in such jurisdiction, such pledge of such
Person’s outstanding Stock, such guarantee and/or such security interest shall
not be required.
 
(iii)          Subject to clause (ii) of this Section 5.14(d), with respect to
any Person listed on Schedule 5.14, such Person’s Stock shall be pledged to the
Collateral Agent, a security interest shall be granted to the Collateral Agent
in the assets of such Person, and such Person shall be required to provide a
guarantee, in each case, in accordance with the terms and conditions set forth
on Schedule 5.14.
 
(iv)          If any Guaranty or Collateral is required to be provided pursuant
to the terms of the Auction Revolving Credit Agreement to secure the “Secured
Obligations” of the “Domestic Credit Parties” under the Auction Revolving Credit
Agreement, such Guaranty or Collateral, as applicable, shall also be provided
under this Agreement to secure the Secured Obligations of the Domestic Credit
Parties.  If any Guaranty or Collateral is required to be provided pursuant to
the terms of the Auction Revolving Credit Agreement to secure the “Secured
Obligations” of the “Foreign Credit Parties” under the Auction Revolving Credit
Agreement, such Guaranty or Collateral, as applicable, shall also be provided
under this Agreement to secure the Secured Obligations of the Foreign Credit
Parties.  For the avoidance of doubt, notwithstanding the foregoing, the Foreign
Borrowers shall have no liability, direct or indirect, for the Secured
Obligations of the Domestic Borrowers or the other Domestic Credit Parties
hereunder or under any of the other Loan Documents.
 
(e)                 This Section 5.14 shall not apply to any Immaterial
Subsidiary set forth on Disclosure Schedule (5.15) as of the Closing Date unless
such Person shall have executed a Guaranty and such Collateral Documents as the
Collateral Agent shall reasonably request.
 

  5.15 Immaterial Subsidiaries.

 
Each Immaterial Subsidiary (i) as of the Closing Date, owns assets having a book
value of which the Dollar Equivalent is less than $100,000 and (ii) had earnings
during the 2012 Fiscal Year of which the Dollar Equivalent was less than
$100,000.
 

  5.16 York Avenue Transactions.

 
Except as set forth on Disclosure Schedule (5.16), the York Avenue Lender has no
recourse to Parent or any of its Subsidiaries or any assets of Parent or any of
its Subsidiaries pursuant to the York Avenue Loan Agreement or any other York
Avenue Loan Document.
 
 
54

--------------------------------------------------------------------------------

 
 

  5.17 Auction Guaranties.

 
Each Sotheby Entity shall comply with the provisions of the Auction Guaranty
Side Letter.
 

  5.18 Data Protection Matters.

 
To the extent and at all times that any Data Protection Laws will be applicable
as a result of any Credit Party’s performance hereunder, such Credit Party shall
comply in all material respects with all such Data Protection Laws including,
without limitation, having obtained valid consents where necessary from any
Persons whose Personal Data is provided in performance of this Agreement for (a)
such Personal Data to be processed for the purposes required by each Credit
Party in performance of this Agreement; (b) such Personal Data to be disclosed
to any Agent or any Lender, or any agent or subcontractor of any Agent or any
Lender, and to be processed by any Agent or any Lender for the purposes required
in performance of this Agreement; and (c) the transfer of such Personal Data to
any Agent or any Lender in a country outside of the European Economic Area.  The
form of any data protection consent shall be subject to prior approval of the
Administrative Agent, who may require such amendments as it may consider
necessary in order to comply with Data Protection Laws and who may require, upon
reasonable prior notice, such other reasonable actions be taken by each Credit
Party, including entering into the European Union’s standard contractual clauses
for the transfer of personal data to third countries, to ensure compliance with
Data Protection Laws.  Each Credit Party shall not, by any act or omission,
place any Agent or any Lender in breach of any Data Protection Laws.
 
6.            NEGATIVE COVENANTS
 
Each Credit Party jointly and severally agrees as to all Sotheby Entities that
from and after the date hereof until the Termination Date:
 

  6.1 Mergers, Subsidiaries, Etc.

 
No Sotheby Entity shall directly or indirectly, by operation of law or
otherwise, (a) acquire, liquidate or dissolve any Subsidiary or (b) merge with,
consolidate with, acquire all or substantially all of the assets or Stock of, or
otherwise combine with or acquire, any Person, except that any Sotheby Entity
may merge with another Sotheby Entity; provided, that (i) Borrower
Representative shall be the survivor of any such merger to which it is a party,
(ii) any Borrower shall be the survivor of any such merger with any Sotheby
Entity that is not a Borrower and (iii) any Guarantor shall be the survivor of
any such merger with any Sotheby Entity that is not a Credit Party; provided,
further, that any Sotheby Entity may dissolve or liquidate any Subsidiary
thereof that is not a Borrower.
 
 
55

--------------------------------------------------------------------------------

 
 

  6.2 Investments; Loans and Revolving Credit Advances.

 
Except as otherwise expressly permitted by this Section 6, no Sotheby Entity
shall make or permit to exist any investment in, or make, accrue or permit to
exist loans or advances of money to, any Person, through the direct or indirect
lending of money, holding of securities or otherwise, except that:
 
(a)                 Borrowers may hold investments comprised of notes payable,
or stock or other securities issued by Account Debtors to any Borrower pursuant
to negotiated agreements with respect to settlement of such Account Debtor’s
Accounts in the ordinary course of business consistent with past practices;
 
(b)                each Sotheby Entity may (i) maintain its existing investments
in its Subsidiaries and joint ventures as of the Closing Date, (ii) make
investments after the Closing Date in any Credit Party, or (iii) if such Sotheby
Entity is not a Credit Party, make investments after the Closing Date in any
other Sotheby Entity (other than any Immaterial Subsidiary);
 
(c)                 (i) any Borrower may enter into Art Loan/Inventory Joint
Ventures and (ii) the Sotheby Entities may make investments after the Closing
Date in joint ventures (other than Art Loan/Inventory Joint Ventures) and other
Sotheby Entities (other than any Immaterial Subsidiary) to the extent
investments in such other Sotheby Entities are not permitted pursuant to the
foregoing clause (b) or Section 6.3(a)(vii)); provided that, unless the Fixed
Charge Coverage Ratio, as of the end of the most recently completed Fiscal
Quarter for which the Agents and Lenders have received Financial Statements
pursuant hereto, shall be equal to or greater than 1.15 to 1.00 (calculated on a
pro forma basis as if such investments had occurred during such Fiscal Quarter),
investments permitted pursuant to clause (ii) of this Section 6.2(c) shall not
exceed the Dollar Equivalent of $20,000,000 in the aggregate at any time
outstanding;
 
(d)                 so long as the Collateral Agent has not delivered an
Activation Notice with respect to any Blocked Account of a Sotheby Entity and no
Default or Event of Default has occurred and is continuing, such Sotheby Entity
may make investments in Cash Equivalent Investments;
 
(e)                 subject to applicable regulatory authorizations, any
Borrower may make, or commit to make, Art Loans and provide, or commit to
provide, extended payment terms to “Extended Term Art Debtors” for purposes of
generating “Extended Term Art Receivables” (as each such term is defined in the
Auction Revolving Credit Agreement);
 
(f)                  the Sotheby Entities may make investments in York Avenue
Owner in an aggregate amount in any Fiscal Year not in excess of the sum of (i)
the amount of Capital Expenditures permitted under paragraph (a) of Annex G for
such Fiscal Year, less the aggregate amount of any Capital Expenditures made by
Parent and its Subsidiaries (other than the York Avenue Owner) during such
Fiscal Year plus (ii) additional amounts to purchase and upgrade a headquarters
building;
 
 
56

--------------------------------------------------------------------------------

 
 
(g)                 the trustee of the grantor trust established for purposes of
setting aside assets to meet obligations of Sotheby’s, Inc. under the Sotheby’s
Deferred Benefits Compensation Plan may make investments in connection with such
plan; and
 
(h)                the Sotheby Entities may make other investments (other than
in any Immaterial Subsidiary or the York Avenue Owner) not exceeding
$20,000,000 in the aggregate at any time outstanding.
 

  6.3 Indebtedness.

 
(a)                No Sotheby Entity shall create, incur, assume or permit to
exist any Indebtedness, except (without duplication):
 
(i)            the  Senior Notes;
 
(ii)            (A) the Specified Senior Notes or (B) obligations (contingent or
otherwise) in respect of any Permitted U.K. Real Estate Financing in an
aggregate principal amount not to exceed 65% of the fair market value of the
Specified U.K. Real Estate subject to such Permitted U.K. Real Estate Financing
at the time such Permitted U.K. Real Estate Financing is consummated (as
reasonably determined by the Administrative Agent), and any refinancings thereof
or amendments or modifications thereto that do not have the effect of (x)
increasing the principal amount thereof to an aggregate principal amount greater
than 65% of the fair market value of the Specified U.K. Real Estate subject to
such financing at the time of such refinancing, amendment or modification (as
reasonably determined by the Administrative Agent) or (y) reducing the average
life thereof, and that are otherwise on terms and conditions no less favorable
in any material respect to any Sotheby Entity, any Agent or any Lender, as
determined by the Administrative Agent, than the terms of the Permitted U.K.
Real Estate Financing being refinanced, amended or modified; provided that, for
purposes of clarity, no Indebtedness in respect of any Specified Senior Notes
shall be permitted pursuant to this clause (ii) if any Permitted U.K. Real
Estate Financing is consummated and no Indebtedness in respect of any Permitted
U.K. Real Estate financing shall be permitted pursuant to this clause (ii) if
any Specified Senior Notes are issued;
 
(iii)          obligations (contingent or otherwise) under the York Avenue Loan
Documents and refinancings thereof or amendments or modifications thereto that
do not have the effect of increasing the principal amount thereof to an
aggregate principal amount greater than 65% of the fair market value of the real
property subject to such financing at the time of such refinancing, amendment or
modification (as reasonably determined by the Administrative Agent) or reducing
the average life thereof and that are otherwise on terms and conditions no less
favorable in any material respect to any Sotheby Entity, any Agent or any
Lender, as determined by the Administrative Agent, than the terms of the York
Avenue Loan Documents being refinanced, amended or modified;
 
(iv)          Indebtedness secured by purchase money security interests and
Capital Leases permitted in Section 6.7(e);
 
(v)           the Loans and the other Secured Obligations;
 
 
57

--------------------------------------------------------------------------------

 
 
(vi)         existing Indebtedness described in Disclosure Schedule (6.3) and
refinancings thereof or amendments or modifications thereto that do not have the
effect of increasing the principal amount thereof or reducing the average life
thereof and that are otherwise on terms and conditions no less favorable in any
material respect to any Sotheby Entity, any Agent or any Lender, as determined
by the Administrative Agent, than the terms of the Indebtedness being
refinanced, amended or modified;
 
(vii)        Indebtedness consisting of intercompany loans and advances made by
any Sotheby Entity to any other Sotheby Entity (other than any Immaterial
Subsidiary); provided, that: (A) in the case of any intercompany loan or advance
owing to any Credit Party, any Sotheby Entity receiving the proceeds of such
loan or advance shall have executed and delivered to the applicable Credit Party
(i) in the case of any such loan or advance outstanding on the Closing Date,
within sixty (60) days (or such later date as the Administrative Agent may agree
to in its sole discretion) following the Closing Date or (ii) in the case of any
such loan or advance incurred after the Closing Date, within fifteen (15) days
(or such later date as the Administrative Agent may agree to in its sole
discretion) after receiving the proceeds thereof, a demand note (collectively,
the “Intercompany Notes”) to evidence any such intercompany Indebtedness owing
at any time by such Sotheby Entity, which Intercompany Notes shall be in form
and substance reasonably satisfactory to the Administrative Agent and shall be
pledged and delivered to the Collateral Agent pursuant to the applicable
Collateral Document as additional collateral security for the applicable Secured
Obligations; (B) each Sotheby Entity shall record all intercompany transactions
on its books and records in a manner reasonably satisfactory to the
Administrative Agent; (C) the obligations of each Credit Party under any such
intercompany loans and advances shall be subordinated to the Obligations of such
Credit Party hereunder and under the other Loan Documents in a manner reasonably
satisfactory to the Administrative Agent; (D) with respect to any intercompany
loan or advance made after the Closing Date, at the time any such intercompany
loan or advance is made by any Sotheby Entity to any other Sotheby Entity and
after giving effect thereto, (i) each such Sotheby Entity shall be Solvent or
(ii)(x) such intercompany loan or advance shall be made in the ordinary course
of business, (y) if the Sotheby Entity making such intercompany loan or advance
is a Credit Party, such Credit Party shall be Solvent and (z) the Sotheby Entity
receiving such intercompany loan or advance shall have no Funded Debt (except as
permitted hereby) other than intercompany loans or advances outstanding to other
Sotheby Entities; and (E) no Default or Event of Default would occur and be
continuing after giving effect to any such proposed intercompany loan or
advance;
 
(viii)      Indebtedness arising in respect of surety bonds, guaranties and
letters of credit with respect to obligations of the Foreign Subsidiaries
incurred in the ordinary course of business that are not Funded Debt;
 
(ix)          Indebtedness arising under Rate Management Transactions; provided,
that such Rate Management Transactions are (or were) entered into in the
ordinary course of such Sotheby Entity’s business for the purpose of mitigating
risks associated with liabilities, commitments, investments, assets, earnings or
properties held or reasonably anticipated by such Sotheby Entity and not for
purposes of speculation;
 
(x)            Indebtedness arising under overdraft credit lines extended to
various Sotheby Entities in the ordinary course of business, which indebtedness
arising under
 
 
58

--------------------------------------------------------------------------------

 
 
overdraft credit lines extended to the Credit Parties shall not at any time
exceed, in the aggregate at any one time outstanding, the lesser of (A)
$15,000,000 and (B) the aggregate amount of overdraft credit lines extended to
the Credit Parties at such time; and
 
(xi)           Other Indebtedness in an aggregate principal amount not exceeding
$15,000,000 at any one time outstanding.
 
(b)                No Sotheby Entity shall, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness prior to its scheduled
maturity, other than (i) the Obligations; (ii) Indebtedness secured by a
Permitted Encumbrance if the asset securing such Indebtedness has been sold or
otherwise disposed of in accordance with Section 6.8; (iii) Indebtedness
permitted by Section 6.3(a)(vi) upon any refinancing thereof in accordance with
Section 6.3(a)(vi); (iv) Indebtedness incurred pursuant to repayment by any
Sotheby Entity of intercompany loans and advances outstanding to any Sotheby
Entity, (v) so long as (x) no Default or Event of Default has occurred and is
continuing or would occur as a result thereof, and (y) Parent shall have
provided to the Administrative Agent prior to the date thereof pro forma
financial statements demonstrating that the Fixed Charge Coverage Ratio, as of
the end of the most recently completed Fiscal Quarter for which the Agents and
Lenders have received Financial Statements pursuant hereto, shall be equal to or
greater than 1.15 to 1.00 (calculated on a pro forma basis as if such purchase
had occurred during such Fiscal Quarter), purchases, redemptions, defeasances or
prepayments of the Senior Notes and the Specified Senior Notes by Parent; and
(vi) so long as no Revolving Loans are outstanding hereunder and no “Revolving
Loans” are outstanding under the Auction Revolving Credit Agreement as of the
date of any such transaction, any purchases, redemptions, defeasances or
prepayments of the Senior Notes or the Specified Senior Notes by Parent.
 

  6.4 Employee Loans and Affiliate Transactions.

 
(a)                 Except as disclosed in Disclosure Schedule 6.4(a), no
Sotheby Entity shall enter into or be a party to any transaction with any other
Sotheby Entity or any Affiliate thereof except in the ordinary course of and
pursuant to the reasonable requirements of such Sotheby Entity’s business and,
in the case of any transaction with any Affiliate thereof (other than another
Sotheby Entity), upon fair and reasonable terms that are no less favorable to
such Sotheby Entity than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of such Sotheby Entity.
 
(b)                 No Sotheby Entity shall enter into any lending or borrowing
transaction with any employees of any Sotheby Entity, except (i) loans to its
respective employees in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes and stock option financing, up to a maximum of a Dollar Equivalent of
$2,500,000 in the aggregate at any one time outstanding, (ii) Art Loans to
employees of any Sotheby Entity in the ordinary course of business pursuant to
fair and reasonable terms that are no less favorable to such Sotheby Entity
making such Art Loan than would be obtained in a comparable arm’s length
transaction with a Person not an employee of, or otherwise affiliated with, any
Sotheby Entity, up to a maximum of a Dollar Equivalent of $25,000,000 in the
aggregate at any one time outstanding and (iii) other loans to its respective
 
 
59

--------------------------------------------------------------------------------

 
 
employees, up to a maximum of a Dollar Equivalent of $7,500,000 in the aggregate
at any one time outstanding.
 

  6.5 Capital Structure and Business.

 
If all or part of a Sotheby Entity’s Stock is pledged to the Collateral Agent,
that Sotheby Entity shall not issue additional Stock unless, upon issuance
thereof, such Stock is immediately pledged (and any related security
certificates delivered) by the holder thereof to the Collateral Agent pursuant
to the applicable Collateral Documents.  No Sotheby Entity shall amend its
charter or bylaws in a manner that would adversely affect any Agent or any
Lender or such Sotheby Entity’s duty or ability to repay the Obligations.  No
Sotheby Entity shall engage in any business other than the businesses currently
engaged in by it or businesses reasonably related thereto.
 

  6.6 Guaranteed Indebtedness.

 
No Sotheby Entity shall create, incur, assume or permit to exist any Guaranteed
Indebtedness except (a) by endorsement of instruments or items of payment for
deposit to the general account of any Sotheby Entity, and (b) for Guaranteed
Indebtedness incurred for the benefit of any other Sotheby Entity if the primary
obligation with respect thereto is not prohibited by this Agreement.
 

  6.7 Liens.

 
No Sotheby Entity shall create, incur, assume or permit to exist any Lien on or
with respect to its Accounts or any of its other properties or assets (whether
now owned or hereafter acquired) except for:
 
(a) Permitted Encumbrances;
 
(b) Liens created pursuant to the York Avenue Loan Documents;
 
(c) Liens (i) in existence on the date hereof, (ii) if such property or assets
are owned by a Credit Party, summarized on Disclosure Schedule (6.7) and (iii)
securing the Indebtedness described on Disclosure Schedule (6.3) and
refinancings, extensions and renewals thereof, including extensions or renewals
of any such Liens; provided, that the principal amount of the Indebtedness so
secured is not increased and the Lien does not attach to any other property;
 
(d) Liens securing payment of obligations described in Section 6.3(a)(iv);
provided, that such Liens shall not attach to any property other than cash on
deposit with, or under the control of, the holder of such Indebtedness;
 
(e) Liens created after the date hereof by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures acquired by any
Sotheby Entity in the ordinary course of business, involving the incurrence of
an aggregate amount of purchase money Indebtedness and Capital Lease Obligations
of not more than a Dollar
 
 
60

--------------------------------------------------------------------------------

 
 
Equivalent of $3,000,000 outstanding at any one time for all such Liens
(provided that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is incurred within forty-five (45) days
following such purchase and does not exceed 100% of the purchase price of the
subject assets);
 
(f) Liens securing Indebtedness permitted pursuant to Section 6.3(a)(ix);
provided, that such obligations are secured solely with cash and Cash Equivalent
Investments;
 
(g) licenses and sublicenses permitted pursuant to Section 6.8(g);
 
(h) Liens not otherwise permitted above on (i) cash and Cash Equivalents or (ii)
assets not constituting Collateral, in each case, so long as the aggregate
amount of obligations secured by such Liens does not exceed $20,000,000; and
 
(i) Liens on any Specified U.K. Real Estate securing Indebtedness permitted
pursuant to clause (ii)(B) of Section 6.3(a);
 
provided that, except as set forth in clause (i) of this Section 6.7, no Foreign
Credit Party shall create, incur, assume or permit to exist any Lien on or with
respect to its Real Estate other than Permitted Encumbrances described in
clauses (a), (g) or (h) of the definition thereof.  In addition, no Credit Party
shall become a party to any agreement, note, indenture or instrument, or take
any other action after the Closing Date that would prohibit the creation of a
Lien on any of its properties or other assets in favor of the Collateral Agent,
on behalf of itself and the other Secured Parties, as additional collateral for
the applicable Secured Obligations, except (x) agreements entered into in
connection with any Permitted U.K. Real Estate Financing that prohibit Liens
upon any Specified U.K. Real Estate subject to such Permitted U.K. Real Estate
Financing and (y) operating leases, Capital Leases, Licenses or agreements
relating to purchase money Indebtedness which prohibit Liens upon the assets
that are subject thereto.
 

  6.8 Sale of Stock and Assets.

 
No Sotheby Entity shall sell, transfer, convey, assign or otherwise dispose of
any of its properties or other assets, including the Stock of any of its
Subsidiaries (whether in a public or a private offering or otherwise) or any of
its Accounts, other than (a) the sale of Inventory in the ordinary course of
business, (b) the sale or other disposition by a Sotheby Entity of Equipment or
Fixtures that are obsolete or no longer used or useful in such Sotheby Entity’s
business and having a book value not exceeding the Dollar Equivalent of
$4,000,000 in the aggregate in any Fiscal Year; (c) the sale or other
disposition of other assets having a book value not exceeding the Dollar
Equivalent of $5,000,000 in the aggregate in any Fiscal Year; (d) the sale or
other disposition of any asset by a Credit Party to any other Credit Party; (e)
the sale or other disposition of any asset by any Sotheby Entity that is not a
Credit Party to any other Sotheby Entity; (f) licenses or sublicenses granted to
others in the ordinary course of business which do not (i) interfere in any
material respect with the business of the Sotheby Entities or (ii) secure any
Indebtedness; and (g) the disposition of any Specified U.K. Real Estate pursuant
to a Permitted U.K. Real Estate Financing.
 
 
61

--------------------------------------------------------------------------------

 
 

  6.9 ERISA.

 
No Sotheby Entity shall, or shall cause or permit any ERISA Affiliate to, cause
or permit to occur (i) an event that could result in the imposition of a Lien
under Section 430 of the IRC or Section 303 or 4068 of ERISA or (ii) an ERISA
Event to the extent such ERISA Event would reasonably be expected to result in
taxes, penalties and other liabilities in an aggregate amount in excess of
$5,000,000 in the aggregate.
 

  6.10 Financial Covenants.

 
Borrowers shall not breach or fail to comply with any of the Financial
Covenants.
 

  6.11 Hazardous Materials.

 
No Sotheby Entity shall cause or permit a Release of any Hazardous Material on,
at, in, under, above, to or from any of the Real Estate where such Release would
(a) violate in any respect, or form the basis for any Environmental Liabilities
under, any Environmental Laws or Environmental Permits, except as could not
reasonably be expected to have a Material Adverse Effect or (b) otherwise
materially adversely impact the value or marketability of any of the Real Estate
or any of the Collateral.
 

  6.12 Sale Leasebacks.

 
No Sotheby Entity shall engage in any sale leaseback, synthetic lease or similar
transaction involving any of its assets, except any Permitted U.K. Real Estate
Financing.
 

  6.13 Restricted Payments.

 
No Sotheby Entity shall make any Restricted Payment, except:
 
(a) intercompany loans and advances between Sotheby Entities to the extent
permitted by Sections 6.2 and 6.3;
 
(b) dividends and distributions by Subsidiaries of any Sotheby Entity paid to
such Sotheby Entity;
 
(c) employee loans permitted under Section 6.4(b);
 
(d) payments of principal and interest of intercompany loans and advances made
in accordance with Section 6.3;
 
(e) if (i) no Event of Default has occurred and is continuing or would occur as
a result thereof, (ii) either (A) so long as no Revolving Loans are outstanding
hereunder and no “Revolving Loans” are outstanding under the Auction Revolving
Credit Agreement as of the date of any Repurchase, both before and after giving
effect thereto or (B) Parent has provided to the Administrative Agent, prior to
the date that any Repurchase Period is announced (which notice shall be
delivered to the Administrative Agent no earlier than thirty (30) days prior to
the commencement of such Repurchase
 
 
62

--------------------------------------------------------------------------------

 
 
Period, and no later than three (3) Business Days prior to the commencement of
such Repurchase Period), a written notice setting forth (1) the proposed start
and end dates of such Repurchase Period (which shall not exceed eighteen (18)
months), (2) the aggregate maximum Dollar amount to be paid in consideration of
all Repurchases to occur during such Repurchase Period, and (3) pro forma
financial statements demonstrating that the Fixed Charge Coverage Ratio,
calculated for the four Fiscal Quarter period which, as of the date of such
notice to the Administrative Agent, is most recently completed and for which the
Agents and Lenders have received Financial Statements pursuant hereto, shall be
equal to or greater than 1.15 to 1.00 (calculated on a pro forma basis as if
such aggregate maximum Dollar amount of Repurchases to occur during such
Repurchase Period had occurred during such period), and (iii) after giving
effect to each Repurchase, Margin Stock shall not constitute more than 25% of
the assets of the Credit Parties, Parent may make Repurchases during such
Repurchase Period; provided that, if clause (ii)(A) of this Section 6.13(e) is
inapplicable, such Repurchases shall be conducted in accordance with the notice
delivered pursuant to clause (ii)(B) of this Section 6.13(e);
 
(f) if no Event of Default has occurred and is continuing or would occur as a
result thereof, Parent may make dividends or distributions on its Stock in an
aggregate amount (the “Maximum Distribution Amount”) not to exceed, in any
Fiscal Quarter, the lesser of (i) $0.15 per share of Stock and (ii) $13,400,000;
provided that, if Parent shall have provided to the Administrative Agent prior
to the date thereof pro forma financial statements demonstrating that the Fixed
Charge Coverage Ratio, as of the end of the most recently completed Fiscal
Quarter for which the Agents and Lenders have received Financial Statements
pursuant hereto, shall be equal to or greater than the level specified in
paragraph (b) of Annex G with respect to such Fiscal Quarter (calculated on a
pro forma basis as if such dividend or distribution had occurred during such
Fiscal Quarter; provided that to the extent such pro forma calculation would
otherwise include dividends or distributions made by Parent in five Fiscal
Quarters, such pro forma calculation shall only include dividends or
distributions made by Parent in the four Fiscal Quarters in which the highest
aggregate amount of dividends or distributions were made), Parent may make
dividends or distributions on its Stock in excess of the Maximum Distribution
Amount;
 
(g)  on and after April 1, 2014, Parent may make Repurchases and pay other
dividends or distributions on its Stock so long as, both before and after giving
effect thereto, (i) no Event of Default has occurred and is continuing, (ii) the
Aggregate Borrowing Availability equals or exceeds $75,000,000 and (iii) the
Liquidity Amount equals or exceeds $150,000,000; provided that, if no Revolving
Loans are outstanding hereunder and no “Revolving Loans” are outstanding under
the Auction Revolving Credit Agreement, Parent may pay dividends or
distributions on its Stock so long as, both before and after giving effect
thereto, (i) no Event of Default has occurred and is continuing and (ii) the
Liquidity Amount equals or exceeds $150,000,000;
 
(h)  Parent may declare and make dividend payments or other distributions
payable solely in its Stock;
 
 
63

--------------------------------------------------------------------------------

 
 
(i)  Parent may, from time to time on or prior to the fifth anniversary of the
Closing Date, make Repurchases in an aggregate amount for all Repurchases made
in reliance on this subsection (i) not to exceed $150,000,000, so long as (i)
the aggregate amount of such Repurchases made during any Fiscal Year does not
exceed $40,000,000 and (ii) both before and after giving effect to any such
Repurchase, no Event of Default has occurred and is continuing; and
 
(j) on or prior to March 31, 2014, Parent may declare and make a special
dividend or distribution on its Stock in an aggregate amount not to exceed
$310,000,000, so long as, both before and after giving effect thereto, no Event
of Default specified in Section 8.1(a)(i), 8.1(g) or 8.1(h) has occurred and is
continuing.
 

  6.14 Change of Corporate Name, State of Incorporation or Location; Change of
Fiscal Year.

 
No Domestic Credit Party shall (a) change its name as it appears in official
filings in the state of its incorporation or other organization, (b) change its
chief executive office or principal place of business or the location of its
records concerning the Collateral, (c) change the type of entity that it is, (d)
change its organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its jurisdiction of
incorporation or organization or incorporate or organize in any additional
jurisdictions, in each case, without at least thirty (30) days (or such shorter
period as the Administrative Agent shall consent to in writing) prior written
notice to the Administrative Agent and after the Administrative Agent’s written
acknowledgment that any reasonable action requested by the Administrative Agent
in connection therewith, including to continue the perfection of any Liens in
favor of the Collateral Agent, on behalf of the Secured Parties, in any
Collateral, has been completed or taken; provided, that any such new location
shall be in the continental United States.  No Foreign Borrower shall change its
jurisdiction of incorporation or organization or incorporate or organize in any
additional jurisdictions, in each case, without at least thirty (30) days (or
such shorter period as the Administrative Agent shall consent to in writing)
prior written notice to the Administrative Agent and after the Administrative
Agent’s written acknowledgment that any reasonable action requested by the
Administrative Agent in connection therewith, including to continue the
perfection of any Liens in favor of the Collateral Agent, on behalf of the
Secured Parties, in any Collateral, has been completed or taken. No Sotheby
Entity shall change its Fiscal Year.
 

  6.15 No Impairment of Intercompany Transfers.

 
No Sotheby Entity shall directly or indirectly enter into or become bound by any
agreement, instrument, indenture or other obligation (other than this Agreement
and the other Loan Documents) that could directly or indirectly restrict,
prohibit or require the consent of any Person with respect to the payment of
dividends or distributions or the making or repayment of intercompany loans by a
Subsidiary of any Sotheby Entity to any Sotheby Entity or between Sotheby
Entities.
 
 
64

--------------------------------------------------------------------------------

 
 

  6.16 Real Estate Purchases.

 
No Credit Party shall purchase or acquire or commit to purchase or acquire a fee
simple or freehold ownership interest in real estate (a) with an aggregate
purchase price in excess of the Dollar Equivalent of $50,000,000 or (b) that
would cause the purchase prices of all such purchases by all Credit Parties
since the Closing Date to exceed, in aggregate, the Dollar Equivalent of
$100,000,000.
 

  6.17 Changes Relating to Material Contracts.

 
No Sotheby Entity shall (a) change or amend the terms of the  Senior Notes or
the Senior Note Indenture in a manner materially adverse to the Lenders, (b)
change or amend the terms of the Specified Senior Notes or the Specified Senior
Note Indenture in a manner materially adverse to the Lenders, (c) change or
amend any York Avenue Lease Document in a manner adverse to the interests of any
Agent or any Lender in any material respect or (d) except as set forth on
Disclosure Schedule (5.16), permit the York Avenue Lender to have recourse to
Parent or any of its Subsidiaries, or any assets of Parent or any of its
Subsidiaries, pursuant to the York Avenue Loan Agreement or any other York
Avenue Loan Document; provided, that no change or amendment described in the
foregoing clause (a) or (b) shall: (i) increase the interest rate on the Senior
Notes or the Specified Senior Notes; (ii) accelerate the dates upon which
payments of principal or interest are due under the Senior Notes or the
Specified Senior Notes; (iii) increase the principal amount of the Senior Notes
or the Specified Senior Notes above the original principal amount thereof; (iv)
change any event of default, in a manner adverse to the Credit Parties, or add
or make more restrictive any covenant with respect to the Senior Notes or the
Specified Senior Notes or (v) change the redemption or prepayment provisions of
the Senior Notes or the Specified Senior Notes.
 

  6.18 Use of Proceeds.

 
No Sotheby Entity shall use any portion of the Loan proceeds, directly or
indirectly, to purchase or carry Margin Stock (other than Stock of Parent, to
the extent it constitutes Margin Stock, repurchased in accordance with Section
6.13) or repay or otherwise refinance Indebtedness of any Sotheby Entity or
others incurred to purchase or carry Margin Stock.  No Sotheby Entity shall own
any Margin Stock (other than Stock of Parent, to the extent it constitutes
Margin Stock, in an amount that does not exceed 25% of the assets of the Credit
Parties).
 
7.            TERM
 

  7.1 Termination.

 
The financing arrangements contemplated hereby shall be in effect until the
Commitment Termination Date, and the Loans and all other Obligations shall be
automatically due and payable in full on such date.
 
 
65

--------------------------------------------------------------------------------

 
 

  7.2 Survival of Obligations Upon Termination of Financing Arrangements.

 
Except as otherwise expressly provided for in the Loan Documents, no termination
or cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of the Agents, the Lenders
and the Fronting Lender relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated, or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date.  Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of each
Agent, each Lender and the Fronting Lender, all as contained in the Loan
Documents, shall not terminate or expire, but rather shall survive any such
termination or cancellation and shall continue in full force and effect until
the Termination Date; provided, that the provisions of Section 11, the payment
obligations under Sections 1.16 and 1.17, and the indemnities contained in the
Loan Documents shall survive the Termination Date.
 
8.            EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 

  8.1 Events of Default.

 
The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an “Event of Default” hereunder:
 
(a)                 Any Borrower (i) fails to make any payment of principal of,
or interest on, or Fees owing in respect of, the Loans or any of the other
Obligations when due and payable, or (ii) fails to pay or reimburse any Agent or
Lenders for any expense reimbursable hereunder or under any other Loan Document
within ten (10) days following the Administrative Agent’s demand for such
reimbursement or payment of expenses.
 
(b)                Any Sotheby Entity fails or neglects to perform, keep or
observe any of the provisions of Section 1.4, 1.9, 1.15, 5.4(a), 5.17 or 6, or
any of the provisions set forth in Annex C or G, respectively.
 
(c)                 Any Borrower fails or neglects to perform, keep or observe
any of the provisions of Section 4.1 or any provisions set forth in Annexes E or
F, respectively, and the same shall remain unremedied for five (5) Business Days
or more.
 
(d)                Any Sotheby Entity fails or neglects to perform, keep or
observe any other provision of this Agreement or of any of the other Loan
Documents (other than any provision embodied in or covered by any other clause
of this Section 8.1) and the same shall remain unremedied for twenty (20) days
or more.
 
(e)                 A default or breach occurs under any Material Indebtedness
Contract that is not cured within any applicable grace period therefor, and such
default or breach (i) involves the failure to make any payment when due in
respect of any Indebtedness or Guaranteed Indebtedness evidenced by such
Material Indebtedness Contract, or (ii) causes, or permits any holder of
Indebtedness or Guaranteed Indebtedness evidenced by such Material Indebtedness
 
 
66

--------------------------------------------------------------------------------

 
 
Contract or a trustee to cause, Indebtedness or Guaranteed Indebtedness
evidenced by such Material Indebtedness Contract to become due prior to its
stated maturity or prior to its regularly scheduled dates of payment, or cash
collateral in respect thereof to be demanded, in each case, regardless of
whether such right is exercised, by such holder or trustee.
 
(f)                  Any information contained in any Borrowing Base Certificate
is untrue or incorrect in any respect (other than (i) inadvertent, immaterial
errors not exceeding $5,000,000 (or, if such inaccuracy results from a single
error with respect to an individual Art Loan, $10,000,000) in the aggregate in
any Borrowing Base Certificate, (ii) errors understating either Borrowing Base
or (iii) inadvertent errors occurring when Aggregate Borrowing Availability
continues to exceed $15,000,000 after giving effect to the correction of such
errors), or any representation or warranty herein or in any Loan Document or in
any written statement, report, Financial Statement or certificate (other than a
Borrowing Base Certificate) made or delivered to any Agent or any Lender by any
Credit Party is untrue or incorrect in any material respect as of the date when
made or deemed made.
 
(g)                 A case or proceeding is commenced against any Sotheby Entity
(other than an Immaterial Subsidiary) seeking a decree or order in respect of
such Sotheby Entity (i) under the Bankruptcy Code, or any other applicable
federal, state or foreign bankruptcy or other similar law, (ii) appointing a
custodian, receiver, administrator, liquidator, assignee, trustee or
sequestrator (or similar official) for such Sotheby Entity or for any
substantial part of any such Sotheby Entity’s assets, or (iii) ordering the
winding up or liquidation of the affairs of such Sotheby Entity, and such case
or proceeding shall remain undismissed or unstayed for sixty (60) days or more
or a decree or order granting the relief sought in such case or proceeding is
granted by a court of competent jurisdiction.
 
(h)                 Any Sotheby Entity (other than an Immaterial Subsidiary) (i)
files a petition seeking relief under the Bankruptcy Code, or any other
applicable federal, state or foreign bankruptcy or other similar law, (ii)
consents to or fails to contest in a timely and appropriate manner the
institution of proceedings thereunder or the filing of any such petition or the
appointment of or taking possession by a custodian, receiver, administrator,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Sotheby Entity or for any substantial part of any such Sotheby Entity’s assets,
(iii) makes an assignment for the benefit of creditors, (iv) takes any action in
furtherance of any of the foregoing; or (v) admits in writing its inability to,
or is generally unable to, pay its debts as such debts become due.
 
(i)                   A final judgment or judgments for the payment of money in
excess of a Dollar Equivalent of $20,000,000 in the aggregate at any time are
outstanding against one or more of the Sotheby Entities (which judgments are not
covered by insurance policies as to which liability has been accepted by the
insurance carrier), and the same are not, within thirty (30) days (or, in the
case of any Sotheby Entity that is not Parent, a Domestic Subsidiary or a
Foreign Subsidiary organized under the laws of England, sixty (60) days) after
the entry thereof, discharged or execution thereof stayed or bonded pending
appeal, or such judgments are not discharged prior to the expiration of any such
stay.
 
(j)                   Any material provision of any Loan Document for any reason
ceases to be valid, binding and enforceable in accordance with its terms (or any
Sotheby Entity shall
 
 
67

--------------------------------------------------------------------------------

 
 
challenge the enforceability of any Loan Document or shall assert in writing, or
engage in any action or inaction based on any such assertion, that any provision
of any of the Loan Documents has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms), or any Lien created under any
Loan Document ceases to be a valid and perfected first priority Lien (except as
otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby.
 
(k)                  Any Change of Control occurs.
 
(l)                   Any Sotheby Entity or the York Avenue Owner violates any
of the covenants contained in the York Avenue Loan Documents relating to the
single purpose entity status of the York Avenue Owner or its corporate
separateness from Parent and its Subsidiaries and such violation results in
recourse liability to Parent or any Subsidiary thereof.
 

  8.2 Remedies.

 
(a)                 If any Event of Default has occurred and is continuing, the
Administrative Agent may (and at the written request of the Requisite Lenders
shall), without notice, (i) suspend the Revolving Loan facility with respect to
additional Advances and/or the incurrence of additional Letter of Credit
Obligations, whereupon any additional Advances and additional Letter of Credit
Obligations shall be made or incurred in the Administrative Agent’s sole
discretion (or in the sole discretion of the Requisite Lenders, if such
suspension occurred at their direction) so long as such Default or Event of
Default is continuing; or (ii) reduce the Commitment from time to time.
 
(b)                 If any Event of Default has occurred and is continuing, any
Agent may (and at the written request of the Requisite Lenders shall), without
notice: (i) terminate the Revolving Loan facility with respect to further
Advances or the incurrence of further Letter of Credit Obligations; (ii) reduce
the Commitment from time to time; (iii) declare all or any portion of the
Obligations, including all or any portion of any Loan, to be forthwith due and
payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrowers and each other Credit Party; or (iv) exercise any rights and
remedies provided to such Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(g) or (h), the
Commitments shall be immediately terminated and all of the Obligations,
including the aggregate Revolving Loan, shall become immediately due and payable
without declaration, notice or demand by any Person.
 

  8.3 Waivers by Credit Parties.

 
Except as otherwise provided for in this Agreement or by applicable law, each
Credit Party waives (including for purposes of Section 12): (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all Loan
Documents, (b) all rights to notice and a hearing prior to any Agent’s taking
possession or control of, or to any Agent’s replevy, attachment or levy upon,
the Collateral or any bond or
 
 
68

--------------------------------------------------------------------------------

 
 
security that might be required by any court prior to allowing any Agent to
exercise any of its remedies, except as may be required by applicable law, and
(c) the benefit of all valuation, appraisal, marshaling and exemption laws.
 
9.            ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 

  9.1 Assignment and Participations.

 
(a)                 Subject to the terms of this Section 9.1, any Lender may
make an assignment to an assignee of, or sell participations in, at any time or
times, the Loan Documents, the Loans, the Letter of Credit Obligations and any
Commitment or any portion thereof or interest therein, including any Lender’s
rights, title, interests, remedies, powers or duties thereunder.  Any assignment
by a Lender shall: (i) require the consent of the Administrative Agent (which
consent shall not be required in the case of a Qualified Assignee and shall not
be unreasonably withheld or delayed) and the execution of an assignment
agreement (an “Assignment Agreement”) substantially in the form attached hereto
as Exhibit 9.1(a) and otherwise in form and substance reasonably satisfactory
to, and acknowledged by, the Administrative Agent; (ii) after giving effect to
any such partial assignment, the assignee Lender shall have Commitments in an
amount at least equal to $5,000,000 and the assigning Lender shall have retained
Commitments in an amount at least equal to $5,000,000; (iii) include a payment
to the Administrative Agent of an assignment fee of $3,500; (iv) be deemed to be
an automatic assignment of a ratable interest in, and the assignee Lender shall
be deemed to have been assigned a Pro Rata Share of the “Commitments” under, the
Auction Revolving Credit Agreement and (v) so long as no Event of Default has
occurred and is continuing, require the consent of Borrower Representative,
which shall not be unreasonably withheld or delayed and shall be deemed to have
been given unless an objection is delivered to the Administrative Agent within
ten (10) Business Days after notice of such proposed assignment is delivered to
Borrower Representative; provided that  (x) no such consent shall be required
for an assignment to a Qualified Assignee and (y) the Borrower Representative’s
refusal to consent to an assignment to any Person that constitutes a vulture
fund, distressed debt purchaser or similar institution whose primary business
consists of purchasing or investing in Persons that are highly financially
distressed and insolvent or imminently insolvent shall not be deemed to be
unreasonable.  No Agent shall have any responsibility for ensuring that minimum
Commitment amounts described in clause (ii) of the immediately preceding
sentence are maintained or for determining whether an assignee of any Lender is
a Qualified Assignee.  In addition, no Agent shall have any liability in the
event any Loans or Commitments (or any interest therein) are assigned to a
Qualified Assignee without the consent of the Borrower Representative.  Lenders
shall be required at all times to maintain equal Pro Rata Shares of the
Commitments hereunder and the “Commitments” under the SFS Revolving Credit
Facility.  Notwithstanding anything herein to the contrary, no Lender may assign
or otherwise transfer all or any part of its interest in the Obligations to any
natural person or to any Borrower or any of its Affiliates. The Agents’ refusal
to consent to an assignment by a Non-Funding Lender who is a Non-Funding Lender
due to clause (a) of the definition of Non-Funding Lender (unless in connection
with such assignment, such Non-Funding Lender cures, or causes the cure of, its
Non-Funding Lender status as contemplated in Section 9.9(d)(v)) shall not be
deemed to be unreasonable.  The Agents’ refusal to consent to an assignment by
any Lender to any Person that would be a Non-Funding Lender or an Impacted
Lender, or the imposition of conditions or limitations (including limitations on
voting) upon
 
 
69

--------------------------------------------------------------------------------

 
 
assignments to such Persons, shall not be deemed to be unreasonable.  In the
case of an assignment by a Lender under this Section 9.1, the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder.  The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitments or
assigned portion thereof from and after the date of such assignment.  Each
Borrower hereby acknowledges and agrees that any assignment shall give rise to a
direct obligation of Borrowers to the assignee and that the assignee shall be
considered to be a “Lender”.  In all instances, each Lender’s liability to make
Loans or purchase participation interests therein hereunder shall be several and
not joint and shall be limited to such Lender’s Pro Rata Share of the applicable
Commitment.  In the event any Agent or any Lender assigns or otherwise transfers
all or any part of its interest in the Obligations, any such Agent or any such
Lender shall so notify Borrowers and Borrowers shall, upon the request of such
Agent or such Lender, execute new Notes in exchange for the Notes, if any, being
assigned.  Notwithstanding the foregoing provisions of this Section 9.1(a), any
Lender may at any time pledge its interest in the Obligations and such Lender’s
rights under this Agreement and the other Loan Documents to a Federal Reserve
Bank, and any Lender that is an investment fund may assign its interest in the
Obligations and such Lender’s rights under this Agreement and the other Loan
Documents to another investment fund managed by the same investment advisor;
provided, that no such pledge to a Federal Reserve Bank shall release such
Lender from such Lender’s obligations hereunder or under any other Loan
Document.
 
(b)                The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at its address referred to
in Annex I a copy of each Assignment Agreement delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and Borrowers, the Agents and Lenders shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(c)                 Any participation by a Lender of all or any part of its
Commitments shall be made with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any extension of the scheduled amortization of the principal
amount of any Loan in which such holder participates or the final maturity date
thereof, and (iii) any release of the Collateral Agent’s Lien on all or
substantially all of the Collateral (other than in accordance with the terms of
this Agreement, the Collateral Documents or the other Loan Documents).  Each of
the Borrowers agrees that each participant shall be entitled to the benefits of
Sections 1.14, 1.16 (as it applied in relation to US tax only), 1.17 and 9.8
(subject to the requirements and limitations therein, including the requirements
under Section 1.16 (it being understood that the documentation required in order
to constitute a Qualifying Lender and the documentation required under Section
1.16 shall be delivered to the participating Lender)) to the same extent as
 
 
70

--------------------------------------------------------------------------------

 
 
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (a) of this Section; provided that such participant shall not be
entitled to receive any greater payment under Section 1.16, with respect to any
participation, than its participating Lender would have been entitled to
receive. Except as set forth in the preceding sentence no Credit Party shall
have any obligation or duty to any participant.  Neither any Agent nor any
Lender (other than the Lender selling a participation) shall have any duty to
any participant and may continue to deal solely with the Lender selling a
participation as if no such sale had occurred.
 
(d)                 Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of Borrowers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person other than the Administrative Agent except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, no Agent shall have any
responsibility for maintaining a Participant Register.
 
(e)                 Except as expressly provided in this Section 9.1, no Lender
shall, as between Borrowers and that Lender, or the Agents and that Lender, be
relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or granting of participation in, all or
any part of the Loans, the Notes or other Obligations owed to such Lender.
 
(f)                  Each Credit Party shall assist any Lender permitted to sell
assignments or participations under this Section 9.1 as reasonably required to
enable the assigning or selling Lender to effect any such assignment or
participation, including the execution and delivery of any and all agreements,
notes and other documents and instruments as shall be requested and, if
requested by the Administrative Agent, the preparation of informational
materials for, and the participation of management in meetings with, potential
assignees or participants.  Each Credit Party shall certify the correctness,
completeness and accuracy of all descriptions of the Sotheby Entities and their
respective affairs contained in any selling materials provided by them and all
other information provided by them and included in such materials, except that
the Projections shall only be certified by Borrowers as having been prepared by
Borrowers in compliance with the representations contained in Section 3.4(b).
 
(g)                 Any Lender may furnish any information concerning Sotheby
Entities in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants); provided that
such Lender shall obtain from assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 11.8.
 
 
71

--------------------------------------------------------------------------------

 
 
(h)                 So long as no Event of Default has occurred and is
continuing, no Lender shall assign or sell participations in any portion of its
Loans or Commitment to a potential Lender or participant, if, as of the date of
the proposed assignment or sale, the assignee Lender or participant would be
subject to capital adequacy or similar requirements under Section 1.17(a),
increased costs under Section 1.17(b), an inability to fund LIBOR Loans under
Section 1.17(c), or withholding taxes in accordance with Section 1.16(a).
 
(i)                  Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”), may grant to a special purpose funding vehicle
(an “SPC”), identified as such in writing by the Granting Lender to the
Administrative Agent and Borrowers, the option to provide to Borrowers all or
any part of any Loans that such Granting Lender would otherwise be obligated to
make to Borrowers pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan; and (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if such Loan were
made by such Granting Lender.  No SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender).  Any SPC may (i) with notice to, but without
the prior written consent of, Borrowers and the Administrative Agent and without
paying any processing fee therefor assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institutions (consented to
by Borrowers and the Administrative Agent) providing liquidity and/or credit
support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any surety, guarantee or credit or liquidity enhancement to such SPC.  This
Section 9.1(i) may not be amended without the prior written consent of each
Granting Lender, all or any of whose Loans are being funded by an SPC at the
time of such amendment.  For the avoidance of doubt, the Granting Lender shall
for all purposes, including without limitation, the approval of any amendment or
waiver of any provision of any Loan Document or the obligation to pay any amount
otherwise payable by the Granting Lender under the Loan Documents, continue to
be the Lender of record hereunder.
 
(j)                   In the case of an assignment by a Non-Foreign Currency
Lender to a Foreign Currency Lender of any interest in the Revolving Loan
Outstandings, such Foreign Currency Lender shall purchase the portion of the
Revolving Loan outstanding to the Fronting Lender to the extent of the
participation interest therein of such Non-Foreign Currency Lender making such
assignment for a purchase price, in the applicable Foreign Currencies, equal to
such outstanding amount, and the Fronting Lender shall pay the Dollar Equivalent
as of such date of such amount to such Non-Foreign Currency Lender in payment of
such participation interest.  In the case of an assignment by a Foreign Currency
Lender to a Non-Foreign Currency Lender of any interest in the Revolving Loan
Outstandings, the Fronting Lender shall purchase the portion of the Revolving
Loan outstanding to such Foreign Currency Lender which is subject to such
assignment, and such Non-Foreign Currency Lender shall purchase an undivided
participation interest in the Revolving Loan Outstandings from the Fronting
Lender for a purchase price in Dollars equal to the Dollar Equivalent as of such
date of such portion assigned.
 
 
72

--------------------------------------------------------------------------------

 
 
(k)                 Any Non-Foreign Currency Lender may become a Foreign
Currency Lender hereunder upon delivery of notice to the Administrative Agent,
the Fronting Lender and the Borrower Representative.  Upon delivery of such
notice by such Lender, without any further action whatsoever (i) such Lender
shall be deemed to have purchased from the Fronting Lender a portion of the
Revolving Loan Outstandings held by the Fronting Lender equal to such Lender’s
participation interests therein, (ii) the Fronting Lender shall be deemed to
have repaid such participation interests to such Lender and shall have no
further obligations to such Lender hereunder, (iii) such Lender shall constitute
a Foreign Currency Lender for all purposes hereunder, including, without
limitation, the Commitment to make Foreign Currency Revolving Credit Advances
pursuant to Section 1.1(a)(i) and (iv) the Fronted Percentage, and the
obligation of the Fronting Lender to make Foreign Currency Revolving Credit
Advances pursuant to Section 1.1(a)(i), shall be reduced accordingly.
 

  9.2 Appointment of the Administrative Agent and the Collateral Agent.

 
GE Capital is hereby appointed to act on behalf of all Lenders and the Fronting
Lender as the Administrative Agent and the Collateral Agent under this Agreement
and the other Loan Documents.  The provisions of this Section 9.2 are solely for
the benefit of the Agents, the Lenders and the Fronting Lender and no Sotheby
Entity nor any other Person shall have any rights as a third party beneficiary
of any of the provisions hereof.  In performing its functions and duties under
this Agreement and the other Loan Documents, each Agent shall act solely as an
agent of Lenders and the Fronting Lender and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Sotheby Entity or any other Person.  Each Agent shall have no
duties or responsibilities except for those expressly set forth in this
Agreement and the other Loan Documents.  Except as expressly set forth in the
Foreign Collateral Documents, the duties of each Agent shall be mechanical and
administrative in nature and no Agent shall have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender or the Fronting Lender.  Except as
expressly set forth in this Agreement and the other Loan Documents, no Agent
shall have any duty to disclose, and shall not be liable for failure to
disclose, any information relating to any Sotheby Entity or any of their
respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity.  Neither any
Agent nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender or the
Fronting Lender for any action taken or omitted to be taken by it hereunder or
under any other Loan Document, or in connection herewith or therewith, except
for damages caused by its or their own gross negligence or willful misconduct as
determined in a final, non-appealable judgment by a court of competent
jurisdiction.
 
If any Agent shall request instructions from Requisite Lenders, Supermajority
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then such Agent shall be entitled to refrain from such act or taking such action
unless and until such Agent shall have received instructions from Requisite
Lenders, Supermajority Lenders or all affected Lenders, as the case may be, and
such Agent shall not incur liability to any Person by reason of so refraining. 
Each Agent shall be fully justified in failing or refusing to take any action
hereunder or under any other Loan Document (a) if such action would, in the
opinion of such Agent, be contrary to law
 
 
73

--------------------------------------------------------------------------------

 
 
or the terms of this Agreement or any other Loan Document, (b) if such action
would, in the opinion of such Agent, expose such Agent to Environmental
Liabilities or (c) if such Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.  Without limiting
the foregoing, no Lender or the Fronting Lender shall have any right of action
whatsoever against any Agent as a result of any Agent acting or refraining from
acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders, Supermajority Lenders or all affected
Lenders, as applicable.
 
In its capacity, the Collateral Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC. 
Each Lender and the Administrative Agent authorizes the Collateral Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents in accordance with the terms thereof.
Subject to Section 9.8, each Lender agrees that no Secured Party (other than the
Collateral Agent) shall have the right individually to seek to realize upon the
security granted by any Collateral Document, it being understood and agreed that
such rights and remedies may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties upon the terms of the Collateral Documents.  In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Collateral Agent is hereby authorized,
and hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any Loan Documents necessary or appropriate to grant and perfect
a Lien on such Collateral in favor of the Collateral Agent on behalf of the
Secured Parties.
 

  9.3 Agents’ Reliance, Etc.

 
Neither any Agent nor any of its Affiliates nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
the other Loan Documents, except for damages caused by its or their own gross
negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction.  Without limiting the generality
of the foregoing, each Agent:  (a) may treat the payee of any Note as the holder
thereof until such Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to such Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
 
 
74

--------------------------------------------------------------------------------

 
 

  9.4 GE Capital and Affiliates.

 
With respect to its Commitments hereunder, GE Capital shall have the same rights
and powers under this Agreement and the other Loan Documents as any other Lender
and may exercise the same as though it were not an Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include GE Capital in
its individual capacity.  GE Capital and its Affiliates may lend money to,
invest in, and generally engage in any kind of business with, any Sotheby
Entity, any of their Affiliates and any Person who may do business with or own
securities of any Sotheby Entity or any such Affiliate, all as if GE Capital
were not an Agent and without any duty to account therefor to Lenders.  GE
Capital and its Affiliates may accept fees and other consideration from any
Sotheby Entity for services in connection with this Agreement or otherwise
without having to account for the same to Lenders.  Each Lender acknowledges the
potential conflict of interest between GE Capital as a Lender holding
disproportionate interests in the Loans and GE Capital as the Administrative
Agent and the Collateral Agent.
 

  9.5 Lender Credit Decision.

 
Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on the Financial Statements referred to
in Section 3.4(a) and such other documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Sotheby Entities
and its own decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.  Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans, and expressly consents to, and waives
any claim based upon, such conflict of interest.
 

  9.6 Indemnification.

 
Lenders agree to indemnify the Agents (to the extent not reimbursed by Credit
Parties and without limiting the obligations of Credit Parties hereunder),
ratably according to their respective Pro Rata Shares, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against any Agent in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted to be taken by any Agent in connection therewith;
provided, that no Lender shall be liable to any Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as determined in a final, non-appealable judgment by a court
of competent jurisdiction. Without limiting the foregoing, each Lender agrees to
reimburse the Agents promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by any Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
 
 
75

--------------------------------------------------------------------------------

 
 
responsibilities under, this Agreement and each other Loan Document, to the
extent that any such Agent is not reimbursed for such expenses by Credit
Parties.
 

  9.7 Successor Agents and Fronting Lender.

 
(a)                 Any Agent may resign at any time by giving not less than
thirty (30) days’ prior written notice thereof to Lenders and Borrower
Representative.  Upon any such resignation, the Requisite Lenders shall have the
right to appoint a successor Agent.  If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender (if a Lender is willing to accept such
appointment), or otherwise shall be a commercial bank or financial institution
or a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000.  If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of such Agent,
hereunder until such time, if any, as the Requisite Lenders appoint a successor
Agent as provided above.  Any successor Agent appointed by Requisite Lenders
hereunder shall be subject to the approval of Borrower Representative, such
approval not to be unreasonably withheld or delayed; provided that such approval
shall not be required if a Default or an Event of Default has occurred and is
continuing.  Upon the acceptance of any appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder by a successor Agent, such successor
Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Agent.  Upon the earlier of the acceptance of any
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder by a successor Agent or the effective date of the resigning Agent’s
resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, except that any
indemnity rights or other rights in favor of such resigning Agent shall
continue.  After any resigning Agent’s resignation hereunder, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was acting as Administrative Agent or Collateral Agent,
as applicable, under this Agreement and the other Loan Documents.
 
(b)                The Fronting Lender may resign at any time by giving sixty
(60) days prior written notice thereof to the Administrative Agent, the
Non-Foreign Currency Lenders and the Borrowers; provided, such resignation shall
not become effective until the date upon which a replacement Fronting Lender
reasonably acceptable to the Administrative Agent and Non-Foreign Currency
Lenders having aggregate Commitments equal to greater than 50% of the Fronted
Percentage and, so long as no Default or Event of Default has occurred and is
continuing, to the Borrowers, has been selected and has assumed the rights and
obligations of a Fronting Lender hereunder.  If no successor Fronting Lender
shall have been so appointed and shall have accepted such appointment within
thirty (30) days after the resigning Fronting Lender’s giving of notice of
resignation, then the resigning Fronting Lender may, on behalf of the
Non-Foreign Currency Lenders, appoint a successor Fronting Lender, which shall
be a financial institution having a rating of not less than A or its equivalent
by Standard & Poor’s, and having otherwise the ability to fund the Foreign
Currency Revolving Credit Advances (and the
 
 
76

--------------------------------------------------------------------------------

 
 
parties hereto agree to use reasonable efforts to appoint a successor Fronting
Lender which will not cause an increase in the tax withholding liability for the
Borrowers).  Upon the acceptance of any appointment as Fronting Lender hereunder
by a successor Fronting Lender, such successor Fronting Lender shall thereupon
succeed to and become vested with all the rights, powers, privileges, duties and
obligations of the resigning Fronting Lender, and the resigning Fronting Lender
shall be discharged from its duties and obligations hereunder. After any
resigning Fronting Lender’s resignation, the provisions of this Agreement and
the other Loan Documents shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Fronting
Lender.
 

  9.8 Setoff and Sharing of Payments.

 
In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default and subject to Section 9.9(g), each Lender
is hereby authorized at any time or from time to time, without prior notice to
any Credit Party or to any Person other than the Agents, any such notice being
hereby expressly waived, to offset and to appropriate and to apply any and all
balances held by it at any of its offices for the account of any Credit Party
(regardless of whether such balances are then due to such Credit Party) and any
other properties or assets at any time held or owing by that Lender or that
holder to or for the credit or for the account of any Credit Party against and
on account of any of the Obligations that are not paid when due; provided, that
(i) the Lender exercising such offset rights shall give notice thereof to the
affected Credit Party promptly after exercising such rights, and (ii) any
balances, properties or assets of a Foreign Credit Party shall be offset,
appropriated or applied only to or against the Obligations of the Foreign Credit
Parties.  Any Lender exercising a right of setoff or otherwise receiving any
payment on account of the Obligations in excess of its Pro Rata Share thereof
shall purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares (other than offset rights exercised by any
Lender with respect to Sections 1.14, 1.16 or 1.17).  Each Lender’s obligation
under this Section 9.8 shall be in addition to and not in limitation of its
obligations to purchase a participation in an amount equal to its Pro Rata Share
of the Swing Line Loan under Section 1.1.  Each Credit Party agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation. 
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.  If a
Non-Funding Lender receives any payment described in the second sentence of this
Section 9.8, such Lender shall turn over such payments to the Collateral Agent
in an amount that would satisfy the cash collateral requirements set forth in
Section 9.9(d).
 
 
77

--------------------------------------------------------------------------------

 
 

  9.9 Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

 
(a)                 Revolving Credit Advances; Payments.
 
(i)            Lenders shall refund or participate in the Swing Line Loan in
accordance with clauses (iii), (iv) and (v) of Section 1.1(b).  If (i) the Swing
Line Lender declines to make a Swing Line Advance, (ii) Swing Line Availability
is zero or (iii) the Administrative Agent shall receive a Notice of Revolving
Credit Advance in respect of a Revolving Credit Advance to be made as a LIBOR
Loan, the Administrative Agent shall notify Lenders, promptly after receipt of a
Notice of Revolving Credit Advance and in any event prior to 1:00 p.m. (New York
time) on the date such Notice of Revolving Credit Advance is received, by
telecopy, telephone or other similar form of transmission.
 
(ii)            In the case of any Revolving Credit Advance to be denominated in
Dollars, each Lender shall make the amount of such Lender’s Pro Rata Share of
such Revolving Credit Advance available to the Administrative Agent in same day
funds in Dollars by wire transfer to the Administrative Agent’s account as set
forth in Annex H not later than 3:00 p.m. (New York time) on the requested
funding date, in the case of an Index Rate Loan, and not later than 11:00 a.m.
(New York time) on the requested funding date, in the case of a LIBOR Loan.  In
the case of any Revolving Credit Advance to be denominated in any Foreign
Currency, each Foreign Currency Lender and the Fronting Lender shall make the
amount  of such Lender’s Pro Rata Share (or, in the case of the Fronting Lender,
the Fronted Percentage) of such Revolving Credit Advance available to the
Administrative Agent in same day funds in such Foreign Currency by wire transfer
to the Administrative Agent’s account as set forth in Annex H not later than
3:00 p.m. (New York time) on the requested funding date, in the case of an Index
Rate Loan, and not later than 11:00 a.m. (New York time) on the requested
funding date, in the case of a LIBOR Loan.  After receipt of such wire transfers
(or, in the Administrative Agent’s sole discretion, before receipt of such wire
transfers), subject to the terms hereof, the Administrative Agent shall make the
requested Revolving Credit Advance to Borrower.  All payments by each Lender
pursuant to this Section 9.9(a) shall be made without setoff, counterclaim or
deduction of any kind.
 
(iii)          On each Business Day (each, a “Settlement Date”), the
Administrative Agent shall advise each Lender and the Fronting Lender by
telephone or telecopy of the amount to be disbursed to such Person in accordance
with this Section 9.9(a)(iii).  Provided that each Lender has funded all
payments or Advances required to be made by it and has purchased all
participations required to be purchased by it under this Agreement and the other
Loan Documents as of such Settlement Date, the Administrative Agent shall pay to
each Lender and the Fronting Lender (i) in the case of any Foreign Currency
Lender, such Lender’s Pro Rata Share of principal, interest and Fees received by
the Administrative Agent from the Borrowers on such Settlement Date (or, in the
case of amounts denominated in a Foreign Currency, (x) with respect to
principal, on the date one Business Day prior to such Settlement Date and (y)
with respect to all other amounts, on the date two Business Days prior to such
Settlement Date) (as determined in accordance with Section 1.11) for the benefit
of Lenders with respect to each applicable Loan, (ii) in the case of any
Non-Foreign Currency Lender, (A) such Lender’s Pro Rata Share of principal and
interest received by the Administrative Agent from the
 
 
78

--------------------------------------------------------------------------------

 
 
Borrowers on such Settlement Date (as determined in accordance with Section
1.11) for the benefit of Lenders with respect to the portion of the Revolving
Loan Outstanding denominated in Dollars, (B) its Pro Rata Share of Fees (other
than Letter of Credit Fees denominated in a Foreign Currency) received by the
Administrative Agent from the Borrowers on such Settlement Date (as determined
in accordance with Section 1.11) for the benefit of Lenders and (C) an amount in
Dollars equal to the Dollar Equivalent (calculated as of such Settlement Date)
of its Pro Rata Share of Letter of Credit Fees denominated in a Foreign Currency
received by the Administrative Agent from the Borrowers on the second Business
Day preceding such Settlement Date; and (iii) in the case of the Fronting
Lender, the Fronted Percentage of principal and interest received by the
Administrative Agent from the Borrowers (A) with respect to principal, on the
date one Business Day prior to such Settlement Date and (B) with respect to all
other amounts, on the date two Business Days prior to such Settlement Date (as
determined in accordance with Section 1.11) for the benefit of the Lenders and
the Fronting Lender with respect to the portion of the Revolving Loan
Outstandings denominated in any Foreign Currency.  Such payments shall be made
by wire transfer to such Lender’s or the Fronting Lender’s account (as specified
by such Lender in Annex H or the applicable Assignment Agreement) not later than
5:00 p.m. (New York time) on each Settlement Date.
 
(b)                 Availability of Lender’s Pro Rata Share.  The Administrative
Agent may assume that each Lender and the Fronting Lender will make its Pro Rata
Share or the Fronted Percentage, as applicable, of each Revolving Credit Advance
available to the Administrative Agent on each funding date.  If such Pro Rata
Share or the Fronted Percentage, as applicable, is not, in fact, paid to the
Administrative Agent by such Lender when due, the Administrative Agent will be
entitled to recover such amount on demand from such Lender or the Fronting
Lender, as applicable, without setoff, counterclaim or deduction of any kind. 
If any Lender or the Fronting Lender fails to pay the amount of its Pro Rata
Share or the Fronted Percentage forthwith upon the Administrative Agent’s
demand, the Administrative Agent shall promptly notify Borrower Representative
and Borrowers shall immediately repay such amount to the Administrative Agent. 
Nothing in this Section 9.9(b) or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require any Agent to advance funds on behalf of any
Lender or the Fronting Lender or to relieve any Lender or the Fronting Lender
from its obligation to fulfill its Commitments or obligations hereunder or to
prejudice any rights that Borrowers may have against any Lender or the Fronting
Lender as a result of any default by such Lender or the Fronting Lender
hereunder.  To the extent that any Agent advances funds to any Borrower on
behalf of any Lender or the Fronting Lender and is not reimbursed therefor on
the same Business Day as such Advance is made, such Agent shall be entitled to
retain for its account all interest accrued on such Advance until reimbursed by
the applicable Lender or the Fronting Lender, as applicable.
 
(c)                 Return of Payments.
 
(i)            If any Agent pays an amount to a Lender or the Fronting Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by such Agent from Borrowers and such related payment
is not received by such Agent, then such Agent will be entitled to recover such
amount from such Lender or the Fronting Lender, as applicable, on demand without
setoff, counterclaim or deduction of any kind.
 
 
79

--------------------------------------------------------------------------------

 
 
(ii)            If any Agent determines at any time that any amount received by
such Agent under this Agreement must be returned to any Borrower or paid to any
other Person pursuant to any insolvency law or otherwise, then, notwithstanding
any other term or condition of this Agreement or any other Loan Document, such
Agent will not be required to distribute any portion thereof to any Lender or
the Fronting Lender.  In addition, each Lender and the Fronting Lender will
repay to each Agent on demand any portion of such amount that such Agent has
distributed to such Lender or the Fronting Lender, together with interest at
such rate, if any, as such Agent is required to pay to any Borrower or such
other Person, without setoff, counterclaim or deduction of any kind.
 
(iii)            If the Fronting Lender pays an amount to a Non-Foreign Currency
Lender under this Agreement in the belief or expectation that a related payment
has been or will be received by the Fronting Lender from any Agent and such
related payment is not received by the Fronting Lender, then the Fronting Lender
will be entitled to recover such amount from such Non-Foreign Currency Lender on
demand without setoff, counterclaim or deduction of any kind.
 
(iv)            If the Fronting Lender determines at any time that any amount
received by the Fronting Lender under this Agreement must be returned to any
Borrower or paid to any other Person pursuant to any insolvency law or otherwise
(or paid to any Agent pursuant to paragraph (ii) above), then, notwithstanding
any other term or condition of this Agreement or any other Loan Document, the
Fronting Lender will not be required to distribute any portion thereof to any
Non-Foreign Currency Lender.  In addition, each Non-Foreign Currency Lender will
repay to the Fronting Lender on demand any portion of such amount that the
Fronting Lender has distributed to such Non-Foreign Currency Lender, together
with interest at such rate, if any, as the Fronting Lender is required to pay to
any Borrower, any such other Person or any Agent, without setoff, counterclaim
or deduction of any kind.
 
(d)                Non-Funding Lenders.
 
(i)            Responsibility.  The failure of any Non-Funding Lender to make
any Revolving Credit Advance, Letter of Credit Obligation or any payment
required by it, or to make any payment required by it hereunder, or to fund any
purchase of any participation to be made or funded by it on the date specified
therefor shall not relieve any other Lender (each such other Lender, an “Other
Lender”) of its obligations to make such loan, fund the purchase of any such
participation, or make any other payment required hereunder on such date, and
neither any Agent nor, other than as expressly set forth herein, any other
Lender shall be responsible for the failure of any Non-Funding Lender to make a
loan, fund the purchase of a participation or make any other payment required
hereunder.
 
(ii)            Reallocation.  If any Lender is a Non-Funding Lender, all or a
portion of such Non-Funding Lender’s Letter of Credit Obligations (unless such
Lender is the L/C Issuer that issued such Letter of Credit), reimbursement
obligations with respect to Swing Loans and, as applicable, participation
funding obligations under Section 9.9(e)(i) shall, at the Administrative Agent’s
election at any time or upon any L/C Issuer’s, the Swing Line Lender’s or the
Fronting Lender’s written request delivered to the Administrative Agent (whether
before or after the occurrence of any Default or Event of Default), be
reallocated to and assumed or funded by the Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in
 
 
80

--------------------------------------------------------------------------------

 
 
accordance with their Pro Rata Shares of the aggregate Commitments of all
Lenders (calculated as if the Non-Funding Lender’s Pro Rata Share was reduced to
zero and each other Lender’s Pro Rata Share had been increased proportionately);
provided, that no Lender shall be reallocated any such amounts or be required to
fund any amounts that would cause the sum of its outstanding Revolving Credit
Advances, outstanding Letter of Credit Obligations, amounts of its
participations in Swing Line Advances, its pro rata share of unparticipated
amounts in Swing Line Advances and amounts of its participations pursuant to
Section 9.9(e)(i) to exceed its Commitment.  Upon any such reallocation of a
participation funding obligation under Section 9.9(e)(i) to a Foreign Currency
Lender, such Foreign Currency Lender shall pay the outstanding principal balance
thereof to the Fronting Lender, and any such amounts paid by any Foreign
Currency Lender to the Fronting Lender shall be deemed to constitute a Revolving
Credit Advance or the purchase of an undivided interest in a Swing Line Advance,
as applicable, and, to the extent necessary to effectuate the foregoing, the
Fronting Lender shall be deemed to have sold, and such Foreign Currency Lender
shall be deemed to have purchased, Revolving Credit Advances and participations
in Swing Line Advances from the Fronting Lender.   At any time any Lender is a
Non-Funding Lender, at the Administrative Agent’s election at any time or upon
any L/C Issuer’s, the Swing Line Lender’s or the Fronting Lender’s written
request delivered to the Administrative Agent (whether before or after the
occurrence of any Default or Event of Default), participating interests in any
newly made Swing Line Loan or Foreign Currency Revolving Credit Advance or any
newly issued or modified Letter of Credit will be allocated among Non-Funding
Lenders in a manner consistent with this Section 9.9(d)(ii).
 
(iii)          Voting Rights.  Notwithstanding anything set forth herein to the
contrary, including Section 9.1, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Loan Document or constitute a
“Lender” (or be, or have its Loans, participations and Commitments, included in
the determination of “Requisite Lenders”, “Supermajority Lenders” or “Lenders
directly affected” pursuant to Section 11.2) for any voting or consent rights
under or with respect to any Loan Document; provided, that (A) the Commitment of
a Non-Funding Lender may not be increased, (B) the principal of a Non-Funding
Lender’s Loans may not be reduced and (C) the interest rate applicable to
Obligations owing to a Non-Funding Lender may not be reduced in such a manner
that by its terms affects such Non-Funding Lender more adversely than other
Lenders, in each case without the consent of such Non-Funding Lender.  Moreover,
for the purposes of determining Requisite Lenders or Supermajority Lenders, the
Loans, participations and Commitments held by Non-Funding Lenders shall be
excluded from the total Loans, participations and Commitments outstanding.
 
(iv)          Borrower Payments to a Non-Funding Lender.  Each Agent shall be
authorized to use all payments received by such Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties.  Following such
payment in full of the Aggregate Excess Funding Amount, the Collateral Agent
shall be entitled to hold such funds as cash collateral in a non-interest
bearing account up to an amount equal to such Non-Funding Lender’s unfunded
Commitment and to use such amount to pay such Non-Funding Lender’s funding
obligations hereunder until the Obligations are paid in full in cash, all Letter
of Credit Obligations have been discharged or cash collateralized and all
Commitments have been terminated.  Upon any such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, the Agents shall be authorized to
use such cash collateral to make such payment on behalf of such Non-
 
 
81

--------------------------------------------------------------------------------

 
 
Funding Lender.  With respect to such Non-Funding Lender’s failure to fund
Revolving Credit Advances, purchase participations in Letters of Credit or
Letter of Credit Obligations or fund participations pursuant to Section
9.9(e)(i), any amounts applied by any Agent to satisfy such funding shortfalls
shall be deemed to constitute a Revolving Credit Advance or amount of the
participation required to be funded and, if necessary to effectuate the
foregoing, the other Lenders shall be deemed to have sold, and such Non-Funding
Lender shall be deemed to have purchased, Revolving Credit Advances or
participation interests from the other Lenders until such time as the aggregate
amount of the Revolving Credit Advances, participations in Letters of Credit and
Letter of Credit Obligations and participations under Section 9.9(e)(i) are held
by the Lenders in accordance with their Pro Rata Shares of the aggregate
Commitments of the Lenders.  Any amounts owing by a Non-Funding Lender to any
Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Index Rate Loans.  In the event that any Agent
is holding cash collateral of a Non-Funding Lender that cures pursuant to clause
(v) below or ceases to be a Non-Funding Lender pursuant to the definition of
Non-Funding Lender, such Agent shall return the unused portion of such cash
collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Agents, L/C Issuers, Swing Line Lender, Fronting
Lender and other Lenders under the Loan Documents, including such Lender’s pro
rata share of all Revolving Loans, Letter of Credit Obligations and Swing Line
Loans and such Lender’s participations pursuant to Section 9.9(e)(i), plus,
without duplication, (B) all amounts of such Non-Funding Lender’s Commitment
reallocated to other Lenders pursuant to Section 9.9(d)(ii).
 
(v)           Cure.  A Lender may cure its status as a Non-Funding Lender under
clause (a) of the definition of Non-Funding Lender if such Lender (A) fully pays
to the Administrative Agent, on behalf of the applicable Secured Parties, the
Aggregate Excess Funding Amount, plus all interest due thereon and (B) timely
funds the next Revolving Credit Advance required to be funded by such Lender or
makes the next reimbursement required to be made by such Lender.  Any such cure
shall not relieve any Lender from liability for breaching its contractual
obligations hereunder.
 
(vi)          Fees.  A Lender that is a Non-Funding Lender pursuant to clause
(a) of the definition of Non-Funding Lender shall not earn and shall not be
entitled to receive, and the Borrowers shall not be required to pay, such
Lender’s portion of the Fee set forth in Section 1.10(b) during the time such
Lender is a Non-Funding Lender pursuant to clause (a) thereof.  In the event
that any reallocation of Letter of Credit Obligations occurs pursuant to Section
9.9(d)(ii), during the period of time that such reallocation remains in effect,
the Letter of Credit Fee payable with respect to such reallocated portion shall
be payable to (A) all Lenders based on their pro rata share of such reallocation
or (B) to the L/C Issuer for any remaining portion not reallocated to any other
Lenders. A Non-Foreign Currency Lender that is a Non-Funding Lender pursuant to
clause (a) of the definition of Non-Funding Lender shall not earn and shall not
be entitled to receive, and the Fronting Lender shall not be required to pay,
such Lender’s portion of the Applicable Margin set forth in clause (a) of the
first sentence of Section 9.9(e)(iii) during the time such Non-Foreign Currency
Lender is a Non-Funding Lender pursuant to clause (a) thereof (and such portion
of the Applicable Margin shall be retained by the Fronting Lender).
 
 
82

--------------------------------------------------------------------------------

 
 
(e)                 Non-Foreign Currency Lenders.
 
(i)             Participation Interests.  On any date upon which the Fronting
Lender shall be required to (i) make available the Fronted Percentage of any
Foreign Currency Revolving Credit Advance pursuant to Section 1.1(a), Section
1.1(b)(iv) or pursuant to paragraph (b)(ii) of Annex B or (ii) purchase a
participation interest in a Swing Line Advance denominated in a Foreign Currency
pursuant to Section 1.1(b)(v), each Non-Foreign Currency Lender shall on such
date be deemed to have irrevocably and unconditionally purchased from the
Fronting Lender an undivided participation interest in such Advance in an amount
equal to its Pro Rata Share of such Advance. The purchase price of any such
participation interest shall be an amount, in Dollars, equal to the Dollar
Equivalent of such Pro Rata Share as of the date payment by such Non-Foreign
Currency Lenders of such purchase price is required hereunder; provided,
however, that such purchase price need not be funded by any Non-Foreign Currency
Lender unless and until the Fronting Lender, in its discretion, shall have made
a demand therefor in writing to the Administrative Agent (which the
Administrative Agent shall promptly forward to each Non-Foreign Currency Lender)
with respect to each such participation interest following the occurrence of any
Default or Event of Default or a good faith determination by the Fronting Lender
that the portion of the interest it receives and retains on such Foreign
Currency Revolving Credit Advances and Swing Line Loans does not adequately and
fairly reflect the cost to the Fronting Lender of funding such amounts.  Payment
of such purchase price in respect of any such participation interest shall be
made by each Non-Foreign Currency Lender in immediately available funds by wire
transfer to the Fronting Lender’s account as set forth in Annex H not later than
2:00 p.m. (New York time) on the Business Day immediately following the date
such demand is delivered to the Administrative Agent with respect to then
outstanding Advances and on each applicable purchase date thereafter with
respect to any subsequent Advances, in the case of Advances made as Index Rate
Loans, and not later than 10:00 a.m. (New York time) on the Business Day
immediately following the date such demand is delivered to the Administrative
Agent with respect to then outstanding Advances and on each applicable purchase
date thereafter with respect to any subsequent Advances, in the case of Advances
made as LIBOR Loans.  On any date upon which the Fronting Lender shall be
required to purchase an undivided interest and participation in any Letter of
Credit Obligation in respect of a Letter of Credit issued for the benefit of a
Foreign Borrower pursuant to paragraph (b)(v) of Annex B, immediately and
without further action whatsoever, each Non-Foreign Currency Lender shall be
deemed to have irrevocably and unconditionally purchased from the Fronting
Lender an undivided interest and participation in such participation interest. 
Each Non-Foreign Currency Lender shall fund its participation in all payments
made under such Letters of Credit in the same manner as provided in the first
sentence of this Section 9.9(e)(i) with respect to Foreign Currency Revolving
Credit Advances, each of which Foreign Currency Revolving Credit Advances shall
be in an amount equal to the Sterling Equivalent (if the applicable Letter of
Credit was issued for the benefit of a U.K. Borrower) or Hong Kong Dollar
Equivalent (if the applicable Letter of Credit was issued for the benefit of
Sotheby’s H.K.) of such payment as of the date thereof.
 
(ii)            Obligation of Non-Foreign Currency Lenders.  Each Non-Foreign
Currency Lender’s  obligation to purchase participation interests (and to fund
the purchase price thereof) in accordance with Section 9.9(e)(i) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Non-Foreign Currency Lender may have against the Fronting Lender, any
 
 
83

--------------------------------------------------------------------------------

 
 
Agent, any Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of any Default or Event of Default; (C) any inability
of any Borrower to satisfy the conditions precedent to borrowing set forth in
this Agreement at any time or (D) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
(iii)          Payments to Non-Foreign Currency Lenders.  On each Settlement
Date (or, if the Fronting Lender shall not be acting as the Administrative
Agent, on the Business Day following each Settlement Date), the Fronting Lender
shall advise each Non-Foreign Currency Lender by telephone or telecopy of the
amount to be disbursed to such Person in accordance with this Section
9.9(e)(iii).  Except as set forth in Section 9.9(d), (a) prior to the funding of
the purchase price of the participation interests of the Non-Foreign Currency
Lenders in Advances made by the Fronting Lender in accordance with Section
9.9(e)(i), the Fronting Lender shall pay to each Non-Foreign Currency Lender the
Dollar Equivalent (calculated as of the date of such payment by the Fronting
Lender) of such Lender’s Pro Rata Share of the Applicable Margin paid by the
Borrowers on the second Business Day preceding such Settlement Date for the
benefit of the Lenders and the Fronting Lender with respect to interest on the
portion of the Revolving Loan Outstandings denominated in a Foreign Currency (to
the extent such amounts have actually been received by the Fronting Lender) less
a portion of such Applicable Margin equal to one-half of one percent (0.50%) per
annum (or such other amount as the Fronting Lender and such Non-Foreign Currency
Lender shall agree) of such Non-Foreign Currency Lender’s Pro Rata Share of the
Revolving Loan Outstandings denominated in a Foreign Currency, the latter amount
being retained by the Fronting Lender for its own account in compensation for
the Fronting Lender’s willingness to bear the foreign exchange rate fluctuation
risk with respect to such Revolving Loan Outstandings and (b) at all times after
the funding of the purchase price of the participation interests of the
Non-Foreign Currency Lenders in Advances made by the Fronting Lender in
accordance with Section 9.9(e)(i), the Fronting Lender shall pay to each
Non-Foreign Currency Lender the Dollar Equivalent (calculated as of the date of
such payment by the Fronting Lender) of such Lender’s Pro Rata Share of interest
and principal paid by the Borrowers on the second Business Day preceding such
Settlement Date for the benefit of the Lenders and the Fronting Lender with
respect to the portion of the Revolving Loan Outstandings denominated in a
Foreign Currency (to the extent such amounts have actually been received by the
Fronting Lender).  Such payments shall be made by wire transfer to such
Non-Foreign Currency Lender’s account (as specified by such Lender in Annex H or
the applicable Assignment Agreement) not later than 5:00 p.m. (New York time) on
each applicable Settlement Date (or, if the Fronting Lender shall not be acting
as the Administrative Agent, on the Business day following each Settlement
Date).
 
(iv)         Availability of Non-Foreign Currency Lender’s Pro Rata Share.  The
Fronting Lender may assume that each Non-Foreign Currency Lender will make its
Pro Rata Share of each Foreign Currency Revolving Credit Advance available to
the Fronting Lender on each date on which such Non-Foreign Currency Lender is
required to pay the purchase price of its participation interests therein
pursuant to the terms hereof.  If any Non-Foreign Currency Lender does not make
available to the Fronting Lender any amount required pursuant to Section
9.9(e)(i), the Fronting Lender shall be entitled to recover such amount on
demand from such Non-Foreign Currency Lender, together with interest thereon for
each day from the date of non-payment until such amount is paid in full at the
Federal Funds Rate for the first two Business Days and at the Dollar Index Rate
thereafter.  If any Non-Foreign Currency Lender shall fail to
 
 
84

--------------------------------------------------------------------------------

 
 
make available to the Fronting Lender any amount required pursuant to Section
9.9(e)(i), Borrowers shall immediately repay the outstanding principal amount of
the portion of the Revolving Loan or Letter of Credit Obligation then
outstanding to the Fronting Lender in which such Non-Foreign Currency Lender was
required to purchase a participation interest, upon demand therefor by the
Fronting Lender.
 
(v)           Non-Funding Lender.  Notwithstanding anything else to the contrary
herein, if any Non-Foreign Currency Lender is a Non-Funding Lender or Impacted
Lender, the Fronting Lender shall not be obligated to fund any Revolving Credit
Advance unless (x) the Non-Funding Lender or Impacted Lender has been replaced
in accordance with Section 1.17(d), (y) the participation funding obligations of
such Non-Funding Lender or Impacted Lender under Section 9.9(e)(i) have been
cash collateralized in a manner satisfactory to the Fronting Lender, or (z) the
Commitments of the other Lenders have been increased by an amount sufficient to
satisfy the Administrative Agent that all future Revolving Credit Advances by
the Fronting Lender will be covered by all Non-Foreign Currency Lenders that are
not Non-Funding Lenders or Impacted Lenders.
 
(f)                  Dissemination of Information.  The Administrative Agent
shall use reasonable efforts to provide Lenders with any notice of Default or
Event of Default received by the Administrative Agent from, or delivered by the
Administrative Agent to, any Credit Party, with notice of any Event of Default
of which the Administrative Agent has actually become aware and with notice of
any action taken by the Administrative Agent following any Event of Default;
provided, that the Administrative Agent shall not be liable to any Lender for
any failure to do so, except to the extent that such failure is attributable to
the Administrative Agent’s gross negligence or willful misconduct as determined
in a final, non-appealable judgment by a court of competent jurisdiction. 
Lenders acknowledge that Borrowers are required to provide Financial Statements
and Collateral Reports to Lenders in accordance with Annexes E and F hereto and
agree that the Administrative Agent shall have no duty to provide the same to
Lenders.
 
(g)                 Actions in Concert.  Anything in this Agreement to the
contrary notwithstanding, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement or any other Loan Document (including exercising any rights of
setoff) without first obtaining the prior written consent of the Agents and
Requisite Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the Notes shall be taken in
concert and at the direction or with the consent of the Agents or Requisite
Lenders.
 
(h)                Procedures.  The Administrative Agent is hereby authorized by
each Credit Party and each other Secured Party to establish procedures (and to
amend such procedures from time to time) to facilitate administration and
servicing of the Loans and other matters incidental thereto.  Without limiting
the generality of the foregoing, the Administrative Agent is hereby authorized
to establish procedures to make available or deliver, or to accept, notices,
documents and similar items on, by posting to or submitting and/or completion
on, E-Systems.
 
 
85

--------------------------------------------------------------------------------

 
 
9.10              Release of Guarantors or Collateral.  Each Lender hereby
authorizes the Collateral Agent to release the following:
 
(a)                 any Subsidiary of any Sotheby Entity from its guaranty of
any Obligation of any Credit Party if all of the Stock of such Subsidiary owned
by any Credit Party is sold in a sale permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such sale, such Subsidiary would not be required to guaranty any
Obligations pursuant to any Loan Documents; and
 
(b)                 any Lien held by the Collateral Agent for the benefit of the
Secured Parties against (i) any Collateral that is sold by a Credit Party in a
sale permitted by the Loan Documents (including pursuant to a valid waiver or
consent), and (ii) all of the Collateral and all Loan Parties, upon satisfaction
of the conditions for such release pursuant to Section 11.2(f).
 
Each Lender hereby authorizes the Collateral Agent, and the Collateral Agent
hereby agrees, upon receipt of reasonable advance notice from the Borrower
Representative, to execute and deliver or file such documents and to perform
other actions reasonably necessary to release the guaranties and Liens when and
as directed in this Section 9.10.
 
10.            SUCCESSORS AND ASSIGNS
 

  10.1 Successors and Assigns.

 
This Agreement and the other Loan Documents shall be binding on and shall inure
to the benefit of each Credit Party, the Agents, Lenders and their respective
successors and assigns (including, in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein.  No Credit Party may assign, transfer, hypothecate
or otherwise convey its rights, benefits, obligations or duties hereunder or
under any of the other Loan Documents without the prior express written consent
of the Agents and Lenders.  Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of the Agents and Lenders shall be void.  The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of each Credit Party, the Agents and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.
 
11.            MISCELLANEOUS
 

  11.1 Complete Agreement; Modification of Agreement.

 
The Loan Documents constitute the complete agreement between the parties with
respect to the subject matter thereof and may not be modified, altered or
amended except as set forth in Section 11.2.  Any letter of interest, commitment
letter, fee letter or confidentiality agreement, if any, between any Credit
Party and any Agent or any Lender or any of their respective Affiliates,
predating this Agreement and relating to a financing of substantially similar
form, purpose or effect shall be superseded by this Agreement.
 
 
86

--------------------------------------------------------------------------------

 
 

  11.2 Amendments and Waivers.

 
(a)                 Except for actions expressly permitted to be taken by any
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement or any other Loan Document, or any consent to any departure by
any Credit Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Administrative Agent and Borrowers, and by
Requisite Lenders, Supermajority Lenders or all affected Lenders, as
applicable.  Except as set forth in clauses (b), (c) and (d) below, all such
amendments, modifications, terminations or waivers requiring the consent of any
Lenders shall require the written consent of Requisite Lenders.
 
(b)                 No amendment, modification, termination or waiver of or
consent with respect to any provision of this Agreement or any other Loan
Document shall, unless in writing and signed by the Administrative Agent and
Supermajority Lenders: (i) increase the percentage advance rates set forth in
the definition of either Borrowing Base, (ii) modify any criteria set forth in
Section 1.6 in a manner that would have the effect of making more credit
available or (iii) increase the Foreign Currency Subfacility Limit.
 
(c)                 No amendment, modification, termination or waiver with
respect to any provision of this Agreement or any other Loan Document shall,
unless in writing and signed by the Administrative Agent and each Lender
directly affected thereby: (i) increase the principal amount of any Lender’s
Commitment; (ii) reduce the principal of, rate of interest on or Fees payable
with respect to any Loan or Letter of Credit Obligations of any affected Lender
(except that (A) any amendment or modification of any financial covenant in this
Agreement (or defined terms used in such financial covenant in this Agreement)
or (B) any amendment modifying the definition of “Default Rate” (or amendment
modifying Section 1.5(d) for purposes of modifying the definition of “Default
Rate”) or any waiver of any obligation of the Credit Parties to pay interest or
Letter of Credit Fees at the Default Rate shall not, in either case, constitute
a reduction in the rate of interest or Fees for purposes of this clause (ii));
(iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Sections 1.3(b)(iii) and (iv)) or final maturity date of the
principal amount of any Loan of any affected Lender; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees as to any affected Lender;
(v) release all or substantially all the value of any Guaranty (other than in
connection with any sale of assets by a Sotheby Entity (A) permitted pursuant to
Section 6.8 or (B) consented to by Requisite Lenders or Supermajority Lenders,
as applicable, pursuant to this Section 11.2) or, except as otherwise permitted
herein or in the other Loan Documents, release, or permit any Credit Party to
sell or otherwise dispose of, all or substantially all of the Collateral (which
action shall be deemed to directly affect all Lenders and the L/C Issuer); (vi)
change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Loans that shall be required for Lenders or any of them to take
any action hereunder; (vii) amend or waive Section 1.12(a); (viii) amend or
waive this Section 11.2 or the definitions of the terms “Requisite Lenders” or
“Supermajority Lenders” insofar as such definitions affect the substance of this
Section 11.2 or (ix) designate a new “Borrower” hereunder.  Furthermore, no
amendment, modification, termination or waiver affecting the rights or duties of
the Administrative Agent, the Collateral Agent, the Fronting Lender or L/C
Issuer under this Agreement or any other Loan Document, including any release of
any Guaranty or Collateral requiring a writing signed by all Lenders and, in the
case of the L/C Issuer, any increase in the L/C Sublimit, shall be effective
unless in
 
 
87

--------------------------------------------------------------------------------

 
 
writing and signed by the Administrative Agent, the Collateral Agent, the
Fronting Lender or L/C Issuer, as the case may be, in addition to Lenders
required hereinabove to take such action.  Each amendment, modification,
termination or waiver shall be effective only in the specific instance and for
the specific purpose for which it was given.  No amendment, modification,
termination or waiver shall be required for any Agent to take additional
Collateral pursuant to any Loan Document.  No amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the holder of that Note.  No notice to or demand on
any Sotheby Entity in any case shall entitle such Sotheby Entity or any other
Sotheby Entity to any other or further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.
 
(d)                 No amendment, modification or waiver of this Agreement or
any Loan Document resulting in any Bank Product and Hedging Obligations becoming
unsecured (other than releases of Liens permitted in accordance with the terms
hereof) shall be effective without the written consent of such holder of Bank
Product and Hedging Obligations or, in the case of Bank Product and Hedging
Obligations provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.
 
(e)                 If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”):
 
(i)            requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clause (ii) below being referred to as a
“Non-Consenting Lender”); or
 
(ii)            requiring the consent of Supermajority Lenders, the consent of
Requisite Lenders is obtained, but the consent of Supermajority Lenders is not
obtained;
 
then, so long as neither Agent is a Non-Consenting Lender, at Borrower
Representative’s request, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent shall have the right with the
Administrative Agent’s consent and in the Administrative Agent’s sole discretion
(but shall have no obligation) to purchase from such Non-Consenting Lenders, and
such Non-Consenting Lenders agree that they shall, upon the Administrative
Agent’s request, sell and assign to the Administrative Agent or such Person, all
of the Loans and Commitments of such Non-Consenting Lenders for an amount equal
to the principal balance of all Loans held by the Non-Consenting Lenders and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.
 
(f)                  Upon (i) payment in full in cash and performance of all of
the Obligations and Bank Product and Hedging Obligations, but excluding
contingent Obligations, (ii) termination of the Commitments, (iii) deposit of
cash collateral (or, as an alternative to cash collateral in the case of any
Letter of Credit Obligation, receipt by the Collateral Agent of a back-up letter
of credit) with respect to all contingent Obligations (excluding contingent
 
 
88

--------------------------------------------------------------------------------

 
 
Obligations (other than Letter of Credit Obligations) as to which no claim has
been asserted), in amounts and on terms and conditions and with parties
reasonably satisfactory to the Collateral Agent and each Indemnified Person that
is or may be owed such Obligations and (iv) a release of all claims against the
Agents and Lenders, and so long as no suits, actions, proceedings or claims are
pending or threatened against any Indemnified Person asserting any damages,
losses or liabilities that are Indemnified Liabilities, the Collateral Agent
shall deliver to Borrowers termination statements, mortgage releases and other
documents necessary or appropriate to evidence the termination of the Liens
securing payment of the Obligations.
 

  11.3 Fees and Expenses.

 
Borrowers shall reimburse (i) each Agent for all fees, costs and expenses
(including the reasonable fees and expenses of all of its counsel, advisors,
consultants and auditors) and (ii) each Agent (and, with respect to clauses (b),
(c) and (d) below, all Lenders and the Fronting Lender) for all fees, costs and
expenses, including the reasonable fees, costs and expenses of counsel or other
advisors (including environmental and management consultants and appraisers),
incurred in connection with the negotiation, preparation and filing and/or
recordation of the Loan Documents and incurred in connection with:
 
(a)                  any amendment, modification or waiver of, consent with
respect to, or termination of, any of the Loan Documents or advice in connection
with the syndication and administration of the Loans made pursuant hereto or its
rights hereunder or thereunder;
 
(b)                 any litigation, contest, dispute, suit, proceeding or action
(whether instituted by any Agent, any Lender, the Fronting Lender, any Sotheby
Entity or any other Person and whether as a party, witness or otherwise) in any
way relating to the Collateral, any of the Loan Documents or any other agreement
to be executed or delivered in connection herewith or therewith, including any
litigation, contest, dispute, suit, case, proceeding or action, and any appeal
or review thereof, in connection with a case commenced by or against any or all
of the Sotheby Entities or any other Person that may be obligated to any Agent,
any Lender or the Fronting Lender by virtue of the Loan Documents; including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Loans during the pendency
of one or more Events of Default; provided, that in the case of reimbursement of
counsel for Lenders or the Fronting Lender other than the Agents, such
reimbursement shall be limited to one counsel for all such Lenders and the
Fronting Lender; provided, further, that no Person shall be entitled to
reimbursement under this clause (b) in respect of any litigation, contest,
dispute, suit, proceeding or action to the extent any of the foregoing results
from such Person’s gross negligence or willful misconduct as determined in a
final, non-appealable judgment by a court of competent jurisdiction;
 
(c)                 any attempt to enforce any remedies of any Agent against any
or all of the Credit Parties or any other Person that may be obligated to any
Agent, any Lender or the Fronting Lender by virtue of any of the Loan Documents,
including any such attempt to enforce any such remedies in the course of any
work-out or restructuring of the Loans during the pendency of one or more Events
of Default; provided, that in the case of reimbursement of counsel for Lenders
and the Fronting Lender other than the Agents, such reimbursement shall be
limited to one counsel for all such Lenders and the Fronting Lender;
 
 
89

--------------------------------------------------------------------------------

 
 
(d)                 any workout or restructuring of the Loans during the
pendency of one or more Events of Default; provided, that in the case of
reimbursement of counsel for Lenders and the Fronting Lender other than the
Agents, such reimbursement shall be limited to one counsel for all such Lenders
and the Fronting Lender; and
 
(e)                 efforts to (i) monitor the Loans or any of the other
Obligations, (ii) evaluate, observe or assess any of the Sotheby Entities or
their respective affairs, and (iii) verify, protect, evaluate, assess, appraise,
collect, sell, liquidate or otherwise dispose of any of the Collateral;
 
including, as to each of clauses (a) through (e) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to the Agents.  Without limiting
the generality of the foregoing, such expenses, costs, charges and fees may
include: fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses; court reporter
fees, costs and expenses; long distance telephone charges; air express charges;
telegram or telecopy charges; secretarial overtime charges; and expenses for
travel, lodging and food paid or incurred in connection with the performance of
such legal or other advisory services.
 

  11.4 No Waiver.

 
Any Agent’s or any Lender’s failure, at any time or times, to require strict
performance by the Sotheby Entities of any provision of this Agreement or any
other Loan Document shall not waive, affect or diminish any right of such Agent
or such Lender thereafter to demand strict compliance and performance herewith
or therewith.  Any suspension or waiver of an Event of Default shall not
suspend, waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type.  Subject to the
provisions of Section 11.2, none of the undertakings, agreements, warranties,
covenants and representations of any Sotheby Entity contained in this Agreement
or any of the other Loan Documents and no Default or Event of Default by any
Sotheby Entity shall be deemed to have been suspended or waived by any Agent or
any Lender, unless such waiver or suspension is by an instrument in writing
signed by an officer of or other authorized employee of applicable Agent and the
applicable required Lenders, and directed to Borrowers specifying such
suspension or waiver.
 

  11.5 Remedies.

 
The Agents’ and Lenders’ rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that any Agent or
any Lender may have under any other agreement, including the other Loan
Documents, by operation of law or otherwise.  Recourse to the Collateral shall
not be required.
 
 
90

--------------------------------------------------------------------------------

 
 

  11.6 Severability.

 
Wherever possible, each provision of this Agreement and the other Loan Documents
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement or any other Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.
 

  11.7 Conflict of Terms.

 
Except as otherwise provided in this Agreement or any of the other Loan
Documents by specific reference to the applicable provisions of this Agreement,
if any provision contained in this Agreement conflicts with any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.
 

  11.8 Confidentiality.

 
(a)                 Confidential Information.  Each Agent, each L/C Issuer, and
each Lender agree to use commercially reasonable efforts (equivalent to the
efforts such Agent, such L/C Issuer or such Lender applies to maintaining the
confidentiality of its own confidential information) to maintain as confidential
all confidential information provided to them by the Sotheby Entities and
designated as confidential for a period of two (2) years following receipt
thereof, except that any Agent, any L/C Issuer and any Lender may disclose such
information (i) to Persons employed or engaged by such Agent, such L/C Issuer or
such Lender, or such Agent’s, L/C Issuer’s or Lender’s Affiliates; (ii) to any
bona fide assignee or participant or potential assignee or participant that has
agreed to be bound by provisions substantially similar to the provisions of this
Section 11.8 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by them as described in clause (i) above); (iii) as required or
requested by any Governmental Authority or reasonably believed by such Agent,
such L/C Issuer or such Lender to be compelled by any court decree, subpoena or
legal or administrative order or process; (iv) as, on the advice of such
Agent’s, such L/C Issuer’s or such Lender’s counsel, is required by law; (v) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any Litigation to which such Agent, such L/C Issuer or such
Lender is a party; or (vi) that ceases to be confidential through no fault of
any Agent, any L/C Issuer or any Lender.  Furthermore, each Credit Party
releases any Agent, any L/C Issuer and any Lender from the applicable banking
secrecy obligations with regard to the Loan Documents and to any information
directly or indirectly relating to the credit relations described in this
Agreement to the extent as required for the execution, performance and
administration of the Loan Documents, and/or for due exercise of the respective
rights or fulfillment of the respective obligations by any Agent, any L/C Issuer
or any Lender and authorizes the respective party to forward data within its
respective jurisdiction and abroad.
 
(b)                Tombstones; League Tables.  Each Credit Party consents to the
publication by any Agent or any Lender of any press releases, tombstones,
advertising or other promotional materials (including, without limitation, via
any Electronic Transmission) relating to
 
 
91

--------------------------------------------------------------------------------

 
 
the financing transactions contemplated by this Agreement using such Credit
Party’s name, logo or trademark.  Such Agent or such Lender shall provide a
draft of any such press release, advertising or other material to Borrower
Representative for review and comment prior to the publication thereof.  Each
Lender hereby consents to the disclosure by each Agent, each Lead Arranger and
each Bookrunner of information necessary or customary for inclusion in league
table measurements.
 
(c)                Distribution of Materials to Lenders and L/C Issuers.  The
Credit Parties acknowledge and agree that the Loan Documents and all reports,
notices, communications and other information or materials provided or delivered
by, or on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may be disseminated by, or on behalf of, any Agent, and made
available, to the Lenders and the L/C Issuers by posting such Borrower Materials
on an E-System. The Credit Parties authorize each Agent to download copies of
their logos from its website and post copies thereof on an E-System.
 

  11.9 GOVERNING LAW.

 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THE
LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS
OF THE UNITED STATES OF AMERICA.  EACH PARTY HERETO HEREBY CONSENTS AND AGREES
THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK,
NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE CREDIT PARTIES, THE AGENTS AND LENDERS PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT
THE AGENTS, THE LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY;
 PROVIDED FURTHER,  THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH
AGENT.  EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY
HERETO HEREBY WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND
 
 
92

--------------------------------------------------------------------------------

 
 
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN ANNEX H OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH PARTY’S ACTUAL RECEIPT THEREOF OR FIVE (5) DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID.
 

  11.10 Notices.

 
(a)                 Addresses.  All notices, demands, requests, directions and
other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and (i)
addressed to (A) the party to be notified and sent to the address or facsimile
number indicated in Annex I, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Syndtrak® (to the extent such system is available and set up by
or at the direction of the Administrative Agent prior to posting) in an
appropriate location by uploading such notice, demand, request, direction or
other communication to www.syndtrak.com or using such other means of posting to
Syndtrak® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) posted to any other E-System set up by or at
the direction of the Administrative Agent in an appropriate location or (iv)
addressed to such other address as shall be notified in writing (A) in the case
of Borrower Representative, the Administrative Agent, the Collateral Agent and
Swing Line Lender, to the other parties hereto and (B) in the case of all other
parties, to Borrower Representative and the Administrative Agent.  Transmission
by electronic mail (including E-Fax, even if transmitted to the fax numbers set
forth in clause (i) above) shall not be sufficient or effective to transmit any
such notice under this clause (a) unless such transmission is an available means
to post to any E-System.
 
(b)                 Effectiveness.  (i) All communications described in clause
(a) above and all other notices, demands, requests and other communications made
in connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System, on the later of
the date of such posting in an appropriate location and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to any Agent pursuant to Article I shall be effective until
received by such Agent.  Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than Borrower Representative or the Agents) designated in Annex I
to receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication. 
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice.
 
 
93

--------------------------------------------------------------------------------

 
 
(ii)  The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete in all material respects except as expressly noted in such
communication or E-System.
 
(iii)  Each Lender shall notify the Administrative Agent in writing of any
changes in the address to which notices to such Lender should be directed, of
payment instructions in respect of all payments to be made to it hereunder and
of such other administrative information as the Administrative Agent shall
reasonably request.
 

  11.11 Section Titles.

 
The Section titles and Table of Contents contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
 

  11.12 Counterparts; Facsimile Signature.

 
This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart.  Delivery of an executed
signature page of this Agreement by facsimile transmission or Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 

  11.13 WAIVER OF JURY TRIAL.

 
BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE
AGENTS, THE LENDERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH,
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED
THERETO.
 
 
94

--------------------------------------------------------------------------------

 
 

  11.14 Press Releases and Related Matters.

 
Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of GE Capital or its affiliates or referring to this
Agreement or the other Loan Documents without the prior written consent of GE
Capital (not to be unreasonably withheld) unless (and only to the extent that)
such Credit Party or Affiliate is required to do so under law and then, in any
event, such Credit Party or Affiliate will consult with GE Capital before
issuing such press release or other public disclosure.  Each Credit Party
consents to the publication by any Agent or any Lender of advertising material
relating to the financing transactions contemplated by this Agreement using any
Borrower’s name, logo or trademark.  Each Agent consents to the disclosure by
the Credit Parties in their public securities filings and Financial Statements
of the identity and role of such Agent under this Agreement.  Each Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
 

  11.15 Reinstatement.

 
This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Credit Party for
liquidation or reorganization, should any Credit Party become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise (including
pursuant to any settlement entered into by a Secured Party in its discretion),
all as though such payment or performance had not been made.  In the event that
any payment, or any part thereof, is rescinded, reduced, restored or returned,
the Obligations shall be reinstated and deemed reduced only by such amount paid
and not so rescinded, reduced, restored or returned.
 

  11.16 Advice of Counsel.

 
Each of the parties represents to each other party hereto that it has discussed
this Agreement and, specifically, the provisions of Sections 11.9 and 11.13,
with its counsel.
 

  11.17 No Strict Construction.

 
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 

  11.18 PATRIOT Act.

 
Each Lender that is subject to the PATRIOT Act and each Agent (for itself and
not on behalf of any Lender) hereby notifies Borrowers that pursuant to the
requirements of the
 
 
95

--------------------------------------------------------------------------------

 
 
PATRIOT Act, it is required to obtain, verify and record information that
identifies Borrowers, which information includes the name and address of each
Borrower and other information that will allow such Lender or such Agent, as
applicable, to identify such Borrower in accordance with the PATRIOT Act.  Each
Borrower shall, promptly following a request by any Agent or any Lender, provide
all documentation and other information that such Agent or such Lender requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.
 

  11.19 Creditor-Debtor Relationship.

 
The relationship between each Agent, each Lender, and each L/C Issuer, on the
one hand, and the Credit Parties, on the other hand, is solely that of creditor
and debtor.  No Secured Party has any fiduciary relationship or duty to any
Credit Party arising out of or in connection with, and there is no agency,
tenancy or joint venture relationship between the Secured Parties and the Credit
Parties by virtue of, any Loan Document or any transaction contemplated therein.
 

  11.20 Electronic Transmissions.

 
(a)                 Authorization.  Subject to the provisions of Section
11.10(a), each of the Agents, the Lenders, the Credit Parties and their Related
Persons, is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein.  Each Credit Party
and each Secured Party hereto acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.
 
(b)                 Signatures.  Subject to the provisions of Section 11.10(a),
(i)(A) no posting to any E-System shall be denied legal effect merely because it
is made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
requirement under applicable law governing such subject matter, (ii) each such
posting that is not readily capable of bearing either a signature or a
reproduction of a signature may be signed, and shall be deemed signed, by
attaching to, or logically associating with such posting, an E-Signature, upon
which each Secured Party and each Credit Party may rely and assume the
authenticity thereof, (iii) each such posting containing a signature, a
reproduction of a signature or an E-Signature shall, for all intents and
purposes, have the same effect and weight as a signed paper original and (iv)
each party hereto or beneficiary hereto agrees not to contest the validity or
enforceability of any posting on any E-System or E-Signature on any such posting
under the provisions of any applicable law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
 
 
96

--------------------------------------------------------------------------------

 
 
(c)                 Separate Agreements.  All uses of an E-System shall be
governed by and subject to, in addition to Section 11.10 and this Section 11.20,
the separate terms, conditions and privacy policy posted or referenced in such
E-System (or such terms, conditions and privacy policy as may be updated from
time to time, including on such E-System) and related arrangements entered into
by the Administrative Agent and Credit Parties in connection with the use of
such E-System.
 
(d)                 LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF ANY AGENT,
ANY LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR
COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL
LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY KIND IS MADE BY
ANY AGENT, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E-
SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each Borrower, each other Credit
Party executing this Agreement and each Secured Party agrees that no Agent has
any responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with any Electronic Transmission
or otherwise required for any E-System.


12.            CROSS-GUARANTY
 

  12.1 Cross-Guaranty.

 
Each Domestic Borrower hereby agrees that such Domestic Borrower is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
the Agents and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Secured Obligations owed or hereafter owing to the Agents
and Lenders by each other Domestic Borrower and each Foreign Borrower.  Each
Foreign Borrower hereby agrees that such Foreign Borrower is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
the Agents and Lenders and their respective successors and assigns, the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of, all Secured Obligations owed or hereafter owing to the Agents
and Lenders by each other Foreign Borrower; it being understood that the Foreign
Borrowers shall have no liability, direct or indirect, for the Secured
Obligations of the Domestic Borrowers or the other Domestic Credit Parties
hereunder or under any of the Loan Documents.  Each Borrower agrees that its
guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 12
shall not be discharged until payment and performance, in full, of the Secured
Obligations (in the case of any Domestic Borrower) or the Secured Obligations of
the Foreign Borrowers (in the case of any Foreign Borrower) has occurred, and
that its obligations under this Section 12 shall be absolute and unconditional,
irrespective of, and unaffected by,
 
 
97

--------------------------------------------------------------------------------

 
 
(a)                  the genuineness, validity, regularity, enforceability or
any future amendment of, or change in, this Agreement, any other Loan Document
or any other agreement, document or instrument to which any Borrower is or may
become a party;
 
(b)                  the absence of any action to enforce this Agreement
(including this Section 12) or any other Loan Document or the waiver or consent
by the Agents and Lenders with respect to any of the provisions thereof;
 
(c)                 the existence, value or condition of, or failure to perfect
its Lien against, any security for the Secured Obligations or any action, or the
absence of any action, by the Agents and Lenders in respect thereof (including
the release of any such security);
 
(d)                 the insolvency of any Sotheby Entity; or
 
(e)                 any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor.
 
Each Domestic Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Secured Obligations guaranteed hereunder. 
Each Foreign Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Secured Obligations of the other Foreign
Borrower guaranteed hereunder.
 

  12.2 Waivers by Borrowers.

 
Each Borrower expressly waives all rights it may have now or in the future under
any statute, or at common law, or at law or in equity, or otherwise, to compel
the Agents or Lenders to marshal assets or to proceed in respect of the Secured
Obligations guaranteed hereunder by such Borrower against any other Credit
Party, any other party or against any security for the payment and performance
of such Secured Obligations before proceeding against, or as a condition to
proceeding against, such Borrower.  It is agreed among each Borrower, the Agents
and Lenders that the foregoing waivers are of the essence of the transaction
contemplated by this Agreement and the other Loan Documents and that, but for
the provisions of this Section 12 and such waivers, the Agents and Lenders would
decline to enter into this Agreement.
 

  12.3 Benefit of Guaranty.

 
Each Borrower agrees that the provisions of this Section 12 are for the benefit
of the Agents and Lenders and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Borrower and the Agents or Lenders, the obligations of such other Borrower
under the Loan Documents.
 

  12.4 Waiver of Subrogation, Etc.

 
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, and except as set forth in the Domestic Guaranty and Security
Agreement, each Borrower hereby expressly and irrevocably waives any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all
 
 
98

--------------------------------------------------------------------------------

 
 
defenses available to a surety, guarantor or accommodation co-obligor.  Each
Borrower acknowledges and agrees that this waiver is intended to benefit the
Agents and Lenders and shall not limit or otherwise affect such Borrower’s
liability hereunder or the enforceability of this Section 12, and that the
Agents, Lenders and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this Section
12.4.
 

  12.5 Subordination by Credit Parties.

 
Each Credit Party agrees that any and all claims of such Credit Party against
any other Borrower or any Guarantor (each an “Obligor”) with respect to any
“Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or
any other guarantor of all or any part of the Secured Obligations, or against
any of its properties shall be subordinate and subject in right of payment to
the prior payment, in full and in cash, of all Secured Obligations of (i) in the
case of the Foreign Credit Parties, such Obligors that are Foreign Credit
Parties and (ii) in the case of the Domestic Credit Parties, the Borrowers and
the Guarantors, in each case now existing or hereafter arising, including,
without limitation, all such Secured Obligations arising after the filing of a
petition in bankruptcy under the Bankruptcy Code, regardless of whether or not
allowed under such case or proceeding; provided, however, that Intercompany
Indebtedness may be repaid in the ordinary course of the Credit Parties’
businesses; provided, further, however, that following the occurrence and
continuance of an Event of Default and the Collateral Agent’s notice to the
Credit Parties of the Collateral Agent’s exercise of its rights under this
paragraph, all such payments with respect to the Intercompany Indebtedness shall
be paid directly to the Collateral Agent for application to the Secured
Obligations in accordance with the terms of the Loan Documents.  Notwithstanding
any right of any Credit Party to ask, demand, sue for, take or receive any
payment from any Obligor, all rights, liens and security interests of such
Credit Party, whether now or hereafter arising and howsoever existing, in any
assets of any other Obligor shall be and are subordinated to the rights of the
Agents and the Lenders in those assets, it being understood and agreed that the
Agents and the Lenders shall have no right to use assets of an Obligor that
constitutes a Foreign Credit Party in support of Secured Obligations of the
Domestic Credit Parties.  No Credit Party shall have any right to possession of
any such asset or to foreclose upon any such asset, whether by judicial action
or otherwise, until the Termination Date (in the case of the assets of any
Obligor that is a Domestic Credit Party) or the Foreign Obligations Termination
Date (in the case of the assets of any Obligor that is a Foreign Credit Party). 
If all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Obligor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any analogous procedure or step in any jurisdiction or
any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Credit Party (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Collateral Agent for application to the Secured Obligations in accordance
with the Loan Documents (but limited, in the case of any Foreign Credit Party,
to the Secured Obligations of the Foreign Borrowers).  Should any payment,
distribution, security or instrument or proceeds thereof be received by the
applicable Credit Party upon or with respect to such Intercompany Indebtedness
after any
 
 
99

--------------------------------------------------------------------------------

 
 
Insolvency Event and prior to the Termination Date (in the case of any
Intercompany Indebtedness of a Domestic Credit Party) or the Foreign Obligations
Termination Date (in the case of any Intercompany Indebtedness of a Foreign
Credit Party), such Credit Party shall receive and hold the same in trust, as
trustee, for the benefit of the Agents and the Lenders and shall forthwith
deliver the same to the Collateral Agent in precisely the form received (except
for the endorsement or assignment of such Credit Party where necessary), for
application to the Secured Obligations in accordance with the Loan Documents
(but limited, in the case of any Foreign Credit Party, to the Secured
Obligations of the Foreign Borrowers), and, until so delivered, the same shall
be held in trust by such Credit Party as the property of the Agents and the
Lenders.  If any such Credit Party fails to make any such endorsement or
assignment to any Agent, such Agent or any of its officers or employees is
irrevocably authorized to make the same.  Each Credit Party agrees that until
the Termination Date (in the case of any claim against an Obligor that is a
Domestic Credit Party) or the Foreign Obligations Termination Date (in the case
of any claim against an Obligor that is a Foreign Credit Party), such Credit
Party will not assign or transfer to any Person (other than the Collateral
Agent, a Credit Party or another Guarantor in accordance with the terms of the
Loan Documents) any claim such Credit Party has or may have against any
Obligor.  It is understood and agreed that, notwithstanding anything to the
contrary set forth in this Section 12.5, no Foreign Credit Party shall have any
obligation to any Agent or any Lender with respect to any Secured Obligations of
any Domestic Credit Party.
 

  12.6 Election of Remedies.

 
If any Agent or any Lender may, under applicable law, proceed to realize its
benefits under any of the Loan Documents giving such Agent or such Lender a Lien
upon any Collateral, whether owned by any Borrower or by any other Person,
either by judicial foreclosure or by non judicial sale or enforcement, such
Agent or such Lender may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Section 12.  If, in the exercise of any of its rights and remedies, any Agent or
any Lender shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Borrower or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Borrower hereby consents to such action by such Agent or such Lender and
waives any claim based upon such action, even if such action by such Agent or
such Lender shall result in a full or partial loss of any rights of subrogation
that each Borrower might otherwise have had but for such action by such Agent or
such Lender.  Any election of remedies that results in the denial or impairment
of the right of any Agent or any Lender to seek a deficiency judgment against
any Borrower shall not impair any other Borrower’s obligation to pay the full
amount of the Secured Obligations guaranteed hereunder by such Borrower.  In the
event any Agent or any Lender shall bid at any foreclosure or trustee’s sale or
at any private sale permitted by law or the Loan Documents, such Agent or such
Lender may bid all or less than the amount of the Secured Obligations and the
amount of such bid need not be paid by such Agent or such Lender but shall be
credited against the Secured Obligations.  The amount of the successful bid at
any such sale, whether any Agent, any Lender or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Secured Obligations shall be conclusively deemed to be the amount
of the  Secured Obligations guaranteed by the applicable Borrowers under this
Section 12, notwithstanding that any present or future law or court decision or
ruling may have the effect of reducing the amount of any
 
 
100

--------------------------------------------------------------------------------

 
 
deficiency claim to which any Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.
 

  12.7 Liability Cumulative.

 
The liability of Borrowers under this Section 12 is in addition to and shall be
cumulative with all liabilities of each Borrower to the Agents and Lenders under
this Agreement and the other Loan Documents to which such Borrower is a party or
in respect of any Secured Obligations or obligation of the other Borrowers,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.


[Remainder of page intentionally left blank.]
 
 
101

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
SOTHEBY’S, INC.
 
SOTHEBY’S FINANCIAL SERVICES LIMITED
 
 
 
 
 
 
 
By:
/s/  Michael L. Gillis   
 
By:
/s/ Clive Lord    
 
Name:
Michael L. Gillis
 
Name:
Clive Lord
 
Title:
SVP, Treasurer
 
Title:
Director
 
 
 
 
 
 
 
SOTHEBY’S FINANCIAL SERVICES, INC.
 
SOTHEBY’S,
 
SOTHEBY’S VENTURES, LLC
 
a company registered in England
 
OBERON, INC.
 
 
 
 
SOTHEBY’S FINANCIAL SERVICES CALIFORNIA, INC.
 
 
 
 
           
By:
/s/ Michael L. Gillis    
 
By:
/s/  Clive Lord     
Name:
Michael L. Gillis
 
Name:
Clive Lord
 
Title:
SVP, Treasurer 
 
Title:
Director
                   
SOTHEBY’S HONG KONG LIMITED
                   
By:
    /s/ Henry Li         Title: Director   

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent, Collateral Agent,
a Lender and Fronting Lender
 
 
 
   
 
By:
/s/  Daniel T. Eubanks     Name: Daniel T. Eubanks  
 
Title:
Duly Authorized Signatory
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender  
 
 
   
 
By:
/s/  Jennifer Heard     Name: Jennifer Heard  
 
Title:
Authorized Officer
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
HSBC BANK PLC, as a Lender  
 
 
   
 
By:
/s/  Patrick J. Mcodozewec     Name: Patrick J. Mcodozewec  
 
Title:
Senior Corporate Banking Mgr.
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender  
 
 
   
 
By:
/s/  Varun Gupta     Name: Varun Gupta  
 
Title:
Vice President
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
COMERICA BANK,  as a Lender  
 
 
   
 
By:
/s/  Timothy O' Rourke     Name: Timothy O' Rourke  
 
Title:
Vice President
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
CREDIT ISSUE AG, as a Lender  
 
 
   
 
By:
/s/  Christophe Muller     Name: Christophe Muller  
 
Title:
Director
 

 
 
By:
/s/  Stefan Willi     Name: Stefan Willi  
 
Title:
Director
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
RBS Citizens, N.A.,  as a Lender  
 
 
   
 
By:
/s/  Colin Monaghan     Name: Colin Monaghan  
 
Title:
Vice President
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
GOLDMAN SACHS BANK USA, as a Lender  
 
 
   
 
By:
/s/  Mark Walton     Name: Mark Walton  
 
Title:
Authorized Signatory
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
INVESTORS BANK, as a Lender  
 
 
   
 
By:
/s/  Anthony Rotondaro     Name: Anthony Rotondaro  
 
Title:
Vice President
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
THE PRIVATEBANK AND TRUST COMPANY, as a Lender  
 
 
   
 
By:
/s/  M Rosy     Name: M Rosy  
 
Title:
Managing Director
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
TD BANK N.A., as a Lender  
 
 
   
 
By:
/s/  Andrew Loughlin     Name: Andrew Loughlin  
 
Title:
Vice President
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
 
ISRAEL DISCOUNT BANK OF NEW YORK, as a Lender  
 
 
   
 
By:
/s/  Steven Broad     Name: Steven Broad  
 
Title:
SVP
 

 
 
By:
/s/  Suny Golovinsky     Name: Suny Golovinsky  
 
Title:
AVP
 

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.
 
SOTHEBY’S,
 
SOTHEBY’S FINE ART HOLDINGS, INC.
 
a Delaware corporation
     
 
 
 
SPTC, INC.
 
By:
/s/  Michael L. Gillis
 
SOTHEBY PARKE BERNET, INC.
 
Name:
Michael L. Gillis   
YORK AVENUE DEVELOPMENT, INC.
 
Title:
SVP, Treasurer
 
SOTHEBY’S RES, INC.
 
 
 
 
SOTHEBY’S THAILAND, INC.
 
 
 
 
SOTHEBY’S HOLDINGS INTERNATIONAL,     INC.
 
     
SOTHEBY’S NEVADA, INC.
  OATSHARE LIMITED  
SOTHEBYS.COM AUCTIONS, INC.
       
SIBS, LLC
 
By:
/s/ Clive Lord  
72ND AND YORK, INC.
 
Name:
Clive Lord  
THETA, INC.
 
Title:
Director  
YORK HOLDINGS INTERNATIONAL, INC.
   
 
SOTHEBY’S RES, INC.
 
                   
By:
/s/  Michael L. Gillis  
CATALOGUE DISTRIBUTION COMPANY LIMITED
 
Name:
Michael L. Gillis   
NOORTMAN MASTER PAINTINGS LTD.
 
Title:
SVP, Treasurer 
  SOTHEBY’S SHIPPING LIMITED         YORK UK HOLDCO INTERNATIONAL LIMITED      
         
By:
/s/ Clive Lord      
Name:
Clive Lord      
Title:
Director      

 
Signature Page to Credit Agreement
(SFS Revolving Credit Facility)
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX A (Recitals)
to
CREDIT AGREEMENT


DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
 
“Acceptable Cash Equivalents” has the meaning ascribed to it in Annex B.
 
“Account Debtor” means any Person who may become obligated to any Sotheby Entity
under, with respect to, or on account of, an Account (including, without
limitation, an Art Loan), Chattel Paper or General Intangibles (including a
payment intangible).
 
“Accounting Changes” has the meaning ascribed thereto in Annex G.
 
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Sotheby Entity, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account under the Code),
(b) all of each Sotheby Entity’s rights in, to and under all purchase orders or
receipts for goods or services, (c) all of each Sotheby Entity’s rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods), (d) all rights to payment due to any
Sotheby Entity for property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Sotheby Entity or in connection with any other transaction
(whether or not yet earned by performance on the part of such Sotheby Entity),
(e) all health care insurance receivables and (f) all collateral security of any
kind, given by any Account Debtor or any other Person with respect to any of the
foregoing.
 
“Activation Event” shall mean, as of any date when the aggregate Revolving Loan
then outstanding and the aggregate Swing Line Loan then outstanding, in the
aggregate, shall be greater than zero, the occurrence of either of the
following: (i) an Event of Default shall have occurred and shall have been
continuing for at least three (3) Business Days as of such date or (ii) the
Liquidity Amount shall be less than $60,000,000 as of such date.
 
“Activation Notice” means a notice from the Collateral Agent given to a
Relationship Bank on or after the occurrence of an Activation Event pursuant to
a Blocked Account Agreement, under which Blocked Account Agreement such
Relationship Bank shall have agreed to honor instructions solely received from
the Collateral Agent concerning the related Blocked Account(s) upon the receipt
of such notice.
 
 
A-1

--------------------------------------------------------------------------------

 
 
“Administrative Agent” means GE Capital, in its capacity as Administrative
Agent, or its successor appointed pursuant to Section 9.7(a).
 
“Advance” means any Revolving Credit Advance or Swing Line Advance, as the
context may require.
 
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or Controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 5% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that Controls, is
Controlled by or is under common Control with such Person, (c) each of such
Person’s executive officers (as such term is defined in the rules of the
Securities and Exchange Commission), directors, joint venturers and partners and
(d) in the case of Borrowers, the immediate family members, spouses and lineal
descendants of individuals who are Affiliates of any Borrower; provided,
however, that the term “Affiliate” shall specifically exclude each Agent and
each Lender.
 
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
 
“Agreement” means the Credit Agreement, dated as of the Closing Date, by and
among the Borrowers, the other Sotheby Entities party thereto, GE Capital, as
the Administrative Agent, the Collateral Agent and a Lender, and the other
Lenders from time to time party thereto, as the same may be amended,
supplemented, restated or otherwise modified from time to time.
 
“Aggregate Borrowing Availability” means, as of any date of determination, the
lesser of (a) an amount equal to (i) the sum of the Maximum Amount plus the
“Maximum Amount” under the Auction Revolving Credit Agreement minus (ii) the sum
of the aggregate Revolving Loan then outstanding plus the aggregate “Revolving
Loan” then outstanding under the Auction Revolving Credit Agreement minus (iii)
the sum of the aggregate Swing Line Loan then outstanding plus the aggregate
“Swing Line Loan” then outstanding under the Auction Revolving Credit Agreement
and (b) an amount equal to the sum of (i) the Domestic Borrowing Availability as
of such date plus (ii) the Foreign Borrowing Availability as of such date plus
(iii) the “Domestic Borrowing Availability” as of such date under the Auction
Revolving Credit Agreement plus (iv) the “Foreign Borrowing Availability” as of
such date under the Auction Revolving Credit Agreement.
 
“Alternative Art Loan Currency” means any currency approved by the
Administrative Agent (other than Dollars, Canadian Dollars, Hong Kong Dollars,
Sterling, Euros or Swiss Francs); provided, that no currency shall be an
Alternative Art Loan Currency if it is not freely transferable and freely
convertible into Dollars, Hong Kong Dollars and Sterling in the London foreign
exchange market as determined by the Administrative Agent.
 
“Alternative L/C Currency” means any currency approved by the L/C Issuer with
respect to the incurrence of Letter of Credit Obligations in such currency
(other than Dollars, Hong Kong Dollars,  Sterling, Euros or Swiss Francs);
provided, that no currency shall be an Alternative L/C Currency if it is not
freely transferable and freely convertible into Dollars, Sterling and Hong Kong
Dollars in the London foreign exchange market as determined by the L/C Issuer.
 
 
A-2

--------------------------------------------------------------------------------

 
 
“Appendices” has the meaning ascribed to it in the recitals to the Agreement.
 
“Applicable Dollar Revolver Index Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Dollar Index
Rate applicable to the Revolving Loan, as determined by reference to Section
1.5(a).
 
“Applicable Dollar Revolver LIBOR Margin” means the per annum interest rate from
time to time in effect and payable in addition to the Dollar LIBOR Rate
applicable to the Revolving Loan, as determined by reference to Section 1.5(a).
 
“Applicable Euro Revolver Index Margin” means the per annum interest rate margin
from time to time in effect and payable in addition to the Euro Index Rate
applicable to the Revolving Loan, as determined by reference to Section 1.5(a).
 
“Applicable Euro Revolver LIBOR Margin” means the per annum interest rate from
time to time in effect and payable in addition to the Euro LIBOR Rate applicable
to the Revolving Loan, as determined by reference to Section 1.5(a).
 
“Applicable L/C Margin” means the per annum fee from time to time in effect and
payable with respect to outstanding Letter of Credit Obligations, as determined
by reference to Section 1.5(a).
 
“Applicable Margins” means collectively the Applicable L/C Margin, the
Applicable Unused Line Fee Margin, the Applicable Dollar Revolver Index Margin,
the Applicable Dollar Revolver LIBOR Margin, the Applicable Sterling Revolver
Index Margin, the Applicable Sterling Revolver LIBOR Margin, the Applicable Euro
Revolver Index Margin, the Applicable Euro Revolver LIBOR Margin, the Applicable
Hong Kong Dollar Revolver Index Margin and the Applicable Hong Kong Dollar
Revolver LIBOR Margin.
 
“Applicable Hong Kong Dollar Revolver Index Margin” means the per annum interest
rate margin from time to time in effect and payable in addition to the Hong Kong
Dollar Index Rate applicable to Swing Line Loans, as determined by reference to
Section 1.5(a).
 
“Applicable Hong Kong Dollar Revolver LIBOR Margin” means the per annum interest
rate from time to time in effect and payable in addition to the Hong Kong Dollar
LIBOR Rate applicable to the Revolving Loan, as determined by reference to
Section 1.5(a).
 
“Applicable Sterling Revolver Index Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Sterling Index
Rate applicable to Swing Line Loans, as determined by reference to Section
1.5(a).
 
“Applicable Sterling Revolver LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the Sterling LIBOR Rate
applicable to the Revolving Loan, as determined by reference to Section 1.5(a).
 
“Applicable Unused Line Fee Margin” means the per annum fee from time to time in
effect and payable with respect to unused available funds in accordance with
Section 1.10(b), as such fee is determined by reference to Section 1.5(a).
 
 
A-3

--------------------------------------------------------------------------------

 
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business or (ii) temporarily warehouses loans for any Lender
or any Person described in clause (i) above and (b) is administered or managed
by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any Person (other
than an individual) or any Affiliate of any Person (other than an individual)
that administers or manages such Lender.
 
“Art Inventory” means all Inventory of Borrowers consisting of Works of Art.
 
“Art Loan Debtor” means an Account Debtor liable on an Art Loan.
 
“Art Loan/Inventory Joint Ventures” means any joint ventures, profit/loss
sharing arrangements, or similar contractual arrangements entered into by any
Borrower in the ordinary course of business in connection with any Art Inventory
or Art Loan.
 
“Art Loan Receivables Report” means a report to be delivered from time to time
by the Borrowers in the form attached to the Agreement as Exhibit 4.1(B).
 
“Art Loans” shall mean loans made by the Borrowers to customers of Parent and
its Subsidiaries to finance the purchase or carrying of, or in anticipation of
the potential sale of, or secured by, Works of Art.
 
“Art Loss Register” means The Art Loss Register, a computerized international
database which captures information about lost and stolen art, antiques and
collectibles.
 
“Assignment Agreement” has the meaning ascribed to it in Section 9.1(a).
 
“Auction Guaranty Side Letter” shall mean that certain letter agreement, by and
among the Administrative Agent, the “Administrative Agent” under the Auction
Revolving Credit Agreement and the Credit Parties, dated as of the Closing Date,
relating to auction guaranties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
 
“Auction Revolving Credit Agreement” means that certain Credit Agreement, dated
as of the date hereof, by and among Parent, Sotheby’s, Inc., Oatshare Limited,
Sotheby’s U.K. and Sotheby’s H.K., as the Borrowers, the other Credit Parties
party thereto, the Lenders from time to time party thereto, and GE Capital, as
the Administrative Agent and the Collateral Agent.
 
“Available Domestic Art Loan Balance” means the Dollar Equivalent of the
aggregate outstanding principal balance of all Eligible Art Loans owned by
Domestic Borrowers minus (a) the amount, if any, by which the Dollar Equivalent
of the aggregate outstanding principal balance of all Eligible Venture Loans
owned by Domestic Borrowers, collectively with the Dollar Equivalent of the
aggregate outstanding principal balance of all “Eligible Venture Loans” owned by
the “Domestic Borrowers” under the Auction Revolving Credit Agreement, exceeds
$10,000,000 minus (b) the amount, if any, by which the Dollar Equivalent of the
outstanding principal balance of Unhedged Domestic Art Loans exceeds 25% of the
Dollar
 
 
A-4

--------------------------------------------------------------------------------

 
 
Equivalent of the aggregate outstanding principal balance of all Eligible Art
Loans owned by the Domestic Borrowers.
 
“Available Foreign Art Loan Balance” means the Dollar Equivalent of the
aggregate outstanding principal balance of all Eligible Art Loans owned by
Foreign Borrowers minus (a) the amount, if any, by which the Dollar Equivalent
of the aggregate outstanding principal balance of all Eligible Venture Loans
owned by Foreign Borrowers, collectively with the Dollar Equivalent of the
aggregate outstanding principal balance of all “Eligible Venture Loans” owned by
the “Foreign Borrowers” under the Auction Revolving Credit Agreement, exceeds an
amount equal to $10,000,000 less the Dollar Equivalent of the outstanding
principal balance of Eligible Venture Loans included in the Available Domestic
Art Loan Balance minus (b) the amount, if any, by which the Dollar Equivalent of
the sum of the outstanding principal balance of Unhedged Hong Kong Art Loans and
Unhedged U.K. Art Loans exceeds 25% of the Dollar Equivalent of the aggregate
outstanding principal balance of all Eligible Art Loans owned by the Foreign
Borrowers.
 
“Bank Product and Hedging Obligations” means any and all obligations of any
Sotheby Entity, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), to any Lender or any
affiliate of any Lender under or in respect of (i) any and all Rate Management
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Rate Management Transactions and (iii) any and all Bank
Products; provided that, notwithstanding the foregoing, Excluded Hedging
Obligations shall not constitute Bank Product and Hedging Obligations.
 
“Bank Products” means any of the following services provided to any Sotheby
Entity: (i) commercial credit card services, (ii) cash management and other
treasury management services (including, without limitation, controlled
disbursements, automated clearinghouse transactions, return items, and
interstate depository network services) and (iii) foreign exchange related
services.
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§101 et. seq.
 
“Blocked Accounts” has the meaning ascribed to it in Annex C.
 
“Blocked Account Agreement” has the meaning ascribed to it in Annex C.
 
“Borrower Representative” means Parent, in its capacity as Borrower
Representative pursuant to the provisions of Sections 1.1(c) and 1.2.
 
“Borrowers” has the meaning ascribed thereto in the preamble to the Agreement.
 
“Borrowing Availability” means either the Domestic Borrowing Availability or the
Foreign Borrowing Availability, as the context may require.
 
“Borrowing Base” means either the Domestic Borrowing Base or the Foreign
Borrowing Base, as the context may require.
 
 
A-5

--------------------------------------------------------------------------------

 
 
“Borrowing Base Certificate” means a certificate to be executed and delivered
from time to time by the Borrowers in the form attached to the Agreement as
Exhibit 4.1(A).
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York and in
reference to LIBOR Loans shall mean any such day that is also a LIBOR Business
Day.
 
“Canadian Dollars” means the lawful currency of Canada.
 
“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.
 
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
 
“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
 
“Cash Collateral Account” has the meaning ascribed to it in Annex B.
 
“Cash Equivalent Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency thereof
or, in the case of any Foreign Subsidiary, guaranteed by any other member
country of O.E.C.D. or any agency thereof, in each case maturing within one year
from the date of acquisition thereof, (ii) commercial paper or other marketable
debt securities maturing no more than one year from the date of creation thereof
and currently having the highest rating obtainable from either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., (iii) certificates of deposit
maturing no more than one year from the date of creation thereof issued by (A)
any Lender or (B) any commercial banks incorporated under the laws of the United
States of America or, in the case of any Foreign Subsidiary, under the laws of
any other member country of O.E.C.D., each having combined capital, surplus and
undivided profits of not less than $300,000,000 and having a senior unsecured
rating of “A” or better by an internationally recognized rating agency or an
equivalent rating from a nationally recognized rating agency of the country in
which such commercial bank is incorporated (an “A Rated Bank”), (iv) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with (A) any Lender or (B) A Rated Banks, (v) mutual funds that invest
primarily in one or more of the investments described in clauses (i) through
(iv) above and currently have an investment grade rating from either Standard &
Poor’s Ratings Group or Moody’s Investors Service, Inc. and (vi) time deposits
maturing no more than thirty (30) days from the date of creation thereof with
any commercial bank, so long as such deposits are fully-insured by the Federal
Deposit Insurance Corporation on terms reasonably acceptable to the
Administrative Agent.
 
 
A-6

--------------------------------------------------------------------------------

 
 
“Cash Management Systems” has the meaning ascribed to it in Section 1.9.
 
“CCA” has the meaning ascribed to it in Section 3.1(b).
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the IRC.
 
“Change of Control” means either of the following:  (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the aggregate ordinary voting power represented by all
of the issued and outstanding shares of capital Stock of Parent; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors of Parent (together
with any new directors whose election by the board of directors of Parent or
whose nomination for election by the Stockholders of Parent was approved by a
vote of at least two-thirds of the directors then still in office who either
were directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office.
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Sotheby Entity, (d) any Sotheby Entity’s
ownership or use of any properties or other assets, or (e) any other aspect of
any Sotheby Entity’s business.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Sotheby Entity.
 
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.
 
“Closing Date” means February 13, 2014.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, any Agent’s or any Lender’s Lien on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority or
remedies and for purposes of definitions related to such provisions.
 
 
A-7

--------------------------------------------------------------------------------

 
 
“Collateral” means the property covered by the Domestic Collateral Documents and
the Foreign Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of the Collateral
Agent, for the benefit of the Secured Parties, to secure the Secured
Obligations.
 
“Collateral Agent” means GE Capital, in its capacity as Collateral Agent for the
Secured Parties, or its successor appointed pursuant to Section 9.7(a).
 
“Collateral Documents” means the Domestic Collateral Documents and the Foreign
Collateral Documents.
 
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
 
“Collection Account” means (i) with respect to payments in Dollars, that certain
account of the Administrative Agent, account number  50279513 in the name of the
Administrative Agent at Deutsche Bank Trust Company Americas in New York, New
York ABA No. 021 001 033, (ii) with respect to payments in Sterling, account
number 00282596 in the name of the Administrative Agent at Barclays Bank plc in
London, (iii) with respect to payments in Euro, account number 1766039 in the
name of the Administrative Agent at Deutsche Bank AG in Frankfurt, Germany or
(iv) with respect to payments in Hong Kong Dollars, account number 502110182002
in the name of the Administrative Agent at HSBC Bank plc in Hong Kong, or in
each case such other account as may be specified in writing by the
Administrative Agent as the “Collection Account” for the applicable payments.
 
“Commitment Termination Date” means the earliest of (a) February 13, 2019, (b)
the date of termination of Lenders’ obligations to make Advances and to incur
Letter of Credit Obligations or permit existing Advances and Letter of Credit
Obligations to remain outstanding pursuant to Section 8.2(b), and (c) the date
of (i) indefeasible prepayment in full by Borrowers of the Loans and all other
outstanding Obligations and the cancellation and return (or stand-by guarantee)
of all Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B and (ii) the permanent reduction of all
Commitments to zero dollars ($0).
 
“Commitments” means (a) as to any Lender, the commitment of such Lender to make
Revolving Credit Advances, incur Letter of Credit Obligations or purchase
participations therein as set forth on Annex J to the Agreement or in the most
recent Assignment Agreement executed by such Lender (including without
duplication the Swing Line Lender’s Swing Line Commitment as a subset of its
Commitment) and (b) as to all Lenders, the aggregate commitment of all Lenders
to make Revolving Credit Advances, incur Letter of Credit Obligations or
purchase participations therein (including without duplication the Swing Line
Lender’s Swing Line Commitment as a subset of its Commitment), which aggregate
commitment shall be Four Hundred Fifty Million Dollars ($450,000,000) on the
Closing Date, as such amount may be reduced or adjusted from time to time in
accordance with the Agreement.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
 
 
A-8

--------------------------------------------------------------------------------

 
 
“Compliance Certificate” has the meaning ascribed to it in Annex E.
 
“Consolidated Net Tangible Assets” means, at any date of determination, the
aggregate amount of assets (less applicable reserves and other properly
deductible items) after deducting therefrom (a) total liabilities, (b) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, (c) the aggregate principal amount of all
“Eligible Art Loans” and “Eligible Extended Term Art Receivables” and the value
of all “Eligible Art Inventory” included in a “Borrowing Base” (as each such
term is defined in the Auction Revolving Credit Agreement) and (d) the aggregate
principal amount of all Eligible Art Loans included in a Borrowing Base, all as
set forth on the books and records of Parent and its consolidated Subsidiaries
and computed in accordance with GAAP at such date.
 
“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Sotheby Entity, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Sotheby Entity may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.
 
 “Contribution Notice” means a notice issued by the Pensions Regulator in
accordance with section 38 of the Pensions Act 2004 (as amended) of the United
Kingdom.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
 “Copyright License” means any and all rights now owned or hereafter acquired by
any Sotheby Entity under any written agreement granting any right to use any
Copyright or Copyright registration.
 
“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of the Collateral Agent, on behalf of itself and the other Secured
Parties, by each applicable Credit Party.
 
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Sotheby Entity: (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.
 
“Credit Party” means any Borrower or any Guarantor, and “Credit Parties” shall
mean all such Persons, collectively.
 
“Current Fiscal Year” has the meaning ascribed to it in Annex G.
 
 
A-9

--------------------------------------------------------------------------------

 
 
“Data Protection Laws” means any applicable data protection or privacy laws or
regulations including all laws and regulations implementing in the United
Kingdom the European Union’s Data Protection Directive 95/46/EC and the European
Union's Privacy and Electronic Communications Directive 2002/58/EC.
 
“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
“Default Rate” has the meaning ascribed to it in Section 1.5(d).
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
 
“Direction” has the meaning ascribed to it in Section 1.16(a).
 
“Disclosure Schedules” means the Schedules prepared by Borrowers and denominated
as Disclosure Schedules (1.4) through (6.7) in the table of contents to the
Agreement.
 
“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
that is treated as a disregarded entity for U.S. federal income tax purposes,
substantially all of the assets of which consist of the Stock of one or more
Foreign Subsidiaries or other such disregarded entities holding such assets.
 
“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
 
“Dollar Equivalent” means, with respect to any amount denominated in Dollars,
such amount of Dollars, and with respect to any amount denominated in a currency
other than Dollars, the amount of Dollars, as of any date of determination, into
which such other currency (as the context may require) can be converted in
accordance with Section 1.19.
 
“Dollar Index Rate” means, for any day, a rate per annum equal to the highest of
(a) the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or in any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent), (b) the sum of 0.50% per annum and the Federal Funds
Rate, and (c) the sum of (x) the Dollar LIBOR Rate, as defined herein,
calculated for each such day based on a LIBOR Period of three months determined
two (2) Business Days prior to such day plus (y) the excess of the Applicable
Dollar Revolver LIBOR Margin over the Applicable Dollar Revolver Index Margin,
in each instance, as of such day.  Any change in the Dollar Index Rate due to a
change in any of the foregoing shall be effective on the effective date of such
change in the “bank prime loan” rate, the Federal Funds Rate or the Dollar LIBOR
Rate for a LIBOR Period of three months.
 
 
A-10

--------------------------------------------------------------------------------

 
 
“Dollar LIBOR Rate” means for each LIBOR Period with respect to a LIBOR Loan
denominated in Dollars, the offered rate per annum for deposits of Dollars for
such LIBOR Period that appears on Reuters Screen LIBOR01 Page (or any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) as of 11:00 A.M. (London,
England time) two (2) Business Days prior to the first day in such LIBOR
Period.  If the offered rate described in the foregoing sentence does not exist,
such rate will be the rate of interest per annum, as determined by the
Administrative Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%)
at which deposits of Dollars in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
LIBOR Period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for a LIBOR Period of the
applicable duration for the applicable principal amount on such date of
determination. Notwithstanding the foregoing, the “Dollar LIBOR Rate” shall be
deemed to be zero if the rate otherwise calculated pursuant to this definition
would result in a rate less than zero.
 
“Dollar Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a)(i).
 
“Dollars” or “$” means lawful currency of the United States of America.
 
“Domestic Borrowers” has the meaning ascribed to it in the preamble to the
Agreement.
 
“Domestic Borrowing Availability” means, as of any date of determination, the
lesser of (a) an amount equal to (i) the Maximum Amount minus (ii) the aggregate
Revolving Loan then outstanding minus (iii) the aggregate Swing Line Loan then
outstanding and (b) an amount equal to (i) the Domestic Borrowing Base as of
such date minus (ii) the aggregate outstanding principal balance of the
Revolving Credit Advances and Swing Line Advances made to Domestic Borrowers as
of such date minus (iii) the Dollar Equivalent of the aggregate Letter of Credit
Obligations incurred for the benefit of the Domestic Borrowers as of such date.
 
“Domestic Borrowing Base” means, as of any date of determination, an amount
equal to (a) 85% of the Available Domestic Art Loan Balance as of such date plus
(b) the Domestic CNTA Component as of such date minus (c) Reserves established
by the Administrative Agent at such time.
 
“Domestic CNTA Component” means, as of any date of determination, an amount
specified by the Borrower Representative in the most recent Borrowing Base
Certificate as the “Domestic CNTA Component”; provided that, in no event shall
the sum of (a) the Domestic CNTA Component as of such date plus (b) the Foreign
CNTA Component as of such date plus (c) the “Domestic CNTA Component” (as
defined in the Auction Revolving Credit Agreement) as of such date plus (d) the
“Foreign CNTA Component” (as defined in the Auction Revolving Credit Agreement)
as of such date exceed the Maximum CNTA Component.
 
 
A-11

--------------------------------------------------------------------------------

 
 
“Domestic Collateral Documents” means the Domestic Guaranty and Security
Agreement, the Trademark Security Agreements, the Copyright Security Agreements,
all Local Law Collateral Documents and all similar agreements entered into by
the Domestic Credit Parties or First-Tier Foreign Subsidiaries guaranteeing
payment of the Obligations or granting a Lien upon property as security for
payment of the Secured Obligations.
 
“Domestic Credit Parties” means each Domestic Borrower and each Domestic
Subsidiary Guarantor.
 
 “Domestic Guaranty and Security Agreement” means that certain Guaranty and
Security Agreement, dated as of the Closing Date, executed by each Domestic
Credit Party in favor of the Collateral Agent, for the benefit of the Secured
Parties.
 
“Domestic Subsidiary” means any Subsidiary of Parent incorporated or organized
under the laws of the United States of America, any state thereof or the
District of Columbia.
 
“Domestic Subsidiary Guarantor” means a Domestic Subsidiary that does not
constitute a Domestic Borrower or an Immaterial Subsidiary, and is a Credit
Party on the Closing Date or is required to become, and becomes, a Credit Party
pursuant to Section 5.14 of the Agreement.
 
“Due-to-Consignor Amount” means, on any date of determination, the aggregate
amount of cash received and held by all Sotheby Entities that is payable to
consignors as of such day as a result of the sale of such consignors’ Works of
Art by a Sotheby Entity (net of the aggregate outstanding amount of all
principal, accrued interest and other related amounts as of such day with
respect to any Art Loans secured by such Works of Art).
“Due-to-Consignor Disbursement Account” means such account as Borrower
Representative and the Administrative Agent may agree upon from time to time
pursuant to a written agreement.
 
 “Due-to-Consignor Reserve” means, at any time, a reserve equal to the Ratable
Share of the positive difference, if any, of (a) 100% of the amounts payable to
consignors in respect of consigned items sold to third parties by the Sotheby
Entities at such time minus (b) an amount equal to, without duplication (i) the
aggregate balance of accounts receivable (other than any account receivable
included in any Borrowing Base or any “Borrowing Base” under the Auction
Revolving Credit Agreement) of the Sotheby Entities (determined in accordance
with GAAP) at such time plus (ii) the aggregate amount of cash of the Sotheby
Entities (as determined in accordance with GAAP) at such time minus (iii) the
amount of such cash subject to a Lien (or held in a deposit or securities
account subject to a Lien) in favor of any Person other than (x) the Collateral
Agent or (y) a consignor to whom such cash is due to be paid in respect of the
sale of a Work of Art consigned by such Person to the Sotheby Entities for sale
minus (iv) without duplication of the foregoing clause (b)(iii), the amount of
such cash subject to any restriction on withdrawal from the deposit or
securities account in which such cash is held minus (v) the aggregate amount of
any dividends or distributions publicly declared, but not yet made, by Parent at
such time.
 
“Due-to-Consignor Statement” has the meaning ascribed to it in Annex E.
 
 
A-12

--------------------------------------------------------------------------------

 
 
“EBITDA” means, with respect to Parent and its Subsidiaries, on a consolidated
basis, for any fiscal period, without duplication, an amount equal to (a)
consolidated net income of such Persons for such period determined in accordance
with GAAP, minus (b) the sum of (i) income tax credits, (ii) gain from
extraordinary items for such period and (iii) any non-recurring non-cash gains,
in each case, to the extent included in the calculation of consolidated net
income of such Persons for such period in accordance with GAAP, but without
duplication, plus (c) the sum of (i) the provision for income taxes with respect
to such fiscal period, (ii) Interest Expense (plus, without duplication, any
interest expense of the “Borrowers” under the Auction Revolving Credit Agreement
characterized as operating expense under GAAP) with respect to such period,
(iii) loss from extraordinary items for such period, (iv) depreciation and
amortization for such period, (v) the amount of any deduction to consolidated
net income as a result of any grant of any Stock (including restricted stock and
stock options) and (vi) other non-recurring expenses which either (A) do not
represent a cash item in such fiscal period or any future period (in each case,
of or by Parent and its Subsidiaries for such fiscal period) or (B) do not
exceed $25,000,000 in the aggregate (when added to all other amounts determined
under this subclause (B)), in each case, to the extent included in the
calculation of consolidated net income of such Persons for such period in
accordance with GAAP, but without duplication.  For purposes of this definition,
the following items shall be excluded in determining consolidated net income of
such Persons: (1) the income (or deficit) of any other Person accrued prior to
the date it became a Subsidiary of, or was merged or consolidated into, any such
Person or any of such Persons’ Subsidiaries; (2) the income (or deficit) of any
other Person (other than a Subsidiary) in which any such Person has an ownership
interest, except to the extent any such income has actually been received by
such Person in the form of cash dividends or distributions; (3) the
undistributed earnings of any Subsidiary of any such Person to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation or requirement of law applicable to such Subsidiary; (4) any net gain
from the collection of the proceeds of life insurance policies; (5) any net gain
or loss arising from the acquisition of any securities, or the extinguishment,
under GAAP, of any Indebtedness, of any such Person; (6) in the case of a
successor to any such Person by consolidation or merger or as a transferee of
its assets, any earnings of such successor prior to such consolidation, merger
or transfer of assets; and (7) any deferred credit representing the excess of
equity in any Subsidiary of any such Person at the date of acquisition of such
Subsidiary over the cost to such Person of the investment in such Subsidiary.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.
 
“Eligible Art Loan” has the meaning ascribed to it in Section 1.6.
 
“Eligible Art Loan Collateral” shall mean, with respect to any Art Loan of any
Borrower, a Work of Art:
 
(a) in which such Borrower has a first priority security interest securing
repayment of such Art Loan that is perfected in each applicable jurisdiction (i)
by the filing of a
 
 
A-13

--------------------------------------------------------------------------------

 
 
 financing statement pursuant to the UCC or (ii) by physical possession of such
Work of Art by such Borrower or its agent at all times;
 
(b) unless otherwise agreed to by the Administrative Agent, with respect to
which, if such Borrower has a security interest in such Work of Art that is
perfected by physical possession by a Person acting as an agent of such Borrower
(which Person may be another Sotheby Entity) or otherwise in the physical
possession of any Person other than such Borrower, (i) such Person has executed
a bailee letter or similar agreement in form and substance reasonably acceptable
to the Administrative Agent, (ii) Reserves satisfactory to the Administrative
Agent have been established, or (iii) other arrangements have been entered into,
in form and substance reasonably acceptable to the Administrative Agent;
 
(c) that is (i) (x) located in a Permitted Art Loan Country or (y) in transport
between such countries and (ii) if located in a Permitted Art Loan Country, such
Borrower shall have taken all actions reasonably required by the Collateral
Agent with respect to such Work of Art in order to protect the interests of such
Borrower and the Agents therein under the laws of such Permitted Art Loan
Country;
 
(d) that, if held by such Borrower, is held (i) at a location owned by a Sotheby
Entity, or (ii) unless Reserves satisfactory to Agent have been established (A)
at a location in which a Sotheby Entity has obtained a leasehold interest with
respect to which, unless otherwise agreed by Agent, the lessor has executed a
landlord waiver, in form and substance reasonably acceptable to Agent, or (B) at
a warehouse, storage facility or other third-party location (including, without
limitation, the Geneva free port, but not including the location of any agent
described in paragraph (b) of this definition) with respect to which, unless
otherwise agreed by Agent, such third party has executed a bailee letter or
similar agreement in form and substance reasonably acceptable to Agent;
 
(e) that is (i) in the physical possession of such Borrower, (ii) in the
physical possession of an agent described in paragraph (b) of this definition or
(iii) in the case of Work of Art physically located in the United States, unless
Reserves satisfactory to Agent have been established, in the actual physical
possession of the applicable Art Loan Debtor at a location owned by such Art
Loan Debtor;
 
(f) that is (i) adequately insured by such Borrower or the applicable Art Loan
Debtor and (ii) if such Work of Art is insured by the applicable Art Loan
Debtor, subject to a valid loss payable endorsement in favor of such Borrower
with respect to such Work of Art;
 
(g) with respect to which the applicable Art Loan Debtor is not the original
artist or creator;
 
(h) with respect to which the validity, enforceability, perfection or priority
of such Borrower’s security interest in such Work of Art is not subject to any
litigation, other than litigation with respect to which (i) such Borrower has
notified Agent of such litigation, and (ii) Agent has determined in its
reasonable judgment, pursuant to a written notice to such Borrower (not to be
unreasonably withheld or delayed), that such litigation does not have a material
risk of being determined adversely to such Borrower;
 
 
A-14

--------------------------------------------------------------------------------

 
 
(i) with respect to which the rights of the related Art Loan Debtor in such Work
of Art are not subject to litigation, unless (i) such Borrower notifies the
Administrative Agent of such litigation, and (ii) the Administrative Agent has
determined in its reasonable judgment, pursuant to a written notice to such
Borrower (not to be unreasonably withheld or delayed), that such litigation does
not have a material risk of being determined adversely to such Borrower;
 
(j) that does not constitute Work of Art (i) securing any “Art Loan” included in
any “Borrowing Base” under the Auction Revolving Credit Agreement or (ii) in
respect of any “Extended Term Art Receivable” included in any “Borrowing Base”
under the Auction Revolving Credit Agreement; and
 
(k)            if the value of such Work of Art exceeds $250,000, has been the
subject of a search by such Borrower in the Art Loss Register and is not listed
in the Art Loss Register.
 
“Eligible Venture Loan” means a Venture Loan that is an Eligible Art Loan.
 
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface or subsurface strata, wildlife,
aquatic species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§
9601 et seq.) (“CERCLA”); the Hazardous Materials Transportation Authorization
Act of 1994 (49 U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42
U.S.C. §§ 6901 et seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et
seq.); the Clean Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.); and the Safe Drinking Water Act (42
U.S.C. §§ 300(f) et seq.), and any and all regulations promulgated thereunder,
and all analogous state, local and foreign counterparts or equivalents and any
transfer of ownership notification or approval statutes.
 
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, arising under or related to
any Environmental Laws, Environmental Permits, or in connection with any Release
or threatened Release or presence of a Hazardous Material whether on, at, in,
under or from any real or personal property.
 
 
A-15

--------------------------------------------------------------------------------

 
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required for the operations of any
Sotheby Entity by any Governmental Authority under any Environmental Laws.
 
“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
“ERISA Affiliate” means, with respect to any Sotheby Entity, any trade or
business (whether or not incorporated) that, together with such Sotheby Entity,
are treated as a single employer within the meaning of Sections 414(b), (c), (m)
or (o) of the IRC.
 
“ERISA Event” means, with respect to any Sotheby Entity or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Sotheby Entity or ERISA Affiliate from a Title
IV Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Sotheby Entity or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Sotheby Entity
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days; (g)
any other event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or (i) the loss of a Qualified Plan’s qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.
 
“ESOP” means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.
 
 
A-16

--------------------------------------------------------------------------------

 
 
“Estimated Value” means, as of any date of determination, with respect to any
Work of Art, the most recent estimate of value of such Work of Art, as
determined from time to time by the applicable Borrower in accordance with
Section 5.12.
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
 
“E-System” means any electronic system approved by the Administrative Agent,
including Syndtrak®, Intralinks® and ClearPar® and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent, any of its Related Persons or any other Person,
providing for access to data protected by passcodes or other security system.
 
“Euro” means the single currency of the Participating Member States.
 
“Euro Index Rate” means, for any day, the higher of (a) a floating rate equal to
the rate publicly quoted from time to time by The Wall Street Journal as the
“prime rate” for the Eurozone (or, if The Wall Street Journal ceases quoting a
rate of the type described, the prime rate for Euro generally posted by the
Eurozone’s largest banks) and (b) 1.00% per annum.  Each change in any interest
rate provided for in the Agreement based upon the Euro Index Rate shall take
effect at the time of such change in the Euro Index Rate.
 
“Euro LIBO Rate” means for each LIBOR Period with respect to a LIBOR Loan
denominated in Euro, the offered rate per annum for deposits of Euro for such
LIBOR Period that appears on Reuters Screen LIBOR01 Page (or any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Euro in the London interbank market) as of 11:00 A.M. (London,
England time) two (2) Business Days prior to the first day in such LIBOR
Period.  If the offered rate described in the foregoing sentence does not exist,
such rate will be the rate of interest per annum, as determined by the
Administrative Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%)
at which deposits of Euro in immediately available funds are offered at 11:00
A.M. (London, England time) two (2) Business Days prior to the first day in such
LIBOR Period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for a LIBOR Period of the
applicable duration for the applicable principal amount on such date of
determination.  Notwithstanding the foregoing, the “Euro LIBO Rate” shall be
deemed to be zero if the rate otherwise calculated pursuant to this definition
would result in a rate less than zero.
 
“Event of Default” has the meaning ascribed to it in Section 8.1.
 
“Excluded Accounts” means, collectively, any Due-to-Consignor Disbursement
Accounts, payroll accounts, zero balance accounts and Deposit Accounts of the
Credit Parties
 
 
A-17

--------------------------------------------------------------------------------

 
 
with aggregate balances that do not collectively exceed $200,000 for more than
seven (7) consecutive Business Days at any time.
 
“Excluded Hedging Obligation” means, with respect to any Guarantor, any Guaranty
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Guaranty Hedging Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Guaranty Hedging Obligation.  If a Guaranty
Hedging Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Guaranty Hedging
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
 
“Executive Order” means Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism.
 
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of December 19, 2012, by among the Borrowers and certain
other Sotheby Entities, as Credit Parties, the Lenders from time to time party
thereto, and GE Capital, as Agent.
 
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201
et. seq.
 
“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC and any intergovernmental agreements
entered into pursuant thereto.


 
 “Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by the Administrative Agent in its
sole discretion, which determination shall be final, binding and conclusive
(absent manifest error).
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fees” means any and all fees payable to any Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
 
“Financial Covenant Compliance Period” means each period (i) commencing on any
date on which (a)(1) the average daily Aggregate Borrowing Availability for the
previous thirty (30) consecutive Business Days shall be less than $60,000,000
and (2) the average daily
 
 
A-18

--------------------------------------------------------------------------------

 
 
Liquidity Amount for the previous thirty (30) consecutive Business Days shall be
less than $125,000,000, or (b) Aggregate Borrowing Availability shall be less
than $50,000,000 on such date (unless the outstanding principal balance of the
Revolving Loan shall be zero on such date) and (ii) continuing until the first
date occurring at least thirty (30) Business Days after the commencement of such
period that does not satisfy any of the criteria set forth in the foregoing
clause (i).
 
“Financial Covenants” means the financial covenants set forth in Annex G.
 
“Financial Officer” means, with respect to any Person, the Chief Financial
Officer, Treasurer or Controller thereof or another officer thereof of similar
seniority and responsibility.
 
“Financial Statements” means the consolidated and consolidating income
statements, statements of cash flows and balance sheets of Borrowers delivered
in accordance with Section 3.4 and Annex E.
 
“Financial Support Direction” means a direction issued by the Pensions Regulator
in accordance with section 43 of the Pensions Act 2004 (as amended) of the
United Kingdom.
 
“First-Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Domestic Credit Parties directly owns or Controls
more than 50% of such Foreign Subsidiary’s issued and outstanding Stock.
 
“Fiscal Month” means any of the monthly accounting periods of Parent.
 
“Fiscal Quarter” means any of the quarterly accounting periods of Parent ending
on March 31, June 30, September 30 or December 31 of each year.
 
“Fiscal Year” means any of the annual accounting periods of Parent ending on
December 31 of each year.
 
“Fixed Charges” means, with respect to Parent and its Subsidiaries, on a
consolidated basis, for any fiscal period, an amount equal to (a) the aggregate
of all Interest Expense with respect to such period plus (b) scheduled payments
of principal with respect to Indebtedness during such period plus (c) dividends
and distributions on the Stock of Parent paid in cash, payments with respect to
purchases of any Senior Notes or Specified Senior Notes, and Repurchases, in
each case, during such period (other than any special dividends or distributions
permitted under Section 6.13(j) of the Agreement), minus (d) discounts on the
Senior Notes, the Specified Senior Notes and the amounts owed under the York
Avenue Loan Agreement, in each case, to the extent included as Interest Expense
during such period on a non-cash basis minus (e) amounts included in Interest
Expense for such period in respect of amortization of (i) closing fees incurred
in conjunction with this Agreement and (ii) interest accrued on amounts payable
on the unfunded senior management benefit plan of Parent and its Subsidiaries,
in each case, of or by Parent and its Subsidiaries on a consolidated basis for
such period.
 
“Fixed Charge Coverage Ratio” means, with respect to Parent and its
Subsidiaries, on a consolidated basis, for any four Fiscal Quarter period, the
ratio of (I) the sum
 
 
A-19

--------------------------------------------------------------------------------

 
 
of (a) EBITDA for each of such four Fiscal Quarters minus (b) Capital
Expenditures during such four Fiscal Quarters  minus (c) cash income taxes paid
during such Fiscal Quarters net of income tax refunds to (II) the aggregate
Fixed Charges for such four Fiscal Quarters.
 
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Sotheby Entity.
 
“Foreign Borrowers” has the meaning ascribed to it in the preamble to the
Agreement.
 
“Foreign Borrowing Availability” means, as of any date of determination, the
lesser of (a) an amount equal to (i) the Maximum Amount minus (ii) the aggregate
Revolving Loan then outstanding minus (iii) the aggregate Swing Line Loan then
outstanding and (b)(i) the lesser of (x) the Foreign Currency Subfacility Limit
and (y) the Foreign Borrowing Base as of such date minus (ii) the Dollar
Equivalent of the aggregate outstanding principal balance of the Revolving
Credit Advances and Swing Line Advances made to Foreign Borrowers as of such
date minus (iii) the Dollar Equivalent of the aggregate Letter of Credit
Obligations incurred for the benefit of the Foreign Borrowers as of such date.
 
“Foreign Borrowing Base” means, as of any date of determination, an amount equal
to (a) 85% of the Available Foreign Art Loan Balance as of such date plus (b)
the Foreign CNTA Component as of such date minus (c) Reserves established by the
Administrative Agent at such time.
 
“Foreign CNTA Component” means, as of any date of determination, an amount
specified by the Borrower Representative in the most recent Borrowing Base
Certificate as the “Foreign CNTA Component”; provided that, in no event shall
the sum of (a) the Domestic CNTA Component as of such date plus (b) the Foreign
CNTA Component as of such date plus (c) the “Domestic CNTA Component” (as
defined in the Auction Revolving Credit Agreement) as of such date plus (d) the
“Foreign CNTA Component” (as defined in the Auction Revolving Credit Agreement)
as of such date exceed the Maximum CNTA Component.
 
“Foreign Collateral Documents” means the deeds of assignment and charge and
charges over shares executed by the Foreign Credit Parties, and all similar
agreements entered into by the Foreign Credit Parties guaranteeing payment of
the Obligations of the Foreign Borrowers, or granting a Lien upon property as
security for payment of the Secured Obligations of the Foreign Credit Parties.
 
“Foreign Credit Parties” means the Foreign Borrowers and the Foreign Subsidiary
Guarantors.
 
“Foreign Currency” means Sterling, Euro and Hong Kong Dollars.
 
“Foreign Currency Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a)(i).
 
“Foreign Currency Subfacility Limit” means $150,000,000, as such amount may be
reduced pursuant to Section 1.3(a).
 
 
A-20

--------------------------------------------------------------------------------

 
 
“Foreign Currency Lender” shall mean each Lender (a) designated in Annex J to
the Agreement or in the most recent Assignment Agreement executed by such Lender
as a “Foreign Currency Lender” or (b) that shall have become a Foreign Currency
Lender pursuant to Section 9.1(i).
 
“Foreign Obligations Termination Date” means the date on which (a) all Loans to
the Foreign Borrowers have been indefeasibly repaid in full, (b) all other
Obligations of the Foreign Borrowers have been completely discharged, (c) all
Letter of Credit Obligations incurred on behalf of the Foreign Borrowers have
been cash collateralized, canceled or backed by standby letters of credit in
accordance with Annex B and (d) the Commitment Termination Date shall have
occurred.
 
“Foreign Subsidiary” means any Subsidiary of Parent that is not a Domestic
Subsidiary.
 
“Foreign Subsidiary Guarantors” means, collectively, (a) each Subsidiary of
Parent organized under the laws of England that is not a Foreign Borrower or an
Immaterial Subsidiary and (b) each Sotheby Entity organized under the laws of
Hong Kong that is not a Foreign Borrower or an Immaterial Subsidiary and is a
direct Subsidiary of any Credit Party, in each case, that is a Credit Party on
the Closing Date or is required to become, and becomes, a Credit Party pursuant
to Section 5.14.
 
“Fronted Percentage” means, as of any date of determination, the percentage
obtained by dividing (a) the aggregate Commitments of the Non-Foreign Currency
Lenders as of such date by (b) aggregate Commitments of all Lenders as of such
date.
 
“Fronting Lender” means GE Capital, in its capacity as Fronting Lender, or its
successor appointed pursuant to Section 9.7(b).
 
“Fronting Lender Note” has the meaning ascribed to it in Section 1.1(a)(ii).
 
“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long term debt, revolving credit and short term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.
 
“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G to the
Agreement.
 
“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
 
 
A-21

--------------------------------------------------------------------------------

 
 
“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Sotheby Entity, including
all right, title and interest that such Sotheby Entity may now or hereafter have
in or under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Sotheby Entity or any computer bureau or
service company from time to time acting for such Sotheby Entity.
 
“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Sotheby Entity, wherever located, including embedded software to
the extent included  in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (including, without limitation, any obligation
described in Section 6.3(a)(vii)) (the “primary obligation”) of any other Person
(the “primary obligor”) in any manner, including any obligation or arrangement
of such Person to (a) purchase or repurchase any such primary obligation, (b)
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or (e)
indemnify the owner of such primary obligation against loss in respect thereof. 
The amount of any Guaranteed Indebtedness at any time shall be deemed to be an
amount equal to the lesser at such time of (x) the stated or determinable amount
of the primary obligation in respect of which such Guaranteed Indebtedness is
incurred and (y) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Guaranteed Indebtedness, or, if
not
 
 
A-22

--------------------------------------------------------------------------------

 
 
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.
 
“Guaranties” means, collectively, the guaranty of the Domestic Subsidiary
Guarantors in the Domestic Guaranty and Security Agreement and any other
guaranty executed by any Guarantor in favor of the Collateral Agent, for the
benefit of the Secured Parties, in respect of all or a portion of the
Obligations.
 
“Guarantors” means the Domestic Subsidiary Guarantors, the Foreign Subsidiary
Guarantors and each other Person, if any, that executes a guaranty or other
similar agreement in favor of the Collateral Agent, for the benefit of the
Secured Parties, in connection with the transactions contemplated by the
Agreement and the other Loan Documents.
 
“Guaranty Hedging Obligation” means, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
 
“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.
 
“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China.
 
“Hong Kong Dollar Equivalent” means, with respect to any amount denominated in
Hong Kong Dollars, such amount of Hong Kong Dollars, and with respect to any
amount denominated in a currency other than Hong Kong Dollars, the amount of
Hong Kong Dollars, as of any date of determination, into which such other
currency (as the context may require) can be converted in accordance with
Section 1.19.
 
“Hong Kong Dollars” or “HK$” means the lawful currency of Hong Kong.
 
“Hong Kong Dollars Index Rate” means, for any day, the higher of (a) a floating
rate equal to the prime rate for Hong Kong Dollars quoted by The Hongkong and
Shanghai Banking Corporation Limited or such other financial institution as may
be selected by the Administrative Agent in consultation with the Borrower
Representative from time to time and (b) 1.00% per annum.
 
“Hong Kong Dollars LIBOR Rate” means, for each LIBOR Period with respect to a
LIBOR Loan denominated in Hong Kong Dollars, the rate designated as
“FIXING@11:00” (or any other designation which may from time to time replace
that designation or, if no such designation appears, the arithmetic average
(rounded upwards, if necessary, to the nearest 1/100 of 1%) of the displayed
rates for such LIBOR Period) for such LIBOR Period appearing under the heading
“HONG KONG INTERBANK OFFERED RATES (HK DOLLAR)” on page
 
 
A-23

--------------------------------------------------------------------------------

 
 
HKABHIBOR on Thompson Reuters Services (or any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in Hong Kong
Dollars in the Hong Kong interbank market).  If the offered rate described in
the foregoing sentence does not exist, such rate will be the rate of interest
per annum, as determined by the Administrative Agent (rounded upwards, if
necessary, to the nearest 1/100 of 1%) at which deposits of Hong Kong Dollars in
immediately available funds are offered at 11:00 A.M. (Hong Kong time) on the
first day of such LIBOR Period by major financial institutions reasonably
satisfactory to the Administrative Agent in the Hong Kong interbank market for a
LIBOR Period of the applicable duration for the applicable principal amount on
such date of determination. Notwithstanding the foregoing, the “Hong Kong
Dollars LIBOR Rate” shall be deemed to be zero if the rate otherwise calculated
pursuant to this definition would result in a rate less than zero.
 
“IEEPA” means the International Emergency Economic Power Act, 50 U.S.C. § 1701
et. seq.
 
“Immaterial Subsidiary” means (a) any Domestic Subsidiary or any Foreign
Subsidiary organized under the laws of England, in each case listed on
Disclosure Schedule (5.15), unless such entity shall have executed a Guaranty
and such Collateral Documents as the Administrative Agent shall reasonably
request or (b) for purposes of Section 8.1(g) or (h), any Sotheby Entity that
(i) is not a Credit Party, (ii) owns assets having a book value of which the
Dollar Equivalent is less than $100,000 and (iii) had earnings during the most
recently completed Fiscal Year of which the Dollar Equivalent was less than
$100,000.
 
“Impacted Lender” means any Lender that fails to provide the Administrative
Agent, within three (3) Business Days following the Administrative Agent’s
written request, satisfactory assurance that such Lender will not become a
Non-Funding Lender.
 
“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured, (c)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations and the present value (discounted at the Dollar
Index Rate as in effect on the Closing Date) of future rental payments under all
synthetic leases, (f) all obligations of such Person under commodity purchase or
option agreements or other commodity price hedging arrangements, in each case
whether contingent or matured, (g) all obligations of such Person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that Person arising from fluctuations in currency values or interest
rates, in each case whether
 
 
A-24

--------------------------------------------------------------------------------

 
 
contingent or matured, (h) all Indebtedness referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property or other assets
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness,
and (i) the Obligations.
 
“Indemnified Liabilities” has the meaning ascribed to it in Section 1.14.
 
“Indemnified Person” has the meaning ascribed to in Section 1.14.
 
“Index Rate Loan” means the Swing Line Loan or any portion of the Revolving Loan
bearing interest by reference to the Dollar Index Rate, the Euro Index Rate, the
Sterling Index Rate or the Hong Kong Index Rate, as applicable.
 
“Insolvency Event” has the meaning ascribed to in Section 12.5.
 
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Sotheby Entity, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
 
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
 
“Intercompany Indebtedness” has the meaning ascribed to in Section 12.5.
 
“Interest Expense” means, with respect to any Person for any fiscal period, the
sum of (a) all interest, premium payments, debt discount, fees, charges and
related expenses in connection with borrowed money (excluding capitalized
interest) or in connection with the deferred purchase price of the assets, in
each case, to the extent treated as interest in accordance with GAAP and (b) the
portion of rent expense under Capital Leases that is treated as interest in
accordance with GAAP, in each case, of or by Parent and its Subsidiaries for
such fiscal period.
 
“Interest Income” means, with respect to Parent and its Subsidiaries, on a
consolidated basis, for any fiscal period, an amount equal to the consolidated
interest income of such Persons for such period, determined in accordance with
GAAP.
 
“Interest Payment Date” means (a) as to any Index Rate Loan, the first Business
Day of each month to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of  the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three-month intervals and on the last day of such LIBOR Period;
provided, further, that, in addition to the foregoing, each of (x) the date upon
which all of the Commitments have been terminated and the Loans have been paid
in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.
 
 
A-25

--------------------------------------------------------------------------------

 
 
“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Sotheby Entity, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Sotheby Entity for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Sotheby Entity’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
 
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Sotheby Entity, wherever
located, including (i) all securities, whether certificated or uncertificated,
including stocks, bonds, interests in limited liability companies, partnership
interests, treasuries, certificates of deposit, and mutual fund shares; (ii) all
securities entitlements of any Sotheby Entity, including the rights of any
Sotheby Entity to any securities account and the financial assets held by a
securities intermediary in such securities account and any free credit balance
or other money owing by any securities intermediary with respect to that
account; (iii) all securities accounts of any Sotheby Entity; (iv) all commodity
contracts of any Sotheby Entity; and (v) all commodity accounts held by any
Sotheby Entity.
 
“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.
 
“IRS” means the Internal Revenue Service.
 
“Judgment Conversion Date” has the meaning ascribed to it in Section 1.20(a).
 
“Judgment Currency” has the meaning ascribed to it in Section 1.20(a).
 
“L/C Issuer” has the meaning ascribed to it in Annex B.
 
“L/C Sublimit” has the meaning ascribed to it in Annex B.
 
“Lenders” means GE Capital, the other Lenders named on the signature pages of
the Agreement and, if any such Lender shall decide to assign all or any portion
of the Obligations, such term shall include any assignee of such Lender.
 
“Letter of Credit Fee” has the meaning ascribed to it in Annex B.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by the
Administrative Agent and Lenders at the request of Borrower Representative,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of Letters of Credit by GE Capital or another L/C
Issuer or the purchase of a participation as set forth in Annex B with respect
to any Letter of Credit.  The amount of such Letter of Credit Obligations shall
equal the maximum amount that may be payable at such time or at any time
thereafter by the Lenders thereupon or pursuant thereto.
 
 
A-26

--------------------------------------------------------------------------------

 
 
“Letters of Credit” means documentary or standby letters of credit issued for
the account of any Borrower (and any Subsidiary thereof that may be a
co-applicant on any such Letter of Credit) by any L/C Issuer, and bankers’
acceptances issued by any Borrower, for which the Administrative Agent and
Lenders have incurred Letter of Credit Obligations.
 
“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Sotheby Entity,
including rights to payment or performance under a letter of credit, whether or
not such Sotheby Entity, as beneficiary, has demanded or is entitled to demand
payment or performance.
 
“LIBOR Business Day” means a Business Day on which banks in the City of London
(and, in the case of LIBOR Loans denominated in Hong Kong Dollars, in Hong Kong)
are generally open for interbank or foreign exchange transactions (and, in the
case of LIBOR Loans denominated in Euro, on which the TARGET2 payment system is
open for the settlement of payments in Euro).
 
“LIBOR Loan” means any portion of the Revolving Loan bearing interest by
reference to a Dollar LIBOR Rate, a Euro LIBO Rate, a Sterling LIBOR Rate or a
Hong Kong Dollars LIBOR Rate, as applicable.
 
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower Representative pursuant to the
Agreement and ending one, two or three months thereafter, as selected by
Borrower Representative’s irrevocable notice to the Administrative Agent as set
forth in Section 1.5(e); provided, that the foregoing provision relating to
LIBOR Periods is subject to the following:
 
(a)            if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;
 
(b)            any LIBOR Period that would otherwise extend beyond the
Commitment Termination Date shall end two (2) LIBOR Business Days prior to such
date;
 
(c)            any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month; and
 
(d)            Borrower Representative shall select LIBOR Periods so that there
shall be no more than ten (10) separate LIBOR Loans in existence at any one
time.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Sotheby Entity.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or
 
 
A-27

--------------------------------------------------------------------------------

 
 
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any lease or title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
perfecting a security interest under the Code or comparable law of any
jurisdiction).
 
“Liquidity Amount” means, as of any date of determination, the sum of (a) the
Aggregate Borrowing Availability as of such date and (b) the Unrestricted Cash
Amount as of such date.
 
“Litigation” has the meaning ascribed to it in Section 3.13(a).
 
“Loan Account” has the meaning ascribed to it in Section 1.13.
 
“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Master Standby Agreement, the Master Documentary Agreement, the Auction Guaranty
Side Letter, and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to, or in favor of,
any Agent or any Lenders and including all other fee letters, pledges, powers of
attorney, consents, assignments, contracts, notices, letter of credit agreements
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Credit Party, or any employee of any Credit Party, and
delivered to any Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby.  Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.
 
“Loans” means the Revolving Loan and the Swing Line Loan.
 
“Local Law Collateral Documents” means, in respect of any property or asset
owned by the Borrowers or any other Credit Party, in each case contemplated to
be pledged by the terms of the Loan Documents for the benefit of the Secured
Parties, all documents reasonably necessary to grant and perfect, under the laws
of the jurisdiction of organization of such Credit Party (or a First-Tier
Foreign Subsidiary), the security interest granted or contemplated to be
granted, pursuant to the Loan Documents, together with an opinion of local
counsel qualified in such jurisdiction of organization or registration, as
applicable, in form and substance reasonably satisfactory to the Agents.
 
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
 
“Master Documentary Agreement” means the Master Agreement for Documentary
Letters of Credit dated as of the Closing Date among Borrowers, as applicants,
and GE Capital, as issuer.
 
“Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date among Borrowers, as applicants, and GE
Capital, as issuer.
 
 
A-28

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial or other condition of the Sotheby Entities
considered as a whole, (b) any Borrower’s ability to pay any of the Loans or any
of the other Obligations in accordance with the terms of the Agreement, (c) the
Collateral (including Works of Art securing repayment of Art Loans) or the
Collateral Agent’s Liens, on behalf of itself and the other Secured Parties, on
the Collateral or the priority of such Liens, or (d) any Agent’s or any Lender’s
rights and remedies under the Agreement and the other Loan Documents.
 
“Material Indebtedness Contracts” means, collectively, (a) the Auction Revolving
Credit Agreement, (b) the  Senior Note Indenture and the Senior Notes, (c) the
Specified Senior Note Indenture and the Specified Senior Notes, (d) the York
Avenue Loan Agreement and (e) any other contract, agreement or other instrument
to which any Sotheby Entity is a party evidencing any Indebtedness or Guaranteed
Indebtedness (other than the Obligations) of such Sotheby Entity having a Dollar
Equivalent in excess of $20,000,000 in the aggregate (including (x) undrawn
committed or available amounts and (y) amounts owing to all creditors under any
combined or syndicated credit arrangements).
 
“Maximum Amount” means, as of any date of determination, an amount equal to the
Commitment of all Lenders as of such date.
 
“Maximum Borrowing Availability” means, as of any date of determination, the
lesser of (a) an amount equal to (i) the Maximum Amount minus (ii) the aggregate
Revolving Loan then outstanding minus (iii) the aggregate Swing Line Loan then
outstanding and (b) an amount equal to the sum of (i) the Domestic Borrowing
Availability as of such date plus (ii) the Foreign Borrowing Availability as of
such date.
 
“Maximum CNTA Component” means, as of any date of determination, an amount equal
to the lesser of (a) 15% of Consolidated Net Tangible Assets as of the end of
the Fiscal Month preceding the last Fiscal Month for which Financial Statements
were required to be delivered, and (b) $50,000,000.
 
“Maximum Distribution Amount” has the meaning assigned to it in Section 6.13(g).
 
“Maximum Lawful Rate” has the meaning assigned to it in Section 1.5(f).
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA, and to which any Sotheby Entity or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
 
“New Lender” has the meaning ascribed to it in Section 1.16(a)(ix).
 
“Non-Consignor Art Loan” means any Art Loan made by a Borrower with respect to
which the related Art Loan Debtor has not consigned any of the Works of Art
securing repayment of such Art Loan to the Borrower for sale.
 
 
A-29

--------------------------------------------------------------------------------

 
 
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and the
Administrative Agent has not received a revocation in writing), to a Borrower,
any Agent, any Lender, or any L/C Issuer or has otherwise publicly announced
(and the Administrative Agent has not received notice of a public retraction)
that such Lender believes it will fail to fund payments or purchases of
participations required to be funded by it under the Loan Documents or one or
more other syndicated credit facilities, (c) failed to fund, and not cured,
loans, participations, advances, or reimbursement obligations under one or more
other syndicated credit facilities, unless subject to a good faith dispute, or
(d) any Lender that has (i) become subject to a voluntary or involuntary case
under the Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian,
conservator, receiver or similar official appointed for it or any substantial
part of such Person’s assets, or (iii) made a general assignment for the benefit
of creditors, been liquidated, or otherwise been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent or bankrupt, and for clause (d), and the
Administrative Agent has determined that such Lender is reasonably likely to
fail to fund any payments required to be made by it under the Loan Documents.
 
“Non-Foreign Currency Lender” shall mean each Lender designated in Annex J to
the Agreement or in the most recent Assignment Agreement executed by such Lender
as a “Non-Foreign Currency Lender”, unless such Lender shall have become a
Foreign Currency Lender pursuant to Section 9.1(k).
 
“Notes” means, collectively, the Revolving Notes, the Fronting Lender Note and
the Swing Line Notes.
 
“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).
 
“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a).
 
“Oberon” has the meaning ascribed to it in the preamble to the Agreement.
 
“Obligation Currency” has the meaning ascribed to it in Section 1.20(a).
 
“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to any Agent, any
Lender or any L/C Issuer, and all covenants and duties regarding such amounts,
of any kind or nature, present or future, whether or not evidenced by any note,
agreement, letter of credit agreement or other instrument, arising under the
Agreement or any of the other Loan Documents.  This term includes all principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against any Credit Party in bankruptcy, whether or not
allowed in such case or proceeding), Fees, expenses, attorneys’ fees and any
other sum chargeable to any Credit Party under the Agreement
 
 
A-30

--------------------------------------------------------------------------------

 
 
or any of the other Loan Documents.  This term does not include any Bank Product
and Hedging Obligations.
 
“Obligor” has the meaning ascribed to it in Section 12.5.
 
“O.E.C.D.” means the Organisation for Economic Co-operation and Development as
contemplated by the Convention on the Organisation for Economic Co-operation and
Development of December 14, 1960, as amended from time to time.
 
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Asset Control.
 
“Overadvance” has the meaning ascribed to it in Section 1.1(a)(iii).
 
“Parent” means Sotheby’s, a Delaware corporation.
 
“Participant Register” has the meaning ascribed to it in Section 9.1(d).
 
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
 
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Sotheby Entity granting any right with respect to any invention
on which a Patent is in existence.
 
“Patents” means all of the following in which any Sotheby Entity now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
of any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State, or any other country, and (b) all reissues, continuations,
continuations in part or extensions thereof.
 
“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56) (The USA PATRIOT Act).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
 
“Permitted Art Loan Country” means (a) the United States of America, (b)
England, (c) Wales, (d) Hong Kong and (e) any other country with respect to
which the Collateral Agent, in its sole discretion in consultation with the
Lenders, shall have determined (and notified the Borrowers in writing) that
Works of Art securing repayment of an Art Loan may be located in such country
without causing such Works of Art to fail to constitute Eligible Art Loan
Collateral pursuant to clause (c) of the definition thereof, it being understood
that the Collateral Agent may withdraw such determination at any time in its
sole discretion with respect
 
 
A-31

--------------------------------------------------------------------------------

 
 
to any country (other than the United States of America, England, Wales and Hong
Kong) and thereafter such country shall not constitute a Permitted Art Loan
Country.
 
“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Sotheby Entity is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of a Dollar Equivalent of $2,500,000 at any time, so long
as such Liens attach only to Inventory; (f) deposits securing, or in lieu of,
surety, appeal or customs bonds in proceedings to which any Sotheby Entity is a
party; (g) any attachment or judgment lien not constituting an Event of Default
under Section 8.1(i); (h) zoning restrictions, easements, licenses, or other
restrictions on the use of any Real Estate or other minor irregularities in
title (including leasehold title) thereto, so long as the same do not materially
impair the use, value, or marketability of such Real Estate; (i) any Lien in
favor of a consignor on a segregated deposit account established for the benefit
of such consignor and into which only proceeds of Works of Art consigned by such
consignor to a Sotheby Entity for sale (including such Sotheby’s Entity’s
commissions on such sales) are deposited; provided, that if such consignor is an
Art Loan Debtor, such Lien shall constitute a “Permitted Encumbrance” only if an
agreement among the applicable Borrower, such consignor and the applicable
account bank expressly states that amounts received in such deposit account
shall be transferred first, without any further consent of any Person, to the
applicable Borrower until the related Art Loan is repaid in full prior to any
such amounts being transferred to such consignor; (j) presently existing or
hereafter created Liens in favor of the Collateral Agent, on behalf of Secured
Parties, pursuant to the Loan Documents and the “Loan Documents” under the
Auction Revolving Credit Agreement; (k) other than with respect to any Blocked
Account or Cash Collateral Account, any lien or banker’s right of set-off or
combination of accounts arising by operation of law or in accordance with
standard terms of banking; (l) Liens expressly permitted under clauses (c) and
(d) of Section 6.7 of the Agreement, and (m) Liens arising in the ordinary
course of business in favor of consignors securing Works of Art of such
consignors that are consigned to a Sotheby Entity for sale.
 
“Permitted U.K. Real Estate Financing” means any mortgage financing, sale
leaseback, synthetic lease or similar transaction in respect of any Specified
U.K. Real Estate, in each case, consummated prior to the issuance of any
Specified Senior Notes.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
 
A-32

--------------------------------------------------------------------------------

 
 
“Personal Data” shall have the same meaning set forth in the Data Protection
Laws.
 
“Plan” means, at any time, an “employee benefit plan”, as defined in Section
3(3) of ERISA, that any Sotheby Entity or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to or has maintained, contributed to or
had an obligation to contribute to at any time within the past 7 years on behalf
of participants who are or were employed by any Sotheby Entity or ERISA
Affiliate.  “Plan” shall not include any pension or retirement plan or
arrangement operating in the United Kingdom.
 
“Proceeds” means “proceeds,” as such term is defined in the Code, including (a)
any and all proceeds of any insurance, indemnity, warranty or guaranty payable
to any Sotheby Entity from time to time with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable to any
Sotheby Entity from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any Governmental Authority (or any Person acting under color of
governmental authority), (c) any claim of any Sotheby Entity against third
parties (i) for past, present or future infringement of any Patent or Patent
License, or  (ii) for past, present or future infringement or dilution of any
Copyright, Copyright License, Trademark or Trademark License, or for injury to
the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Sotheby Entity against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
 
“Prohibited Person” means any Person:
 
(a)            listed in the Annex to, or otherwise subject to the provisions
of, the Executive Order;
 
(b)            that is owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;
 
(c)            with whom any Agent or any Lender is prohibited from dealing or
otherwise engaging in any transaction by any terrorism or money laundering legal
requirements, including the PATRIOT Act and the Executive Order;
 
(d)            that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order;
 
(e)            that is named as a “specifically designated national (SDN)” on
the most current list published by OFAC at its official website
(http://www.treas.gov.ofac/t11sdn.pdf) or at any replacement website or other
replacement official publication of such list or is named on any other U.S. or
foreign
 
 
A-33

--------------------------------------------------------------------------------

 
 
government or regulatory list (including, without limitation, any sanctions list
administered by the United Nations (“UN”), the European Union (“EU”), the State
Secretariat for Economic Affairs of Switzerland (“SECO”), the Swiss Directorate
of International Law (“DIL”), the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”), Her Majesty’s Treasury of the United Kingdom
(“HMT”), the Hong Kong Monetary Authority (“HKMA”) or the Monetary Authority of
Singapore (“MAS”));
 
(f)            that is covered by IEEPA, OFAC or any other law, regulation or
executive order relating to the imposition of economic sanctions against any
country, region or individual pursuant to United States law or United Nations
resolution; or
 
(g)            that is an affiliate (including any principal, officer, immediate
family member or close associate) of a person or entity described in one or more
of clauses (a) – (f) of this definition.
 
“Projections” means Parent’s forecasted consolidated: (a) balance sheets; (b)
profit and loss statements; and (c) cash flow statements, in each case prepared
on a basis consistent with the historical Financial Statements of Parent,
together with appropriate supporting details and a statement of underlying
assumptions.
 
 “Pro Rata Share” means with respect to all matters relating to any Lender, (A)
prior to the Commitment Termination Date, the percentage obtained by dividing
(i) the Commitment of that Lender by (ii) the aggregate Commitments of all
Lenders, and (B) on and after the Commitment Termination Date, the percentage
obtained by dividing (i) the sum of (a) Dollar Equivalent of the aggregate
outstanding principal balance of the Loans held by that Lender and (b) if such
Lender is a Non-Foreign Currency Lender, the Dollar Equivalent of the aggregate
outstanding principal balance of the participation interests purchased by such
Lender from the Fronting Lender by (ii) the sum of (a) the Dollar Equivalent of
the outstanding principal balance of the Loans held by all Lenders and (b) the
Dollar Equivalent of the aggregate outstanding principal balance of the
participation interests purchased by all Non-Foreign Currency Lenders from the
Fronting Lender, in each case as any such percentages may be adjusted by
assignments permitted pursuant to Section 9.1 or other adjustments to the
Commitments pursuant to the Agreement.
 
“Protected Party” means a Lender which is or will be subject to any liability or
required to make any payment, for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received
or receivable) under any Loan Document.
 
“Qualified Assignee” means any existing Lender (other than a Non-Funding Lender
or an Impacted Lender) or any Affiliate or Approved Fund of any existing Lender
(other than a Non-Funding Lender or an Impacted Lender); provided that,
notwithstanding the foregoing, for purposes of this definition, no vulture fund,
distressed debt purchaser or similar institution whose primary business consists
of purchasing or investing in Persons that are highly financially distressed and
insolvent or imminently insolvent shall constitute an Affiliate or Approved Fund
of any existing Lender.
 
 
A-34

--------------------------------------------------------------------------------

 
 
“Qualifying Lender” means:
 

  (i) in respect of a payment made by a U.K. Credit Party, a Lender which is
beneficially entitled to interest or other amounts payable to that Lender in
respect of an advance under this Agreement or the other Loan Documents and is:

 
(A)            a Lender:
 

  (1) in respect of an advance made under this Agreement or the other Loan
Documents by a Person that was a bank (as defined for the purpose of Section 879
of the Income Tax Act 2007 of the United Kingdom) at the time that that advance
was made and which is a bank (as defined for the purpose of section 879 of the
Income Tax Act 2007 of the United Kingdom) and would be within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance apart from Section 18A of the Corporation Tax Act 2009
of the United Kingdom; or

 

  (2) in respect of an advance made under this Agreement or the other Loan
Documents by a Person that was a bank (as defined for the purpose of Section 879
of the Income Tax Act 2007 of the United Kingdom) at the time that that advance
was made and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

 

  (B) a Lender which is:

 

  (1) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (2) a partnership each member of which is:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;
or

 

  (b) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009 of the United Kingdom) the whole of any share of
interest (or other amounts) payable in respect of that advance that

 
 
A-35

--------------------------------------------------------------------------------

 
 
falls to it by reason of Part 17 of the Corporation Tax Act 2009 of the United
Kingdom;
 

  (3) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing its chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009 of the
United Kingdom); or

 

  (C) a Treaty Lender with respect to the United Kingdom.

 

  (ii) in respect of a payment made by a Domestic Credit Party, a Lender which
is:

 

  (A) created or organized under the laws of the United States of America or of
any state (including the District of Columbia) thereof; provided, that such
Lender has delivered (in a timely fashion and without undue delay and from time
to time thereafter upon the reasonable request of Borrowers or the
Administrative Agent, shall deliver) to Borrower Representative and the
Administrative Agent two original copies of IRS Form W-9 (or successor form)
properly prepared and executed;

 

  (B) a Treaty Lender with respect to the United States of America that is
entitled to receive payments under any Loan Document without deduction or
withholding of any United States federal income Taxes, provided such Lender has
delivered (in a timely fashion and without undue delay and from time to time
thereafter upon the reasonable request of Borrowers or the Administrative Agent,
shall deliver) to Borrower Representative and the Administrative Agent two duly
completed original copies of IRS Form W-8BEN (or any successor form) providing
that it is a resident of a foreign country with which the United States of
America has an income tax treaty and claiming eligibility for benefits of an
income tax treaty to which the United States of America is a party and a
complete exemption from U.S. withholding tax under such treaty; or

 

  (C) entitled to receive payments under any Loan Document without deduction or
withholding of any United States federal income Taxes as a result of such
payments being effectively connected with the conduct by such Lender of a trade
or business within the United States of America, provided such Lender has
delivered (in a timely fashion and without undue delay and from time to time
thereafter upon the reasonable request of Borrowers or the Administrative Agent,
shall deliver) to the Credit Party Representative and the Administrative Agent
two original copies

 
 
A-36

--------------------------------------------------------------------------------

 
 
of either (1) IRS Form W-8ECI (or any successor form) certifying that the
payments made pursuant to any Loan Document are effectively connected with the
conduct by that Lender of a trade or business within the United States of
America or (2) such other applicable form prescribed by the IRS certifying as to
such Lender’s entitlement to exemption from United States withholding tax with
respect to all payments to be made to such Lender under any Loan Document.
 

 
(iii)
in respect of a payment made by a Credit Party organized under the laws of Hong
Kong, a Lender which is:




  (A) created or organized under the laws of Hong Kong or a company that is
resident in Hong Kong for Hong Kong tax purposes;




  (B) a Treaty Lender with respect to Hong Kong that is entitled to receive
payments under any Loan Document without deduction or withholding of any Hong
Kong profits taxes;




  (C) entitled to receive payments under any Loan Document without deduction or
withholding of any Hong Kong profits taxes, provided such Lender has delivered
(in a timely fashion and without undue delay and from time to time upon the
reasonable request of Borrowers and the Administrative Agent, shall deliver) to
the Borrower Representative and the Administrative Agent any applicable forms
certifying to such Lender’s entitlement to exemption from Hong Kong withholding
tax with respect to all payments to be made to such Lender under any Loan
Document.

 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrowers and the Administrative Agent
in writing of its legal inability to do so.
 
“Qualified Plan” means a Pension Plan that is intended to be tax qualified under
Section 401(a) of the IRC.
 
“Ratable Share” means, at any time, the aggregate amount of the Obligations
outstanding at such time as a percentage of the sum of (a) the aggregate amount
of the Obligations at such time plus (b) the aggregate amount of the
“Obligations” (as defined in the Auction Revolving Credit Agreement) outstanding
at such time; provided that, for purposes of determining the “Ratable Share” of
proceeds from any event giving rise to a mandatory prepayment, to the extent any
such proceeds are not required to be used to make a prepayment under the Auction
Revolving Credit Agreement as a result of adjustments to mandatory prepayment
amounts pursuant to Section 1.3(c) thereof, the percentage otherwise
constituting “Ratable Share” shall be increased to include the maximum portion
of such unused proceeds that
 
 
A-37

--------------------------------------------------------------------------------

 
 
can be used to make a mandatory prepayment hereunder after giving effect to
Section 1.3(c) of the Agreement.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by a Sotheby Entity that is a
rate swap, basis swap, forward rate transaction, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, or equity
prices.
 
“Real Estate” has the meaning ascribed to it in Section 3.6.
 
“Refunded Dollar Swing Line Loan” has the meaning ascribed to it in Section
1.1(b)(iii).
 
“Refunded Foreign Currency Swing Line Loan” has the meaning ascribed to it in
Section 1.1(b)(iv).
 
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates.
 
“Related Transactions” means (i) the refinancing of Indebtedness and other
obligations under the Existing Credit Agreement, (ii) the execution and delivery
of the Auction Revolving Credit Agreement, (iii) the “Loans” and “Letter of
Credit Obligations” to be made or incurred on the Closing Date under the Auction
Revolving Credit Agreement, (iv) the disbursement of the proceeds of such
“Loans” under the Auction Revolving Credit Agreement pursuant to the
instructions of the “Borrower Representative” thereunder and (v) the payment of
all fees, costs and expenses in connection with each of the foregoing.
 
“Relationship Bank” has the meaning ascribed to it in Annex C.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment.
 
“Register” has the meaning ascribed to it in Section 9.1(b).
 
“Replacement Lender” has the meaning ascribed to it in Section 1.17(d).
 
“Repurchase” means a repurchase by Parent of the Stock of Parent on any date.
 
“Repurchase Period” means the period of time during which a Repurchase or a
series of Repurchases may occur, as reflected in a written notice thereof from
Parent to the Administrative Agent pursuant to Section 6.13(f).
 
 
A-38

--------------------------------------------------------------------------------

 
 
“Requisite Lenders” means, collectively, (a) (i) Lenders having, in the
aggregate, more than 50% of the Commitments of all Lenders, or (ii) if the
Commitments have been terminated, Lenders holding in the aggregate, greater than
50% of (x) the aggregate outstanding amount of all Loans held by the Lenders and
(y) the aggregate outstanding amount of all participation interests purchased by
all Non-Foreign Currency Lenders from the Fronting Lender and (b) (i) “Lenders”
under the Auction Revolving Credit Agreement having, in the aggregate, more than
50% of the “Commitments” of all such “Lenders,” or (ii) if the “Commitments”
have been terminated, “Lenders” holding in the aggregate, greater than 50% of
(x) the aggregate outstanding amount of all “Loans” held by the “Lenders” and
(y) the aggregate outstanding amount of all participation interests purchased by
all “Non-Foreign Currency Lenders” from the “Fronting Lender” (as each such term
in clause (b) of this definition is defined in the Auction Revolving Credit
Agreement).
 
“Reserves” means the Due-to-Consignor Reserve and such other reserves against
Eligible Art Loans, Domestic Borrowing Availability or Foreign Borrowing
Availability that the Administrative Agent may, in its sole reasonable credit
judgment, establish from time to time.  Without limiting the generality of the
foregoing, Reserves established to ensure the payment of accrued Interest
Expenses, Indebtedness, Bank Product and Hedging Obligations or other scheduled
liabilities shall be deemed to be a reasonable exercise of the Administrative
Agent’s credit judgment.  For purposes of clarity, the Administrative Agent will
not be required at any time to obtain any approval from any Sotheby Entity, any
Lenders or any other Person(s) for the establishment, modification or
elimination of any Reserves (other than the Due-to-Consignor Reserve).
 
“Restricted Payment” means, with respect to any Sotheby Entity (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Sotheby Entity’s Stock or
any other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire Stock of such Sotheby Entity now or hereafter outstanding; (d) any
payment of a claim for the rescission of the purchase or sale of, or for
material damages arising from the purchase or sale of, any shares of such
Sotheby Entity’s Stock or of a claim for reimbursement, indemnification or
contribution arising out of or related to any such claim for damages or
rescission; (e) any payment, loan, contribution, or other transfer of funds or
other property to any Stockholder of Parent other than (i) payments of
compensation in the ordinary course of business to Stockholders who are
employees of such Person and (ii) payments made in connection with the
consignment of property for sale in the ordinary course of business; and (f) any
payment of management fees (or other fees of a similar nature) by a Borrower or
Guarantor to any Stockholder of such Person or its Affiliates that is not a
Borrower or Guarantor unless (i) such fees are paid in the ordinary course of
business of such Borrower or Guarantor, as applicable, and (ii) such payment is
not made following the occurrence and during the continuance of an Event of
Default.
 
“Retiree Welfare Plan” means, at any time, a welfare plan (within the meaning of
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than
 
 
A-39

--------------------------------------------------------------------------------

 
 
continuation coverage provided pursuant to Section 4980B of the IRC or other
similar state law and at the sole expense of the participant or the beneficiary
of the participant.
 
“Revolving Credit Advance” means either a Dollar Revolving Credit Advance or a
Foreign Currency Revolving Credit Advance.
 
“Revolving Loan” and “Revolving Loan Outstandings” mean, at any time, the sum of
(i) the Dollar Equivalent of the aggregate amount of Revolving Credit Advances
outstanding to the Borrowers plus (ii) the Dollar Equivalent of the aggregate
Letter of Credit Obligations incurred on behalf of the Borrowers.  Unless the
context otherwise requires, references to the outstanding principal balance of
the Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.
 
“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).
 
“Secured Obligations” means, collectively, (i) the Obligations, (ii) the
“Obligations” (as defined in the Auction Revolving Credit Agreement), (iii) the
Bank Product and Hedging Obligations and (iv) the “Bank Product and Hedging
Obligations” (as defined in the Auction Revolving Credit Agreement).
 
“Secured Parties” means the holders of the Secured Obligations from time to time
(including, without limitation, each holder of Bank Product and Hedging
Obligations and their respective assignees).
 
“Senior Note Indenture” means that certain Indenture, dated as of September 27,
2012, governing the Senior Notes.
 
“Senior Notes” means Parent’s 5.25% Senior Notes due October 1, 2022, in an
aggregate principal amount outstanding on the date hereof of $300,000,000,
issued pursuant to the Senior Note Indenture.
 
“SFS California” has the meaning ascribed to it in the preamble to the
Agreement.
 
“SFS Inc.” has the meaning ascribed to it in the preamble to the Agreement.
 
“SFS Ltd.” has the meaning ascribed to it in the preamble to the Agreement.
 
“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Sotheby Entity, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
 
“Solvent”  means (i) with respect to any Person other than a Foreign Subsidiary
organized under the laws of England or Hong Kong, on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such
 
 
A-40

--------------------------------------------------------------------------------

 
 
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital and (ii) with respect to any Foreign
Subsidiary organized under the laws of England or Hong Kong, on a particular
date, (a) such Foreign Subsidiary is unable, or has admitted its inability, to
pay its debts as they fall due, has suspended making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, has
commenced negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness, (b) the value of the assets of such
Foreign Subsidiary is less than its liabilities (taking into account contingent
and prospective liabilities) or (c) a moratorium has been declared in respect of
any indebtedness of such Foreign Subsidiary.  The amount of contingent
liabilities (such as litigation, guaranties and pension plan liabilities) at any
time shall be computed as the amount that, in light of all the facts and
circumstances existing at the time, represents the amount that can be reasonably
be expected to become an actual or matured liability.
 
“Sotheby Entities” means, collectively, Parent, each other Borrower, each
“Borrower” under the Auction Credit Agreement and each of their respective
Subsidiaries.
 
“Sotheby’s Deferred Benefits Compensation Plan” means the Sotheby’s Deferred
Benefits Compensation Plan, dated as of January 1, 2007.
 
“Sotheby’s H.K.” has the meaning ascribed to it in the preamble to the
Agreement.
 
“Sotheby’s, Inc.” has the meaning ascribed to it in the preamble to the
Agreement.
 
“Sotheby’s U.K.” has the meaning ascribed to it in the preamble to the
Agreement.
 
“Specified Related Person” has the meaning ascribed to it in Annex C.
 
“Specified Senior Note Indenture” means the indenture pursuant to which the
Specified Senior Notes are issued.
 
“Specified Senior Notes” means any senior unsecured notes issued by Parent on or
prior to June 30, 2014 (and, in any event, prior to the consummation of any
Permitted U.K. Real Estate Financing) in an aggregate principal amount not to
exceed $200,000,000, designated by Parent to the Administrative Agent in writing
as the “Specified Senior Notes” and issued pursuant to terms (i) not materially
more restrictive taken as a whole to the Borrowers and their Subsidiaries than
the terms pursuant to which the Senior Notes were issued (other than with
respect to pricing or fees) or (ii) otherwise reasonably acceptable to the
Administrative Agent.
 
“Specified U.K. Real Estate” means any Real Estate located in England that any
U.K. Credit Party has a fee simple interest in as of the Closing Date.
 
 
A-41

--------------------------------------------------------------------------------

 
 
“SPTC Delaware” means SPTC Delaware LLC, a Delaware limited liability company,
and each other “Eligible SPV” (as such term is defined in the SPTC Delaware
Trademark License Agreement).
 
“SPTC Delaware Trademark License Agreement” means the Trademark License
Agreement dated as of February 17, 2004 and entered into by and among SPTC,
Inc., as licensor, Parent, as guarantor, Monticello Licensee Corporation, as
licensee, and Cendant Corporation, as guarantor.
 
“Sterling” or “£” means the lawful currency of Great Britain and Northern
Ireland.
 
“Sterling Equivalent” means, with respect to any amount denominated in Sterling,
such amount of Sterling, and with respect to any amount denominated in a
currency other than Sterling, the amount of Sterling, as of any date of
determination, into which such other currency (as the context may require) can
be converted in accordance with Section 1.19.
 
“Sterling Index Rate” means, for any day, the higher of (a) a floating rate
equal to the rate publicly quoted from time to time by The Wall Street Journal
as the “prime rate” for Britain (or, if The Wall Street Journal ceases quoting a
rate of the type described, the prime rate for Sterling generally posted by
Britain’s largest banks) and (b) 1.00% per annum.  Each change in any interest
rate provided for in the Agreement based upon the Sterling Index Rate shall take
effect at the time of such change in the Sterling Index Rate.
 
“Sterling LIBOR Rate” means for each LIBOR Period with respect to a LIBOR Loan
denominated in Sterling, the offered rate per annum for deposits of Sterling for
such LIBOR Period that appears on pages LIBOR01 or LIBOR02 of the Reuters screen
(or any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Sterling in the London interbank
market) as of 11:00 A.M. (London, England time) on the first day of such LIBOR
Period. If the offered rate described in the foregoing sentence does not exist,
such rate will be the rate of interest per annum, as determined by the
Administrative Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%)
at which deposits of Sterling in immediately available funds are offered at
11:00 A.M. (London, England time) on the first day of such LIBOR Period by major
financial institutions reasonably satisfactory to the Administrative Agent in
the London interbank market for a LIBOR Period of the applicable duration for
the applicable principal amount on such date of determination. Notwithstanding
the foregoing, the “Sterling LIBOR Rate” shall be deemed to be zero if the rate
otherwise calculated pursuant to this definition would result in a rate less
than zero.
 
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term
 
 
A-42

--------------------------------------------------------------------------------

 
 
is defined in Rule 3a11 1 of the General Rules and Regulations promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934).
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.  Notwithstanding the foregoing, the York Avenue Owner shall not be
deemed to be a Subsidiary of Parent or any of its Subsidiaries for purposes of
this Agreement other than with respect to Section 4, Section 6.10, Sections
8.1(e), (g), (h) and (i) and Annex E and paragraphs (b) and (c) of Annex G.
 
“Supermajority Lenders” means, collectively, (a) (i) Lenders having 75.0% or
more of the Commitments of all Lenders, or (ii) if the Commitments have been
terminated, Lenders constituting 75.0% or more of (x) the aggregate outstanding
amount of the Loans held by the Lenders and (y) the aggregate outstanding amount
of all participation interests purchased by all Non-Foreign Currency Lenders
from the Fronting Lender and (b) (i) “Lenders” under the Auction Revolving
Credit Agreement having 75.0% or more of the “Commitments” of all Lenders, or
(ii) if the “Commitments” have been terminated, “Lenders” constituting 75.0% or
more of (x) the aggregate outstanding amount of the “Loans” held by the
“Lenders” and (y) the aggregate outstanding amount of all participation
interests purchased by all “Non-Foreign Currency Lenders” from the “Fronting
Lender” (as each such term in clause (b) of this definition is defined in the
Auction Revolving Credit Agreement).
 
“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
 
“Swing Line Advance” has the meaning ascribed to it in Section 1.1(b)(i).
 
“Swing Line Availability” means, as of any date of determination, the least of
(a) the Swing Line Commitment, (b) the Maximum Amount minus the aggregate
Revolving Loan then outstanding and (c) an amount equal to (i) the Domestic
Borrowing Base as of such date minus (ii) the aggregate outstanding principal
balance of the Revolving Credit Advances made to the Domestic Borrowers as of
such date minus (iii) the Dollar Equivalent of the aggregate Letter of Credit
Obligations incurred on behalf of the Domestic Borrowers as of such date.
 
 
A-43

--------------------------------------------------------------------------------

 
 
“Swing Line Commitment” means, as to the Swing Line Lender, the commitment of
the Swing Line Lender to make Swing Line Advances as set forth on Annex J to the
Agreement, which commitment constitutes a subfacility of the Commitment of the
Swing Line Lender.
 
“Swing Line Lender” means GE Capital.
 
“Swing Line Loan” means, as the context may require, at any time, the aggregate
amount of Swing Line Advances outstanding to any Borrower or to all Borrowers.
 
“Swing Line Note” has the meaning ascribed to it in Section 1.1(b)(ii).
 
“Swiss Franc” means the lawful currency of Switzerland.
 
“Tax” means taxes, levies, imposts, deductions, duties, Charges or withholdings
imposed by any Governmental Authority, and all liabilities with respect thereto,
including any penalty or interest payable in connection with any failure to pay
or delay in paying any of the same.
 
 “Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest or other amounts payable to that Lender under
this Agreement or the other Loan Documents is:
 
(a)            a company resident in the United Kingdom for United Kingdom tax
purposes;
 
(b)            a partnership each member of which is (i) a company so resident
in the United Kingdom or (ii) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the Corporation Tax Act 2009 of the United Kingdom) the
whole of any share of that interest or other amount payable that falls to it by
reason of Part 17 of the Corporation Tax Act 2009 of the United Kingdom; or
 
(c)            a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account that interest or other amount payable in computing the chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009 of the
United Kingdom) of that company.
 
“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.
 
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under any Loan Document.
 
“Tax Payment” means either the increase in a payment made by a Credit Party to a
Lender under Section 1.16(a) or a payment under Section 1.16(b).
 
 
A-44

--------------------------------------------------------------------------------

 
 
“Termination Date” means the date on which (a) the Loans have been indefeasibly
repaid in full, (b) all other Obligations under the Agreement and the other Loan
Documents have been completely discharged, (c) all Letter of Credit Obligations
have been cash collateralized, canceled or backed by standby letters of credit
in accordance with Annex B, and (d) the Commitment Termination Date shall have
occurred.
 
 “Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
subject to Title IV of ERISA or Section 412 of the IRC, and that any Sotheby
Entity or ERISA Affiliate maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of them.
 
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Sotheby Entity granting any right to use any
Trademark.
 
“Trademark Security Agreements” means the Trademark Security Agreements made in
favor of the Collateral Agent, on behalf of the Secured Parties, by each
applicable Credit Party.
 
“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Sotheby Entity: (a) all trademarks, trade names,
corporate names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state or territory thereof, or any
other country or any political subdivision thereof; (b) all reissues, extensions
or renewals thereof; and (c) all goodwill associated with or symbolized by any
of the foregoing.
 
“Transfer Account” has the meaning ascribed thereto in Annex C.
 
“Treaty” has the meaning ascribed to it in the definition of “Treaty State”.
 
“Treaty Lender” means a Lender which:
 
(a)            is treated as a resident of a Treaty State for the purposes of a
Treaty;
 
(b)            in the case of a U.S. source interest payment made by a Domestic
Credit Party, is the beneficial owner of the payment within the meaning of the
income tax treaty between the United States and the country of the Lender’s
residence referred to in clause (a) above and meets the requirement of the
provisions dealing with limitation on benefits if such treaty contains such a
provision; and
 
(c)            does not carry on a business in the jurisdiction in which the
applicable Credit Party is resident through a permanent establishment to which
that Lender’s participation in the Loans is attributable.
 
 
A-45

--------------------------------------------------------------------------------

 
 
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom, Hong Kong or the United States of America (as
the case may be) which makes provision for full exemption from tax imposed by
the United Kingdom, Hong Kong or the United States of America (as the case may
be) on interest.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in each
applicable jurisdiction.
 
“U.K. Borrowers” has the meaning ascribed thereto in the preamble to the
Agreement.
 
“U.K. Credit Parties” means, collectively, the U.K. Borrowers and the U.K.
Subsidiary Guarantors.
 
“U.K. Non-Bank Lender” means where a Lender becomes a party to this Agreement
after the Closing Date, a Lender that gives a Tax Confirmation in the Assignment
Agreement that it executes on becoming a party to this Agreement.
 
“U.K. Pension Plans” has the meaning ascribed to it in Section 3.12(c).
 
“U.K. Subsidiary Guarantors” means each Subsidiary of Parent organized under the
laws of England that is not a U.K. Borrower or an Immaterial Subsidiary, and is
a Credit Party on the Closing Date or is required to become a Credit Party
pursuant to Section 5.14.
 
“Unfunded Pension Liability” means, at any valuation date, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five (5) years following a
transaction which might reasonably be expected to be covered by Section 4069 of
ERISA, the liabilities (whether or not accrued) that could be avoided by any
Sotheby Entity or any ERISA Affiliate as a result of such transaction.
 
“Unhedged Domestic Art Loan” means an Eligible Art Loan owned by a Domestic
Borrower (i) that is denominated in Sterling, Canadian Dollars, Euros or Swiss
Francs and (ii) unless Agent shall otherwise agree, with respect to which such
Domestic Borrower shall not have entered into a Rate Management Transaction
reasonably acceptable to Agent (x) having a notional amount substantially equal
to the outstanding principal balance of such Art Loan at all times until the
maturity of such Art Loan and (y) directly mitigating the risk associated with
changes in the exchange rate between the currency in which such Art Loan is
denominated and Dollars at all times until the maturity of such Art Loan.
 
“Unhedged Hong Kong Art Loan” means an Eligible Art Loan owned by Sotheby’s H.K.
(i) that is denominated in Dollars, Canadian Dollars, Euros or Swiss Francs and
(ii) unless Agent shall otherwise agree, with respect to which Sotheby’s H.K.
shall not have entered into a Rate Management Transaction reasonably acceptable
to Agent (x) having a notional amount substantially equal to the outstanding
principal balance of such Art Loan at all
 
 
A-46

--------------------------------------------------------------------------------

 
 
times until the maturity of such Art Loan and (y) directly mitigating the risk
associated with changes in the exchange rate between the currency in which such
Art Loan is denominated and Hong Kong Dollars at all times until the maturity of
such Art Loan.
 
“Unhedged U.K. Art Loan” means an Eligible Art Loan owned by a U.K. Borrower (i)
that is denominated in Dollars, Canadian Dollars, Euros or Swiss Francs and (ii)
unless Agent shall otherwise agree, with respect to which such U.K. Borrower
shall not have entered into a Rate Management Transaction reasonably acceptable
to Agent (x) having a notional amount substantially equal to the outstanding
principal balance of such Art Loan at all times until the maturity of such Art
Loan and (y) directly mitigating the risk associated with changes in the
exchange rate between the currency in which such Art Loan is denominated and
Sterling at all times until the maturity of such Art Loan.
 
“Unrestricted Cash Amount” means, as of any date of determination, the greater
of (a) zero and (b) the aggregate amount of cash of the Credit Parties as of
such date (determined in accordance with GAAP), excluding (without duplication)
any cash (i) owing to consignors in respect of Works of Art consigned by such
Persons to the Credit Parties for sale, (ii) subject to a Lien (or held in a
deposit or securities account subject to a Lien) in favor of any Person other
than the Collateral Agent and (iii) subject to any restriction on withdrawal
from the deposit or securities account in which such cash is being held.
 
“Usage” means, as of any date, an amount (stated as a percentage) equal to (a)
the outstanding principal balance of the Revolving Loan and Swing Line Loan as
of the end of the preceding Business Day (after giving effect to Advances funded
or Letters of Credit incurred, or any payments made, on such preceding Business
Day) divided by (b) the Maximum Amount.
 
“VAT”  means:
 
(a)            any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and
 
(b)            any other tax of a similar nature, whether imposed in a member
state of the European Union in substitution for, or levied in addition to, such
tax referred to in clause (a) of this definition, or imposed elsewhere.
 
“Venture Loan” means an Art Loan made to finance the purchase of a Work of Art
in conjunction with a dealer, which art is being purchased for resale pursuant
to a profit and loss sharing agreement with the dealer.
 
“Ventures LLC” has the meaning ascribed to it in the preamble to the Agreement.
 
“Welfare Plan” means a Plan described in Section 3(1) of ERISA.
 
“Work of Art” shall mean any item of Goods of a type purchased, sold or taken as
collateral for an Art Loan or an “Extended Term Art Receivable” (as defined in
the Auction Revolving Credit Agreement), or consigned to the Credit Parties for
sale, in each case in the ordinary course of the Credit Parties’ business.
 
 
A-47

--------------------------------------------------------------------------------

 
 
“Working Time Regulations” means the Working Time Regulations 1998 (as amended)
of the United Kingdom implementing the Council Directive 93/104/EC and Council
Directive 94/33/EC of the European Union.
 
“York Avenue Lease” means that certain Lease, dated February 7, 2003, between
York Avenue Owner (as successor to 1334 York Avenue L.P.), as landlord, and
Sotheby’s, Inc., as tenant, as amended, restated, supplemented or otherwise
modified from time to time.
 
“York Avenue Lease Documents” means the York Avenue Lease, the York Avenue Lease
Guaranty and each document executed in connection therewith or otherwise related
thereto.
 
“York Avenue Lease Guaranty” means that certain Guaranty of Lease, dated as of
June 20, 2006, by Parent and York Avenue Owner (as successor to 1334 York Avenue
L.P.), as amended, restated, supplemented or otherwise modified from time to
time.
 
“York Avenue Lender” means the “Lender” as defined in the York Avenue Loan
Agreement.
 
“York Avenue Loan Agreement” means that certain Loan Agreement, dated as of June
22, 2005, between the York Avenue Owner (as successor to 1334 York Avenue L.P.)
and Bank of America, N.A., as amended, restated, supplemented or otherwise
modified from time to time.
 
“York Avenue Loan Documents” means the York Avenue Loan Agreement and all
documents executed in connection therewith or otherwise related thereto.
 
“York Avenue Owner” means 1334 York, LLC, a Delaware limited liability company.
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G.  All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control.  Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.  Unless the context requires otherwise,
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth in any of the Loan Documents).
 
 
A-48

--------------------------------------------------------------------------------

 
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Sotheby Entity, such words are
intended to signify that such Sotheby Entity has actual knowledge or awareness
of a particular fact or circumstance or that such Sotheby Entity, if it had
exercised reasonable diligence, would have known or been aware of such fact or
circumstance.  Unless otherwise set forth therein, for purposes of Section 1.16
(and the definitions of the capitalized terms used therein), a reference to
“determines” or “determined” shall mean a determination made in the absolute
discretion of the person making the determination.
 
 
A-49

--------------------------------------------------------------------------------

 
 
ANNEX B (Section 1.2)
to
CREDIT AGREEMENT


LETTERS OF CREDIT
 
(a)            Issuance.  Subject to the terms and conditions of the Agreement,
the Administrative Agent and Lenders agree to incur, from time to time prior to
the Commitment Termination Date, upon the request of Borrower Representative on
behalf of the applicable Borrower (and any Subsidiary that may be a co-applicant
therewith) and for such Borrower’s (and such Subsidiary’s, as applicable)
account, Letter of Credit Obligations by causing Letters of Credit denominated
in Dollars, Sterling, Euros, Swiss Francs, Hong Kong Dollars or any Alternative
L/C Currency to be issued by GE Capital or a Subsidiary thereof or a bank or
other legally authorized Person selected by or acceptable to the Administrative
Agent in its sole discretion (and consented to by such Person) (each, an “L/C
Issuer”) for such Borrower’s account and guaranteed by the Administrative Agent;
provided, that if the L/C Issuer is a Lender, then such Letters of Credit shall
not be guaranteed by the Administrative Agent but rather each Lender shall,
subject to the terms and conditions hereinafter set forth, purchase (or be
deemed to have purchased) risk participations in all such Letters of Credit
issued with the written consent of the Administrative Agent, as more fully
described in paragraph (b)(ii) below.  The Dollar Equivalent of the aggregate
amount of all such Letter of Credit Obligations shall not at any time exceed the
lesser of (i) an amount equal to Fifteen Million Dollars ($15,000,000) (the “L/C
Sublimit”) and (ii) the Maximum Amount less the Dollar Equivalent of the
aggregate outstanding principal balance of the Revolving Credit Advances and the
Swing Line Loan.  The Dollar Equivalent of the aggregate amount of all such
Letter of Credit Obligations incurred for the benefit of the Domestic Borrowers
shall not at any time exceed the Domestic Borrowing Base less the aggregate
outstanding principal balance of the Revolving Credit Advances and Swing Line
Advances made to Domestic Borrowers.  The Dollar Equivalent of the aggregate
amount of all such Letter of Credit Obligations incurred for the benefit of the
Foreign Borrowers shall not at any time exceed an amount equal to (i) the lesser
of (x) the Foreign Currency Subfacility Limit and (y) the Foreign Borrowing Base
less (ii) the Dollar Equivalent of the outstanding principal balance of the
Revolving Credit Advances made to the Foreign Borrowers.  No such Letter of
Credit shall have an expiry date that is more than one year following the date
of issuance thereof, unless otherwise determined by the Administrative Agent, in
its sole discretion (including with respect to customary evergreen provisions),
and neither the Administrative Agent nor Lenders shall be under any obligation
to incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
the Commitment Termination Date.
 
(b)            Revolving Credit Advances Automatic; Participations.
 
(i)            In the event that the Administrative Agent or any Lender shall
make any payment on or pursuant to any Letter of Credit Obligation incurred for
the benefit of a Domestic Borrower, regardless of whether a Default or Event of
Default has occurred and is continuing and notwithstanding any Borrower’s
failure to satisfy the conditions precedent set forth in Section 2, such payment
shall then be deemed automatically to constitute a Revolving Credit Advance to
the applicable Domestic Borrower under Section 1.1(a) of the Agreement in
 
 
B-1

--------------------------------------------------------------------------------

 
 
Dollars in an amount equal to the Dollar Equivalent of such payment as of the
date thereof, and each Lender shall be obligated to pay its Pro Rata Share
thereof in accordance with the Agreement.
 
(ii)            In the event that the Administrative Agent, any Lender or the
Fronting Lender shall make any payment on or pursuant to any Letter of Credit
Obligation incurred for the benefit of a Foreign Borrower, regardless of whether
a Default or Event of Default has occurred and is continuing and notwithstanding
any Borrower’s failure to satisfy the conditions precedent set forth in Section
2, such payment shall then be deemed automatically to constitute a Revolving
Credit Advance to the applicable Foreign Borrower under Section 1.1(a) of the
Agreement in Sterling (if the applicable Foreign Borrower is a U.K. Borrower) or
Hong Kong Dollars (if the applicable Foreign Borrower is Sotheby’s H.K.) in an
amount equal to the Sterling Equivalent or Hong Kong Dollar Equivalent, as
applicable, of such payment as of the date thereof, and each Foreign Currency
Lender and the Fronting Lender shall be obligated to pay its Pro Rata Share (or,
in the case of the Fronting Lender, the Fronted Percentage) thereof in
accordance with the Agreement.
 
(iii)            The failure of any Lender or the Fronting Lender to make
available to the Administrative Agent for the Administrative Agent’s own account
its Pro Rata Share (or, in the case of the Fronting Lender, the Fronted
Percentage) of any such Revolving Credit Advance or payment by the
Administrative Agent under or in respect of a Letter of Credit shall not relieve
any other Lender or the Fronting Lender of its obligation hereunder to make
available to the Administrative Agent its Pro Rata Share or the Fronted
Percentage thereof, but neither any Lender nor the Fronting Lender shall be
responsible for the failure of any other Lender or the Fronting Lender to make
available such Person’s share of any such payment.
 
(iv)            If it shall be illegal or unlawful for any Domestic Borrower to
incur Revolving Credit Advances as contemplated by paragraph (b)(i) above
because of an Event of Default described in Sections 8.1(g) or (h) or otherwise
or if it shall be illegal or unlawful for any Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Lender, then (A) immediately and without further
action whatsoever, each Lender shall be deemed to have irrevocably and
unconditionally purchased from the Administrative Agent (or such L/C Issuer, as
the case may be) an undivided interest and participation equal to such Lender’s
Pro Rata Share (based on the Commitments) of the Letter of Credit Obligations in
respect of all Letters of Credit then outstanding for the benefit of the
Domestic Borrowers and (B) thereafter, immediately upon issuance of any Letter
of Credit for the benefit of a Domestic Borrower, each Lender shall be deemed to
have irrevocably and unconditionally purchased from the Administrative Agent (or
such L/C Issuer, as the case may be) an undivided interest and participation
equal to such Lender’s Pro Rata Share (based on the Commitments) of the Letter
of Credit Obligations with respect to such Letter of Credit on the date of such
issuance.  Each Lender shall fund its participation in all payments made under
any Letters of Credit issued for the benefit of a Domestic Borrower, in the same
manner as provided in the Agreement with respect to Dollar Revolving Credit
Advances, each of which Dollar Revolving Credit Advances shall be in an amount
equal to the Dollar Equivalent of such payment as of the date thereof.
 
 
B-2

--------------------------------------------------------------------------------

 
 
(v)            If it shall be illegal or unlawful for any Foreign Borrower to
incur Revolving Credit Advances as contemplated by paragraph (b)(ii) above
because of an Event of Default described in Sections 8.1(g) or (h) or otherwise
or if it shall be illegal or unlawful for any Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Lender, then (A) immediately and without further
action whatsoever, each Foreign Currency Lender and the Fronting Lender shall be
deemed to have irrevocably and unconditionally purchased from the Administrative
Agent (or such L/C Issuer, as the case may be) an undivided interest and
participation equal to such Lender’s Pro Rata Share (based on the Commitments)
(or, in the case of the Fronting Lender, equal to the Fronted Percentage) of the
Letter of Credit Obligations in respect of all Letters of Credit then
outstanding for the benefit of the Foreign Borrowers and (B) thereafter,
immediately upon issuance of any Letter of Credit for the benefit of a Foreign
Borrower, each Foreign Currency Lender and the Fronting Lender shall be deemed
to have irrevocably and unconditionally purchased from the Administrative Agent
(or such L/C Issuer, as the case may be) an undivided interest and participation
equal to such Lender’s Pro Rata Share (based on the Commitments) (or, in the
case of the Fronting Lender, equal to the Fronted Percentage) of the Letter of
Credit Obligations with respect to such Letter of Credit on the date of such
issuance.  Each Foreign Currency Lender and the Fronting Lender shall fund its
participation in all payments made under any Letters of Credit issued for the
benefit of a Foreign Borrower, in the same manner as provided in the Agreement
with respect to Foreign Currency Revolving Credit Advances, each of which
Foreign Currency Revolving Credit Advances shall be in an amount equal to the
Sterling Equivalent (if such Foreign Borrower is a U.K. Borrower) or Hong Kong
Dollar Equivalent (if such Foreign Borrower is Sotheby’s H.K.) of such payment
as of the date thereof.
 
(c)            Cash Collateral.
 
(i)            If Borrowers are required to provide cash collateral for any
Letter of Credit Obligations pursuant to the Agreement, including Section 8.2 of
the Agreement, prior to the Commitment Termination Date, each Borrower will pay
to the Collateral Agent for the ratable benefit of itself and the other Secured
Parties, with respect to each Letter of Credit outstanding for the benefit of
such Borrower, cash or cash equivalents acceptable to the Administrative Agent
(“Acceptable Cash Equivalents”) in the currency in which such Letter of Credit
is denominated in an amount equal to 105% of the maximum amount then available
to be drawn under such Letter of Credit.  Such funds or Acceptable Cash
Equivalents shall be held by the Collateral Agent in a cash collateral account
(each, a “Cash Collateral Account”) maintained at a bank or financial
institution acceptable to the Collateral Agent.  Each Cash Collateral Account
shall be in the name of the applicable Borrower(s) and shall be pledged to, and
subject to the control of, the Collateral Agent, on behalf of itself and the
other Secured Parties, in a manner satisfactory to the Collateral Agent.  Each
Domestic Borrower hereby pledges and grants to the Collateral Agent, on behalf
of itself and the other Secured Parties, a security interest in all such funds
and Acceptable Cash Equivalents held from time to time in any Cash Collateral
Account established in the name of such Domestic Borrower and all proceeds
thereof, as security for the payment of all amounts due in respect of the Letter
of Credit Obligations and Secured Obligations, whether or not then due.  The
Agreement, including this Annex B, shall constitute a security agreement under
applicable law.
 
 
B-3

--------------------------------------------------------------------------------

 
 
(ii)            If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrowers shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guaranty of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor, currency and
duration (plus thirty (30) additional days) as, and in an amount equal to 105%
of, the aggregate maximum amount then available to be drawn under, the Letters
of Credit to which such outstanding Letter of Credit Obligations relate and
shall be issued by a Person, and shall be subject to such terms and conditions,
as are be satisfactory to the Collateral Agent in its sole discretion.
 
(iii)            From time to time after funds are deposited in the Cash
Collateral Account by any Borrower, whether before or after the Commitment
Termination Date, the Collateral Agent may apply such funds or Acceptable Cash
Equivalents then held in the Cash Collateral Account to the payment of any
amounts, and in such order as the Collateral Agent may elect, as shall be or
shall become due and payable by such Borrower to the Secured Parties with
respect to such Letter of Credit Obligations of such Borrower and, upon the
satisfaction in full of all Letter of Credit Obligations of such Borrower, to
any other Secured Obligations then due and payable.
 
(iv)            No Borrower nor any Person claiming on behalf of or through any
Borrower shall have any right to withdraw any of the funds or Acceptable Cash
Equivalents held in the Cash Collateral Account, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by Borrowers to the Secured Parties in respect thereof, any funds
remaining in the Cash Collateral Account shall be applied to other Secured
Obligations then due and owing and upon payment in full of such Secured
Obligations, any remaining amount shall be paid to Borrowers or as otherwise
required by law.  Interest earned on deposits in the Cash Collateral Account
shall be held as additional collateral.
 
(d)            Fees and Expenses.  Domestic Borrowers agree to pay to the
Administrative Agent for the benefit of Lenders, as compensation to such Lenders
for Letter of Credit Obligations incurred hereunder for the benefit of Domestic
Borrowers, (i) all costs and expenses incurred by the Administrative Agent or
any Lender on account of such Letter of Credit Obligations, and (ii) for each
month during which any such Letter of Credit Obligation shall remain
outstanding, a fee in Dollars in an amount equal to the Applicable L/C Margin
from time to time in effect multiplied by the Dollar Equivalent of the maximum
amount available from time to time to be drawn under each applicable Letter of
Credit.  U.K. Borrowers agree to pay to the Administrative Agent for the benefit
of Lenders, as compensation to such Lenders for Letter of Credit Obligations
incurred hereunder for the benefit of the U.K. Borrowers, (i) all costs and
expenses incurred by the Administrative Agent or any Lender on account of such
Letter of Credit Obligations, and (ii) for each month during which any such
Letter of Credit Obligation shall remain outstanding, a fee in Sterling in an
amount equal to the Applicable L/C Margin from time to time in effect multiplied
by the Sterling Equivalent of the maximum amount available from time to time to
be drawn under each applicable Letter of Credit.  Sotheby’s H.K. agrees to pay
to the Administrative Agent for the benefit of Lenders, as compensation to such
Lenders for Letter of Credit Obligations incurred hereunder for the benefit of
the Sotheby’s H.K., (i) all costs and expenses incurred by the Administrative
Agent or any Lender on account of such Letter of Credit
 
 
B-4

--------------------------------------------------------------------------------

 
 
Obligations, and (ii) for each month during which any such Letter of Credit
Obligation shall remain outstanding, a fee in Hong Kong Dollars in an amount
equal to the Applicable L/C Margin from time to time in effect multiplied by the
Honk Kong Dollar Equivalent of the maximum amount available from time to time to
be drawn under each applicable Letter of Credit. The foregoing fees
(collectively, the “Letter of Credit Fee”) shall be paid to the Administrative
Agent for the benefit of the Lenders in arrears, on the first Business Day of
each month and on the Commitment Termination Date.  In addition, Borrowers shall
pay to any L/C Issuer, on demand, such fees, charges and expenses of such L/C
Issuer in respect of the issuance, negotiation, acceptance, amendment, transfer
and payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued.
 
(e)            Request for Incurrence of Letter of Credit Obligations.  Borrower
Representative shall give the Administrative Agent at least two (2) Business
Days’ prior notice  in writing or through Electronic Transmission requesting the
incurrence of any Letter of Credit Obligation.  The notice shall be accompanied
by the form of the Letter of Credit (which shall be acceptable to the L/C
Issuer) and a completed Application for Letter of Credit in the form of Exhibit
B.  Notwithstanding anything contained herein to the contrary, Letter of Credit
applications by Borrower Representative and approvals by the Administrative
Agent and the L/C Issuer may be made and transmitted pursuant to electronic
codes and security measures mutually agreed upon and established by and among
Borrower Representative, the Administrative Agent and the L/C Issuer.
 
(f)            Obligation Absolute.  The obligation of Borrowers to reimburse
the Administrative Agent and Lenders for payments made with respect to any
Letter of Credit Obligation shall be absolute, unconditional and irrevocable,
without necessity of presentment, demand, protest or other formalities, and the
obligations of each Lender to make payments to the Administrative Agent with
respect to Letters of Credit shall be unconditional and irrevocable.  Such
obligations of Borrowers and Lenders shall be paid strictly in accordance with
the terms hereof under all circumstances including the following:
 
(i)            any lack of validity or enforceability of any Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;
 
(ii)            the existence of any claim, setoff, defense or other right that
any Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), the
Administrative Agent, any Lender, or any other Person, whether in connection
with the Agreement, the Letter of Credit, the transactions contemplated herein
or therein or any unrelated transaction (including any underlying transaction
between any Borrower or any of their respective Affiliates and the beneficiary
for which the Letter of Credit was procured);
 
(iii)            any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
 
 
B-5

--------------------------------------------------------------------------------

 
 
(iv)            payment by the Administrative Agent (except as otherwise
expressly provided in paragraph (g)(ii)(C) below) or any L/C Issuer under any
Letter of Credit or guaranty thereof against presentation of a demand, draft or
certificate or other document that does not comply with the terms of such Letter
of Credit or such guaranty;
 
(v)            any other circumstance or event whatsoever, that is similar to
any of the foregoing; or
 
(vi)            the fact that a Default or an Event of Default has occurred and
is continuing.
 
(g)            Indemnification; Nature of Lenders’ Duties.
 
(i)            In addition to amounts payable as elsewhere provided in the
Agreement, Borrowers hereby agree to pay and to protect, indemnify, and save
harmless each Agent and each Lender from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees and allocated costs of internal counsel) that any
Agent or any Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit or guaranty thereof, or
(B) the failure of any Agent or any Lender seeking indemnification or of any L/C
Issuer to honor a demand for payment under any Letter of Credit or guaranty
thereof as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority, in
each case other than to the extent solely as a result of the gross negligence or
willful misconduct of such Agent or such Lender (as determined by a court of
competent jurisdiction in a final, non-appealable judgment).  It is understood
and agreed that, notwithstanding anything to the contrary herein, no Foreign
Credit Party shall have any obligation hereunder with respect to any
indemnification liabilities that are Obligations of any Domestic Credit Party.
 
(ii)            As between any Agent and any Lender and Borrowers, Borrowers
assume all risks of the acts and omissions of, or misuse of any Letter of Credit
by beneficiaries, of any Letter of Credit.  In furtherance and not in limitation
of the foregoing, to the fullest extent permitted by law, neither any Agent nor
any Lender shall be responsible for:  (A) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document issued by any party in
connection with the application for and issuance of any Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (B) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, that may prove to be invalid or ineffective for any reason;
(C) failure of the beneficiary of any Letter of Credit to comply fully with
conditions required in order to demand payment under such Letter of Credit;
provided, that in the case of any payment by any Agent under any Letter of
Credit or guaranty thereof, such Agent shall be liable to the extent such
payment was made solely as a result of its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment) in determining that the demand for payment under such
Letter of Credit or guaranty thereof complies on its face with any applicable
requirements for a demand for payment under such Letter of Credit or guaranty
thereof; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail,
 
 
B-6

--------------------------------------------------------------------------------

 
 
cable, telegraph, telex or otherwise, whether or not they may be in cipher; (E)
errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof; (G)
the credit of the proceeds of any drawing under any Letter of Credit or guaranty
thereof; and (H) any consequences arising from causes beyond the control of any
Agent or any Lender. None of the above shall affect, impair, or prevent the
vesting of any of any Agent’s or any Lender’s rights or powers hereunder or
under the Agreement.
 
(iii)            Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by Borrowers in favor of any L/C
Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer, including a Master Standby Agreement or Master Documentary Agreement
entered into with the Administrative Agent.
 
(h)            Non-Funding Lender; Impacted Lender.  Notwithstanding anything
else to the contrary herein, if any Lender is a Non-Funding Lender or Impacted
Lender, no L/C Issuer shall be obligated to issue any Letter of Credit unless
(i) the Non-Funding Lender or Impacted Lender has been replaced in accordance
with Section 1.17(d) or 9.1, (ii) the Letter of Credit Obligations of such
Non-Funding Lender or Impacted Lender have been cash collateralized, (iii) the
Commitments of the other Lenders have been increased by an amount sufficient to
satisfy the Administrative Agent that all future Letter of Credit Obligations
will be covered by all Lenders that are not Non-Funding Lenders or Impacted
Lenders, or (iv) the Letter of Credit Obligations of such Non-Funding Lender or
Impacted Lender have been reallocated to other Lenders in a manner consistent
with Section 9.9(d)(ii).
 
 
B-7

--------------------------------------------------------------------------------

 
 
ANNEX C (Section 1.9)
to
CREDIT AGREEMENT


CASH MANAGEMENT SYSTEM
 
Each Sotheby Entity shall, and shall cause its Subsidiaries to, establish and
maintain the Cash Management Systems described below:
 
(a)            Within ninety (90) days of the Closing Date (or such later date
as the Administrative Agent shall consent to in writing) and until the
Termination Date, each Credit Party shall (i) cause each of its Deposit Accounts
(other than any Excluded Account) to be subject to a tri-party blocked account
agreement or similar agreement or notice (each such tri-party blocked account
agreement, similar agreement or notice, a “Blocked Account Agreement”, and each
such Deposit Account subject to a Blocked Account Agreement, a “Blocked
Account”) among, if applicable, the financial institution at which such Deposit
Account is maintained (each, a “Relationship Bank”), such Credit Party, and the
Collateral Agent, for the benefit of itself and the other Secured Parties, which
Blocked Account Agreement shall be in form and substance reasonably acceptable
to the Collateral Agent, and (ii) deposit or cause to be deposited, and cause
the other Sotheby Entities to deposit or cause to be deposited, promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all cash, checks, drafts or other similar items of payment relating to
or constituting Collateral into one or more Blocked Accounts, other than any
such cash, checks, drafts or items of payment held in an Excluded Account.
 
(b)            Following the occurrence of any Activation Event, the Collateral
Agent may (and, at the direction of Requisite Lenders, shall) deliver an
Activation Notice to any or all Relationship Banks with respect to any or all
Blocked Accounts, and each Relationship Bank that has received an Activation
Notice shall be instructed to transfer, on each Business Day, all amounts on
deposit in all applicable Blocked Accounts to one or more accounts specified by
the Collateral Agent (such accounts, collectively, the “Transfer Account”).
 
(c)            Following the transfer of funds to the Transfer Account on each
Business Day pursuant to clause (b) above, the Collateral Agent shall (unless
the Collateral Agent decides otherwise in its sole discretion) transfer, on each
Business Day, from the Transfer Account (i) to the applicable Collection Account
(or such other Blocked Account as the Collateral Agent shall agree), the Ratable
Share of all amounts in the Transfer Account other than such amounts as may be
identified by the Collateral Agent, in its reasonable estimation, that represent
any portion of the Due-to-Consignor Amount as of such Business Day, and (ii) to
the applicable Due-to-Consignor Disbursement Account, all amounts in the
Transfer Account as may be identified by the Collateral Agent, in its reasonable
estimation, that represent any portion of the Due-to-Consignor Amount as of such
Business Day.
 
(d)            So long as no Default or Event of Default has occurred and is
continuing or the Administrative Agent shall have otherwise agreed, the
Borrowers may amend Disclosure Schedule (3.19) to add or replace a Relationship
Bank or Blocked Account; provided, that within thirty (30) days (or such later
date as the Administrative Agent may agree to in its sole
 
 
C-1

--------------------------------------------------------------------------------

 
 
discretion) of the opening of any such account by any Credit Party, the
applicable Credit Party, such bank and the Collateral Agent, if applicable,
shall have entered into a Blocked Account Agreement with respect to such
account, in form and substance reasonably acceptable to the Collateral Agent.
 
(e)            The Borrowers shall close any of their Blocked Accounts (and
establish replacement accounts in accordance with clause (d) above) promptly and
in any event within thirty (30) days following notice from the Administrative
Agent that the creditworthiness of any Relationship Bank holding such an account
is no longer acceptable in the Administrative Agent’s reasonable judgment, or as
promptly as practicable and in any event within sixty (60) days following notice
from the Administrative Agent that the operating performance, funds transfer or
availability procedures or performance with respect to accounts of the
Relationship Bank holding such accounts or the Administrative Agent’s liability
under any Blocked Account Agreement with respect to such Relationship Bank is no
longer acceptable in the Administrative Agent’s reasonable judgment.
 
(f)            The Blocked Accounts shall be cash collateral accounts, with all
cash, checks and other similar items of payment in such accounts securing
payment of some or all of the Loans and other Secured Obligations in accordance
with the applicable Collateral Document, and in which each applicable Borrower
shall have granted a security interest to the Collateral Agent, on behalf of
itself and the other Secured Parties, pursuant to the applicable Collateral
Document.
 
(g)            The Ratable Share of all amounts deposited in any Collection
Account shall be deemed received by the Administrative Agent in accordance with
Section 1.11 and shall be applied (and allocated) by the Administrative Agent in
accordance with Section 1.12.  In no event shall any amount be so applied unless
and until such amount shall have been credited in immediately available funds to
the applicable Collection Account.
 
(h)            Each Borrower shall and shall cause its Affiliates, officers,
employees, agents, directors or other Persons acting for or in concert with such
Borrower (each, a “Specified Related Person”) to (i) hold in trust for the
Collateral Agent, for the benefit of itself and the other Secured Parties, all
checks, cash and other items of payment delivered by the applicable Art Loan
Debtor (other than pursuant to the sale of Works of Art securing repayment of
such Art Loan) and received by such Borrower or any such Specified Related
Person in respect of any Art Loan and (ii) within one (1) Business Day after
receipt by such Borrower or any such Specified Related Person of any such
checks, cash or other items of payment, deposit the same into a Blocked Account
of such Borrower.  Each Borrower on behalf of itself and each Specified Related
Person thereof acknowledges and agrees that all cash, checks or other items of
payment constituting proceeds of Art Loans are part of the Collateral. 
Following delivery of an Activation Notice, proceeds of the sale or other
disposition of any Art Loans shall be deposited directly to the applicable
Blocked Account within two (2) Business Days after the receipt thereof by any
Sotheby Entity.
 
 
C-2

--------------------------------------------------------------------------------

 
 
ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT




See attached.
 
 
D-1

--------------------------------------------------------------------------------

 
 
On File with Administrative Agent
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT


FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING
 
Borrowers shall deliver or cause to be delivered in writing or by Electronic
Transmission:
 
(a)            Monthly Financials.  To the Administrative Agent and Lenders,
within thirty (30) days after the end of each Fiscal Month beginning with the
Fiscal Month ending January 31, 2014 (or within forty-five (45) days (or
sixty-five (65) days for December) after the end of each Fiscal Month ending on
or about the last day of each June, September, December, January and March
thereafter), financial information regarding Borrowers and their Subsidiaries,
certified by a Financial Officer of Borrower Representative, consisting of
consolidated (with respect to Parent and its Subsidiaries) and consolidating (i)
unaudited balance sheets as of the close of such Fiscal Month and the related
statements of income and (consolidated) cash flows (relating solely to
depreciation, amortization and capital expenditures) for that portion of the
Fiscal Year ending as of the close of such Fiscal Month; (ii) unaudited
statements of income, if available, on a consolidated basis for such Fiscal
Month, setting forth in comparative form the figures for the corresponding
period in the prior year, all prepared in accordance with GAAP (subject to
normal year-end adjustments); (iii) a calculation of the Due-to-Consignor Amount
as of the last day of that Fiscal Month, which calculation shall separately
identify (A) the aggregate amount of cash received and held by all Sotheby
Entities that is payable to consignors as of such day as a result of the sale of
such consignors’ Works of Art by a Sotheby Entity, and (B) the aggregate
outstanding amount of all principal, accrued interest, and other related amounts
as of such day with respect to any Art Loans secured by such Works of Art, and
(iv) a calculation of the aggregate unfunded commitment of the Borrowers to make
future Art Loans as of the last day of that Fiscal Month.  Such financial
information shall be accompanied by the certification of a Financial Officer of
Borrower Representative (i) that such financial information presents fairly (in
the case of the consolidated Financial Statements with respect to Parent and its
Subsidiaries, in accordance with GAAP (subject to normal year-end adjustments))
the financial position and results of operations of Borrowers and their
Subsidiaries, on a consolidated (with respect to Parent and its Subsidiaries)
and consolidating basis, in each case as at the end of such Fiscal Month and for
that portion of the Fiscal Year then ended, (ii) if the Revolving Loan
Outstandings and the outstanding balance of the Swing Line Loan, in the
aggregate, are greater than zero as of the last day of such Fiscal Month, (x)
setting forth the Unrestricted Cash Amount and Liquidity Amount as of the end of
such Fiscal Month and (y) that no Financial Covenant Compliance Period commenced
during such Fiscal Month or, if a Financial Covenant Compliance Period commenced
during such Fiscal Month, describing the date and cause of such commencement,
(iii) that any other information presented is true, correct and complete in all
material respects and (iv) that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.
 
(b)            Quarterly Financials.  To the Administrative Agent and Lenders,
within forty-five (45) days after the end of each Fiscal Quarter, consolidated
(with respect to Parent and
 
 
E-1

--------------------------------------------------------------------------------

 
 
its Subsidiaries) and consolidating financial information, certified by a
Financial Officer of Borrower Representative, including (i) unaudited balance
sheets as of the close of such Fiscal Quarter and the related statements of
income and (consolidated) cash flow for that portion of the Fiscal Year ending
as of the close of such Fiscal Quarter and (ii) unaudited statements of income
for such Fiscal Quarter, in each case setting forth in comparative form the
figures for the corresponding period in the prior year.  All such consolidated
Financial Statements shall be prepared in accordance with GAAP (subject to
normal year-end adjustments).  Such financial information shall be accompanied
by (A) during any Financial Covenant Compliance Period, a statement
substantially in the form of Exhibit C (each, a “Compliance Certificate”)
showing the calculations used in determining compliance with each of the
Financial Covenants that is tested on a quarterly basis and (B) a certification
of a Financial Officer of Borrower Representative (i) that such financial
information presents fairly (in the case of the consolidated Financial
Statements with respect to Parent and its Subsidiaries, in accordance with GAAP
(subject to normal year-end adjustments)) the financial position, results of
operations and statements of cash flows of Borrowers and their Subsidiaries, on
both a consolidated (with respect to Parent and its Subsidiaries) and
consolidating basis, as at the end of such Fiscal Quarter and for that portion
of the Fiscal Year then ended, (ii) setting forth the Unrestricted Cash Amount
and Liquidity Amount as of the end of such Fiscal Quarter, (iii) that no
Financial Covenant Compliance Period commenced during such Fiscal Quarter or, if
a Financial Covenant Compliance Period commenced during such Fiscal Quarter,
describing the date and cause of such commencement, (iv) any other information
presented is true, correct and complete in all material respects and (v) that
there was no Default or Event of Default in existence as of such time or, if a
Default or Event of Default has occurred and is continuing, describing the
nature thereof and all efforts undertaken to cure such Default or Event of
Default.
 
(c)            Operating Plan.  To the Administrative Agent and Lenders, as soon
as available, but not later than forty-five (45) days after the end of each
Fiscal Year, an annual operating plan for Parent and its Subsidiaries on a
consolidated basis for the following Fiscal Year, which (i) includes a statement
of all of the material assumptions on which such plan is based, (ii) includes
quarterly balance sheets, income statements and statements of cash flows for the
following year and (iii) integrates sales, gross profits, operating expenses,
operating profit, cash flow projections, Domestic Borrowing Availability and
Foreign Borrowing Availability projections, all prepared on the same basis and
in similar detail as that on which operating results are reported (and in the
case of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
plans for personnel, Capital Expenditures and facilities.  The income statements
contained in such annual operating plan shall be approved by the Board of
Directors of Parent.
 
(d)            Annual Audited Financials.  To the Administrative Agent and
Lenders, within ninety (90) days after the end of each Fiscal Year, audited
consolidated (with respect to Parent and its Subsidiaries) and unaudited
consolidating Financial Statements, consisting of balance sheets, statements of
income and (consolidated) statements of retained earnings and cash flows,
setting forth in comparative form in each case the figures for the previous
Fiscal Year, which Financial Statements shall be prepared in accordance with
GAAP and certified without qualification, by an independent certified public
accounting firm of national standing or otherwise acceptable to the
Administrative Agent.  Such Financial Statements shall be accompanied by (i) a
statement prepared in reasonable detail showing the calculations used in
 
 
E-2

--------------------------------------------------------------------------------

 
 
determining compliance with each of the Financial Covenants, (ii) a report from
such accounting firm to the effect that, in connection with their audit
examination, nothing has come to their attention to cause them to believe that a
Default or Event of Default has occurred with respect to the Financial Covenants
(or specifying those Defaults and Events of Default that they became aware of),
it being understood that such audit examination extended only to accounting
matters and that no special investigation was made with respect to the existence
of Defaults or Events of Default, and (iii) the certification of a Financial
Officer of Borrowers that (x) such financial information presents fairly (in the
case of the consolidated Financial Statements with respect to Parent and its
Subsidiaries, in accordance with GAAP) the financial position, results of
operations and statements of cash flows of Borrowers and their Subsidiaries, on
both a consolidated (with respect to Parent and its Subsidiaries) and
consolidating basis, as at the end of such Fiscal Year and for the period then
ended, and (y) there was no Default or Event of Default in existence as of such
time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.
 
(e)            Initial Compliance Certificate.  To the Administrative Agent and
Lenders, within two (2) Business Days of the commencement of any Financial
Covenant Compliance Period, to the extent a Compliance Certificate has not
already been delivered with respect to such Financial Covenant Compliance Period
pursuant to clause (b) above, a Compliance Certificate, certified by a Financial
Officer of Borrower Representative, showing the calculations used in determining
compliance with each of the Financial Covenants that is tested on a quarterly
basis.
 
(e)            Management Letters.  To the Administrative Agent, within five (5)
Business Days after receipt thereof by Parent, copies of all management letters,
exception reports or similar letters or reports received by Parent from its
independent certified public accountants, except to the extent such accountants
shall restrict the ability of Parent to deliver such documents to the
Administrative Agent.
 
(f)            Default Notices.  To the Administrative Agent and Lenders, as
soon as practicable, and in any event within five (5) Business Days after an
executive officer of any Borrower has actual knowledge of the existence of any
Default, Event of Default or other event that has had a Material Adverse Effect,
telephonic or telecopied notice specifying the nature of such Default or Event
of Default or other event, including the anticipated effect thereof, which
notice, if given telephonically, shall be promptly confirmed in writing on the
next Business Day.
 
(g)            Due-to-Consignor Statements.  To the Administrative Agent, (i) on
a bi-weekly basis at any time the Liquidity Amount shall be less than
$75,000,000 and (ii) on each Business Day on which a Default or Event of Default
has occurred and is continuing or on which the Liquidity Amount shall be less
than $50,000,000, a statement (such statement, a “Due-to-Consignor Statement”)
certified by a Financial Officer of Borrower Representative, providing a
calculation of the Due-to-Consignor Amount as of the date on which such
statement is delivered, which calculation shall separately identify (i) the
aggregate amount of cash received and held by all Sotheby Entities that is
payable to consignors as of such Business Day as a result of the sale of such
consignors’ Works of Art by a Sotheby Entity, and (ii) the aggregate outstanding
amount of all principal, accrued interest, and other related amounts as of such
Business Day with respect to any Art Loans secured by such Works of Art.
 
 
E-3

--------------------------------------------------------------------------------

 
 
(h)            SEC Filings and Press Releases.  To the Administrative Agent and
Lenders, promptly upon their becoming available, copies of:  (i) all Financial
Statements, reports, notices and proxy statements made publicly available by
Parent to its security holders; (ii) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Parent with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority in any jurisdiction; and (iii) all
press releases and other statements made available by Parent to the public
concerning material changes or developments in the business of any such Person.
 
(i)            Debt and Equity Notices.  To the Administrative Agent, as soon as
practicable, copies of all material written notices given or received by any
Sotheby Entity or the York Avenue Owner with respect to the Senior Notes, the
Specified Senior Notes, the York Avenue Lease or the York Avenue Loan Agreement,
and, within two (2) Business Days after any Sotheby Entity obtains knowledge of
any matured or unmatured event of default with respect to the Senior Notes, the
Specified Senior Notes, the York Avenue Lease or the York Avenue Loan Agreement,
notice of such event of default.
 
(j)            Supplemental Schedules.  To the Administrative Agent,
supplemental disclosures, if any, required by Section 5.6.
 
(k)            Litigation.  To the Administrative Agent in writing, as soon as
practicable upon learning thereof, notice of any Litigation commenced or
threatened in writing against any Sotheby Entity that (i) seeks damages in
excess of $10,000,000, (ii) seeks injunctive relief that could reasonably be
expected to have a Material Adverse Effect, (iii) alleges criminal misconduct by
any Sotheby Entity, (iv) alleges the violation of any law regarding, or seeks
remedies in connection with, any Environmental Liabilities or (v) alleges, or
seeks remedies in connection with, any violation of any antitrust law or similar
law of any jurisdiction (in each case, other than any such Litigation that (x)
is not commenced or threatened by a Governmental Authority and (y) has been
reasonably determined by the applicable Sotheby Entity to be frivolous and
without merit).  To the Administrative Agent in writing, as soon as practicable
upon learning thereof, notice of any Litigation commenced or threatened against
any Plan, its fiduciaries or its assets or against any Sotheby Entity or ERISA
Affiliate in connection with any Plan.
 
(l)            Insurance Notices.  To the Administrative Agent, disclosure of
losses or casualties required by Section 5.4.
 
(m)            Lease Default Notices.  To the Administrative Agent, (i) within
two (2) Business Days after receipt thereof, copies of any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral (including any Work of Art securing repayment of any
Art Loan) is located, and (ii) such other notices or documents as the
Administrative Agent may reasonably request.
 
(n)            Hedging Agreements.  To the Administrative Agent, within five (5)
Business Days after its request therefor, copies of any interest rate, commodity
or currency hedging agreements or amendments thereto entered into by any Sotheby
Entity.
 
 
E-4

--------------------------------------------------------------------------------

 
 
(o)            U.K. Pension Plans.  To the Administrative Agent in writing,
promptly upon learning thereof, notice of (i) any Litigation commenced or
threatened against any Sotheby Entity in relation to the U.K. Pensions Plans or
(ii) any requirement to materially increase funding levels of the U.K. Pension
Plans.
 
(p)            Unfunded Commitments.  To the Administrative Agent in writing,
promptly upon the occurrence thereof, (i) any failure by any Sotheby Entity to
fund any unfunded commitment to make future Art Loans upon satisfaction of the
conditions precedent to such funding obligation or (ii) any dispute between any
Sotheby Entity and any Art Loan Debtor regarding the obligation of any Sotheby
Entity to make an Art Loan pursuant to any such unfunded commitment.
 
(q)            Other Documents.  To the Agents and Lenders, such other financial
and other information respecting any Sotheby Entity’s business or financial
condition as the any Agent or any Lender shall from time to time reasonably
request.
 
(r)            Liquidity Amount.  At any time the Aggregate Borrowing
Availability shall be less than $60,000,000, promptly upon the reasonable
request of the Administrative Agent, a certification of a Financial Officer of
Borrower Representative (i) setting forth the Unrestricted Cash Amount and
Liquidity Amount as of the date specified in such request (which date shall be a
Business Day no earlier than one Business Day after the date of such request)
and (ii) that no Financial Covenant Compliance Period has commenced since the
previous such certification or, if a Financial Covenant Compliance Period has
commenced, describing the date and cause of such commencement.
 
 
E-5

--------------------------------------------------------------------------------

 
 
ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT


COLLATERAL REPORTS
 
Borrowers shall deliver or cause to be delivered the following:
 
(a)            To the Administrative Agent, upon its request, and in any event
no less frequently than fourteen (14) days (or if the 14th day of any Fiscal
Month is not a Business Day, the next succeeding Business Day) after the end of
(i) if the Revolving Loan Outstandings and the outstanding balance of the Swing
Line Loan, in the aggregate, are greater than zero as of the last day of such
Fiscal Month, each Fiscal Month or (ii) otherwise, each Fiscal Quarter, each of
the following reports, each of which shall be prepared by the Borrowers as of
the last day of the immediately preceding Fiscal Month or Fiscal Quarter, as
applicable, or the date two (2) days prior to the date of any such request:
 
(i)            a Borrowing Base Certificate, accompanied by such supporting
detail and documentation as shall be requested by the Administrative Agent in
its reasonable discretion; and
 
(ii)            an Art Loan Receivables Report, accompanied by such supporting
detail and documentation as shall be requested by Administrative Agent in its
reasonable discretion;
 
provided that, without limiting the foregoing, the Borrowers’ may, in their sole
discretion, deliver the foregoing on a more frequent basis.
 
(b)            To the Administrative Agent, in connection with any inspection or
audit pursuant to Section 1.15 of the Agreement and, otherwise, within five (5)
Business Days (or such later date as the Administrative Agent shall consent to
in writing) of its request:
 
(i)            a reconciliation of the Art Loans Receivables Report to the most
recent Borrowing Base Certificate, general ledger and monthly Financial
Statements delivered pursuant to Annex E, in each case accompanied by such
supporting detail and documentation as shall be requested by the Administrative
Agent in its reasonable discretion;
 
(ii)            a reconciliation of the outstanding Loans as set forth in the
monthly Loan Account statement provided by the Administrative Agent to each
Borrower’s general ledger and monthly Financial Statements delivered pursuant to
Annex E, in each case accompanied by such supporting detail and documentation as
shall be requested by the Administrative Agent in its reasonable discretion;
 
(c)            To the Administrative Agent, at the time of delivery of each of
the quarterly Financial Statements delivered pursuant to Annex E, a list of any
applications for the registration of any Patent, Trademark or Copyright filed by
any Credit Party with the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or
 
 
F-1

--------------------------------------------------------------------------------

 
 
agency in the prior Fiscal Quarter, except any Trademark registered by a Sotheby
Entity at the direction of the purchaser of Sotheby’s International Realty,
Inc., a Michigan corporation, as contemplated by Disclosure Schedule (3.15).
 
(d)            Each Borrower, at its own expense, shall make available to the
Administrative Agent upon reasonable request the results of each physical
verification, if any, that such Borrower or any of its Subsidiaries may in their
discretion have made, or caused any other Person to have made on their behalf,
of all or any portion of the Collateral (including, without limitation, any
Works of Art securing repayment of Art Loans) (and, if a Default or an Event of
Default has occurred and is continuing, each Borrower shall, upon the request of
the Administrative Agent, conduct, and deliver the results of, such physical
verifications as the Administrative Agent may require).
 
(e)            Such other reports, statements and reconciliations with respect
to the Borrowing Bases, Collateral or Obligations of any or all of the Credit
Parties as the Administrative Agent shall from time to time request in its
reasonable discretion.
 
 
F-2

--------------------------------------------------------------------------------

 
 
ANNEX G (Section 6.10)
to
CREDIT AGREEMENT


FINANCIAL COVENANTS
 
Borrowers shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
 
(a)            Maximum Capital Expenditures.  During each Fiscal Year, Parent
and its Subsidiaries on a consolidated basis shall not make Capital Expenditures
(other than (i) portions of such Capital Expenditures financed by the Lenders
hereunder and (ii) amounts used to purchase and upgrade a headquarters building)
during such Fiscal Year in excess of $50,000,000.
 
(b)            Minimum Fixed Charge Coverage Ratio.  During each Financial
Covenant Compliance Period, Parent and its Subsidiaries shall have on a
consolidated basis at the end of the most recently ended Fiscal Quarter for
which Financial Statements are required to be delivered to the Administrative
Agent and Lenders pursuant to Annex E, a Fixed Charge Coverage Ratio for the
four Fiscal-Quarter period then ended of not less than 1.15:1.00.
 
(c)            Minimum EBITDA.  During each Financial Covenant Compliance
Period, Parent and its Subsidiaries shall have on a consolidated basis at the
end of the most recently ended Fiscal Quarter for which Financial Statements are
required to be delivered to the Administrative Agent and Lenders pursuant to
Annex E, EBITDA for the 12-month period then ended of not less than
$100,000,000.


Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.  If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrowers, the Administrative Agent and Lenders agree to enter
into negotiations in order to amend such provisions of the Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating Borrowers’ and their Subsidiaries’ financial condition
shall be the same after such Accounting Changes as if such Accounting Changes
had not been made; provided, however, that the agreement of Requisite Lenders to
any required amendments of such provisions shall be sufficient to bind all
Lenders.  “Accounting Changes” means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by any Borrower’s
certified public accountants; (iii) purchase accounting adjustments under A.P.B.
16 or 17 and EITF 88-16, and the application of the accounting principles set
forth in FASB 109, including the establishment of reserves pursuant thereto and
any subsequent reversal (in whole or in part) of such reserves; and
 
 
G-1

--------------------------------------------------------------------------------

 
 
(iv) the reversal of any reserves established as a result of purchase accounting
adjustments.  All such adjustments resulting from expenditures made subsequent
to the Closing Date (including capitalization of costs and expenses or payment
of pre-Closing Date liabilities) shall be treated as expenses in the period the
expenditures are made and deducted as part of the calculation of EBITDA in such
period.  If the Administrative Agent, Borrowers and Requisite Lenders agree upon
the required amendments, then after appropriate amendments have been executed
and the underlying Accounting Change with respect thereto has been implemented,
any reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change.  If
the Administrative Agent, Borrowers and Requisite Lenders cannot agree upon the
required amendments within thirty (30) days following the date of implementation
of any Accounting Change, then all Financial Statements delivered and all
calculations of financial covenants and other standards and terms in accordance
with the Agreement and the other Loan Documents shall be prepared, delivered and
made without regard to the underlying Accounting Change.  For purposes of
Section 8.1, a breach of a Financial Covenant contained in this Annex G shall be
deemed to have occurred as of any date of determination by the Administrative
Agent or as of the last day of any specified measurement period, regardless of
when the Financial Statements reflecting such breach are delivered to the
Administrative Agent.  Notwithstanding any other provision contained in the
Agreement, all terms of an accounting or financial nature used in the Agreement
shall be construed, and all computations of amounts and ratios referred to in
Section 6 of the Agreement or this Annex G shall be made, without giving effect
to (i) any election under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Sotheby Entity at “fair value” and (ii)
any change to, or modification of, GAAP which would require the capitalization
of leases that are characterized as (or would have been characterized as)
“operating leases” as of the Closing Date.
 
 
 
 
 
 
 
 
G-2

--------------------------------------------------------------------------------

 
 
ANNEX H (Section 9.9(a))
to
CREDIT AGREEMENT


WIRE TRANSFER INFORMATION


Dollars


Bank Name:
Deutsche Bank Trust Company
 
Bank Address:
New York, NY
 
Account Title:
GECC CFS CIF Collection Account
 
Account #:
50279513
 
ABA #:
021-001-033
 
Reference:
CFK2570-Sotheby's
 



Sterling


Bank Name:
Barclays Bank plc
 
Bank Address:
London, England
 
Account Title:
GECC/CEF CIF
 
Account #:
00282596
 
Swift Code:
BARCGB22
 
Branch Code:
200000
 
Reference:
CFI1855-Sotheby's
 



Euro


Bank Name:
Deutsche Bank AG
 
Bank Address:
Frankfurt, Germany
 
Account Title:
General Electric Capital Corporation
 
Account #:
1766039
 
Swift Code:
DEUTDEFF
 
Branch Code:
50070010
 
Reference:
CFI1854-Sotheby's
 



Hong Kong Dollars
 
 
H-1

--------------------------------------------------------------------------------

 
 
Bank Name:
HSBC Bank (Hong Kong)
 
Bank Address:
Hong Kong
 
Account Title:
General Electric Capital Corporation
 
Account #:
502110182002
 
Swift Code:
HSBCHKHH
 
Reference:
CFI1856-Sotheby's
 

 
 
H-2

--------------------------------------------------------------------------------

 
 
ANNEX I (Section 11.10)
to
CREDIT AGREEMENT


NOTICE ADDRESSES
 
(A)
If to any Agent or GE Capital, at

 
General Electric Capital Corporation
401 Merritt Seven
Norwalk, Connecticut 06851
Attention: Sotheby’s Account Manager
Telecopier No.: (203) 749-4307
Telephone No.: (203) 956-3640
 
with a copy to:
 
General Electric Capital Corporation
401 Merritt Seven
Norwalk, Connecticut 06851
Attention:  Corporate Counsel - Commercial Finance
Telecopier No.: (203) 567-8215
Telephone No.:  (203) 956-4379
 
(B)
If to any Borrower, to Borrower Representative, at

 
Sotheby’s
1334 York Avenue
New York, NY  10021
Attention: Chief Financial Officer
Telecopier No.: (212) 606-7372
Telephone No.: (212) 606-7107
 
with a copy to:
 
Sotheby’s
1334 York Avenue
New York, NY  10021
Attention: General Counsel
Telecopier No.: (212) 606-7574
Telephone No.: (212) 894-1439
 
 
I-1

--------------------------------------------------------------------------------

 
 
ANNEX J (from Annex A - Commitments definition)
to
CREDIT AGREEMENT
 

 
Commitment
 
Foreign Currency/Non-Foreign Currency Lender
Lender(s)
$
112,500,000
 
Foreign Currency Lender
General Electric Capital Corporation
$
90,000,000
 
Foreign Currency Lender
JPMorgan Chase Bank, N.A.
$
37,500,000
 
Foreign Currency Lender
HSBC Bank plc
$
37,500,000
 
Foreign Currency Lender
HSBC Bank USA, National Association
$
26,250,000
 
Foreign Currency Lender
Comerica Bank
$
26,250,000
 
Foreign Currency Lender
Credit Suisse AG
$
26,250,000
 
Foreign Currency Lender
Goldman Sachs Bank USA
$
26,250,000
 
Foreign Currency Lender
RBS Citizens, N.A.
$
18,750,000
 
Non-Foreign Currency Lender
Investors Bank
$
18,750,000
 
Non-Foreign Currency Lender
The PrivateBank and Trust Company
$
18,750,000
 
Non-Foreign Currency Lender
TD Bank, N.A.
$
11,250,000
 
Foreign Currency Lender
Israel Discount Bank of New York
$
450,000,000
 
 
Total
           
Swing Line Commitment
   
Lender
$
15,000,000
   
General Electric Capital Corporation


 
J-1

--------------------------------------------------------------------------------